     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 1 of 315 Page ID
                                       #:6897



 1    MICHAEL N. FEUER, City Attorney
 2    KATHLEEN A. KENEALY, Chief Deputy City Attorney
      SCOTT MARCUS, Senior Assistant City Attorney
 3    GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
 4    FELIX LEBRON, Deputy City Atty (SBN 232984)
      A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5    200 N. Main Street, City Hall East, Room 675
 6    Los Angeles, CA 90012
      Telephone (213) 978-7569
 7
      Facsimile (213) 978-7011
 8    Felix.Lebron@lacity.org
 9    Patricia.Ursea@lacity.org

10    Attorneys for Defendant, CITY OF LOS ANGELES
11
12
                             UNITED STATES DISTRICT COURT
13              CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
14
15
16    JANET GARCIA, ET AL.                          CASE NO.: 2:19-CV-6182-DSF-PLA
                                                    [Assigned to Judge Dale S. Fischer]
17
                      Plaintiffs,
18         v.                                       DISCOVERY MATTER
19                                                  DECLARATION OF A. PATRICIA
      CITY OF LOS ANGELES,
20    a municipal entity;                           URSEA ISO CITY’S OPPOSITION
                                                    TO PLAINTIFFS’ MOTIONS TO
21
                      Defendant.                    COMPEL DISCOVERY
22
23                                                 Date: April 28, 2021
                                                   Time: 10:00 a.m.
24                                                 Crtm: 780
25
                                                   Complaint Filed: July 18, 2019
26
                                                   Discovery Cut-Off: July 26, 2021
27                                                 Pretrial Conference: Feb. 14, 2022
28                                                 Trial Date: March 15, 2022



                                    DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 2 of 315 Page ID
                                       #:6898


 1                         DECLARATION OF A. PATRICIA URSEA
 2          1.      I am an attorney and licensed to practice law in California. I serve as a
 3    Deputy City Attorney for the City of Los Angeles, in the Business & Complex
 4    Litigation Unit, and I represent Defendant City of Los Angeles (“City”) in this action. I
 5    submit this declaration in support of the parties’ joint Stipulation Regarding Plaintiffs’
 6    Motion to Compel Re: Joint Stipulation Re: Plaintiff’s Motion To Compel Responses
 7    To Plaintiff Ali El Bey’s Request For Production Of Documents (Set One) and
 8    Responses To Plaintiff Miriam Zamora’s Interrogatories (Set One). I have personal
 9    knowledge of the information herein, and if called upon, can and will testify
10    competently thereto.
11          2.      On July 17, 2020, I participated in a Rule 26(f) meet-and-confer call with
12    Plaintiffs’ counsel during which the City proposed (1) phasing of the trial so that
13    liability and damages were tried first, and equitable relief second, and (2) that the
14    parties enter into a stipulation concerning Monell liability.
15          3.      On July 17, 2020, I sent Plaintiffs’ counsel an email confirming our
16    conversation, reiterating the City’s position that entering into a stipulation on Monell
17    and phasing the trial “would streamline the issues and discovery and allow for an
18    earlier trial date.” A true and correct copy of my July 17, 2020 email is attached to
19    this declaration as Ex. 1.
20          4.      To my July 17, 2020 email, I attached the City’s written trial phasing
21    proposal along with a proposed stipulation on Monell, which stated the following:
22               a. (1) To avoid costly and protracted discovery and litigation in this case
23    over municipal liability under Monell v. Department of Soc. Svcs., 436 U.S. 658
24    (1978), the City agrees to entry of judgment against the City—without Plaintiffs
25    having to prove that the violation resulted from a City policy, custom, or practice as
26    required by Monell—for compensatory damages and, to the extent allowed by the
27    Court, reasonable attorney's fees pursuant to 42 U.S.C. §1988, if the finder of fact finds
28    in Phase I of this action that an employee of the City violated a Constitutional right of


                                                 1
                                   DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 3 of 315 Page ID
                                       #:6899


 1    any Plaintiff as alleged in the Second Amended Complaint. The City will not be liable,
 2    however, for any award of punitive damages.
 3                b. (2) The terms of this Stipulation also apply if the Court determines in
 4    Phase I on a motion for summary judgment or other dispositive motion based on the
 5    merits of the case, that an employee of the City violated a constitutional right of any
 6    Plaintiff as alleged in the Second Amended Complaint.
 7                c. (3) Nothing in this stipulation is intended to preclude Plaintiffs (or the
 8    City) from seeking any discovery in Phase I or II that is relevant to the issues in the
 9    respective phases, pursuant and subject to the Federal Rules of Civil Procedure. The
10    City does not intend to waive any objections to any discovery in Phase I or II,
11    including on the grounds of relevance, proportionality, undue burden and any other
12    objections available under the Federal Rules of Civil Procedure.
13                d. (4) In agreeing to the terms of this stipulation, the City does not intend to
14    waive its right to challenge the Plaintiffs’ entitlement to a permanent injunction or the
15    nature or scope of any such permanent injunction, which would be litigated, if at all, in
16    Phase II of this case. With the exception of the terms stated in Paragraph 1 of this
17    stipulation, the City does not intend to waive any other arguments or defenses in Phase
18    I or Phase II of this case, including but not limited to arguments related to Plaintiffs’
19    state law claims and/or challenges to the Court’s jurisdiction.
20          A true and correct copy of the phasing proposal and Monell stipulation is
21    attached to this declaration as Ex. 2.
22          5.       On July 30, 2020, Plaintiffs’ counsel sent a letter rejecting the City’s trial
23    phasing proposal. The letter did not address the City’s proposed Monell stipulation nor
24    contain any discussion of Monell or the related discovery issues that the City had
25    raised in the earlier meet-and-confer calls, letters, and proposed stipulation. A true
26    and correct copy of Plaintiffs’ July 30, 2020 letter is attached to this declaration
27    as Ex. 3.
28          6.       On September 30, 2020, I participated in a call with Plaintiffs’ counsel
      about deficiencies the City identified in Plaintiffs’ responses to certain discovery

                                                   2
                                    DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 4 of 315 Page ID
                                       #:6900


 1    propounded by the City. Among the issues we discussed was privilege logs, which
 2    neither party had provided at that time. Plaintiffs’ counsel Cathy Sweetser stated that
 3    in prior litigation involving Plaintiffs’ counsel and the City, the parties had agreed to
 4    provide privilege logs after the document productions had concluded; Ms. Sweetser
 5    asked whether the City would agree to do the same in this litigation. On behalf of the
 6    City, I agreed that the parties would wait to exchange privilege logs until their
 7    respective document productions were complete. As of the date of this declaration,
 8    neither party provided privilege logs. A true and correct copy of Plaintiffs’ El-Bey’s
 9    and Garcia’s responses to the City’s interrogatories is attached to this declaration
10    as Ex. 4.
11          7.     On November 11, 2020, Plaintiffs Ashley, Diocson, Haugabrook, Zamora
12    and Zepeda served objections and responses to the City’s Special Interrogatories, Set
13    One. A true and correct copy of these Plaintiffs’ responses to the City’s
14    interrogatories is attached to this declaration as Ex. 5.
15          8.     On November 16, 2020, while my colleague Felix Lebron—who had been
16    largely handling the City’s document collection efforts and responses to Plaintiffs’
17    discovery requests—was out on leave, I participated on a meet-and-confer call with
18    Plaintiffs’ counsel concerning the City’s Amended Responses to Plaintiff Ali El-Bey’s
19    Requests for Production. During the call, I reiterated the City’s position that much of
20    the broad discovery Plaintiffs sought, such as sanitation reports from 2016 onward for
21    encampment cleanups in which Plaintiffs were not involved, was voluminous and not
22    relevant to Plaintiffs’ claims or the City’s defenses. Nevertheless, in the interest of
23    moving forward past the disputes, I agreed to investigate the feasibility and burden
24    associated with collecting some smaller universe of the wide-ranging documents
25    Plaintiffs demanded. Plaintiffs’ counsel also brought to my attention a handful of
26    specific documents that Plaintiffs believed were missing from the City’s prior
27    productions, including Operations/Daily Assignment sheets and Online Encampment
28    Authorizations. I explained that the City was not “withholding” any non-privileged


                                                 3
                                  DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 5 of 315 Page ID
                                       #:6901


 1    responsive documents and to the extent the identified documents extent existed, the
 2    City would produce them.
 3          9.      On or about November 17, 2020, I instructed a paralegal to begin running
 4    searches in the City’s Government Claims database. The Government Claims database
 5    does not permit boolean, proximity, or similar searches. The system permits up to
 6    three “and” search terms to be entered at a time but it functions best if one search term
 7    is entered at a time. Claims that have been submitted in paper form or uploaded as
 8    PDF attachments for any other reason are not searchable electronically. Thus, to
 9    identify responsive documents, each such claim in the database would need to be
10    downloaded manually and reviewed for responsiveness. The system allows restriction
11    parameters to be set -- in relevant part, date of claim, type of claim, and department --
12    but none of those restrictions were used in conducting these searches so that the widest
13    possible search net was cast. Over the course of the next few weeks, the following
14    searches were run, each individually, across the entire database with no date or other
15    restrictions or limitations:
16               a. cleanup
17               b. clean-up
18               c. cleaning
19               d. sweep
20               e. homeless
21               f. unhoused
22               g. sanitation
23               h. LASAN
24               i. bulky
25               j. 56.11
26               k. destroy
27               l. destruction
28               m. encampment
                 n. dump
                                                  4
                                     DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 6 of 315 Page ID
                                       #:6902


 1                o. couch
 2                p. pallet
 3                q. cart
 4                r. care+
 5                s. hope
 6                t. tent
 7                u. trash
 8                v. care
 9          10.      The searches of the Government Claims database using the above search
10    terms resulted in approximately 1200 claims. Those claims were then reviewed over
11    the course of several weeks and 30 responsive claims were identified. As discussed
12    below, the 30 claims were ultimately downloaded and produced on
13    December 18, 2020.
14          11.      On November 19, 2020, Plaintiffs’ counsel sent a letter purporting to
15    summarize the issues we discussed on our November 16 meet-and-confer call and
16    raising additional issues that Plaintiffs did not raise on that call. A true and correct
17    copy of Plaintiffs’ counsel’s November 19, 2020 letter is attached to this
18    declaration as Ex. 6.
19          12.      On November 19, 2020, I responded to Plaintiffs’ letter explaining the
20    status of my investigation into potential compromises, set forth the City’s positions as
21    to the production of certain documents, including the City’s agreement to produce
22    electronically exportable information from the MYLA311, WPIMS, and AMS
23    databases, which would be produced by December 18, 2020.
24             a. As to supporting documents for cleanups reflected in the database exports,
25    I explained: “Photographs associated with these cleanups are housed separately and there
26    is no automated method for exporting them. As we have explained, the number of
27    photographs associated with cleanups vary dramatically and could include as many as
28    700 photographs. Each photograph for each cleanup would need to be downloaded


                                                 5
                                   DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 7 of 315 Page ID
                                       #:6903


 1    manually. If after seeing the data, Plaintiffs wish to request photographs for some
 2    reasonable subset of the cleanups, we can meet and confer about such a request.”
 3                b. I also explained that the RFCs were stored in paper format and that the City
 4    was still exploring whether there was any feasible and reasonable way to satisfy
 5    Plaintiffs’ requests.
 6                c. I also stated that the City agreed to provide certain electronically searchable
 7    and exportable information related to complaints to LAPD and government claims.
 8                d. I also stated that the City was working with Chrysalis (a third party
 9    contractor responsible for storing items removed during encampment cleanups) to obtain
10    the storage-related documents Plaintiffs requested.
11          A true and correct copy of my November 19, 2020 email is attached to this
12    declaration as Ex. 7.
13          13.       On November 24, 2020, Plaintiffs’ counsel sent an email, in which
14    Counsel:
15                a. Attached Plaintiffs’ proposed “initial” list of email custodians and search
16                   terms.
17                b. Objected that Plaintiffs “disagree with the City’s decision to limit the
18    production of data from the[] specific databases to only January 1, 2018,” and demanded
19    that “the City provide us these databases immediately.”
20                c. Proposed that the parties stipulate to continue the discovery deadline (which
21    was January 25, 2021 at the time), along with other trial dates, by six months to “allow
22    the parties to work towards resolution of some of these issues without immediate motion
23    practice related to the City’s responses to Plaintiffs’ discovery” and because the COVID-
24    19 pandemic “has had a particular impact on our clients…”.
25          A true and correct copy of Plaintiffs counsel’s November 24, 2020 email and
26    attachments is attached to this declaration as Ex. 8.
27          14.        On December 1, 2020, I responded to Plaintiffs’ November 24, 2020
28    email (which was sent two days before Thanksgiving while I was out of the office),
      stating that we would to request the appropriate IT departments to run the searches

                                                   6
                                    DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 8 of 315 Page ID
                                       #:6904


 1    Plaintiffs proposed and would get back to Plaintiffs on the email-related issues raised
 2    in Plaintiffs’ letter when we received results. As to the date ranges of the database
 3    exports, I reminded Plaintiffs’ counsel that they had agreed to limit their discovery
 4    requests to 2018 forward in prior meet-and-confers, and reiterated the City’s position
 5    that: “…given that all of Plaintiffs’ incidents occurred in 2019, and the requested data
 6    is related to thousands of unrelated cleanups that did not involve Plaintiffs, the City
 7    believes beginning the production on January 1, 2018 is more than reasonable.”
 8    Finally, I conveyed that the City agreed to stipulate to the extension of the discovery
 9    deadline and trial dates proposed by Plaintiffs. A true and correct copy of my
10    December 1, 2020 email is attached to this declaration as Ex. 9.
11          15.    On December 4, 2020, after speaking with ITA for LAPD and other City
12    email systems, I sent Plaintiffs’ counsel an email reporting that the system was not
13    capable of running case sensitive searches and predicting that as a result, the terms
14    “CARE” and “HOPE” (which are acronyms for City programs related to encampment
15    cleanups that Plaintiffs proposed as search terms) would likely lead to numerous false
16    hits. I proposed alternate search terms to minimize this potential and asked that
17    Plaintiffs notify us if they had any concerns or had other suggestions for reasonably
18    limiting these terms. A true and correct copy of my December 4, 2020 email is
19    attached to this declaration as Ex. 10.
20          16.    Plaintiffs’ counsel responded on December 4, 2020 asking whether we
21    had run any of the search terms and stating that Plaintiffs “are amenable to qualifying
22    the terms, especially HOPE, but we need a baseline or some sampling to evidence
23    whether the terms are in fact overbroad or are generating false hits.” A true and
24    correct copy of Plaintiffs counsel’s December 4, 2020 email is attached to this
25    declaration as Ex. 11.
26          17.    I responded to Plaintiffs’ Friday night email on the morning of Monday,
27    December 7, 2020, in which I explained that ITA had not run any of the searches yet
28    but that we believed it would be more efficient and minimize delay if we negotiated
      alternate search terms to avoid overbroad and common words like “hope” and “care” at

                                                7
                                  DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 9 of 315 Page ID
                                       #:6905


 1    the outset. A true and correct copy of my December 7, 2020 email is attached to
 2    this declaration as Ex. 12.
 3          18.      On December 7, 2020, Plaintiffs’ counsel sent an email stating that
 4    Plaintiffs could not understand the reason for the “delay” when the Plaintiffs’ provided
 5    initial search terms “two weeks ago.” The email included Plaintiffs’ counter-proposal
 6    for alternate searches to address the likelihood of false hits using the terms “care” and
 7    “hope.” Plaintiffs’ counsel acknowledged that there would be a “back and forth that
 8    will inevitably be required to address these issues,” and asked that the City provide an
 9    expected timeline of when the searches would be completed. A true and correct copy
10    of Plaintiffs counsel’s December 7, 2020 email is attached to this declaration as
11    Ex. 13.
12          19.      On December 8, 2020, I responded to Plaintiffs’ email.
13                a. I reminded Plaintiffs’ counsel about the City’s process for searching emails:
14    “As you know, we do not run searches but rather submit search requests to the
15    appropriate IT departments, which must construct and run searches, and download
16    documents, not only for this case but a multitude of other cases the City is involved in,
17    CPRA requests, and a variety of other reasons. The search process, which is detailed in
18    the City’s objections to the Plaintiffs’ RFPs and in the City’s letters of August 24, 2020
19    and September 25, 2020, is resource-intensive and time-consuming. Furthermore, each
20    time a request is submitted, it goes to the back of line. Given that Plaintiffs have asked
21    the City to run very broad searches, including two words that are extremely common in
22    emails (e.g., ‘I hope you are well’; ‘Take care,’), involving over 40 custodians, we
23    thought it would be more efficient to construct alternative search parameters to address
24    obvious overbreadth issues so that IT could run the searches as part of one request.”
25                b. I stated that the City would put in a request to run the searches and
26    custodians Plaintiffs proposed, substituting the alternate search terms for “care” and
27    “hope” that Plaintiffs proposed the day before.
28                c. I also stated that the City had hoped to continue negotiating custodians and
      search terms at the front end to minimize the risk of having to submit additional search

                                                  8
                                    DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 10 of 315 Page ID
                                        #:6906


 1    requests to ITA but given that Plaintiffs viewed our attempts at negotiating search terms
 2    up front as “further delay,” the City would “do as Plaintiffs wish and request IT to run
 3    an initial search with no limitations, then meet-and-confer if needed, and then request
 4    additional searches if appropriate.”
 5             d. In response to the statement by Plaintiffs’ counsel that the City had
 6    “delayed” running search terms Plaintiffs’ sent “two weeks ago,” I clarified the record:
 7    “On the subject of the alleged delay, your email does not accurately reflect the relevant
 8    timeline of the parties’ search term negotiations. The City agreed to meet and confer
 9    about custodians and search terms on August 25, 2020. The City later reiterated that
10    agreement in a letter dated September 25, 2020. Plaintiffs did not provide the custodians
11    and search term proposal until November 24, 2020, which also happened to be two days
12    before Thanksgiving.     That Thursday and Friday were City holidays and many
13    employees were out on other days that week, including myself. Upon returning the
14    following week, we consulted with IT about the proposed searches.              When we
15    discovered that the searches IT runs are not case sensitive, we then developed alternative
16    search parameters to address the CARE and HOPE issues, which we shared with
17    Plaintiffs on Friday of that week.”
18             e. I further stated that the parties would need to meet and confer about
19    Plaintiffs’ proposal that the emails of “all council staff” be searched: “A preliminary
20    inquiry indicates that this would require searching emails for over 60 employees, not
21    including former employees. As a compromise, we are working on identifying the
22    employees in each Council District that were/are most likely to communicate about
23    cleanups, 56.11, and related authorizations 2018 to the present. We will propose a subset
24    of custodians from those Council Districts once we have completed our inquiry. In the
25    meantime, if you are aware of the names of specific employees in the Council Districts
26    you believe would have relevant information, please let us know.”
27          A true and correct copy of my December 8, 2020 email is attached to this
28    declaration as Ex. 14.


                                                9
                                  DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 11 of 315 Page ID
                                        #:6907


 1          20.       The next day, on December 9, 2020, Plaintiffs’ counsel sent a letter
 2    contending that Plaintiffs “ha[d] not heard back from the City on the majority of issues
 3    outstanding from our November 14, 2020 call or the many other issue outstanding
 4    regarding the City’s production of documents…” The letter also stated that “[]the
 5    City's offer to meet and confer after December 18 if Plaintiffs wish to request a subset
 6    of documents related to individual cleanups is also unreasonable” because they are
 7    relevant to “the existence of widespread and longstanding policies…impeachment and
 8    credibility purposes, and to establish the dates and times of other incidents in which
 9    our clients’ property was taken.” Plaintiffs stated that unless the documents are
10    produced by December 11, 2020, Plaintiffs would file a motion to compel. The letter
11    served as “advanced notice as a professional courtesy, so you can plan accordingly.”
12          A true and correct copy of Plaintiffs counsel’s December 9, 2020 letter is
13    attached to this declaration as Ex. 15.
14          21.      On December 10, 2020, I responded to Plaintiffs’ letter. Again, I clarified
15    the record:
16                a. The City had responded to many of Plaintiffs’ issues in emails of November
17    19 and December 1, 4, 7 and 8.
18                b. The City had not “refused” to produce anything or to engage in any further
19    meet and confer efforts.
20                c. I also observed that notwithstanding the City’s attempts at compromise, “it
21    is clear that nothing the City does in discovery satisfies Plaintiffs.” I then listed the
22    compromises the City had made and Plaintiffs’ responses to each as unsatisfactory.
23                d. I also reiterated that “we are not withholding and do not intend to withhold
24    org charts or any other non-privileged documents responsive to Plaintiffs’ requests that
25    we have collected.”
26          A true and correct copy of my December 10, 2020 email is attached to this
27    declaration as Ex. 16.
28          22.       As promised, the next day, on December 11, 2020, I further responded to
      Plaintiffs’ December 9th letter:

                                                 10
                                    DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 12 of 315 Page ID
                                        #:6908


 1                a. With respect to Plaintiff Haugabrook’s claims, I reminded Plaintiffs that
 2    the City had produced area-wide cleanup reports for the South LA area “as a courtesy
 3    because Plaintiff Haugabrook was not able to identify the date and precise location of
 4    the alleged cleanup(s) that forms the basis of his claim, beyond the general location of
 5    South LA. To date, Plaintiffs have not informed us whether any of the cleanups in that
 6    production form the basis of Mr. Haugabrook’s claim. We would be willing to reproduce
 7    specific cleanup documents from the South LA universe of documents if Mr.
 8    Haugabrook specifies the relevant cleanup(s), subject to the feasibility and burden
 9    analysis noted above.
10                b. Regarding the email collection, I stated: “We understand that the requested
11    LAPD emails will be uploaded to our e-discovery software this weekend and we intend
12    to begin review of them next week. Once we have a better understanding of the
13    document numbers and hit rate, we will let you know to what extent we believe the
14    universe of documents for review should be limited in an attempt to eliminate false hits.
15    We have put in a request to IT for LASAN and UHRC documents but do not have an
16    estimated time of completion yet. Regarding CD staff members, we have made some
17    progress but do not yet have a list of staff members that might be appropriate custodians.
18    We are diligently working on this and will get back to you in the next week or so with
19    an update.”
20          A true and correct copy of my December 11, 2020 email is attached to this
21    declaration as Ex. 17.
22          23.       I am informed that LAPD’s ITA ran Plaintiffs’ requested custodians and
23    search terms in searches conducted between December 14 and 17, 2020. Below are the
24    LAPD custodians and search terms that were used, all with the same date range
25    01/01/2018 - 12/02/20:
26
27
28


                                                11
                                   DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 13 of 315 Page ID
                                        #:6909


 1
 2       Custodian                              Search Terms
 3       Jerald Case                            56.11
 4       Werner Flores
         Marya Mason
 5
         Adrian Maxwell
 6       Frank Lopez (Francisco)                Lomita
 7                                              McCoy
                                                56.11
 8       Kevin Quyen Chung                      56.11
 9       Marc J. Mahlknecht                     notice
10       Kevin W. Cottle                        “immediate threat”
         Won Yong Kim                           hazard
11                                              “the BIN”
12                                              “507 Towne”
                                                Chrysalis
13                                              Storage
14
15       Dominic Choi                           56.11
         Donald Graham                          “rapid response”
16       Emada Tingirides                       HOPE
17                                              CARE
18          24.    On December 15, 2020, I instructed a staff member to manually download
19    the 30 Government Claims that had been identified as responsive to Plaintiffs’ request.
20    Thus, even though the City had previously agreed only to produce a spreadsheet of
21    electronically searchable information, the City took the extra step to manually
22    download each of the claims identified, which the City produced to Plaintiffs on
23    December 18, 2020.
24          25.    On December 16, 2021, the City produced 432 documents [CTY015455 -
25    CTY019502], which including additional organizational charts, job descriptions,
26    weekly reports listing the number of encampment and illegal dumping requests
27    received, and training documents.
28          26.    On December 18, 2020, Plaintiffs’ counsel responded to my December
      11, 2020 email. On the issue of Mr. Haugabrook’s claims, Plaintiffs stated: “[W]e

                                               12
                                 DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 14 of 315 Page ID
                                        #:6910


 1    disagree with your statement that we were unable to provide a location where the
 2    cleanups occurred. We provided you that information in the Second Amended
 3    Complaint.” The email further stated: “Also, this is the first time you have inquired
 4    whether any of the documents produced by the City relate to Mr. Haugabrook’s claims.
 5    From our perspective, it is clear that the documents produced by the City do not form
 6    the basis for his claims, as they relate to cleanups that occurred nowhere near where
 7    Mr. Haugabrook alleges he was subjected to the City’s unconstitutional practices.”
 8    A true and correct copy of Plaintiffs’ December 18, 2020 email is attached to this
 9    declaration as Ex. 18.
10          27.    On December 18, 2020, the City produced 237 documents [CTY019503 -
11    CTY020305], which included AMS and WPIMS database electronically exportable
12    information for 2018-2019 (inadvertently omitting 2019-2020, which the City
13    produced on December 29, 2020); MyLA311 database electronically exportable
14    information for 2018-2020; as well as additional organizational charts, government
15    claims, tonnage reports requested by Plaintiffs, and weekly reports to the Mayor’s
16    Office that summarized data concerning, among other things, encampment and illegal
17    dumping requests and cleanups. A true and correct copy of exemplar screenshots of
18    the WPIMS database production is attached to this declaration as Ex. 19. (The
19    database information for WPIMS, as well as AMS and MyLA311, was produced in
20    Excel in native format that is not amenable to full conversion to pdf format. The
21    attached screenshots show a truncated view of the columns, however, the data that was
22    produced in native format can be expanded, sorted, filtered, etc. as in any Excel file).
23          28.    At the close of business of December 18, 2020, Plaintiffs’ Counsel sent an
24    email notifying that certain 2020 database information was missing from the
25    production and stating: “If we don’t get clarification this evening, we’ll presume the
26    City is withholding the 2020 data based on its objections and seek court intervention
27    for the rest of the data.” A true and correct copy of Plaintiffs counsel’s December
28    18, 2020 email is attached to this declaration as Ex. 20.


                                               13
                                  DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 15 of 315 Page ID
                                        #:6911


 1          29.    On Monday, December 21, 2020, I responded to Plaintiffs’ email:
 2    “Thank you for bringing this to our attention. Per our meet-and-confer agreements,
 3    without waiving our relevance and other objections, we did and do not intend to
 4    withhold the 2020 data. It appears there was an internal miscommunication about the
 5    date range of these reports. The 2020 reports are being pulled and we will produce
 6    them as soon as we get them, which we understand will be early next week.” A true
 7    and correct copy of my December 21, 2020 email is attached to this declaration as
 8    Ex. 21.
 9          30.    On December 23, 2020, the City produced additional LASAN PowerPoint
10    presentations as well as Operations/Daily Assignment charts Plaintiffs requested
11    [CTY020306 - CTY020329].
12          31.    On December 29, 2020, I emailed Plaintiffs’ counsel an update on the
13    City’s productions. On the issue of government claims, I summarized the search
14    capabilities and limitations of the Government Claims database and the manner in
15    which the search was conducted, including the search terms used. I explained that the
16    result of these searches was approximately 1200 hits. I explained that “[t]he City
17    produced all of the responsive claims that were located in the CityLaw database on
18    12/18/20” and referred Plaintiffs to the Load File and Bates range (Garcia 0006, and
19    Bates Nos. CTY020224 - CTY020305). A true and correct copy of my December
20    29, 2020 email is attached to this declaration as Ex. 22.
21          32.     I am informed and believe that the City’s e-discovery vendor completed
22    uploading the LAPD documents on January 6, 2021. The custodians and search terms
23    provided by Plaintiffs were used in collecting the documents. This resulted in 70,623
24    documents after deduplication (approximately 32 GB of raw data).
25          33.    On February 16, 2021, the City produced 105 documents [CTY020332 -
26    CTY020441] that included cleanup reports and supporting documentation identified
27    for a cleanup that occurred at Harvard Blvd. and 5th Street.
28          34.    I am informed and believe that on February 17, 2021, ITA completed
      collection of the emails from non-LAPD custodians except for one, which was could

                                               14
                                  DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 16 of 315 Page ID
                                        #:6912


 1    not be delivered in a useable format due to an unexpected technical issue. I am
 2    informed and believe that the collected data was approximately 250 GB and that this
 3    exceeded the storage space the City had contracted for with its e-discovery vendor.
 4    The custodians and search terms used for this dataset collection were those proposed
 5    by Plaintiffs and reflected in the chart below:
 6          Custodian          Date        Department     Search
 7                             Range
 8       Howard Wong           01/01/18- Sanitation       56.11
 9       Pawan Verma           12/02/20                   bulky
10       Gonzalo Barraga                                  “rapid response”
11       Jonelle Gardea                                   “immediate threat”
12                                                        hazard
13                                                        “the BIN”
14                                                        “507 Towne”
15                                                        Chrysalis
16                                                        Storage
17                                                        HE/ID
18                                                        “posting survey”
19                                                        HOPE
20                                                        CARE
21       Domingo Orosco        01/01/18- Sanitation       56.11
22       Gabriel Miranda       12/02/20                   bulky
23       Jose Garcia                                      “rapid response”
24                                                        “immediate threat”
25                                                        hazard
26                                                        “the BIN”
27                                                        “507 Towne”
28                                                        Chrysalis
                                                          Storage

                                                15
                                  DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 17 of 315 Page ID
                                        #:6913


 1                                                      HOPE
 2                                                      CARE
 3
 4       Sarah Bell           01/01/18- Sanitation;     Lomita
 5       Bladimir Campos      /12/02/20 Community       McCoy
 6       Diana Gonzalez                  Services       Aetna
 7       Shackelford, Renee              Group          Cedros
 8       (Cecelia)                                      Bessemer
 9                                                      Ardmore
10                                                      Kingsley
11                                                      Hobart
12                                                      Harvard
13                                                      4th
14                                                      5th
15                                                      6th
16                                                      7th
17                                                      8th
18                                                      Wilshire
19                                                      Figueroa
20                                                      52
21                                                      Grand
22                                                      Flower
23                                                      110
24       Steve Pedersen       01/01/18- Sanitation      56.11
25                            12/02/20   (ECI)          “rapid response”
26                                                      “the BIN”
27                                                      “507 Towne”
28                                                      Chrysalis
                                                        Storage

                                             16
                                DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 18 of 315 Page ID
                                        #:6914


 1
 2
 3                                                      (“immediate threat” or hazard)
 4                                                      /30 (cleanup or “clean up” or
 5                                                      “service day” or sweep or
 6                                                      sanitation
 7                                                      or homeless or unhoused or
 8                                                      encampment or process or
 9                                                      processed or processing)
10                                                      “bulky item” /30 (cleanup or
11                                                      “clean up” or “service day” or
12                                                      sweep or sanitation or homeless
13                                                      or unhoused or encampment or
14                                                      process or processed or
15                                                      processing)
16                                                      HOPE
17                                                      CARE
18       Erick S. Estrada     01/01/18- Sanitation      56.11
19       Daniel C. Truong     12/02/20   (ECI)          notice
20       Teodoro C.                                     “immediate threat”
21       Salvacion                                      hazard
22       Michael Hu                                     “the BIN”
23       Armando Cabrera                                storage
24       Gilberto E. Campos                             Chrysalis
25       Arek Arzoumanian
26       Michael Tran
27       Abraham
28       Abrahamian
         Bernard J. Dancel

                                            17
                                DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 19 of 315 Page ID
                                        #:6915


 1       Philip A. Pedrosa
 2       Jazmine N.
 3       Saucedo
 4       Stephany J. Cruz
 5       Jay J. Kim
 6       Alyssa E. Mireles
 7
 8       Brian Buchner       01/01/18- Unified         56.11
 9       Jaime Keene         12/02/20   Homelessness “rapid response”
10                                      Response       “comprehensive cleanup”
11                                      Center –       “trash bags”
12                                      Mayors         “trash can*”
13                                      Office         toilet
14                                                     portapotty
15                                                     porta-potty
16                                                     “Pit Stop”
17                                                     Mobile hygiene unit
18                                                     MHU
19                                                     “the BIN”
20                                                     storage
21                                                     Chrysalis
22                                                     HOPE
23                                                     CARE
24       Gita O’Neill        01/01/18- Los Angeles     56.11
25                           12/02/20   City
26                                      Attorney’s
27                                      Office
28


                                               18
                               DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 20 of 315 Page ID
                                        #:6916


 1          35.      I was involved in some of the negotiations with the City’s e-discovery
 2    vendor concerning the purchase of extra storage space. I am informed and believe that
 3    the City entered into an agreement with the vendor that increased the storage space to
 4    make room for the 250 GB of data collected and that the agreement took effect on
 5    March 1, 2021.
 6          36.      Between January 6, 2021 and March 2, 20201, the City reviewed
 7    document within the LAPD dataset of 70,623 documents.
 8          37.      On March 2, 2021, I sent an email to Plaintiffs’ counsel stating that the
 9    City’s e-discovery vendor was working on the next production, which would largely
10    comprise emails from the LAPD dataset and should be produced in the next day or
11    two. In addition:
12                a. I notified Plaintiffs’ counsel that the City was over halfway done with
13    reviewing the LAPD documents and would be producing responsive documents over the
14    next few weeks as quickly as possible.
15                b. I also notified Plaintiffs that on February 18, 2021, the City’s ITA
16    department completed pulling documents from 29 custodians from (LASAN and
17    UHRC) identified by Plaintiff and delivered them to the e-discovery vendor. This
18    collection totaled approximately 250GB of raw data, which significantly exceeded the
19    storage limit in the City’s contract with the vendor and required the City to purchase
20    additional storage. The additional storage space became available on March 1, 2021,
21    and the vendor is in the process of ingesting the new data.”
22                c. I reminded Plaintiffs: “As memorialized in various emails, including on
23    December 4th and 7th, the City agreed to the search the custodians and broad search
24    terms provided by Plaintiff as an initial step and if the resulting universe of documents
25    was unreasonably large, the parties would meet and confer about how to further limit it.
26    That is undoubtedly the next step here. While we won’t have precise numbers until the
27    data is ingested and deduplicated, if the LAPD dataset is any guide, this new dataset
28    likely contains over half a million documents. Once the documents are ingested and


                                                 19
                                    DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 21 of 315 Page ID
                                        #:6917


 1    deduplicated, we will assess the data and meet-and-confer about ways to make the
 2    review manageable and proportional to the needs of the case.”
 3          A true and correct copy of my March 2, 2021 email is attached to this
 4    declaration as Ex. 23.
 5          38.     Plaintiffs’ counsel never responded to my March 2, 2021 email and the
 6    Parties have not met and conferred about the 250GB dataset.
 7          39.    On March 5, 2021, the City produced 4,650 documents from the LAPD
 8    dataset [CTY020442 - CTY029531], which included emails about specific cleanup
 9    locations, 2020 UHRC Deployment Confirmation CARE and CARE+ sheets, Daily
10    Activities and Information from UHRC dating back to 2018, metrics related to
11    homelessness, and descriptions on trainings and policy group meetings.
12          40.    The City continued reviewing emails from the LAPD dataset of 70,623
13    from March 5, 2021 to the present. As of the date of this declaration, approximately
14    16,000 documents in that dataset have not yet been reviewed.
15          41.    On March 18, 2021, Plaintiffs served their portion of the joint stipulation
16    to compel production of documents that is the subject of the present motion. To my
17    knowledge, Plaintiffs did not notify the City that they intended to serve the joint
18    stipulation nor the grounds upon which their motion to compel would be based. To my
19    knowledge, Plaintiffs did not notify the City before serving the joint stipulation as to
20    any of the Plaintiff-specific or policy-related documents Plaintiffs allege to be
21    “missing” from the City’s production.
22          42.    On March 24, 2021, the City produced 19,068 documents from the LAPD
23    dataset of 70,623 documents [CTY029532 - CTY092976]. This production included
24    quarterly reports on homelessness, emails discussing training and policies/procedures
25    related to encampment cleanups, complaints regarding homeless encampments and
26    cleanups, and “Daily UHRC Activities and Information,” which summarize daily
27    activities related to posted clean-ups, illegal dumping, and HOPE Rapid Response
28    locations. These emails attach HE/ID Confirmation Sheet, which is one of the
      categories of documents Plaintiffs contend the City has “withheld.”

                                                20
                                  DECLARATION OF A. PATRICIA URSEA
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 22 of 315 Page ID
                                        #:6918


 1          43.    I am informed and believe that on or about March 30, 2021, the City’s e-
 2    discovery vendor completed uploading the 250GB dataset. After deduplication, the
 3    search resulted in approximately 475,000 documents.
 4          44.    With respect to storage related documents, the City received notice on
 5    December 8, 2020, that Plaintiffs had served a document subpoena on Chrysalis on the
 6    same day. A true and correct copy of Plaintiffs subpoena to Chrysalis attached to
 7    this declaration as Ex. 24.
 8          45.    Because the subpoena covered similar topics as Plaintiffs’ RFPs to the
 9    City, I discontinued my efforts to obtain storage-related documents from Chrysalis,
10    which would only duplicate efforts. I am informed and believe that Chrysalis
11    responded to the subpoena and produced responsive documents on or about February
12    15, 2021. A true and correct copy of a document entitled “Garcia v. City of Los
13    Angeles – Chrysalis Subpoena Response” is attached to this declaration as Ex. 25.
14          46.    A true and correct copy of “Executive Directive No. 16,” which Plaintiffs
15    contend is a responsive policy document “missing” from the City’s production is
16    attached to this declaration as Ex. 26.
17          I declare under penalty of perjury under the laws of the State of California and
18    the United States that the foregoing declaration is true and correct.
19
            Executed on April 5, 2021 at Los Angeles, California.
20
21
22                                      By:     /s/ A. Patricia Ursea
23
24                                              A. PATRICIA URSEA
25
26
27
28


                                                  21
                                    DECLARATION OF A. PATRICIA URSEA
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 23 of 315 Page ID
                                   #:6919




                              EXHIBIT 1
        3/24/2021                                                                              City of Los Angeles Mail - Re: Garcia v. City of Los Angeles, Rule 26 conference



                                                                                                                                                   Patricia Ursea <patricia.ursea@lacity.org>



             Re: Garcia v. City of Los Angeles, Rule 26 conference
             1 message

             Patricia Ursea <patricia.ursea@lacity.org>                                                      Fri, Jul 17, 2020 at 10:12 AM
             To: "Shayla R. Myers" <SMyers@lafla.org>, Scott Marcus <Scott.Marcus@lacity.org>, Jessica Mariani
             <jessica.mariani@lacity.org>
             Cc: Gabriel Dermer <gabriel.dermer@lacity.org>, Felix Lebron <felix.lebron@lacity.org>, "Herbert, Benjamin Allen"
             <benjamin.herbert@kirkland.com>, "Onufer, Michael" <michael.onufer@kirkland.com>, Cathy Sweetser
                                   #:6920
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 24 of 315 Page ID



             <catherine.sdshhh@gmail.com>

                   Counsel:

                   This email follows up on our Rule 26(f) call on Monday. On the call, the City proposed trying the case in two phases in
                   conjunction with a stipulation by the City regarding Monell liability: Phase I would be a jury trial on the issues of liability
                   and monetary damages and Phase II would be a court trial on equitable relief. Per your request, attached is a written
                   version of that proposal. As we stated on the call, we believe this proposal has numerous benefits to both parties,
                   including that it would streamline the issues and discovery and allow for an earlier trial date. Please let us know your
                   thoughts on the proposal.

                   On a related note, below are the City's suggested dates for the proposed Phase I trial:

                                                                                  (a) Phase I Trial Date –July 27, 2021– Jury Trial - 5 days
                                                                                  (b) Final Pretrial Conference – June 28, 2020
                                                                                  (c) PTCO – June 17, 2021 (11-days before pretrial conference L.R. 16-7.1)
                                                                                  (d) Witness List, Exhibit List, Memo of Law & Fact – June 15, 2021 (7 weeks before
                                                                                  trial per Scheduling Order)
                                                                                  (e) Motion Cutoff – April 19, 2021 (12 weeks before trial per Scheduling Order)
                                                                                  (f) Rule 26(a)(3)(B) Pretrial Disclosures/Supplements– June 25, 2021 (proposed
                                                                                  change to default date under Rule 26(a)(3)(B))
                                                                                  (g) Non-expert Discovery Cutoff – February 2, 2021 (Scheduling Order: 21+ weeks
                                                                                  before trial)
                                                                                  (h) Expert Discovery Cutoff – March 2, 2021 (Scheduling Order: 21+ weeks before
                                                                                  trial)
                                                                                  (i) Expert Disclosures – Jan. 15, 2021 (change to Rule 26(a)(2)(D)(i) default of 90 days
                                                                                  before trial)
                                                                                  (j) Rebuttal disclosures – Feb. 15, 2021 (30 days after expert disclosures)
                                                                                  (k) ADR Completion Date – May 4, 2021 (12 weeks before trial per Scheduling Order;
                                                                                  LR16-15 ADR Choice – Magistrate Judge Abrams)
                                                                                  (l) Last Day to join parties or amend pleadings – Nov. 2, 2020 (Scheduling Order: 32+
                                                                                  weeks before trial)
                                                                                  (m) Rule 26(a) Initial Disclosures – July 27, 2020 (default 14 days after Rule 26(f)
                                                                                  meet-and-confer)

                   We look forward to hearing your thoughts.

                   Patricia

                   Patricia Ursea
                   Deputy City Attorney, City of Los Angeles
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1671148295839869730%7Cmsg-a%3Ar6249876009948…                                                 1/4
        3/24/2021                                                                 City of Los Angeles Mail - Re: Garcia v. City of Los Angeles, Rule 26 conference
                   Business & Complex Litigation
                   City Hall East
                   200 N. Main Street, 6th Floor
                   Los Angeles, California 90012
                   Patricia.Ursea@lacity.org
                   (213) 978-7569

                   This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                   contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                   or distribute this message or any attachment. If you have received this communication in error, please notify me
                   immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                   manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                   send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                   numbers and passwords, to the City via ordinary (unencrypted) e-mail.
                                   #:6921
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 25 of 315 Page ID




                   On Fri, Jul 10, 2020 at 4:18 PM Patricia Ursea <patricia.ursea@lacity.org> wrote:
                    Thank you. We are available for the Rule 26(f) meet-and-confer on Monday at 2:00 pm.

                          Have a good weekend.

                          Patricia


                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                          On Thu, Jul 9, 2020 at 8:17 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                Counsel,

                                We are available on Monday from 2-4.30 for the Rule 26 conference. Unfortunately, we will not be able
                                to conduct the requested Rule 7.3 mee ng regarding Defendants' Mo on for Judgement on the
                                Pleadings at the same me, as the a orney who will be a ending that is unavailable that day, and as
                                you know, Monday is the last day in which to conduct the Rule 26 conference. We will get back to you
                                with proposed mes for the requested Rule 7 conference.

                                Thanks,

                                Shayla Myers | Senior Attorney
                                Legal Aid Foundation of Los Angeles
                                7000 S. Broadway | Los Angeles, CA 90003
                                213.640.3983 direct | 213.640.3988 facsimile
                                www.lafla.org | smyers@lafla.org




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1671148295839869730%7Cmsg-a%3Ar6249876009948…                          2/4
        3/24/2021                                                                 City of Los Angeles Mail - Re: Garcia v. City of Los Angeles, Rule 26 conference




                                From: Patricia Ursea <patricia.ursea@lacity.org>
                                Sent: Monday, July 6, 2020 12:46 PM
                                To: Shayla R. Myers <SMyers@lafla.org>
                                Cc: Gabriel Dermer <gabriel.dermer@lacity.org>; Felix Lebron <felix.lebron@lacity.org>; Herbert, Benjamin
                                Allen <benjamin.herbert@kirkland.com>; Onufer, Michael <michael.onufer@kirkland.com>; Cathy Sweetser
                                   #:6922
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 26 of 315 Page ID


                                <catherine.sdshhh@gmail.com>
                                Subject: Re: Garcia v. City of Los Angeles, Rule 26 conference

                                Hi Shayla,

                                Thank you for reaching out on this. The dates/times you proposed unfortunately do not work for us. Would you be
                                available for a conference on Friday afternoon or sometime Monday? Please let us know.

                                Patricia


                                Patricia Ursea
                                Deputy City Attorney, City of Los Angeles
                                Business & Complex Litigation
                                City Hall East
                                200 N. Main Street, 6th Floor
                                Los Angeles, California 90012
                                Patricia.Ursea@lacity.org
                                (213) 978-7569

                                This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                On Thu, Jul 2, 2020 at 4:06 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                       Counsel,

                                       The Court has calendared a scheduling conference, so we assume the City is now prepared to
                                       par cipate in a rule 26 conference. We are currently available for the conference on Wednesday, July
                                       8 from 2 to 4 or on Thursday, July 9 from 9-11 a.m. or at noon. Please let us know when you are
                                       available to meet, and we will circulate a conference number.

                                       In light of the Court's order that the par es begin discovery ac vely before the scheduling conference
                                       and to abide by the le er and spirit of Rule 26, we an cipate that we will have a produc ve
                                       discussion about how to proceed with discovery.

                                       We look forward to speaking with you next week.

                                       Shayla Myers | Senior Attorney
                                       Legal Aid Foundation of Los Angeles
                                       7000 S. Broadway | Los Angeles, CA 90003
                                       213.640.3983 direct | 213.640.3988 facsimile
                                       www.lafla.org | smyers@lafla.org

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1671148295839869730%7Cmsg-a%3Ar6249876009948…                          3/4
        3/24/2021                                                                 City of Los Angeles Mail - Re: Garcia v. City of Los Angeles, Rule 26 conference




                                       This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                       and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or
                                       use of this information and note that such actions are prohibited. If you have received this transmission in error,
                                       kindly notify the sender and immediately delete this email and any files that may be attached.

                                *****************Confidentiality Notice *************************
                                This electronic message transmission contains information
                                from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                   #:6923
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 27 of 315 Page ID



                                privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                copying,
                                distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                saving in any manner.
                                ********************************************************************

                                 Garcia - Defendant's Phasing Proposal (7-17-20).docx
                                 21K




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1671148295839869730%7Cmsg-a%3Ar6249876009948…                          4/4
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 28 of 315 Page ID
                                   #:6924




                              EXHIBIT 2
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 29 of 315 Page ID
                                   #:6925


               Garcia v. City of Los Angeles - Defendant’s Phasing Proposal (July 17, 2020)

                                             Phase I – Jury Trial

 1. Did any City employee cause any Plaintiff to suffer a violation of constitutional rights as alleged in
    the Second Amended Complaint?
 2. Does KFA have Article III standing?
 3. Is the Bulky Item Provision facially unconstitutional?
 4. Did any City employee violate the Bane Civil Rights Act as alleged by Ali El-Bey in the Second
    Amended Complaint?
 5. Did any City employee violate a mandatory duty under California Civil Code Section 2080 et seq. as
    alleged in Second Amended Complaint?
 6. What monetary damages are Plaintiffs entitled to?

                                     Phase II (if necessary) – Court Trial

 1. Are Plaintiffs are entitled to permanent injunctive relief?
 2. If so, what is the appropriate nature and scope of the permanent injunctive relief?

                                            Proposed Stipulation

 1. To avoid costly and protracted discovery and litigation in this case over municipal liability under
    Monell v. Department of Soc. Svcs., 436 U.S. 658 (1978), the City agrees to entry of judgment against
    the City—without Plaintiffs having to prove that the violation resulted from a City policy, custom, or
    practice as required by Monell—for compensatory damages and, to the extent allowed by the Court,
    reasonable attorney's fees pursuant to 42 U.S.C. §1988, if the finder of fact finds in Phase I of this
    action that an employee of the City violated a Constitutional right of any Plaintiff as alleged in the
    Second Amended Complaint. The City will not be liable, however, for any award of punitive
    damages.

 2. The terms of this Stipulation also apply if the Court determines in Phase I on a motion for summary
    judgment or other dispositive motion based on the merits of the case, that an employee of the City
    violated a constitutional right of any Plaintiff as alleged in the Second Amended Complaint.

 3. Nothing in this stipulation is intended to preclude Plaintiffs (or the City) from seeking any discovery
    in Phase I or II that is relevant to the issues in the respective phases, pursuant and subject to the
    Federal Rules of Civil Procedure. The City does not intend to waive any objections to any discovery
    in Phase I or II, including on the grounds of relevance, proportionality, undue burden and any other
    objections available under the Federal Rules of Civil Procedure.

 4. In agreeing to the terms of this stipulation, the City does not intend to waive its right to challenge
    the Plaintiffs’ entitlement to a permanent injunction or the nature or scope of any such permanent
    injunction, which would be litigated, if at all, in Phase II of this case. With the exception of the terms
    stated in Paragraph 1 of this stipulation, the City does not intend to waive any other arguments or
    defenses in Phase I or Phase II of this case, including but not limited to arguments related to
    Plaintiffs’ state law claims and/or challenges to the Court’s jurisdiction.


                                                      1
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 30 of 315 Page ID
                                   #:6926




                              EXHIBIT 3
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 31 of 315 Page ID
                                   #:6927
                                                                                                7000 S. Broadway
                                                                                           Los Angeles, CA 90003
                                                                                                   213-640-3950
                                                                                                213-640-3988 fax
                                                                                                    www.lafla.org

Writer’s Direct Line (213) 640-3983                                                   Our File Number XX-XXXXXXX


                                                                                         VIA EMAIL ONLY
                                                            July 30, 2020
Patricia Ursea
Felix Labron
Gabriel Dermer
Office of the City Attorney
200 N. Main Street, 6th Floor
Los Angeles, California 90012

Counsel,

         We have reviewed the City’s proposed phasing of discovery and trial, and now Mr. Lebron’s
email stating his view that Ktown for All would be dismissed from this case if the City were to prevail
on its motion regarding Ktown for All’s claims under 42 U.S.C. Section 1983. The City’s position
with respect to both issues, as well as some of its positions regarding the scope of discovery appear to
result from its misconception of Plaintiffs’ claims and the relief they are seeking. Specifically, neither
position takes into account all Plaintiffs’ requests for declaratory judgment and injunctive relief under
the Declaratory Judgment Act, 28 U.S.C.§§ 2201(a), 2202.

        The Declaratory Judgment Act allows a party that has Article III standing to seek a declaratory
judgment and injunctive relief related to the “actual controversy” that conferred Article III standing. 28
U.S.C § 2201(a). That is what Ktown for All seeks here. As you note in the status conference report,
the Court correctly interpreted “KFA’s claims in the SAC as seeking only to obtain a ruling that the
policies and practices are unconstitutional and not that each past application of those practices to its
members was unconstitutional.” See Dkt. No. 65 at 7. Likewise, the other Plaintiffs also seek the same
relief. This relief— a declaratory judgment and an injunction—is not based solely on the individual
incidents enumerated in the Second Amended Complaint (“SAC”)—in fact, the Court struck any
possible claims by Ktown for All that related to individual incidents, see Dkt. No. 65 at 7 n. 4. Instead,
the request relates to the City’s policies and practices and its ongoing enforcement of LAMC 56.11.
For that matter, to seek declaratory and injunctive relief, Plaintiffs are not required to show that they
were subjected to unlawful enforcement, only that they are at risk of imminent harm. The same is true
when an organization challenges the constitutionality of an ordinance on behalf of its members. See
United Food and Commercial Workers Intern. Union, AFL-CIO, CLC v. IBP, Inc., 857 F.2d 422, 427
(8th Cir. 1988).

      As we understand the City’s contemplated Motion for Judgement on the Pleadings, it relates to
Ktown for All’s claims under 42 U.S.C. Section 1983. If the City prevails on this motion, it will not

 Other Office Locations:
 East Los Angeles Office, 5228 Whittier Blvd., Los Angeles, CA 90022; 213-640-3883
 Long Beach Office, 601 Pacific Ave., Long Beach, CA 90802; 562-435-3501
 Santa Monica Office, 1640 5th St., Suite 124, Santa Monica, CA 90401; 310-899-6200
 Ron Olson Justice Center, 1550 W 8th Street, Los Angeles, CA 90017; 323-801-7989
 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 32 of 315 Page ID
                                              #:6928
Page 2 of 3
Letter to City of Los Angeles
re: Scope of SAC and Proposal for Phased Trial


impact Ktown for All’s claim for relief under 28 U.S.C. 2201. This Court has thrice ruled that Ktown
for All has properly pled standing to challenge the City’s policies and practices related to the
enforcement of LAMC 56.11. This is all that is required under the Declaratory Judgments Act for
Plaintiffs to seek a declaration and corresponding injunctive relief related to the “case or controversy”
that gives Plaintiffs Article III standing. See Societe de Conditionnement en Aluminium v. Hunter
Engineering Co., Inc., 655 F.2d 938, 942 (9th Cir. 1981). While we understand the City continues to
dispute the Court’s rulings on Ktown for All’s standing, as of now, this remains a viable basis for
Ktown for All’s continued litigation against the City. See County of Santa Clara v. Trump, 267
F.Supp.3d 1201, 1215–16 (N.D.Cal., 2017)(as long as plaintiff satisfies the case or controversy
requirement, it need not have “some other independent statutory right to bring a plausible claim for
declaratory relief”).

        We also believe that the City’s proposed phasing is predicated on the same misconception of
Plaintiffs’ claims for relief. Since Ktown for All and the individual Plaintiffs’ request for a declaratory
injunction and injunctive relief do not rest on the individual incidents specifically enumerated in the
complaint, we do not see how the City’s proposed phasing would preserve resources or eliminate the
need for discovery. Having a two-phased trial would be duplicative because evidence of the individual
incidents that would be raised in the first phase would still be relevant in the second phase. And in
order to adjudicate Plaintiffs’ request for a declaratory judgment and injunctive relief, the second phase
would be inevitable, regardless of the rulings on the individual causes of action.

        Phaasing discovery would be not only duplicative and inefficient for the same reason as a
phased trial, but it would also be unworkable here, given the already extremely contentious nature of
this case. This is demonstrated most clearly by the parties’ inability to agree even about the scope of
past efforts to meet and confer. Dividing up discovery into phases would inevitably lead to more
disputes about the scope of phased discovery, in addition to the scope of discovery. Rather than
eliminating the need for court intervention, it would exacerbate it.

        Plaintiffs appreciate Ms. Ursea’s attempt to consider ways to preserve resources, but this
proposal would not do so. We remain open to revisiting this question in the future, if it appears that
bifurcating the individual damages claims would be helpful or if resolving any of the questions posed
by Plaintiffs’ declaratory relief action would eliminate the need for further litigation. But at this point,
we believe it is unnecessary and premature to decide any of these issues now.

       Finally, it appears that many of the disputes between the parties related to the scope of
discovery stem from the City’s limited view of this litigation and Plaintiffs’ complaint. While it is our
view that the SAC speaks for itself and is more than sufficient to meet the notice pleading standard
under Rule 8 of the Federal Rules of Civil Procedure, see e.g., County of Santa Clara, 267 F.Supp.3d
at 1215, we are hopeful that at least some of the disagreements between the parties stem from the
City’s misconceptions about the scope of the case, which should be clarified by this letter.

        If the City disagrees with any of these points, please let us know so we can meet and confer
about these disputes. We strongly contend that the SAC is sufficient, and nothing about this request
should be construed as waiving any argument to that point. But it is clear that the parties have
considerable disputes about this case, and we are amenable to attempting to resolve some of those
 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 33 of 315 Page ID
                                              #:6929
Page 3 of 3
Letter to City of Los Angeles
re: Scope of SAC and Proposal for Phased Trial


disputes in order to preserve judicial resources by preventing unnecessary motion practice. We request
the City do so prior to filing its motion for judgment on the pleadings.

Sincerely,




Shayla Myers
Legal Aid Foundation of Los Angeles

Benjamin Herbert
Kirkland & Ellis LLP

Michael Onufer
Kirkland & Ellis LLP

Catherine Sweetser
Schonbrun Seplow Harris Hoffman and Zeldes LLP
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 34 of 315 Page ID
                                   #:6930




                              EXHIBIT 4
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 35 of 315 Page ID
                                        #:6931


 1     Shayla Myers (SBN 264054)
       Mallory Andrews (SBN 312209)
 2     Alex E Flores (SBN 303552)
 3     LEGAL AID FOUNDATION OF LOS ANGELES
       7000 South Broadway
 4     Los Angeles, CA 90003
       Telephone: (213) 640-3983
 5     Email: smyers@lafla.org
 6            mbandrews@lafla.org
              aeflores@lafla.org
 7
 8     Attorneys for Gladys Zepeda, Miriam Zamora,
       Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
 9     Marquis Ashley, and Ktown for All
10
       Additional Attorneys on Next Page
11
                          UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
       JANET GARCIA, et al.                      )
14                                               )   CASE NO. 2:19-cv-06182-DSF-PLA
                   Plaintiffs,                   )
15                                               )
             v.                                  )   PLAINTIFF ALI EL-BEY’S
16                                               )   OBJECTIONS AND RESPONSES
                                                 )   TO DEFENDANT CITY OF LOS
17     CITY OF LOS ANGELES, a municipal          )   ANGELES’ SPECIAL
       entity,                                   )   INTERROGATORIES (SET ONE)
18                                               )
                   Defendants.                   )
19                                               )
                                                 )
20                                               )
21
22    PROPOUNDING PARTY:             Defendant City of Los Angeles

23    RESPONDING PARTY:              Plaintiff Ali El-Bey
24    SET:                           One
25
26
27
28

          PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 36 of 315 Page ID
                                        #:6932


 1    Catherine Sweetser (SBN 271142)
      Kristina Harootun (SBN 308718)
 2    John Washington (SBN 315991)
 3    SCHONBRUN SEPLOW HARRIS
      HOFFMAN & ZELDES LLP
 4    11543 West Olympic Blvd.
      Los Angeles, CA 90064
 5    Telephone: (310) 396-0731
      Email: csweetser@sshhlaw.com
 6            kharootun@sshhlaw.com
 7            jwashington@sshhlaw.com

 8    Attorneys for Plaintiffs
 9    Benjamin Allan Herbert (SBN 277356)
10    William L. Smith (SBN 324235)
      KIRKLAND & ELLIS LLP
11    555 South Flower Street
      Los Angeles, CA 90071
12    Telephone: (213) 680 8400
      Email: benjamin.herbert@kirkland.com
13           william.smith@kirkland.com
14
      Michael Onufer (SBN 300903)
15    KIRKLAND & ELLIS LLP
      2049 Century Park East
16    Los Angeles, CA 90067
17    Telephone: (310) 552-4200
      Email: michael.onufer@kirkland.com
18
      Attorneys for Plaintiffs Ktown for All, Janet Garcia,
19    Peter Diocson Jr., Marquis Ashley, Ali El-Bey
20
21
22
23
24
25
26
27
28
                                               2
          PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 37 of 315 Page ID
                                        #:6933


 1          Ali El- Bey, through his undersigned counsel, hereby provides his objections to
 2    City of Los Angeles’ (“City”) First Set of Special Interrogatories to Plaintiff Ali El-
 3    Bey, served on August 14, 2020, as follows:
 4
 5                              PRELIMINARY STATEMENT
 6          Despite having undertaken a diligent effort to respond to these discovery
 7    requests, Plaintiff Ali El-Bey reserves the right to amend or supplement these
 8    responses and objections herein if necessary, at a later date, and to use subsequently
 9    discovered facts and facts known but whose relevance, significance, or applicability
10    has not yet been ascertained.
11          1. The objections below are based upon information known or believed to be
12    true by Plaintiff at the time of responding. Plaintiff and his attorneys have not
13    completed their discovery, investigation, or preparation for trial, nor have they
14    concluded their analysis of information gathered to date. Future discovery and
15    independent investigation may supply additional facts or information, add meaning to
16    known facts, and may establish entirely new factual conclusions or contentions.
17    Thus, Plaintiff and his attorneys reserve the right to supplement and/or amend these
18    responses and objections pursuant to the Federal Rules of Civil Procedure and
19    applicable law.
20          2. Plaintiff’s objections are made without in any way waiving or intending to
21    waive, and instead Plaintiff preserves and intends to preserve the following:
22          a. The right to raise all questions of authenticity, relevancy, materiality,
23    privilege or admissibility with respect to the information provided and the documents
24    identified and/or produced in response to these Special Interrogatories, which may
25    arise in any subsequent proceeding, including the trial of this or any other action;
26          b. The right to object to the use of the information and/or documents in any
27    subsequent proceeding, including the trial of this or any other action;
28
                                                  3
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 38 of 315 Page ID
                                        #:6934


 1          c. The right to make subsequent responses if Plaintiff and/or his attorneys
 2    uncover additional information and/or documents called for by these Special
 3    Interrogatories, as Plaintiff’s investigation of the facts and the evidence pertinent to
 4    this action is continuing.
 5          3. Words and terms used in the below responses and/or objections shall be
 6    construed in accordance with their normal meanings and connotations, and shall in no
 7    way be interpreted as terms of art or statutorily defined terms, and Plaintiff
 8    specifically disavows any such meaning or connotation that might be accorded to
 9    such terms unless specifically stated otherwise.
10          4. Nothing in these responses and/or objections is an admission by Plaintiff of
11    the existence, relevance, or admissibility of any information, for any purpose, or the
12    truth or accuracy of any statement or characterization contained in the response.
13
14                                 GENERAL OBJECTIONS
15          The following general objections are made to each and every request and are
16    deemed to be incorporated into the specific objections and responses provided to each
17    request:
18          1. Plaintiff bases these objections and responses on the assumption that
19    Defendant, in propounding these interrogatories, did not intend to seek information
20    protected against discovery by the attorney-client privilege, the work-product
21    doctrine, or documents that contain or reflect the impressions, conclusion, opinion,
22    legal research or theories of Plaintiff’s attorneys or their agents. To the extent that
23    Defendant’s interrogatories, or any part thereof, are intended to elicit such
24    information, Plaintiff objects thereto and asserts the privileges provided in and by the
25    foregoing doctrines to the fullest extent permitted by law. Nothing contained in these
26    responses should be considered a waiver of any attorney-client privilege, work-
27    product protection, or any other applicable privilege or doctrine. Plaintiff does not
28
                                                  4
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 39 of 315 Page ID
                                        #:6935


 1    intend to produce documents that would divulge any privileged information. Any
 2    such disclosure is inadvertent and shall not be deemed a waiver of any applicable
 3    privilege or immunity.
 4          2. Plaintiff objects to these interrogatories to the extent that they seek
 5    information protected from disclosure by the right to privacy, or any other applicable
 6    privilege. To the extent that Defendant’s interrogatories, or any part thereof, are
 7    intended to elicit such information, Plaintiff objects thereto and asserts the privileges
 8    provided in and by the foregoing doctrines to the fullest extent permitted by law.
 9          3. Plaintiff objects to each interrogatory to the extent that it purports to impose
10    discovery obligations exceeding those provided for in the Federal Rules of Civil
11    Procedure or the Local Rules for the United States District Court for the Central
12    District of California, orders entered in this case, or agreements among the parties.
13          4. Plaintiff objects to the “Definitions” and “Instructions and Applicable
14    Rules” to the extent that they seek to impose requirements or obligations in addition
15    to or different from those imposed by the Federal Rules of Civil Procedure or the
16    Local Rules for the United States District Court for the Central District of California,
17    orders in this case, or agreements among the parties. Plaintiff further objects to the
18    “Definitions” and “Instructions and Applicable Rules” to the extent they purport to
19    alter the plain meaning and/or scope of any specific request, on the ground that such
20    alteration renders the interrogatory vague, ambiguous, unduly broad, and/or
21    uncertain, by failing to adequately define terms or by using terms the meaning of
22    which are not readily available or decipherable. Plaintiff will not undertake, assume,
23    or comply with the “Definitions” and “Instructions and Applicable Rules” to the
24    extent they exceed the Federal Rules of Civil Procedure or the Local Rules for the
25    United States District Court for the Central District of California. Plaintiff’s
26    responses shall not be construed as an admission, agreement, or acquiescence in any
27    Definition or Instruction.
28
                                                  5
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 40 of 315 Page ID
                                        #:6936


 1          5. Plaintiff objects to each interrogatory to the extent that it is cumulative or
 2    duplicative.
 3          6. Plaintiff is responding to each interrogatory as it interprets and understands
 4    each interrogatory with respect to the issues in this action. If the City asserts a
 5    different interpretation of any interrogatory, Plaintiff reserves the right to supplement
 6    or amend its responses and/or objections.
 7          7. Plaintiff objects to each request to the extent that it is overly broad, unduly
 8    burdensome, and/or calls for the production of documents or things that are neither
 9    relevant to any claim or defense in this action nor reasonably likely to lead to the
10    discovery of admissible evidence.
11          8. Plaintiff objects to each request to the extent that it calls for information
12    and/or production of documents and/or things that are not within Plaintiff’s
13    possession, custody, or control, or calls for Plaintiff to prepare documents and/or
14    things that do not already exist.
15          9. Plaintiff objects to each interrogatory to the extent that it calls for responses
16    that are publicly available or equally available to City, and therefore are of no greater
17    burden for City to obtain than for Plaintiff to obtain.
18          10. Plaintiff objects to each request to the extent that it is vague, ambiguous, or
19    confusing due to City’s failure to define terms or failure to describe the information
20    sought with reasonable particularity.
21          11. Plaintiff objects to any factual characterizations in City’s interrogatories.
22    By responding, Plaintiff does not accept or admit any of City’s factual
23    characterizations.
24          12. Plaintiff’s discovery and investigation in connection with this case are
25    ongoing. As a result, Plaintiff’s responses concern information obtained and
26    reviewed to date, and the objections, limitations, and responses contained in these
27    response are subject to and without waiver of any right of Plaintiff to: (a) object to
28
                                                  6
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 41 of 315 Page ID
                                        #:6937


 1    other discovery requests directed to the subject matter of the requests and this
 2    response; (b) make additional or supplementary objections to the Requests; and (c)
 3    revise, correct, supplement, or clarify the contents of this Response, after considering
 4    information obtained or review through further discovery and investigation.
 5          13. No objections, limitation, or response, or lack thereof, made herein shall be
 6    deemed an admission by Plaintiff as to the existence or non-existence of any
 7    information, and shall not be construed in any way as an admission that any
 8    definition provided by the City is either factually correct or legally binding upon
 9    Plaintiff, or as a waiver of any of Plaintiff’s objections, including but not limited to
10    objections regarding discoverability of other evidence. Plaintiff’s enumeration of
11    specific objections in response to each request is not, and should not be construed to
12    be, a waiver of any objection not so specified.
13          14. By identifying or producing any information, documents and/or things, or
14    persons with knowledge, in response to any interrogatory, Plaintiff does not stipulate,
15    and expressly reserves all objections, to the authenticity, relevance, materiality, and
16    admissibility of any such information.
17          15. If Plaintiff provides information in response to any request, Plaintiff
18    reserves the right to provide additional information that may come to his attention or
19    become available in the future or to use such information in any hearing or
20    proceeding in this litigation or any other action.
21          16. Any response by Plaintiff that he will produce documents, responses,
22    and/or materials should not be construed to mean that responsive documents in fact
23    exist; only that, if such relevant, non-privileged, non-objectionable documents exist,
24    are in Plaintiff’s possession, custody, or control, and are located after a reasonable
25    search of the location or locations where responsive documents are most likely to be
26    located, they will be produced in a timely manner.
27
28
                                                  7
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 42 of 315 Page ID
                                        #:6938


 1          These general objections are incorporated into each of the responses set forth
 2    below:
 3
 4                          RESPONSES TO INTERROGATORIES
 5
 6    SPECIAL INTERROGATORY NO. 1:
            IDENTIFY by type, amount, and category all damages YOU seek for the
 7
      claims alleged in YOUR COMPLAINT.
 8    RESPONSE TO SPECIAL INTERROGATORY NO. 1:
 9          Plaintiff incorporates his General Objections as though set forth fully herein.
10    Plaintiff specifically objects on the ground that the information sought is equally
11    available and/or known to City through its own reports of items taken by the City, its
12    witnesses, related agencies, and its agents, and through Plaintiff’s filed government
13    tort claims. Plaintiff also objects to the extent this interrogatory is overly broad and
14    unduly burdensome given the amount of items taken and Plaintiff’s unhoused status
15    and thus inability to keep and maintain contemporaneous records.
16          Plaintiff objects that discovery is still ongoing and reserves the right to
17    supplement this response should relevant information be discovered at a later
18    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
19    (permitting delay in responses until designated discovery completed); Lucero v.
20    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
21
22    SPECIAL INTERROGATORY NO. 2:
23          State with particularity the method by which YOU quantified or calculated the
24    damages identified in response to Interrogatory No. 1.
25    RESPONSE TO SPECIAL INTERROGATORY NO. 2:
26          Plaintiff incorporates his General Objections as though set forth fully herein.
27    Plaintiff also objects to the extent this interrogatory is overly broad and unduly
28
                                                  8
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 43 of 315 Page ID
                                        #:6939


 1    burdensome given the amount of items taken and Plaintiff’s unhoused status and thus
 2    inability to keep and maintain contemporaneous records.
 3          Plaintiff objects that discovery is still ongoing and reserves the right to
 4    supplement this response should relevant information be discovered at a later
 5    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
 6    (permitting delay in responses until designated discovery completed); Lucero v.
 7    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
 8
 9    SPECIAL INTERROGATORY NO. 3:
10          IDENTIFY all facts supporting any damages that YOU contend YOU have
11    suffered as a result of the conduct alleged in YOUR COMPLAINT.
12    RESPONSE TO SPECIAL INTERROGATORY NO. 3:
13          Plaintiff incorporates his General Objections as though set forth fully herein.
14    Plaintiff specifically objects that “state all facts” interrogatories of this kind are
15    unduly burdensome, harassing, overly broad, and an improper use of the discovery
16    process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
17    1998) (providing “every fact” could require “laborious, time consuming analysis,
18    search and description of incidental, secondary, and perhaps irrelevant and trivial
19    details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
20    Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
21    Plaintiff also objects that this interrogatory is vague, ambiguous, overly broad and
22    compound. Plaintiff further objects on the ground that this interrogatory calls for a
23    legal conclusion and on the ground that the information requested is in the possession
24    of the Defendants. Additionally, Plaintiff objects to the extent this interrogatory calls
25    for attorney work product and attorney client communications.
26          Plaintiff also objects that discovery is still ongoing and reserves the right to
27    supplement this response should relevant information be discovered at a later
28
                                                   9
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 44 of 315 Page ID
                                        #:6940


 1    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
 2    (permitting delay in responses until designated discovery completed); Lucero v.
 3    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
 4
 5    SPECIAL INTERROGATORY NO. 4:
 6          Do YOU claim to have experienced emotional distress as a result of the CITY
 7    allegedly taking and destroying YOUR property on January 10, 2019 and/or June 4,
 8    2019 as alleged in YOUR COMPLAINT?
 9    RESPONSE TO SPECIAL INTERROGATORY NO. 4:
10          Plaintiff incorporates his General Objections as though set forth fully herein.
11    Plaintiff objects that discovery is still ongoing and reserves the right to supplement
12    this response should relevant information be discovered at a later date. See Braun
13    Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in
14    responses until designated discovery completed); Lucero v. Valdez, 240 F.R.D. 591,
15    594 (D. N.M. 2007).
16
17    SPECIAL INTERROGATORY NO. 5:
18          If your answer to Interrogatory No. 4 was yes, explain with specificity the
19    nature of the emotional distress.
20    RESPONSE TO SPECIAL INTERROGATORYNO.5:
21          Plaintiff incorporates his General Objections as though set forth fully herein.
22    Plaintiff specifically objects that “state all facts” interrogatories of this kind are
23    unduly burdensome, harassing, overly broad, and an improper use of the discovery
24    process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
25    1998) (providing “every fact” could require “laborious, time consuming analysis,
26    search and description of incidental, secondary, and perhaps irrelevant and trivial
27    details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
28
                                                   10
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 45 of 315 Page ID
                                        #:6941


 1    Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
 2    Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
 3    compound. Plaintiff further objects on the ground that this interrogatory calls for a
 4    legal conclusion and on the ground that the information requested is in the possession
 5    of the Defendants. Plaintiff objects that discovery is still ongoing and reserves the
 6    right to supplement this response should relevant information be discovered at a later
 7    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
 8    (permitting delay in responses until designated discovery completed); Lucero v.
 9    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
10
11    SPECIAL INTERROGATORY NO. 6:
12          If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
13    has knowledge of any fact pertaining to the emotional distress.
14    RESPONSE TO SPECIAL INTERROGATORY NO. 6:
15           Plaintiff incorporates his General Objections as though set forth fully herein.
16    Plaintiff specifically objects to the extent the interrogatory seeks information covered
17    by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
18    extent this interrogatory is overly broad and unduly burdensome given the amount of
19    items taken and Plaintiff unhoused status and thus inability to keep and maintain
20    contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
21    unduly burdensome and vague and ambiguous in asking for all persons with
22    knowledge of any fact. Plaintiff further objects that this interrogatory asks for
23    information not proportional to the needs of the case. Plaintiff also objects based on
24    the right to privacy, including the privacy of third parties. Plaintiff objects that
25    discovery is still ongoing and reserves the right to supplement this response should
26    relevant information be discovered at a later date. See Braun Med., Inc. v. Abbott
27    Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until
28
                                                  11
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 46 of 315 Page ID
                                        #:6942


 1    designated discovery completed); Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M.
 2    2007). Additionally, Plaintiff objects to the extent that facts and City employees
 3    present at the scene are publicly available or more readily available to the City of Los
 4    Angeles. Plaintiff continues to reserve the right to supplement these responses at a
 5    later date, as discovery is ongoing.
 6
 7    SPECIAL INTERROGATORY NO. 7:
 8          If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
 9    can compare your emotional condition prior to and following the incidents of January
10    10, 2019 and/or June 4, 2019 as alleged in YOUR COMPLAINT.
11    RESPONSE TO SPECIAL INTERROGATORYNO. 7:
12           Plaintiff incorporates his General Objections as though set forth fully herein.
13    Plaintiff specifically objects to the extent this interrogatory seeks information covered
14    by attorney-work product or the attorney-client privilege. Plaintiff also objects to the
15    extent this interrogatory is overly broad and unduly burdensome given the amount of
16    items taken and Plaintiff’s unhoused status and thus inability to keep and maintain
17    contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
18    unduly burdensome and vague and ambiguous in asking for all persons with
19    knowledge of any fact. Plaintiff further objects that this interrogatory asks for
20    information not proportional to the needs of this case. Plaintiff objects based on the
21    right to privacy, including the privacy of third parties. Plaintiff objects that discovery
22    is still ongoing and reserves the right to supplement this response should relevant
23    information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
24    F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
25    discovery completed); Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
26    Plaintiff continues to reserve the right to supplement these responses at a later date,
27    as discovery is ongoing.
28
                                                 12
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 47 of 315 Page ID
                                        #:6943


 1
 2    SPECIAL INTERROGATORY NO. 8:
 3          IDENTIFY each piece of property YOU claim the CITY destroyed for which
 4    YOU are seeking damages and the exact monetary value of each item.
 5    RESPONSE TO SPECIAL INTERROGATORYNO. 8:
 6          Plaintiff incorporates his General Objections as though set forth fully herein.
 7    Plaintiff specifically objects on the ground that the information sought is equally
 8    available and/or known to City through its own reports of items taken by the City, its
 9    witnesses, and its agents, and through Plaintiff’s filed government tort claims.
10    Plaintiff further specifically objects that the interrogatory is ambiguous as to the term
11    “damages” and whether the term refers solely to monetary relief. Plaintiff also
12    objects to the extent this interrogatory is overly broad and unduly burdensome given
13    the amount of items taken and Plaintiff’s unhoused status and thus inability to keep
14    and maintain contemporaneous records.
15          Plaintiff objects that discovery is still ongoing and reserves the right to
16    supplement this response should relevant information be discovered at a later
17    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
18    (permitting delay in responses until designated discovery completed); Lucero v.
19    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
20
21    SPECIAL INTERROGATORY NO. 9:
22          IDENTIFY all facts REFERRING OR RELATING TO YOUR allegation in
23    paragraph 173 of YOUR COMPLAINT that ‘[you] experience frequent harassment
24    from… law enforcement officers”.
25    RESPONSE TO SPECIAL INTERROGATORYNO. 9:
26          Plaintiff incorporates his General Objections as though set forth fully herein.
27    Plaintiff also objects on the ground that the information sought is equally available
28
                                                 13
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 48 of 315 Page ID
                                        #:6944


 1    and/or known to City through its own reports of items taken by the City, its
 2    witnesses, and its agents, and through Plaintiff’s filed government tort claims.
 3    Plaintiff specifically objects to the extent this interrogatory calls for “all facts” about
 4    Plaintiff’s damages and on the grounds that “state all facts” interrogatories of this
 5    kind are unduly burdensome, harassing, overly broad, and an improper use of the
 6    discovery process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321
 7    (D. Kan. 1998) (providing “every fact” could require “laborious, time consuming
 8    analysis, search and description of incidental, secondary, and perhaps irrelevant and
 9    trivial details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48
10    (C.D. Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
11    Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
12    compound. Plaintiff further objects to the extent that this interrogatory calls for
13    attorney work product and attorney client communications.
14          Plaintiff objects that discovery is still ongoing and reserves the right to
15    supplement this response should relevant information be discovered at a later
16    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
17    (permitting delay in responses until designated discovery completed); Lucero v.
18    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
19
20    SPECIAL INTERROGATORY NO. 10:
21          IDENTIFY all PERSONS with knowledge of the facts stated in YOUR
22    response to Interrogatory No. 9.
23    RESPONSE TO SPECIAL INTERROGATORYNO. 10:
24          Plaintiff incorporates his General Objections as though set forth fully herein.
25    Plaintiff specifically objects to the extent the interrogatory seeks information covered
26    by attorney work-product or the attorney-client privilege. Plaintiff objects that this
27    interrogatory is overly overbroad and unduly burdensome and vague and ambiguous
28
                                                  14
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 49 of 315 Page ID
                                        #:6945


 1    because it seeks information not proportional to the needs of the case and given the
 2    amount of items taken and Plaintiff’s unhoused status and thus inability to keep and
 3    maintain contemporaneous records. Plaintiff also objects based on the right to
 4    privacy, including the privacy of third parties. Plaintiff further objects that discovery
 5    is still ongoing and reserves the right to supplement this response should relevant
 6    information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
 7    F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
 8    discovery completed); Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
 9
10
11    SPECIAL INTERROGATORY NO. 11:
12          IDENTIFY all facts supporting YOUR allegation in paragraph 180 of YOUR
13    COMPLAINT that “when [you] requested additional time to remove [your] ID,
14    medication, and [your] tent, one of the LAPD officers threatened [you] with arrest.”
15    RESPONSE TO SPECIAL INTERROGATORYNO. 11:
16          Plaintiff incorporates his General Objections as though set forth fully herein.
17    Plaintiff also objects on the ground that the information sought is equally available
18    and/or known to City through its own reports of items taken by the City, its
19    witnesses, and its agents, and through Plaintiff’s filed government tort claims.
20    Plaintiff specifically objects to the extent this interrogatory calls for “all facts” about
21    Plaintiff’s damages. “State all facts” interrogatories of this kind are unduly
22    burdensome, harassing, overly broad, and an improper use of the discovery
23    process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
24    1998) (providing “every fact” could require “laborious, time consuming analysis,
25    search and description of incidental, secondary, and perhaps irrelevant and trivial
26    details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
27    Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
28
                                                  15
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 50 of 315 Page ID
                                        #:6946


 1    Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
 2    compound. Plaintiff further objects on the ground that this interrogatory calls for a
 3    legal conclusion and on the ground that the information requested is in the possession
 4    of the Defendants. Plaintiff also objects to the extent that this interrogatory calls for
 5    attorney work product and attorney client communications.
 6          Plaintiff objects that discovery is still ongoing and reserves the right to
 7    supplement this response should relevant information be discovered at a later
 8    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
 9    (permitting delay in responses until designated discovery completed); Lucero v.
10    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
11
12    Dated: September 14, 2020        Respectfully submitted,
13                                       LEGAL AID FOUNDATION OF LOS ANGELES
14
15                                       /s/ Alex E Flores
16                                       Alex E Flores
17                                       Attorneys for Plaintiffs Gladys Zepeda, Miriam
                                         Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
18                                       Ashley, James Haugabrook, and Ktown for All
19
20
21
22
23
24
25
26
27
28
                                                  16
       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS ANGELES’
                                    SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 51 of 315 Page ID
                                   #:6947


 1                                    PROOF OF SERVICE
 2          I, La Tonya Fountain, am employed in the County of Los Angeles, State of
 3   California. I am over the age of 18 and not a party to the within action; my business
 4   address is KIRKLAND & ELLIS LLP, 555 South Flower Street, Los Angeles, CA
 5   90071.
 6          On September 14, 2020, I served the following document(s) described as:
 7       PLAINTIFF ALI EL-BEY’S OBJECTIONS AND RESPONSES TO
     DEFENDANT CITY OF LOS ANGELES’ SPECIAL INTERROGATORIES
 8
     on the interested parties in this action as follows:
 9
             E-MAIL
10            By transmitting via electronic mail to the e-mail address(es) set forth below
11            on this date. I am aware that service is presumed invalid if the email
              transmission is returned as undeliverable.
12
                    GABRIEL DERMER,
13                  gabriel.dermer@lacity.org
14                  FELIX LEBRON,
                    felix.lebron@lacity.org,
15                  A. PATRICIA URSEA,
16                  patricia.ursea@lacity.org,
                    200 N. Main Street, City Hall East, Room 675
17                  Los Angeles, CA 90012
18                  Telephone: (213) 978-7559
                    Facsimile: (213) 978-7011
19
20                  Attorneys for Defendant, CITY OF LOS ANGELES
21          I declare under penalty of perjury that the foregoing is true and correct.
22          Executed on September 14, 2020, at Los Angeles, California.
23
24                                                    La Tonya D. Fountain
25
26
27
28

                                                  1
                                         PROOF OF SERVICE
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 52 of 315 Page ID
                                   #:6948


 1   Shayla Myers (SBN 264054)
     Mallory Andrews (SBN 312209)
 2   Alex Flores (SBN 303552)
 3   LEGAL AID FOUNDATION OF LOS ANGELES
     7000 South Broadway
 4   Los Angeles, CA 90003
     Telephone: (213) 640-3983
 5   Email: smyers@lafla.org
 6          mbandrews@lafla.org
            aeflores@lafla.org
 7
 8   Attorneys for Gladys Zepeda, Miriam Zamora,
     Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
 9   Marquis Ashley, and Ktown for All
10
     Additional Attorneys on Next Page
11
                          UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
     JANET GARCIA, et al.                     )
14                                            )   CASE NO. 2:19-cv-06182-DSF-PLA
                 Plaintiffs,                  )
15                                            )
            v.                                )   PLAINTIFF JANET GARCIA’S
16                                            )   OBJECTIONS AND RESPONSES
                                              )   TO DEFENDANT CITY OF LOS
17   CITY OF LOS ANGELES, a municipal         )   ANGELES’ SPECIAL
     entity,                                  )   INTERROGATORIES (SET ONE)
18                                            )
                 Defendants.                  )
19                                            )
                                              )
20                                            )
21
22   PROPOUNDING PARTY:           Defendant City of Los Angeles

23   RESPONDING PARTY:            Plaintiff Janet Garcia
24   SET:                         One
25
26
27
28

        PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 53 of 315 Page ID
                                   #:6949


 1   Catherine Sweetser (SBN 271142)
     Kristina Harootun (SBN 308718)
 2   John Washington (SBN 315991)
 3   SCHONBRUN SEPLOW HARRIS
     HOFFMAN & ZELDES LLP
 4   11543 West Olympic Blvd.
     Los Angeles, CA 90064
 5   Telephone: (310) 396-0731
     Email: csweetser@sshhlaw.com
 6           kharootun@sshhlaw.com
 7           jwashington@sshhlaw.com

 8   Attorneys for Plaintiffs
 9   Benjamin Allan Herbert (SBN 277356)
10   William L. Smith (SBN 324235)
     KIRKLAND & ELLIS LLP
11   555 South Flower Street
     Los Angeles, CA 90071
12   Telephone: (213) 680 8400
     Email: benjamin.herbert@kirkland.com
13          william.smith@kirkland.com
14
     Michael Onufer (SBN 300903)
15   KIRKLAND & ELLIS LLP
     2049 Century Park East
16   Los Angeles, CA 90067
17   Telephone: (310) 552-4200
     Email: michael.onufer@kirkland.com
18
     Attorneys for Plaintiffs Ktown for All, Janet Garcia,
19   Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
     Association for Responsible and Equitable Public
20   Spending
21
22
23
24
25
26
27
28
                                                2
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 54 of 315 Page ID
                                   #:6950


 1         Janet Garcia, through her undersigned counsel, hereby provides her objections
 2   and responses to City of Los Angeles’ (the “City”) First Set of Special Interrogatories
 3   to Plaintiff Janet Garcia, served on August 14, 2020, as follows:
 4
 5                              PRELIMINARY STATEMENT
 6         Despite having undertaken a diligent effort to respond to these discovery
 7   requests, Plaintiff Janet Garcia reserves the right to amend or supplement these
 8   responses and objections herein if necessary at a later date, and to use subsequently
 9   discovered facts and facts known but whose relevance, significance, or applicability
10   has not yet been ascertained.
11         1. The responses and objections below are based upon information known or
12   believed to be true by Plaintiff at the time of responding. Plaintiff and her attorneys
13   have not completed their discovery, investigation, or preparation for trial, nor have
14   they concluded their analysis of information gathered to date. Future discovery and
15   independent investigation may supply additional facts or information, add meaning to
16   known facts, and may establish entirely new factual conclusions or contentions. Thus,
17   Plaintiff and her attorneys reserve the right to supplement and/or amend these
18   responses pursuant to the Federal Rules of Civil Procedure and applicable law.
19         2. Plaintiff’s responses are made without in any way waiving or intending to
20   waive, and instead Plaintiff preserves and intends to preserve the following:
21         a. The right to raise all questions of authenticity, relevancy, materiality,
22   privilege or admissibility with respect to the information provided and the documents
23   identified and/or produced in response to these Special Interrogatories, which may
24   arise in any subsequent proceeding, including the trial of this or any other action;
25         b. The right to object to the use of the information and/or documents in any
26   subsequent proceeding, including the trial of this or any other action;
27         c. The right to make subsequent responses if Plaintiff and/or her attorneys
28   uncover additional information and/or documents called for by these Special
                                              3
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 55 of 315 Page ID
                                   #:6951


 1   Interrogatories, as Plaintiff’s investigation of the facts and the evidence pertinent to
 2   this action is continuing.
 3         3. Words and terms used in the below responses shall be construed in
 4   accordance with their normal meanings and connotations, and shall in no way be
 5   interpreted as terms of art or statutorily defined terms, and Plaintiff specifically
 6   disavows any such meaning or connotation that might be accorded to such terms
 7   unless specifically stated otherwise.
 8         4. Nothing in these responses is an admission by Plaintiff of the existence,
 9   relevance, or admissibility of any information, for any purpose, or the truth or
10   accuracy of any statement or characterization contained in the response.
11
12                                 GENERAL OBJECTIONS
13         The following general objections are made to each and every request and are
14   deemed to be incorporated into the specific objections and responses provided to each
15   request:
16         1. Plaintiff bases these objections and responses on the assumption that
17   Defendant, in propounding these interrogatories, did not intend to seek information
18   protected against discovery by the attorney-client privilege, the work-product
19   doctrine, or documents that contain or reflect the impressions, conclusion, opinion,
20   legal research or theories of Plaintiff’s attorneys or their agents. To the extent that
21   Defendant’s interrogatories, or any part thereof, are intended to elicit such
22   information, Plaintiff objects thereto and asserts the privileges provided in and by the
23   foregoing doctrines to the fullest extent permitted by law. Nothing contained in these
24   responses should be considered a waiver of any attorney-client privilege, work-
25   product protection, or any other applicable privilege or doctrine. Plaintiff does not
26   intend to produce documents that would divulge any privileged information. Any
27   such disclosure is inadvertent and shall not be deemed a waiver of any applicable
28   privilege or immunity.
                                                  4
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 56 of 315 Page ID
                                   #:6952


 1         2. Plaintiff objects to these interrogatories to the extent that they seek
 2   information protected from disclosure by the right to privacy, or any other applicable
 3   privilege. To the extent that Defendant’s interrogatories, or any part thereof, are
 4   intended to elicit such information, Plaintiff objects thereto and asserts the privileges
 5   provided in and by the foregoing doctrines to the fullest extent permitted by law.
 6         3. Plaintiff objects to each interrogatory to the extent that it purports to impose
 7   discovery obligations exceeding those provided for in the Federal Rules of Civil
 8   Procedure or the Local Rules for the United States District Court for the Central
 9   District of California, orders entered in this case, or agreements among the parties.
10         4. Plaintiff objects to the “Definitions” and “Instructions and Applicable Rules”
11   to the extent that they seek to impose requirements or obligations in addition to or
12   different from those imposed by the Federal Rules of Civil Procedure or the Local
13   Rules for the United States District Court for the Central District of California, orders
14   in this case, or agreements among the parties. Plaintiff further objects to the
15   “Definitions” and “Instructions and Applicable Rules” to the extent they purport to
16   alter the plain meaning and/or scope of any specific request, on the ground that such
17   alteration renders the interrogatory vague, ambiguous, unduly broad, and/or uncertain,
18   by failing to adequately define terms or by using terms the meaning of which are not
19   readily available or decipherable. Plaintiff will not undertake, assume, or comply with
20   the “Definitions” and “Instructions and Applicable Rules” to the extent they exceed
21   the Federal Rules of Civil Procedure or the Local Rules for the United States District
22   Court for the Central District of California. Plaintiff’s responses shall not be
23   construed as an admission, agreement, or acquiescence in any Definition or
24   Instruction.
25         5. Plaintiff objects to each interrogatory to the extent that it is cumulative or
26   duplicative.
27         6. Plaintiff is responding to each interrogatory as it interprets and understands
28   each interrogatory with respect to the issues in this action. If the City asserts a
                                                 5
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 57 of 315 Page ID
                                   #:6953


 1   different interpretation of any interrogatory, Plaintiff reserves the right to supplement
 2   or amend its responses and/or objections.
 3         7. Plaintiff objects to each request to the extent that it is overly broad, unduly
 4   burdensome, and/or calls for the production of documents or things that are neither
 5   relevant to any claim or defense in this action nor reasonably likely to lead to the
 6   discovery of admissible evidence.
 7         8. Plaintiff objects to each request to the extent that it calls for information
 8   and/or production of documents and/or things that are not within Plaintiff’s
 9   possession, custody, or control, or calls for Plaintiff to prepare documents and/or
10   things that do not already exist.
11         9. Plaintiff objects to each interrogatory to the extent that it calls for responses
12   that are publicly available or equally available to City, and therefore are of no greater
13   burden for City to obtain than for Plaintiff to obtain.
14         10. Plaintiff objects to each request to the extent that it is vague, ambiguous, or
15   confusing due to City’s failure to define terms or failure to describe the information
16   sought with reasonable particularity.
17         11. Plaintiff objects to any factual characterizations in City’s interrogatories.
18   By responding, Plaintiff does not accept or admit any of City’s factual
19   characterizations.
20         12. Plaintiff’s discovery and investigation in connection with this case are
21   ongoing. As a result, Plaintiff’s responses concern information obtained and reviewed
22   to date, and the objections, limitations, and responses contained in these response are
23   subject to and without waiver of any right of Plaintiff to: (a) object to other discovery
24   requests directed to the subject matter of the requests and this response; (b) make
25   additional or supplementary objections to the Requests; and (c) revise, correct,
26   supplement, or clarify the contents of this Response, after considering information
27   obtained or review through further discovery and investigation.
28
                                                  6
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 58 of 315 Page ID
                                   #:6954


 1         13. No objections, limitation, or response, or lack thereof, made herein shall be
 2   deemed an admission by Plaintiff as to the existence or non-existence of any
 3   information, and shall not be construed in any way as an admission that any definition
 4   provided by the City is either factually correct or legally binding upon Plaintiff, or as a
 5   waiver of any of Plaintiff’s objections, including but not limited to objections
 6   regarding discoverability of other evidence. Plaintiff’s enumeration of specific
 7   objections in response to each request is not, and should not be construed to be, a
 8   waiver of any objection not so specified.
 9         14. By identifying or producing any information, documents and/or things, or
10   persons with knowledge, in response to any interrogatory, Plaintiff does not stipulate,
11   and expressly reserves all objections, to the authenticity, relevance, materiality, and
12   admissibility of any such information.
13         15. If Plaintiff provides information in response to any request, Plaintiff
14   reserves the right to provide additional information that may come to his attention or
15   become available in the future or to use such information in any hearing or proceeding
16   in this litigation or any other action.
17         16. Any response by Plaintiff that he will produce documents, responses, and/or
18   materials should not be construed to mean that responsive documents in fact exist;
19   only that, if such relevant, non-privileged, non-objectionable documents exist, are in
20   Plaintiff’s possession, custody, or control, and are located after a reasonable search of
21   the location or locations where responsive documents are most likely to be located,
22   they will be produced in a timely manner.
23                  These general objections are incorporated into each of the responses set
24   forth below:
25                   RESPONSES TO INTERROGATORIES
26    SPECIAL INTERROGATORY NO. 1:
                  IDENTIFY by type, amount, and category all damages YOU seek for the
27
      claims alleged in YOUR COMPLAINT.
28
                                                  7
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 59 of 315 Page ID
                                   #:6955


 1   RESPONSE TO SPECIAL INTERROGATORY NO. 1:
 2         Plaintiff incorporates her General Objections as though set forth fully herein.
 3   Plaintiff also objects on the ground that the information sought is equally available
 4   and/or known to City through its own reports of items taken by the City, its witnesses,
 5   and its agents, and through Plaintiff’s filed government tort claims. Plaintiff also
 6   objects to the extent this interrogatory is overly broad and unduly burdensome given
 7   the amount of items taken and Plaintiff’s unhoused status and thus inability to keep
 8   and maintain contemporaneous records.
 9         Plaintiff objects that discovery is still ongoing and reserves the right to
10   supplement this response should relevant information be discovered at a later date. See
11   Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
12   delay in responses until designated discovery completed); Lucero v. Valdez, 240
13   F.R.D. 591, 594 (D. N.M. 2007).
14         Subject to and without waiver of any of the foregoing objections, Plaintiff
15   responds as follows: On January 29, 2019, the City of Los Angeles took and destroyed
16   new cleaning supplies, a small portable “Shark” vacuum, electronics, a basket,
17   clothes, shoes, blankets, bike repair tools, her ID card, her rice and canned food, pots
18   and pans and cooking stove, and her tent. On April 29, 2019, City employees again
19   took most of her belongings. On August 14, 2019, City employees threw out her tent,
20   along with her clothing, canned food, hygiene products, bike repair tools, cleaning and
21   cooking supplies, and court documents while she was away at work. Plaintiff
22   estimates her property damages at over $5,000. She is also seeking emotional distress
23   damages and damages for the violation of her constitutional rights in the amount of
24   $5,000. She is also seeking prospective and injunctive relief.
25
26   SPECIAL INTERROGATORY NO. 2:
27         State with particularity the method by which YOU quantified or calculated the
28   damages identified in response to Interrogatory No. 1.
                                                8
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 60 of 315 Page ID
                                   #:6956


 1   RESPONSE TO SPECIAL INTERROGATORY NO. 2:
 2         Plaintiff incorporates her General Objections as though set forth fully
 3   herein. Plaintiff also objects to the extent this interrogatory is overly broad and
 4   unduly burdensome given the amount of items taken and Plaintiff’s unhoused status
 5   and thus inability to keep and maintain contemporaneous records.
 6         Plaintiff objects that discovery is still ongoing and reserves the right to
 7   supplement this response should relevant information be discovered at a later date. See
 8   Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
 9   delay in responses until designated discovery completed); Lucero v. Valdez, 240
10   F.R.D. 591, 594 (D. N.M. 2007).
11         Plaintiff has not completed quantifying or calculating all money damages
12   associated with her case. Subject to and without waiving the foregoing objections,
13   Plaintiff responds as follows: She does not now recall the precise value of each item,
14   but she recalls that the Shark vacuum was worth roughly $100 and she spent between
15   $50 and $80 on a good set of bike repair tools. She also remembers her set of pots
16   and pans was around $30. She estimates the total value of belongings taken at around
17   $5000. She is also seeking damages for the violation of her constitutional rights and
18   emotional distress.
19
20   SPECIAL INTERROGATORY NO. 3:
21         IDENTIFY all facts supporting any damages that YOU contend YOU have
22   suffered as a result of the conduct alleged in YOUR COMPLAINT.
23   RESPONSE TO SPECIAL INTERROGATORY NO. 3:
24         Plaintiff incorporates her General Objections as though set forth fully herein.
25   Plaintiff specifically objects that “state all facts” interrogatories of this kind are unduly
26   burdensome, harassing, overly broad, and an improper use of the discovery
27   process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
28   1998) (providing “every fact” could require “laborious, time consuming analysis,
                                               9
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 61 of 315 Page ID
                                   #:6957


 1   search and description of incidental, secondary, and perhaps irrelevant and trivial
 2   details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
 3   Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
 4   Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
 5   compound. Plaintiff further objects on the ground that this interrogatory calls for a
 6   legal conclusion and on the ground that the information requested is in the possession
 7   of the Defendants. Additionally, Plaintiff objects that this interrogatory calls for
 8   attorney work product and attorney client communications.
 9         Plaintiff also objects that discovery is still ongoing and reserves the right to
10   supplement this response should relevant information be discovered at a later date. See
11   Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
12   delay in responses until designated discovery completed); Lucero v. Valdez, 240
13   F.R.D. 591, 594 (D. N.M. 2007).
14
15   SPECIAL INTERROGATORY NO. 4:
16         Do YOU claim to have experienced emotional distress as a result of the CITY
17   allegedly taking and destroying YOUR property on January 29, 2019 and/or April 29,
18   2019 and/or August 14, 2019 as alleged in YOUR COMPLAINT?
19   RESPONSE TO SPECIAL INTERROGATORY NO. 4:
20         Yes.
21
22   SPECIAL INTERROGATORY NO. 5:
23         If your answer to Interrogatory No. 4 was yes, explain with specificity the
24   nature of the emotional distress.
25   RESPONSE TO SPECIAL INTERROGATORYNO. 5:
26         Plaintiff incorporates her General Objections as though set forth fully herein.
27   Plaintiff specifically objects that “state all facts” interrogatories of this kind are unduly
28   burdensome, harassing, overly broad, and an improper use of the discovery
                                              10
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 62 of 315 Page ID
                                   #:6958


 1   process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
 2   1998) (providing “every fact” could require “laborious, time consuming analysis,
 3   search and description of incidental, secondary, and perhaps irrelevant and trivial
 4   details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
 5   Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
 6   Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
 7   compound. Plaintiff further objects on the ground that this interrogatory calls for a
 8   legal conclusion and on the ground that the information requested is in the possession
 9   of the Defendants. Plaintiff objects that discovery is still ongoing and reserves the
10   right to supplement this response should relevant information be discovered at a later
11   date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
12   (permitting delay in responses until designated discovery completed); Lucero v.
13   Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
14           Subject to and without waiving any of the foregoing objections, Plaintiff
15   responds as follows: She found the taking of her property overwhelming and
16   emotionally devastating. When she arrived back at her tent one of the times that her
17   property was taken, she began to hyperventilate from distress. It affected her self-
18   esteem negatively and caused her emotional stress as a person trying to work her way
19   out of homelessness. The emotional toll she experienced felt worse than physical
20   pain.
21
22   SPECIAL INTERROGATORY NO. 6:
23           If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
24   has knowledge of any fact pertaining to the emotional distress.
25   RESPONSE TO SPECIAL INTERROGATORY NO. 6:
26           Plaintiff incorporates her General Objections as though set forth fully herein.
27   Plaintiff specifically objects to the extent the interrogatory seeks information covered
28   by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
                                               11
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 63 of 315 Page ID
                                   #:6959


 1   extent this interrogatory is overly broad and unduly burdensome given the amount of
 2   items taken and Plaintiff’s unhoused status and consistent seizure of and destruction
 3   of her belongings by the Defendant, which limits her ability to keep and maintain
 4   contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
 5   unduly burdensome and vague and ambiguous in asking for all persons with
 6   knowledge of any fact. Plaintiff further objects that this interrogatory asks for
 7   information not proportional to the needs of the case. Plaintiff objects based on the
 8   right to privacy, including the privacy of third parties. Plaintiff objects that discovery
 9   is still ongoing and reserves the right to supplement this response should relevant
10   information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
11   F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
12   discovery completed);Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007). Plaintiff
13   further objects to the extent that facts and City employees present at the scene are
14   publicly available or more readily available to the City of Los Angeles.
15         Plaintiff will provide information about persons with substantial knowledge of
16   her emotional state at the time, as follows:
17         Plaintiff is aware of Estuardo Flores (unhoused) and Marco Iniquez Nungaray
18   (unhoused)who lived near her at the time of the sweeps and have knowledge of her
19   emotional distress. Both were listed in the initial disclosures.
20         Plaintiff’s daughter Maria Garcia and niece Angie Martinez also have
21   knowledge of her emotional distress. Her family members may be contacted through
22   her counsel.
23
24   SPECIAL INTERROGATORY NO. 7:
25         If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
26   can compare your emotional condition prior to and following the incidents of January
27   29, 2019 and/or April 29,2019 and/or August 14, 2019 as alleged in YOUR
28   COMPLAINT.
                                                 12
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 64 of 315 Page ID
                                   #:6960


 1   RESPONSE TO SPECIAL INTERROGATORY NO. 7:
 2         Plaintiff incorporates her General Objections as though set forth fully herein.
 3   Plaintiff specifically objects to the extent the interrogatory seeks information covered
 4   by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
 5   extent this interrogatory is overly broad and unduly burdensome given the amount of
 6   items taken and Plaintiff’s unhoused status and thus inability to keep and maintain
 7   contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
 8   unduly burdensome and vague and ambiguous in asking for all persons with
 9   knowledge of any fact. Plaintiff further objects that this interrogatory asks for
10   information not proportional to the needs of the case. Plaintiff objects based on the
11   right to privacy, including the privacy of third parties. Plaintiff objects that discovery
12   is still ongoing and reserves the right to supplement this response should relevant
13   information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
14   F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
15   discovery completed);Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007). Plaintiff
16   further objects to the extent that facts and City employees present at the scene are
17   publicly available or more readily available to the City of Los Angeles.
18          Plaintiff reserves the right to supplement these responses at a later date, as
19   discovery is ongoing. Plaintiff will provide information about persons with substantial
20   knowledge of her emotional state at the time, as follows:
21         Plaintiff is aware of Estuardo Flores (unhoused) and Marco Iniquez Nungaray
22   (unhoused) who lived near her at the time of the sweeps and have knowledge of her
23   emotional distress. Both were listed in the initial disclosures.
24         Plaintiff’s daughter Maria Garcia and niece Angie Martinez also have
25   knowledge of her emotional distress. Her family members may be contacted through
26   her counsel.
27
28   SPECIAL INTERROGATORY NO. 8:
                                                 13
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 65 of 315 Page ID
                                   #:6961


 1         IDENTIFY each piece of property YOU claim the CITY destroyed for which
 2   YOU are seeking damages and the exact monetary value of each item.
 3   RESPONSE TO SPECIAL INTERROGATORY NO. 8:
 4         Plaintiff incorporates her General Objections as though set forth fully herein.
 5   Plaintiff also objects on the ground that the information sought is equally available
 6   and/or known to City through its own reports of items taken by the City, its witnesses,
 7   and its agents, and through Plaintiff’s filed government tort claims. Plaintiff further
 8   specifically objects that the interrogatory is ambiguous as to the term “damages” and
 9   whether the term refers solely to monetary relief. Plaintiff also objects to the extent
10   this interrogatory is overly broad and unduly burdensome given the amount of items
11   taken and Plaintiff’s unhoused state and her inability to keep and maintain
12   contemporaneous records while having her belongings repeatedly taken.
13         Plaintiff objects that discovery is still ongoing and reserves the right to
14   supplement this response should relevant information be discovered at a later date. See
15   Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
16   delay in responses until designated discovery completed); Lucero v. Valdez, 240
17   F.R.D. 591, 594 (D. N.M. 2007).
18         Subject to and without waiver of any of the foregoing objections, Plaintiff
19   responds as follows: The City failed to provide Ms. Garcia with an inventory of the
20   items destroyed, but as far as Plaintiff recalls, they were as follows: On January 29,
21   2019, the City of Los Angeles took and destroyed new cleaning supplies, a small
22   portable “Shark” vacuum, electronics, a basket, clothes, shoes, blankets, bike repair
23   tools, her ID card, her rice and canned food, pots and pans and cooking stove, and her
24   tent. On April 29, 2019, City employees again took most of herbelongings. On
25   August 14, 2019, City employees threw out her tent, along with her clothing, canned
26   food, hygiene products,, bike repair tools, cleaning and cooking supplies, and court
27   documents while she was away at work.
28
                                                14
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 66 of 315 Page ID
                                   #:6962


 1         She does not now recall the precise value of each item, but she recalls that the
 2   Shark vacuum was worth roughly $100 and she spent between $50 and $80 on a good
 3   set of bike repair tools. She also remembers her set of pots and pans was around $30
 4   and that she had a speaker and other electronics taken. She estimates the total value of
 5   belongings taken at around $5000.
 6
 7   SPECIAL INTERROGATORY NO. 9:
 8         IDENTIFY all PERSONS who have provided YOU with payment or other
 9   consideration in exchange for cleaning work or any other work duties YOU have
10   performed from January 2019 through the present.
11   RESPONSE TO SPECIAL INTERROGATORYNO. 9:
12         Plaintiff incorporates her general objections. Plaintiff objects that this
13   interrogatory is overbroad and unduly burdensome and vague and ambiguous.
14   Plaintiff further objects that this interrogatory asks for information not proportional to
15   the needs of the case. Plaintiff objects based on the right to privacy, including the
16   privacy of third parties. Plaintiff further objects that she is not bringing a claim for
17   lost earnings and thus this request is not proportional to the needs of this case.
18   Plaintiff objects to providing the names of every person who has hired her as a
19   freelance cleaner from January 2019 until now.
20         Plaintiff objects that discovery is still ongoing and reserves the right to
21   supplement this response should relevant information be discovered at a later date. See
22   Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
23   delay in responses until designated discovery completed); Lucero v. Valdez, 240
24   F.R.D. 591, 594 (D. N.M. 2007). Plaintiff will provide information about those
25   persons who she has had regular interactions with as follows:
26         Moziko Wind, listed on the initial disclosures.
27
28
                                                 15
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 67 of 315 Page ID
                                   #:6963


 1          Plaintiff often cleaned at a tile store located on Sherman Way in 2019. She
 2   cannot recall the name of the store at this time but will supplement these disclosures if
 3   she recalls it.
 4
 5   SPECIAL INTERROGATORY NO. 10:
 6          IDENTIFY all facts supporting YOUR contention that YOU made attempts to
 7   recover YOUR belongings, as alleged in Paragraph 145 of YOUR COMPLAINT.
 8   RESPONSE TO SPECIAL INTERROGATORY NO. 10:
 9          Plaintiff objects to this interrogatory to the extent that it calls for all facts about
10   Plaintiffs’ claims. “State all facts” interrogatories of this kind are unduly burdensome,
11   harassing, overly broad, and an improper use of the discovery process. See IBP, Inc.
12   v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan. 1998) (providing “every
13   fact” could require “laborious, time consuming analysis, search and description of
14   incidental, secondary, and perhaps irrelevant and trivial details.”). See also Safeco of
15   America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D. Cal. 1998); Roberts v. Heim, 130
16   F.R.D. 424, 427–28 (N.D. Cal. 1989) (same). Plaintiff further objects that this
17   interrogatory is vague, ambiguous, overly broad and compound. Plaintiff further
18   objects on the ground that this interrogatory calls for a legal conclusion and on the
19   ground that the information requested is in the possession of the Defendants. Plaintiff
20   further objects that this interrogatory calls for attorney work product and attorney
21   client communications, and objects that the City is better positioned to know which
22   employee interacted with Plaintiff.
23          Subject to and without waiving the foregoing objections, Plaintiff responds as
24   follows: In the first and second sweeps, Plaintiff did not see any post-deprivation
25   notice or case number. Plaintiff attempted to recover her belongings with the City
26   three to four days after the first sweep, when another unhoused person told her she
27   might be able to call about her belongings. Plaintiff searched on the internet for the
28   number for the storage facility and called the number she found. The person at the
                                                16
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 68 of 315 Page ID
                                   #:6964


 1   facility asked for Plaintiff’s case number; however, the City did not leave Plaintiff a
 2   case number during the sweep. As a result, the storage facility worker said they could
 3   not track down any belongings that may have been stored by the City. The second
 4   time, Plaintiff again did not have a case number for her belongings. She called that
 5   same number but they could not locate anything for her.
 6         On August 14, 2019, City employees again took and destroyed Plaintiff’s
 7   belongings in a sweep. In this sweep, there was a number to call left on a notice
 8   attached to a tree. Plaintiff promptly attempted to contact the City to find if her items
 9   had been stored instead of destroyed. The City worker Plaintiff spoke to informed her
10   the belongings seized would not be logged for another three to four days. The City
11   worker took down Plaintiff’s name and number, and told her he would call her back
12   when the belongings were logged. He never called Plaintiff back. Plaintiff called
13   again in early November 2019 but the City still had not located her belongings. On
14   that day she wanted to go downtown to ask about her belongings in person, but was
15   unable to figure out the necessary transportation to do so before the facility closed.
16   Plaintiff was never able to retrieve her belongings.
17
18   Dated: September 14, 2020          Respectfully submitted,
19                                      SCHONBRUN SEPLOW HARRIS & HOFFMAN
                                        LLP
20
21                                      /s/ Catherine Sweetser ____________________
                                        Catherine Sweetser
22
                                        Attorneys for All Plaintiffs
23
24
25
26
27
28
                                                17
         PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 69 of 315 Page ID
                                   #:6965


 1                                    PROOF OF SERVICE
 2          I, La Tonya Fountain, am employed in the County of Los Angeles, State of
 3   California. I am over the age of 18 and not a party to the within action; my business
 4   address is KIRKLAND & ELLIS LLP, 555 South Flower Street, Los Angeles, CA
 5   90071.
 6          On September 14, 2020, I served the following document(s) described as:
 7       PLAINTIFF JANET GARCIA’S OBJECTIONS AND RESPONSES TO
     DEFENDANT CITY OF LOS ANGELES’ SPECIAL INTERROGATORIES
 8
     on the interested parties in this action as follows:
 9
             E-MAIL
10            By transmitting via electronic mail to the e-mail address(es) set forth below
11            on this date. I am aware that service is presumed invalid if the email
              transmission is returned as undeliverable.
12
                    GABRIEL DERMER,
13                  gabriel.dermer@lacity.org
14                  FELIX LEBRON,
                    felix.lebron@lacity.org,
15                  A. PATRICIA URSEA,
16                  patricia.ursea@lacity.org,
                    200 N. Main Street, City Hall East, Room 675
17                  Los Angeles, CA 90012
18                  Telephone: (213) 978-7559
                    Facsimile: (213) 978-7011
19
20                  Attorneys for Defendant, CITY OF LOS ANGELES
21          I declare under penalty of perjury that the foregoing is true and correct.
22          Executed on September 14, 2020, at Los Angeles, California.
23
24                                                    La Tonya D. Fountain
25
26
27
28

                                                  1
                                         PROOF OF SERVICE
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 70 of 315 Page ID
                                   #:6966




                              EXHIBIT 5
    1    Shayla Myers (SBN 264054)
         Mallory Andrews (SBN 312209)
    2    LEGAL AID FOUNDATION OF LOS ANGELES
    3    7000 South Broadway
         Los Angeles, CA 90003
    4    Telephone: (213) 640-3983
         Email: smyers@lafla.org
    5           mbandrews@lafla.org
    6
    7    Attorneys for Gladys Zepeda, Miriam Zamora,
         Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
    8    Marquis Ashley, and Ktown for All
    9    Additional Attorneys on Next Page
  10                                UNITED STATES DISTRICT COURT
  11                              CENTRAL DISTRICT OF CALIFORNIA
  12                                                       ) CASE NO. 2:19-cv-06182-DSF-PLA
         JANET GARCIA, et al.
  13                                                       )
                         Plaintiffs,                       )
  14                                                       ) PLAINTIFF MARQUIS
                 v.                                        ) ASHLEY’S OBJECTIONS AND
  15                                                       ) RESPONSES TO DEFENDANT
                                                           ) CITY OF LOS ANGELES’
         CITY OF LOS ANGELES, a                            ) SPECIAL INTERROGATORIES
  16     municipal entity,                                 ) (SET ONE)
  17                                                       )
                         Defendants.                       )
  18                                                       ) Complaint Filed Date: July 18, 2019
                                                           )
  19                                                       )
                                                           )
  20                                                       )
                                                           )
  21                                                       )
                                   #:6967                  )
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21
  22                                                       )Page 71 of 315 Page ID

  23     PROPOUNDING PARTY:                     Defendant City of Los Angeles
  24     RESPONDING PARTY:                      Plaintiff Marquis Ashley
  25
         SET:                                   One
  26
  27
  28

            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    Catherine Sweetser (SBN 271142)
         Kristina Harootun (SBN 308718)
    2    John Washington (SBN 315991)
    3    SCHONBRUN SEPLOW HARRIS
         HOFFMAN & ZELDES LLP
    4    11543 West Olympic Blvd.
         Los Angeles, CA 90064
    5    Telephone: (310) 396-0731
         Email: csweetser@sshhlaw.com
    6            kharootun@sshhlaw.com
    7            jwashington@sshhlaw.com

    8    Attorneys for Plaintiffs
    9    Benjamin Allan Herbert (SBN 277356)
  10     William L. Smith (SBN 324235)
         KIRKLAND & ELLIS LLP
  11     555 South Flower Street
         Los Angeles, CA 90071
  12     Telephone: (213) 680 8400
         Email: benjamin.herbert@kirkland.com
  13            william.smith@kirkland.com
  14
         Michael Onufer (SBN 300903)
  15     KIRKLAND & ELLIS LLP
         2049 Century Park East
  16     Los Angeles, CA 90067
  17     Telephone: (310) 552-4200
         Email: michael.onufer@kirkland.com
  18
         Attorneys for Plaintiffs Ktown for All, Janet Garcia,
  19     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
         Association for Responsible and Equitable Public
  20     Spending
  21                               #:6968
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 72 of 315 Page ID
  22
  23
  24
  25
  26
  27
  28
                                                            2
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            Marquis Ashley (“Ashley”), through his undersigned counsel, hereby provides
    2    his objections and responses to City of Los Angeles’ (the “City”) Special
    3    Interrogatories to Plaintiff Ashley (Set One), served on September 28, 2020, as
    4    follows:
    5                                    PRELIMINARY STATEMENT
    6            Despite having undertaken a diligent effort to respond to these discovery
    7    requests, Plaintiff Ashley reserves the right to amend or supplement these responses
    8    and objections herein if necessary, at a later date, and to use subsequently discovered
    9    facts and facts known but whose relevance, significance, or applicability has not yet
  10     been ascertained.
  11             1.      The responses and objections below are based upon information known
  12     or believed to be true by Plaintiff at the time of responding. Ashley and his attorneys
  13     have not completed their discovery, investigation, or preparation for trial, nor have
  14     they concluded their analysis of information gathered to date. Future discovery and
  15     independent investigation may supply additional facts or information, add meaning to
  16     known facts, and may establish entirely new factual conclusions or contentions.
  17     Ashley reserves the right to supplement and/or amend this response pursuant to the
  18     Federal Rules of Civil Procedure and applicable law.
  19             2.      Ashley’s responses are made without in any way waiving or intending to
  20     waive, and instead Ashley preserves and intends to preserve the following:
  21             (a)     The right #:6969
                                   to raise all questions of authenticity, relevancy, materiality,
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 73 of 315 Page ID
  22     privilege or admissibility with respect to the information provided and the documents
  23     identified and/or produced in response to these Special Interrogatories, which may
  24     arise in any subsequent proceeding, including the trial of this or any other action;
  25             (b)     The right to object to the use of the information and/or documents in any
  26     subsequent proceeding, including the trial of this or any other action;
  27
  28
                                                            3
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            (c)     The right to make subsequent responses if Ashley uncovers additional
    2    information and/or documents called for by these Special Interrogatories, as Ashley’s
    3    investigation of the facts and the evidence pertinent to this action is continuing.
    4            3.      Words and terms used in the below responses shall be construed in
    5    accordance with their normal meanings and connotations, and shall in no way be
    6    interpreted as terms of art or statutorily defined terms, and Ashley specifically
    7    disavows any such meaning or connotation that might be accorded to such terms
    8    unless specifically stated otherwise.
    9            4.      Nothing in this response is an admission by Ashley of the relevance or
  10     admissibility of any information, for any purpose, or of any statement or
  11     characterization contained in the response.
  12                                        GENERAL OBJECTIONS
  13             The following general objections are made to each and every request and are
  14     deemed to be incorporated into the specific objections and responses provided to each
  15     request:
  16             1.      Plaintiff bases these objections and responses on the assumption that
  17     Defendant, in propounding these interrogatories, did not intend to seek information
  18     protected against discovery by the attorney-client privilege, the work-product
  19     doctrine, or documents that contain or reflect the impressions, conclusion, opinion,
  20     legal research or theories of Plaintiff’s attorneys or their agents. To the extent that
  21     Defendant’s interrogatories,
                               #:6970
                                      or any part thereof, are intended to elicit such
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 74 of 315 Page ID
  22     information, Plaintiff objects thereto and asserts the privileges provided in and by the
  23     foregoing doctrines to the fullest extent permitted by law. Nothing contained in these
  24     responses should be considered a waiver of any attorney-client privilege, work-
  25     product protection, or any other applicable privilege or doctrine. Plaintiff does not
  26     intend to produce documents that would divulge any privileged information. Any
  27     such disclosure is inadvertent and shall not be deemed a waiver of any applicable
  28     privilege or immunity.
                                                            4
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            2.      Ashley objects to these interrogatories to the extent that they seek
    2    information protected from disclosure by the right to privacy, or any other applicable
    3    privilege. To the extent that Defendant’s interrogatories, or any part thereof, are
    4    intended to elicit such information, Plaintiff objects thereto and asserts the privileges
    5    provided in and by the foregoing doctrines to the fullest extent permitted by law.
    6            3.      Ashley objects to each interrogatory to the extent that it purports to
    7    impose discovery obligations exceeding those provided for in the Federal Rules of
    8    Civil Procedure or the Local Rules for the United States District Court for the Central
    9    District of California, orders entered in this case, or agreements among the parties.
  10             4.      Ashley objects to the “Definitions” and “Instructions and Applicable
  11     Rules” to the extent that they seek to impose requirements or obligations on in
  12     addition to or different from those imposed by the Federal Rules of Civil Procedure or
  13     the Local Rules for the United States District Court for the Central District of
  14     California, orders in this case, or agreements among the parties. Ashley further
  15     objects to the “Definitions” and “Instructions and Applicable Rules” to the extent they
  16     purport to alter the plain meaning and/or scope of any specific interrogatory, on the
  17     ground that such alteration renders the interrogatory vague, ambiguous, unduly broad,
  18     and/or uncertain, by failing to adequately define terms or by using terms the meaning
  19     of which are not readily available or decipherable. Ashley will not undertake, assume,
  20     or comply with the “Definitions” and “Instructions and Applicable Rules” to the
  21     extent they exceed the #:6971
                                Federal Rules of Civil Procedure or the Local Rules for the
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 75 of 315 Page ID
  22     United States District Court for the Central District of California. Ashley’s responses
  23     shall not be construed as an admission, agreement, or acquiescence in any Definition
  24     or Instruction.
  25             5.      Ashley objects to each interrogatory to the extent that it is cumulative or
  26     duplicative.
  27             6.      Ashley is responding to each interrogatory as he interprets and
  28     understands each interrogatory with respect to the issues in this action. If the City
                                                   5
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    asserts a different interpretation of any interrogatory, Ashley reserves the right to
    2    supplement or amend his responses or objections.
    3            7.      Ashley objects to each interrogatory to the extent that it is overbroad,
    4    unduly burdensome, and/or calls for information that is neither relevant to any claim
    5    or defense in this action nor reasonably likely to lead to the discovery of admissible
    6    evidence.
    7            8.      Ashley objects to each request to the extent that it calls for information
    8    and/or production of documents and/or things that are not within Plaintiff’s
    9    possession, custody, or control, or calls for Plaintiff to prepare documents and/or
  10     things that do not already exist.
  11             9.      Ashley objects to each interrogatory to the extent that it calls for the
  12     production of documents and things that are publicly available or equally available to
  13     the City, and therefore are of no greater burden for the City to obtain than for Ashley
  14     to obtain.
  15             10.     Ashley objects to each interrogatory to the extent that it is vague,
  16     ambiguous, or confusing due to the City’s failure to define terms or failure to describe
  17     the information sought with reasonable particularity.
  18             11.     Ashley objects to any factual characterizations in the City’s
  19     interrogatories. By responding, Ashley does not accept or admit any of the City’s
  20     factual characterizations.
  21             12.     Ashley’s discovery
                                  #:6972
                                            and investigation in connection with this case are
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 76 of 315 Page ID
  22     ongoing. As a result, Ashley’s responses concern information obtained and reviewed
  23     to date, and the objections, limitations, and responses contained in this response are
  24     subject to and without waiver of any right of Ashley to: (a) object to other discovery
  25     requests directed to the subject matter of the requests and this response; (b) make
  26     additional or supplementary objections to the interrogatories; and (c) revise, correct,
  27     supplement, or clarify the contents of this Response, after considering information
  28     obtained or review through further discovery and investigation.
                                                   6
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            13.     No objections, limitation, or response, or lack thereof, made herein shall
    2    be deemed an admission by Ashley that any definition provided by the City is either
    3    factually correct or legally binding upon Ashley, or as a waiver of any of Ashley’s
    4    objections, including but not limited to objections regarding discoverability of
    5    documents or other evidence. Ashley’s enumeration of specific objections in response
    6    to each interrogatory is not, and should not be construed to be, a waiver of any
    7    objection not so specified.
    8            14.     By identifying or producing any information, in response to any
    9    interrogatory, Ashley does not stipulate, and expressly reserves all objections, to the
  10     authenticity, relevance, materiality, and admissibility of any such information.
  11             15.     If Ashley provides information in response to any interrogatory, Ashley
  12     reserves the right to provide additional information that may come to his attention or
  13     become available in the future or to use such information in any hearing or proceeding
  14     in this litigation or any other action.
  15             16.     Any response by Plaintiff that he will produce documents, responses,
  16     and/or materials should not be construed to mean that responsive documents in fact
  17     exist; only that, if such relevant, non-privileged, non-objectionable documents exist,
  18     are in Plaintiff’s possession, custody, or control, and are located after a reasonable
  19     search of the location or locations where responsive documents are most likely to be
  20     located, they will be produced in a timely manner.
  21             These general objections
                                #:6973
                                          are incorporated into each of the responses set forth
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 77 of 315 Page ID
  22     below:
  23
                            RESPONSES TO SPECIAL INTERROGATORIES
  24
         SPECIAL INTERROGATORY NO. 1:
  25
                 IDENTIFY by type, amount, and category all damages YOU seek for the
  26
         claims alleged in YOUR COMPLAINT.
  27
  28
                                                            7
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    RESPONSE TO SPECIAL INTERROGATORY NO. 1:
    2            Plaintiff incorporates his General Objections as though set forth fully herein.
    3    Plaintiff also objects to the extent this interrogatory is unduly burdensome given the
    4    amount of items taken and Plaintiff’s unhoused status and thus inability to keep and
    5    maintain contemporaneous records. Plaintiff also objects on the ground that the
    6    information sought is equally or more readily available and/or known to City through
    7    its own reports of items taken by the City, its witnesses, related agencies, and its
    8    agents. Plaintiff has specifically sought discovery from Defendant from which to
    9    glean responsive information; however, to date, Defendant has refused to provide such
  10     discovery. Plaintiff objects that discovery is still ongoing and reserves the right to
  11     supplement this response should relevant information be discovered at a later date. See
  12     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
  13     delay in responses until designated discovery completed); Lucero v. Valdez, 240
  14     F.R.D. 591, 594 (D. N.M. 2007).
  15             Subject to and without waiver of any of the foregoing objections, Plaintiff
  16     responds as follows: On May 21, 2019, City employees seized and destroyed two carts
  17     that Ashley had fixed up himself. These carts required about 20 hours of labor to
  18     construct the carts and make them useable. Ashley estimates the value of each cart to
  19     be around $200, including the value of his labor.
  20             Plaintiff is also seeking emotional distress damages and damages for the
  21     violation of his constitutional
                                 #:6974
                                         rights in the amount of $10,000.00. He is also seeking
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 78 of 315 Page ID
  22     prospective and injunctive relief.
  23     SPECIAL INTERROGATORY NO. 2:
  24             State with particularity the method by which YOU quantified or calculated the
  25     damages identified in response to Interrogatory No. 1.
  26     RESPONSE TO SPECIAL INTERROGATORY NO. 2:
  27             Plaintiff incorporates his General Objections as though set forth fully
  28     herein. Plaintiff also objects to the extent this interrogatory is overly broad and
                                                     8
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    unduly burdensome given the amount of items taken and Plaintiff’s unhoused status
    2    and thus inability to keep and maintain contemporaneous records.
    3            Plaintiff objects that discovery is still ongoing and reserves the right to
    4    supplement this response should relevant information be discovered at a later date. See
    5    Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
    6    delay in responses until designated discovery completed); Lucero v. Valdez, 240
    7    F.R.D. 591, 594 (D. N.M. 2007).
    8            Plaintiff has not completed quantifying or calculating all money damages
    9    associated with his case. Subject to and without waiving the foregoing objections,
  10     Plaintiff responds as follows: On May 21, 2019, City employees seized and destroyed
  11     two carts that Ashley had made himself. These carts required about 20 hours of labor
  12     to construct the carts and make them useable. Ashley estimates the value of each cart
  13     to be around $200, including the value of his labor.
  14             Ashley depended on these carts for their convenience as they held a lot of
  15     weight, and anything he put in them would stay inside. Ashley would usually attach a
  16     cart to his bike to move his belongings and pick up day to day items like groceries,
  17     and the loss of the carts made this more difficult. He is also seeking damages for the
  18     violation of his constitutional rights and emotional distress.
  19             SPECIAL INTERROGATORY NO. 3:
  20             IDENTIFY all facts supporting any damages that YOU contend YOU have
  21     suffered as a result of the conduct alleged in YOUR COMPLAINT.
                                 #:6975
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 79 of 315 Page ID
  22     RESPONSE TO SPECIAL INTERROGATORY NO. 3:
  23             Plaintiff incorporates his General Objections as though set forth fully herein.
  24     Plaintiff specifically objects that “state all facts” interrogatories of this kind are unduly
  25     burdensome, harassing, overly broad, and an improper use of the discovery
  26     process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
  27     1998) (providing “every fact” could require “laborious, time consuming analysis,
  28     search and description of incidental, secondary, and perhaps irrelevant and trivial
                                                    9
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
    2    Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
    3    Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
    4    compound. Plaintiff further objects on the ground that this interrogatory calls for a
    5    legal conclusion and on the ground that the information requested is in the possession
    6    of the Defendants. Additionally, Plaintiff objects that this interrogatory calls for
    7    attorney work product and attorney client communications.
    8            Plaintiff also objects that discovery is still ongoing and reserves the right to
    9    supplement this response should relevant information be discovered at a later date. See
  10     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
  11     delay in responses until designated discovery completed); Lucero v. Valdez, 240
  12     F.R.D. 591, 594 (D. N.M. 2007).
  13
  14     SPECIAL INTERROGATORY NO. 4:
  15             Do YOU claim to have experienced emotional distress as a result of the CITY
  16     allegedly taking and destroying YOUR property on or about May 21, 2019 as alleged
  17     in YOUR COMPLAINT?
  18     RESPONSE TO SPECIAL INTERROGATORY NO. 4:
  19             Yes.
  20
  21     SPECIAL INTERROGATORY
                        #:6976
                               NO. 5:
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 80 of 315 Page ID
  22             If your answer to Interrogatory No. 4 was yes, explain with specificity the
  23     nature of the emotional distress.
  24     RESPONSE TO SPECIAL INTERROGATORY NO. 5:

  25             Plaintiff incorporates his General Objections as though set forth fully herein.

  26     Plaintiff specifically objects that “state all facts” interrogatories of this kind are unduly

  27     burdensome, harassing, overly broad, and an improper use of the discovery

  28     process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
                                                            10
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
   1     1998) (providing “every fact” could require “laborious, time consuming analysis,
   2     search and description of incidental, secondary, and perhaps irrelevant and trivial
   3     details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
   4     Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
   5     Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
   6     compound. Plaintiff further objects on the ground that this interrogatory calls for a
   7     legal conclusion and on the ground that the information requested is in the possession
   8     of the Defendants. Plaintiff objects that discovery is still ongoing and reserves the
   9     right to supplement this response should relevant information be discovered at a later
  10     date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
  11     (permitting delay in responses until designated discovery completed); Lucero v.
  12     Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
  13
                Subject to and without waiving any of the foregoing objections, Plaintiff
  14
         responds as follows: The removal and destruction of Mr. Ashley’s belongings as well
  15
         as the threat of losing other belongings at the hands of city workers or face arrest has
  16
         caused Plaintiff emotional stress.
  17
                First, Plaintiff found the seizure of his property unfair and frustrating. He was
  18
         very proud of the carts and the fact that he fixed them up himself and made them
  19
         useable. They were incredibly helpful for managing tasks like running errands. The
  20
         loss of the carts made everyday tasks, like going to the grocery store and picking up
  21
          other householdDocument
Case 2:19-cv-06182-DSF-PLA items,#:6977
                                   muchFiled
                                  122-6  harder.
                                             04/07/21Having   to315
                                                      Page 81 of replace  the
                                                                    Page ID     carts he had built himself
  22
         was very frustrating.
  23
                The inability to question LA Sanitation or the LAPD about their decisions
  24
         regarding his property has also caused Plaintiff distress. He felt like he could not
  25
         question the decision by city workers to take his belongings. He worried then, and he
  26
         continues to be afraid that if he argues with LA Sanitation or the LAPD or even
  27
         attempts to question them about their decision that his belongings are subject to
  28
                                                        11
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    seizure and destruction, he could be arrested. He also worries that this could result in
    2    him suffering physical harm, in addition to the loss of his belongings. The inability to
    3    question these decisions by city workers leaves him feeling extremely powerless.
    4            Ashley’s distress related to the seizure and destruction of his property on May
    5    21, 2019 has been compounded by the City’s continued practice of seizing and
    6    destroying property, which happens often in the encampment where he spends time.
    7    Knowing that he needs a cart to get by at the encampment but also knowing that they
    8    could be taken away any time a law enforcement officer or LA Sanitation worker
    9    decides to take them leaves him feeling anxious and frustrated and has caused him
  10     emotional distress.
  11
  12     SPECIAL INTERROGATORY NO. 6:
  13             If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
  14     has knowledge of any fact pertaining to the emotional distress.
  15     RESPONSE TO SPECIAL INTERROGATORY NO. 6:
  16             Plaintiff incorporates his General Objections as though set forth fully herein.
  17     Plaintiff specifically objects to the extent the interrogatory seeks information covered
  18     by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
  19     extent this interrogatory is overly broad and unduly burdensome given the amount of
  20     items taken and Plaintiff’s unhoused status and consistent seizure of and destruction
  21     of his belongings by the  Defendant, which limits his ability to keep and maintain
                                #:6978
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 82 of 315 Page ID
  22     contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
  23     unduly burdensome and vague and ambiguous in asking for all persons with
  24     knowledge of any fact. Plaintiff further objects that this interrogatory asks for
  25     information not proportional to the needs of the case. Plaintiff objects based on the
  26     right to privacy, including the privacy of third parties. Plaintiff objects that discovery
  27     is still ongoing and reserves the right to supplement this response should relevant
  28     information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
                                                    12
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
    2    discovery completed);Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007). Plaintiff
    3    further objects to the extent that facts and City employees present at the scene are
    4    publicly available or more readily available to the City of Los Angeles.
    5            Subject to and without waiving the foregoing objections, Plaintiff directs the
    6    City to those persons listed in his initial disclosures. Plaintiff continues to reserve the
    7    right to supplement these responses at a later date, as discovery is ongoing.
    8
    9    SPECIAL INTERROGATORY NO. 7:
  10             If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
  11     can compare your emotional condition prior to and following the incidents of May 21,
  12     2019 as alleged in YOUR COMPLAINT.
  13     RESPONSE TO SPECIAL INTERROGATORY NO. 7:
  14             Plaintiff incorporates his General Objections as though set forth fully herein.
  15     Plaintiff specifically objects to the extent the interrogatory seeks information covered
  16     by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
  17     extent this interrogatory is overly broad and unduly burdensome given the amount of
  18     items taken and Plaintiff’s unhoused status and thus inability to keep and maintain
  19     contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
  20     unduly burdensome and vague and ambiguous in asking for all persons with
  21     knowledge of any fact.#:6979
                                 Plaintiff further objects that this interrogatory asks for
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 83 of 315 Page ID
  22     information not proportional to the needs of the case. Plaintiff objects based on the
  23     right to privacy, including the privacy of third parties. Plaintiff objects that discovery
  24     is still ongoing and reserves the right to supplement this response should relevant
  25     information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
  26     F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
  27     discovery completed);Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007). Plaintiff
  28
                                                            13
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    further objects to the extent that facts and City employees present at the scene are
    2    publicly available or more readily available to the City of Los Angeles.
    3            Subject to and without waiving the foregoing objections, Plaintiff directs the
    4    City to those persons listed in his initial disclosures. Plaintiff reserves the right to
    5    supplement these responses at a later date, as discovery is ongoing.
    6
    7    SPECIAL INTERROGATORY NO. 8:
    8            IDENTIFY each piece of property YOU claim the CITY destroyed for which
    9    YOU are seeking damages and the exact monetary value of each item.
  10     RESPONSE TO SPECIAL INTERROGATORY NO. 8:
  11             Plaintiff incorporates his General Objections as though set forth fully herein.
  12     Plaintiff also objects on the ground that the information sought is equally available
  13     and/or known to City through its own reports of items taken by the City, its witnesses,
  14     and its agents, and through Plaintiff’s filed government tort claims. Plaintiff further
  15     specifically objects that the interrogatory is ambiguous as to the term “damages” and
  16     whether the term refers solely to monetary relief. Plaintiff also objects to the extent
  17     this interrogatory is overly broad and unduly burdensome given the amount of items
  18     taken and Plaintiff’s unhoused state and thus inability to keep and maintain
  19     contemporaneous records.
  20             Plaintiff objects that discovery is still ongoing and reserves the right to
  21     supplement this response  should relevant information be discovered at a later date. See
                               #:6980
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 84 of 315 Page ID
  22     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
  23     delay in responses until designated discovery completed); Lucero v. Valdez, 240
  24     F.R.D. 591, 594 (D. N.M. 2007).
  25             Subject to and without waiver of any of the foregoing objections, Plaintiff
  26     responds as follows: The City failed to provide Mr. Ashley with an inventory of the
  27     items destroyed, but as far as Plaintiff recalls, they were as follows: On May 21,
  28     2019, City employees seized and destroyed two carts that Ashley had fixed up
                                                 14
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    himself. These carts required about 20 hours of labor to construct the carts and make
    2    them useable. Ashley estimates the value of each cart to be around $200, including the
    3    value of his labor.
    4
    5    SPECIAL INTERROGATORY NO. 9:
    6            IDENTIFY all facts REFERRING OR RELATING TO YOUR allegation in
    7    paragraph 227 of YOUR COMPLAINT that “an LAPD officer who was present at the
    8    cleanup had informed [you] that, if [you] did not want to go to jail, [you] would have
    9    to hurry up and move from the area.”
  10     RESPONSE TO SPECIAL INTERROGATORY NO. 9:
  11             Plaintiff incorporates his General Objections as though set forth fully herein.
  12     Plaintiff also objects on the ground that the information sought is equally available
  13     and/or known to City through its own reports of items taken by the City, its witnesses,
  14     and its agents, and through Plaintiff’s filed government tort claims. Plaintiff
  15     specifically objects to the extent this interrogatory calls for “all facts” about Plaintiff’s
  16     damages and on the grounds that “state all facts” interrogatories of this kind are
  17     unduly burdensome, harassing, overly broad, and an improper use of the discovery
  18     process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
  19     1998) (providing “every fact” could require “laborious, time consuming analysis,
  20     search and description of incidental, secondary, and perhaps irrelevant and trivial
  21     details.”). See also Safeco
                                #:6981
                                      of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 85 of 315 Page ID
  22     Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
  23     Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
  24     compound. Plaintiff further objects to the extent that this interrogatory calls for
  25     attorney work product and attorney client communications.
  26             Plaintiff objects that discovery is still ongoing and reserves the right to
  27     supplement this response should relevant information be discovered at a later date. See
  28     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
                                                  15
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    delay in responses until designated discovery completed); Lucero v. Valdez, 240
    2    F.R.D. 591, 594 (D. N.M. 2007).
    3
    4    SPECIAL INTERROGATORY NO. 10:
    5            IDENTIFY all PERSONS with knowledge of the facts stated in YOUR
    6    response to Interrogatory No. 9.
    7    RESPONSE TO SPECIAL INTERROGATORY NO. 10:
    8            Plaintiff incorporates his General Objections as though set forth fully herein.
    9    Plaintiff also objects on the ground that the information sought is equally available
  10     and/or known to City through its own reports of items taken by the City, its witnesses,
  11     and its agents, and through Plaintiff’s filed government tort claims. Plaintiff
  12     specifically objects to the extent this interrogatory calls for “all facts” about Plaintiff’s
  13     damages and on the grounds that “state all facts” interrogatories of this kind are
  14     unduly burdensome, harassing, overly broad, and an improper use of the discovery
  15     process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
  16     1998) (providing “every fact” could require “laborious, time consuming analysis,
  17     search and description of incidental, secondary, and perhaps irrelevant and trivial
  18     details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
  19     Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
  20     Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
  21     compound. Plaintiff further
                              #:6982
                                     objects to the extent that this interrogatory calls for
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 86 of 315 Page ID
  22     attorney work product and attorney client communications.
  23             Plaintiff objects that discovery is still ongoing and reserves the right to
  24     supplement this response should relevant information be discovered at a later date. See
  25     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
  26     delay in responses until designated discovery completed); Lucero v. Valdez, 240
  27     F.R.D. 591, 594 (D. N.M. 2007).
  28
                                                            16
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    SPECIAL INTERROGATORY NO. 11:
    2            IDENTIFY the photograph attached as Exhibits B your declaration dated
    3    February 24, 2020 (Dkt. No. 38-2), including the name and contact information of the
    4    person who took the photograph, the date on which it was taken, and the location in
    5    which the photograph was taken.
    6    RESPONSE TO SPECIAL INTERROGATORY NO. 11:
    7            Plaintiff incorporates his General Objections as though set forth fully herein.
    8    Plaintiff specifically objects to the extent the interrogatory seeks information covered
    9    by attorney work-product or the attorney-client privilege. Plaintiff also objects based
  10     on the right to privacy, including the privacy of third parties. Plaintiff further objects
  11     that discovery is still ongoing and reserves the right to supplement this response
  12     should relevant information be discovered at a later date. See Braun Med., Inc. v.
  13     Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses
  14     until designated discovery completed); Lucero v. Valdez, 240 F.R.D. 591, 594 (D.
  15     N.M. 2007). Plaintiffs further object that they have produced metadata associated
  16     with this file as part of their initial disclosures.
  17             Subject to and without waiving any of the foregoing objections, Plaintiff
  18     responds as follows:
  19             a) Exhibit B attached to Ashley’s February 24, 2020 declaration is a photo of a
  20                 cart owned by Mr. Ashley. Mr. Ashley was present when the photo was
  21                 taken, and it #:6983
                                   is a true and accurate representation of his belongings.
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 87 of 315 Page ID
  22             b) LAFLA
  23             c) February 24, 2020
  24             d) Carson, California
  25
  26     Dated: November 13, 2020
  27
  28
                                                            17
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1                                             SCHONBRUN SEPLOW HARRIS & HOFFMAN
                                                  LLP
    2
    3                                             /s/ Catherine Sweetser ____________________
                                                  Catherine Sweetser
    4
                                                  Attorneys for All Plaintiffs
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21                               #:6984
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 88 of 315 Page ID
  22
  23
  24
  25
  26
  27
  28
                                                            18
            PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 89 of 315 Page ID
                                   #:6985


 1                                    PROOF OF SERVICE
 2         I, La Tonya Fountain, am employed in the County of Los Angeles, State of
 3   California. I am over the age of 18 and not a party to the within action; my business
 4   address is KIRKLAND & ELLIS LLP, 555 South Flower Street, Los Angeles, CA
 5   90071.
 6         On November 13, 2020, I served the following document(s) described as:
 7        PLAINTIFF MARQUIS ASHLEY’S OBJECTIONS AND RESPONSES
     TO DEFENDANT CITY OF LOS ANGELES’ SPECIAL INTERROGATORIES
 8   (SET ONE); VERIFICATION.
 9   on the interested parties in this action as follows:
10     ☒      E-MAIL
11            By transmitting via electronic mail to the e-mail address(es) set forth below
              on this date. I am aware that service is presumed invalid if the e-mail
12            transmission is returned as undeliverable.
13
                   FELIX LEBRON,
14                 felix.lebron@lacity.org,
15                 A. PATRICIA URSEA,
                   patricia.ursea@lacity.org,
16                 JESSICA MARIANI,
17                 jessica.mariani@lacity.org
                   200 N. Main Street, City Hall East, Room 675
18                 Los Angeles, CA 90012
19                 Telephone: (213) 978-7559
                   Facsimile: (213) 978-7011
20
21                 Attorneys for Defendant, CITY OF LOS ANGELES

22         I declare under penalty of perjury that the foregoing is true and correct.
23         Executed on November 13, 2020, at Los Angeles, California.
24
25                                                    La Tonya D. Fountain
26
27
28

                                                  1
                                         PROOF OF SERVICE
    1    Shayla Myers (SBN 264054)
         Mallory Andrews (SBN 312209)
    2    LEGAL AID FOUNDATION OF LOS ANGELES
    3    7000 South Broadway
         Los Angeles, CA 90003
    4    Telephone: (213) 640-3983
         Email: smyers@lafla.org
    5           mbandrews@lafla.org
    6
    7    Attorneys for Gladys Zepeda, Miriam Zamora,
         Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
    8    Marquis Ashley, and Ktown for All
    9    Additional Attorneys on Next Page
  10                                UNITED STATES DISTRICT COURT
  11                              CENTRAL DISTRICT OF CALIFORNIA
  12                                                       ) CASE NO. 2:19-cv-06182-DSF-PLA
         JANET GARCIA, et al.
  13                                                       )
                         Plaintiffs,                       )
  14                                                       ) PLAINTIFF PETER DIOCSON
                 v.                                        ) JR.’S OBJECTIONS AND
  15                                                       ) RESPONSES TO DEFENDANT
                                                           ) CITY OF LOS ANGELES’
         CITY OF LOS ANGELES, a                            ) SPECIAL INTERROGATORIES
  16     municipal entity,                                 ) (SET ONE)
  17                                                       )
                         Defendants.                       )
  18                                                       ) Complaint Filed Date: July 18, 2019
                                                           )
  19                                                       )
                                                           )
  20                                                       )
                                                           )
  21                                                       )
                                   #:6986                  )
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21
  22                                                       )Page 90 of 315 Page ID

  23     PROPOUNDING PARTY:                     Defendant City of Los Angeles
  24     RESPONDING PARTY:                      Plaintiff Peter Diocson Jr.
  25
         SET:                                   One
  26
  27
  28

           PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    Catherine Sweetser (SBN 271142)
         Kristina Harootun (SBN 308718)
    2    John Washington (SBN 315991)
    3    SCHONBRUN SEPLOW HARRIS
         HOFFMAN & ZELDES LLP
    4    11543 West Olympic Blvd.
         Los Angeles, CA 90064
    5    Telephone: (310) 396-0731
         Email: csweetser@sshhlaw.com
    6            kharootun@sshhlaw.com
    7            jwashington@sshhlaw.com

    8    Attorneys for Plaintiffs
    9    Benjamin Allan Herbert (SBN 277356)
  10     William L. Smith (SBN 324235)
         KIRKLAND & ELLIS LLP
  11     555 South Flower Street
         Los Angeles, CA 90071
  12     Telephone: (213) 680 8400
         Email: benjamin.herbert@kirkland.com
  13            william.smith@kirkland.com
  14
         Michael Onufer (SBN 300903)
  15     KIRKLAND & ELLIS LLP
         2049 Century Park East
  16     Los Angeles, CA 90067
  17     Telephone: (310) 552-4200
         Email: michael.onufer@kirkland.com
  18
         Attorneys for Plaintiffs Ktown for All, Janet Garcia,
  19     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
         Association for Responsible and Equitable Public
  20     Spending
  21                               #:6987
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 91 of 315 Page ID
  22
  23
  24
  25
  26
  27
  28
                                                            2
           PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            Peter Diocson Jr. (“Diocson”), through his undersigned counsel, hereby
    2    provides his objections and responses to City of Los Angeles’ (the “City”) Special
    3    Interrogatories to Plaintiff Diocson (Set One), served on September 28, 2020, as
    4    follows:
    5                                    PRELIMINARY STATEMENT
    6            Despite having undertaken a diligent effort to respond to these discovery
    7    requests, Plaintiff Diocson reserves the right to amend or supplement these responses
    8    and objections herein if necessary, at a later date, and to use subsequently discovered
    9    facts and facts known but whose relevance, significance, or applicability has not yet
  10     been ascertained.
  11             1.      The responses and objections below are based upon information known
  12     or believed to be true by Diocson at the time of responding. Diocson and his attorneys
  13     have not completed their discovery, investigation, or preparation for trial, nor have
  14     they concluded their analysis of information gathered to date. Future discovery and
  15     independent investigation may supply additional facts or information, add meaning to
  16     known facts, and may establish entirely new factual conclusions or contentions.
  17     Diocson reserves the right to supplement and/or amend this response pursuant to the
  18     Federal Rules of Civil Procedure and applicable law.
  19             2.      Diocson’s responses are made without in any way waiving or intending
  20     to waive, and instead Diocson preserves and intends to preserve the following:
  21             (a)     The right #:6988
                                   to raise all questions of authenticity, relevancy, materiality,
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 92 of 315 Page ID
  22     privilege or admissibility with respect to the information provided and the documents
  23     identified and/or produced in response to these Special Interrogatories, which may
  24     arise in any subsequent proceeding, including the trial of this or any other action;
  25             (b)     The right to object to the use of the information and/or documents in any
  26     subsequent proceeding, including the trial of this or any other action;
  27
  28
                                                            3
           PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            (c)     The right to make subsequent responses if Diocson uncovers additional
    2    information and/or documents called for by these Special Interrogatories, as Diocson’s
    3    investigation of the facts and the evidence pertinent to this action is continuing.
    4            3.      Words and terms used in the below responses shall be construed in
    5    accordance with their normal meanings and connotations, and shall in no way be
    6    interpreted as terms of art or statutorily defined terms, and Diocson specifically
    7    disavows any such meaning or connotation that might be accorded to such terms
    8    unless specifically stated otherwise.
    9            4.      Nothing in this response is an admission by Diocson of the relevance or
  10     admissibility of any information, for any purpose, or of any statement or
  11     characterization contained in the response.
  12
  13                                        GENERAL OBJECTIONS
  14             The following general objections are made to each and every request and are
  15     deemed to be incorporated into the specific objections and responses provided to each
  16     request:
  17             1.      Plaintiff bases these objections and responses on the assumption that
  18     Defendant, in propounding these interrogatories, did not intend to seek information
  19     protected against discovery by the attorney-client privilege, the work-product
  20     doctrine, or documents that contain or reflect the impressions, conclusion, opinion,
  21     legal research or theories of Plaintiff’s attorneys or their agents. To the extent that
                                #:6989
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 93 of 315 Page ID
  22     Defendant’s interrogatories, or any part thereof, are intended to elicit such
  23     information, Plaintiff objects thereto and asserts the privileges provided in and by the
  24     foregoing doctrines to the fullest extent permitted by law. Nothing contained in these
  25     responses should be considered a waiver of any attorney-client privilege, work-
  26     product protection, or any other applicable privilege or doctrine. Plaintiff does not
  27     intend to produce documents that would divulge any privileged information. Any
  28
                                                            4
           PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    such disclosure is inadvertent and shall not be deemed a waiver of any applicable
    2    privilege or immunity.
    3            2.      Plaintiff objects to these interrogatories to the extent that they seek
    4    information protected from disclosure by the right to privacy, or any other applicable
    5    privilege. To the extent that Defendant’s interrogatories, or any part thereof, are
    6    intended to elicit such information, Plaintiff objects thereto and asserts the privileges
    7    provided in and by the foregoing doctrines to the fullest extent permitted by law.
    8            3.      Diocson objects to each interrogatory to the extent that it purports to
    9    impose discovery obligations exceeding those provided for in the Federal Rules of
  10     Civil Procedure or the Local Rules for the United States District Court for the Central
  11     District of California, orders entered in this case, or agreements among the parties.
  12             4.      Diocson objects to the “Definitions” and “Instructions and Applicable
  13     Rules” to the extent that they seek to impose requirements or obligations on in
  14     addition to or different from those imposed by the Federal Rules of Civil Procedure or
  15     the Local Rules for the United States District Court for the Central District of
  16     California, orders in this case, or agreements among the parties. Diocson further
  17     objects to the “Definitions” and “Instructions and Applicable Rules” to the extent they
  18     purport to alter the plain meaning and/or scope of any specific interrogatory, on the
  19     ground that such alteration renders the interrogatory vague, ambiguous, unduly broad,
  20     and/or uncertain, by failing to adequately define terms or by using terms the meaning
  21     of which are not readily  available or decipherable. Diocson will not undertake,
                                #:6990
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 94 of 315 Page ID
  22     assume, or comply with the “Definitions” and “Instructions and Applicable Rules” to
  23     the extent they exceed the Federal Rules of Civil Procedure or the Local Rules for the
  24     United States District Court for the Central District of California. Diocson’s
  25     responses shall not be construed as an admission, agreement, or acquiescence in any
  26     Definition or Instruction.
  27             5.      Diocson objects to each interrogatory to the extent that it is cumulative or
  28     duplicative.
                                                            5
           PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            6.      Diocson is responding to each interrogatory as he interprets and
    2    understands each interrogatory with respect to the issues in this action. If the City
    3    asserts a different interpretation of any interrogatory, Diocson reserves the right to
    4    supplement or amend his responses and/or objections.
    5            7.      Plaintiff objects to each request to the extent that it is overly broad,
    6    unduly burdensome, and/or calls for the production of documents or things that are
    7    neither relevant to any claim or defense in this action nor reasonably likely to lead to
    8    the discovery of admissible evidence.
    9            8.      Diocson objects to each request to the extent that it calls for information
  10     and/or production of documents and/or things that are not within Plaintiff’s
  11     possession, custody, or control, or calls for Plaintiff to prepare documents and/or
  12     things that do not already exist.
  13             9.      Diocson objects to each interrogatory to the extent that it calls for the
  14     information that is publicly available or equally available to the City, and therefore are
  15     of no greater burden for the City to obtain than for Diocson to obtain.
  16             10.     Diocson objects to each request to the extent that it is vague, ambiguous,
  17     or confusing due to the City’s failure to define terms or failure to describe the
  18     information sought with reasonable particularity.
  19             11.     Plaintiff objects to any factual characterization in City’s interrogatories.
  20     By responding, Plaintiff does not accept or admit any of City’s factual
  21     characterizations.        #:6991
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 95 of 315 Page ID
  22             12.     Diocson’s discovery and investigation in connection with this case are
  23     ongoing. As a result, Diocson’s responses concern information obtained and reviewed
  24     to date, and the objections, limitations, and responses contained in this response are
  25     subject to and without waiver of any right of Diocson to: (a) object to other discovery
  26     requests directed to the subject matter of the requests and this response; (b) make
  27     additional or supplementary objections to the Requests; and (c) revise, correct,
  28
                                                            6
           PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    supplement, or clarify the contents of this Response, after considering information
    2    obtained or review through further discovery and investigation.
    3            13.     No objections, limitation, or response, or lack thereof, made herein shall
    4    be deemed an admission by Diocson that any definition provided by the City is either
    5    factually correct or legally binding upon Diocson, or as a waiver of any of Diocson’s
    6    objections, including but not limited to objections regarding discoverability of
    7    documents or other evidence. Diocson’s enumeration of specific objections in
    8    response to each interrogatory is not, and should not be construed to be, a waiver of
    9    any objection not so specified.
  10             14.     By identifying or producing any information, documents or things in
  11     response to any interrogatory, Diocson does not stipulate, and expressly reserves all
  12     objections, to the authenticity, relevance, materiality, and admissibility of any such
  13     information.
  14             15.     If Diocson provides information in response to any interrogatory,
  15     Diocson reserves the right to provide additional information that may come to its
  16     attention or become available in the future or to use such information in any hearing
  17     or proceeding in this litigation or any other action.
  18             16.     Any response by Plaintiff that he will produce documents, responses,
  19     and/or materials should not be construed to mean that responsive documents in fact
  20     exist; only that, if such relevant, non-privileged, non-objectionable documents exist,
  21     are in Plaintiff’s possession,
                                 #:6992
                                        custody, or control, and are located after a reasonable
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 96 of 315 Page ID
  22     search of the location or locations where responsive documents are most likely to be
  23     located, they will be produced in a timely manner.
  24             These general objections are incorporated into each of the responses set forth
  25     below:
  26
  27
  28
                                                            7
           PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1                       RESPONSES TO SPECIAL INTERROGATORIES
    2    SPECIAL INTERROGATORY NO. 1:
    3            IDENTIFY by type, amount, and category all damages YOU seek for the
    4    claims alleged in YOUR COMPLAINT.
    5    RESPONSE TO SPECIAL INTERROGATORY NO. 1:
    6            Plaintiff incorporates his General Objections as though set forth fully herein.
    7    Plaintiff also objects to the extent this interrogatory is unduly burdensome given the
    8    amount of items taken and Plaintiff’s unhoused status and thus inability to keep and
    9    maintain contemporaneous records. Plaintiff also objects on the ground that the
  10     information sought is equally or more readily available and/or known to City through
  11     its own reports of items taken by the City, its witnesses, related agencies, and its
  12     agents. Plaintiff has specifically sought discovery from Defendant from which to
  13     glean responsive information; however, to date, Defendant has refused to provide such
  14     discovery.
  15             Plaintiff objects that discovery is still ongoing and reserves the right to
  16     supplement this response should relevant information be discovered at a later date. See
  17     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
  18     delay in responses until designated discovery completed); Lucero v. Valdez, 240
  19     F.R.D. 591, 594 (D. N.M. 2007).
  20             Subject to and without waiver of any of the foregoing objections, Plaintiff
  21     responds as follows: On  April 24, 2019, City employees seized and destroyed a wire
                               #:6993
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 97 of 315 Page ID
  22     dog kennel that Diocson had just received to secure his dog, Bella. Diocson estimates
  23     that the cost of a similar kennel would be between $50-100.00.
  24             Diocson is seeking emotional distress damages and damages for the violation of
  25     his constitutional rights in the amount of $10,000. He is also seeking prospective and
  26     injunctive relief.
  27
  28
                                                            8
           PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    SPECIAL INTERROGATORY NO. 2:
    2            State with particularity the method by which YOU quantified or calculated the
    3    damages identified in response to Interrogatory No. 1.
    4    RESPONSE TO SPECIAL INTERROGATORY NO. 2:
    5            Plaintiff incorporates his General Objections as though set forth fully
    6    herein. Plaintiff also objects to the extent this interrogatory is overly broad and unduly
    7    burdensome given the amount of items taken and Plaintiff’s unhoused status and thus
    8    inability to keep and maintain contemporaneous records.
    9            Plaintiff objects that discovery is still ongoing and reserves the right to
  10     supplement this response should relevant information be discovered at a later date. See
  11     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
  12     delay in responses until designated discovery completed); Lucero v. Valdez, 240
  13     F.R.D. 591, 594 (D. N.M. 2007).
  14             Plaintiff has not completed quantifying or calculating all money damages
  15     associated with his case. Subject to and without waiving the foregoing objections,
  16     Plaintiff responds as follows: Diocson does not recall the precise value of his dog
  17     kennels, but believes they would have been worth over $100. He is also seeking
  18     damages for the violation of his constitutional rights and emotional distress.
  19     SPECIAL INTERROGATORY NO. 3:
  20             IDENTIFY all facts supporting any damages that YOU contend YOU have
  21     suffered as a result of the conduct alleged in YOUR COMPLAINT.
                                 #:6994
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 98 of 315 Page ID
  22     RESPONSE TO SPECIAL INTERROGATORY NO. 3:
  23             Plaintiff incorporates his General Objections as though set forth fully herein.
  24     Plaintiff specifically objects that “state all facts” interrogatories of this kind are unduly
  25     burdensome, harassing, overly broad, and an improper use of the discovery
  26     process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
  27     1998) (providing “every fact” could require “laborious, time consuming analysis,
  28     search and description of incidental, secondary, and perhaps irrelevant and trivial
                                                    9
           PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1    details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
    2    Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
    3    Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
    4    compound. Plaintiff further objects on the ground that this interrogatory calls for a
    5    legal conclusion and on the ground that the information requested is in the possession
    6    of the Defendants. Additionally, Plaintiff objects that this interrogatory calls for
    7    attorney work product and attorney client communications.
    8            Plaintiff also objects that discovery is still ongoing and reserves the right to
    9    supplement this response should relevant information be discovered at a later date. See
  10     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
  11     delay in responses until designated discovery completed); Lucero v. Valdez, 240
  12     F.R.D. 591, 594 (D. N.M. 2007).
  13
  14     SPECIAL INTERROGATORY NO. 4:
  15             Do YOU claim to have experienced emotional distress as a result of the CITY
  16     allegedly taking and destroying YOUR property on or about April 24, 2019 as alleged
  17     in YOUR COMPLAINT?
  18     RESPONSE TO SPECIAL INTERROGATORY NO. 4:
  19             Yes.
  20
  21     SPECIAL INTERROGATORY
                        #:6995
                               NO. 5:
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 99 of 315 Page ID
  22             If your answer to Interrogatory No. 4 was yes, explain with specificity the
  23     nature of the emotional distress.
  24     RESPONSE TO SPECIAL INTERROGATORY NO. 5:
  25             Plaintiff incorporates his General Objections as though set forth fully herein.
  26     Plaintiff specifically objects that “state all facts” interrogatories of this kind are unduly
  27     burdensome, harassing, overly broad, and an improper use of the discovery
  28     process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
                                                  10
           PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                             ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     1998) (providing “every fact” could require “laborious, time consuming analysis,
    2     search and description of incidental, secondary, and perhaps irrelevant and trivial
    3     details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
    4     Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
    5     Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
    6     compound. Plaintiff further objects on the ground that this interrogatory calls for a
    7     legal conclusion. Plaintiff also objects on the ground that the information sought is
    8     equally or more readily available and/or known to City through its own reports of
    9     items taken by the City, its witnesses, related agencies, and its agents. Plaintiff has
   10     specifically sought discovery from Defendant from which to glean responsive
   11     information; however, to date, Defendant has refused to provide such discovery.
   12     Plaintiff objects that discovery is still ongoing and reserves the right to supplement
   13     this response should relevant information be discovered at a later date. See Braun
   14     Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in
   15     responses until designated discovery completed); Lucero v. Valdez, 240 F.R.D. 591,
   16     594 (D. N.M. 2007).
   17            Subject to and without waiving any of the foregoing objections, Plaintiff
   18     responds as follows: Diocson felt numb as the City was seizing and destroying his
   19     belongings because it was happening so fast and he felt overwhelmed and frustrated.
   20     Bella is very important to Diocson; she keeps him calm when anxious. Without a dog
   21     kennel, it is more difficult for Diocson to rest assured that Bella is secured, and this
                                  #:6996
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 100 of 315 Page ID
   22     has left him with a sense of anxiety. Although Diocson was able to secure a new
   23     kennel, the City destroyed that one as well in a subsequent clean-up. Diocson has not
   24     attempted to get another kennel for fear that the City will once again destroy it, which
   25     leads to ongoing anxiety.
   26            The inability to question LA Sanitation or the LAPD about their decisions
   27     regarding his property has also caused Plaintiff distress. Even though he disagreed
   28     with the decision, Diocson felt like he could not question Officer Lopez’s statement
                                                     11
            PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     that Bella’s kennel was a bulky item. But because the decision was made by a police
    2     officer, he did not feel that he could challenge the decision. This has left him feeling
    3     powerless and frustrated. He continues to be afraid that if he argues with LA
    4     Sanitation or the LAPD or even attempts to question them about their decision that his
    5     belongings are subject to seizure and destruction, he could be arrested.
    6            Mr. Diocson’s anxiety related to the seizure and destruction of Bella’s dog
    7     kennels has been compounded by the City’s continued practice of seizing and
    8     destroying property, including his property, on numerous occasions.
    9     SPECIAL INTERROGATORY NO. 6:
   10            If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
   11     has knowledge of any fact pertaining to the emotional distress.
   12     RESPONSE TO SPECIAL INTERROGATORY NO. 6:
   13            Plaintiff incorporates his General Objections as though set forth fully herein.
   14     Plaintiff specifically objects to the extent the interrogatory seeks information covered
   15     by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
   16     extent this interrogatory is overly broad and unduly burdensome given the amount of
   17     items taken and Plaintiff’s unhoused status and consistent seizure of and destruction
   18     of her belongings by the Defendant, which limits her ability to keep and maintain
   19     contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
   20     unduly burdensome and vague and ambiguous in asking for all persons with
   21     knowledge of any fact.#:6997
                                  Plaintiff further objects that this interrogatory asks for
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 101 of 315 Page ID
   22     information not proportional to the needs of the case. Plaintiff objects based on the
   23     right to privacy, including the privacy of third parties. Plaintiff objects that discovery
   24     is still ongoing and reserves the right to supplement this response should relevant
   25     information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
   26     F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
   27     discovery completed); Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M.
   28     2007). Plaintiff further objects to the extent that facts and City employees present at
                                                       12
            PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     the scene are publicly available or more readily available to the City of Los Angeles.
    2     Plaintiff has specifically sought discovery from Defendant from which to glean
    3     responsive information; however, to date, Defendant has refused to provide such
    4     discovery. Plaintiff continues to reserve the right to supplement these responses at a
    5     later date, as discovery is ongoing.
    6
    7     SPECIAL INTERROGATORY NO. 7:
    8            If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
    9     can compare your emotional condition prior to and following the incident of April 24,
   10     2019 as alleged in YOUR COMPLAINT.
   11     RESPONSE TO SPECIAL INTERROGATORY NO. 7:
   12            Plaintiff incorporates his General Objections as though set forth fully herein.
   13     Plaintiff specifically objects to the extent the interrogatory seeks information covered
   14     by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
   15     extent this interrogatory is overly broad and unduly burdensome given the amount of
   16     items taken and Plaintiff’s unhoused status and thus inability to keep and maintain
   17     contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
   18     unduly burdensome and vague and ambiguous in asking for all persons with
   19     knowledge of any fact. Plaintiff further objects that this interrogatory asks for
   20     information not proportional to the needs of the case. Plaintiff objects based on the
   21     right to privacy, including  the privacy of third parties. Plaintiff objects that discovery
                                  #:6998
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 102 of 315 Page ID
   22     is still ongoing and reserves the right to supplement this response should relevant
   23     information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
   24     F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
   25     discovery completed); Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M.
   26     2007). Plaintiff further objects to the extent that facts and City employees present at
   27     the scene are publicly available or more readily available to the City of Los Angeles.
   28
                                                            13
            PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     Plaintiff reserves the right to supplement these responses at a later date, as discovery
    2     is ongoing.
    3
    4     SPECIAL INTERROGATORY NO. 8:
    5            IDENTIFY each piece of property YOU claim the CITY destroyed for which
    6     YOU are seeking damages and the exact monetary value of each item.
    7     RESPONSE TO SPECIAL INTERROGATORY NO. 8:
    8            Plaintiff incorporates his General Objections as though set forth fully herein.
    9     Plaintiff also objects to the extent this interrogatory is overly broad and unduly
   10     burdensome given the amount of items taken and Plaintiff’s unhoused state and his
   11     inability to keep and maintain contemporaneous records while having his belongings
   12     repeatedly taken. Plaintiff also objects on the ground that the information sought is
   13     equally or more readily available and/or known to City through its own reports of
   14     items taken by the City, its witnesses, related agencies, and its agents. Plaintiff has
   15     specifically sought discovery from Defendant from which to glean responsive
   16     information; however, to date, Defendant has refused to provide such discovery.
   17     Plaintiff further specifically objects that the interrogatory is ambiguous as to the term
   18     “damages” and whether the term refers solely to monetary relief.
   19            Plaintiff objects that discovery is still ongoing and reserves the right to
   20     supplement this response should relevant information be discovered at a later date. See
   21     Braun Med., Inc. v. Abbott
                                #:6999
                                      Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 103 of 315 Page ID
   22     delay in responses until designated discovery completed); Lucero v. Valdez, 240
   23     F.R.D. 591, 594 (D. N.M. 2007).
   24            Subject to and without waiver of any of the foregoing objections, Plaintiff
   25     responds as follows: The City failed to provide Mr. Diocson with an inventory of the
   26     items destroyed, but as far as Plaintiff recalls, they were as follows: On April 24,
   27     2019, City employees destroyed a wire dog kennel that Diocson had just received to
   28     secure his dog, Bella. Diocson estimates that the cost of a similar kennel would be
                                                    14
            PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     over $100. Although Diocson was able to obtain a replacement kennel, the City
    2     destroyed that one as well in a subsequent clean-up. Diocson estimates that the cost of
    3     replacing the kennels would be over $100.
    4
    5     SPECIAL INTERROGATORY NO. 9:
    6            IDENTIFY all facts REFERRING OR RELATING TO YOUR allegation in
    7     paragraph 215 of YOUR COMPLAINT that “[you] had seen other individuals
    8     arrested by LAPD officers when they tried to challenge sanitation workers’
    9     determinations about what items would be thrown away.”
   10     RESPONSE TO SPECIAL INTERROGATORY NO. 9:
   11            Plaintiff incorporates his General Objections as though set forth fully herein.
   12     Plaintiff specifically objects to the extent this interrogatory calls for “all facts” about
   13     Plaintiff’s damages and on the grounds that “state all facts” interrogatories of this kind
   14     are unduly burdensome, harassing, overly broad, and an improper use of the discovery
   15     process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
   16     1998) (providing “every fact” could require “laborious, time consuming analysis,
   17     search and description of incidental, secondary, and perhaps irrelevant and trivial
   18     details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
   19     Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
   20     Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
   21     compound. Plaintiff further
                               #:7000
                                      objects to the extent that this interrogatory calls for
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 104 of 315 Page ID
   22     attorney work product and attorney client communications.
   23            Plaintiff also objects to the extent this interrogatory is overly broad and unduly
   24     burdensome given the amount of items taken and Plaintiff’s unhoused state and his
   25     inability to keep and maintain contemporaneous records while having his belongings
   26     repeatedly taken. Plaintiff also objects on the ground that the information sought is
   27     equally or more readily available and/or known to City through its own reports of
   28     items taken by the City, its witnesses, related agencies, and its agents. Plaintiff has
                                                      15
            PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     specifically sought discovery from Defendant from which to glean responsive
    2     information; however, to date, Defendant has refused to provide such discovery.
    3            Plaintiff objects that discovery is still ongoing and reserves the right to
    4     supplement this response should relevant information be discovered at a later date. See
    5     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
    6     delay in responses until designated discovery completed); Lucero v. Valdez, 240
    7     F.R.D. 591, 594 (D. N.M. 2007).
    8            Subject to and without waiver of any of the foregoing objections, Plaintiff
    9     responds as follows: During cleanups, Mr. Diocson has seen individuals harassed by
   10     LAPD. On one occasion, when individuals in his encampment were being told to
   11     move to another location during a cleanup, he saw a number of individuals
   12     detained. He does not know if these individuals were booked and taken into custody
   13     or the basis of these arrests. He does not know the dates of these incidents.
   14
   15     SPECIAL INTERROGATORY NO. 10:
   16            IDENTIFY all PERSONS with knowledge of the facts stated in YOUR
   17     response to Interrogatory No. 9.
   18     RESPONSE TO SPECIAL INTERROGATORY NO. 10:
   19            Plaintiff incorporates his General Objections as though set forth fully herein.
   20     Plaintiff specifically objects to the extent the interrogatory seeks information covered
   21     by attorney work-product  or the attorney-client privilege. Plaintiff also objects to the
                               #:7001
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 105 of 315 Page ID
   22     extent this interrogatory is overly broad and unduly burdensome given Plaintiff’s
   23     unhoused state and his inability to keep and maintain contemporaneous records while
   24     having his belongings repeatedly taken. Plaintiff also objects on the ground that the
   25     information sought is equally or more readily available and/or known to City through
   26     its own reports of items taken by the City, its witnesses, related agencies, and its
   27     agents. Plaintiff has specifically sought discovery from Defendant from which to
   28     glean responsive information; however, to date, Defendant has refused to provide such
                                                   16
            PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     discovery. Plaintiff further objects that discovery is still ongoing and reserves the
    2     right to supplement this response should relevant information be discovered at a later
    3     date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
    4     (permitting delay in responses until designated discovery completed); Lucero v.
    5     Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
    6
    7     SPECIAL INTERROGATORY NO. 11:
    8            IDENTIFY the photographs attached as Exhibits B and C to your declaration
    9     dated February 25, 2020 (Dkt. No. 38-5), including the name and contact information
   10     of the person(s) who took the photographs, the date(s) on which they were taken, and
   11     the location(s) in which the photographs were taken.
   12     RESPONSE TO SPECIAL INTERROGATORY NO. 11:
   13            Plaintiff incorporates his General Objections as though set forth fully herein.
   14     Plaintiff also objects on the ground that the information sought is equally available
   15     and/or known to City through its own reports of items taken by the City, its witnesses,
   16     and its agents, and through Plaintiff’s filed government tort claims. Plaintiff
   17     specifically objects to the extent this interrogatory seeks information covered by
   18     attorney-work product or the attorney-client privilege.
   19            Subject to and without waiving any of the foregoing objections, Plaintiff
   20     responds as follows:
   21     Exhibit B:                #:7002
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 106 of 315 Page ID
   22            a) A photo of Bella’s second kennel. Diocson was present when the photo was
   23                taken, and it is a true and accurate representation of the kennel he obtained
   24                after City employees destroyed the first one.
   25            b) LAFLA
   26            c) July 17, 2019
   27            d) Homeless encampment at Lomita Blvd. and McCoy Avenue, Los Angeles,
   28                CA.
                                                            17
            PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     Exhibit C:
    2         a) A photo of a plastic bin that Diocson used to store his items. Diocson was
    3            present when the photo was taken, and it is a true and accurate representation of
    4            his belongings.
    5         b) LAFLA
    6         c) February 24, 2020
    7         d) Homeless encampment at Lomita Blvd. and McCoy Avenue, Los Angeles, CA.
    8     SPECIAL INTERROGATORY NO. 12:
    9            If you contend that any item(s) depicted in the photographs attached as Exhibits
   10     B and C to your declaration dated February 25, 2020 (Dkt. No. 38-5) were removed or
   11     discarded by the CITY, please IDENTIFY any such items and all facts relating to the
   12     circumstances under which the items were removed or discarded.
   13     RESPONSE TO SPECIAL INTERROGATORY NO. 12:
   14            Plaintiff incorporates his General Objections as though set forth fully herein.
   15     Plaintiff also objects on the ground that the information sought is equally available
   16     and/or known to City through its own reports of items taken by the City, its witnesses,
   17     and its agents, and through Plaintiff’s filed government tort claims. Plaintiff
   18     specifically objects to the extent this interrogatory seeks information covered by
   19     attorney-work product or the attorney-client privilege. Plaintiff further objects that
   20     “state all facts” interrogatories of this kind are unduly burdensome, harassing, overly
   21     broad, and an improper#:7003
                                  use of the discovery process. See IBP, Inc. v. Mercantile Bank
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 107 of 315 Page ID
   22     of Topeka, 179 F.R.D. 316, 321 (D. Kan. 1998) (providing “every fact” could require
   23     “laborious, time consuming analysis, search and description of incidental, secondary,
   24     and perhaps irrelevant and trivial details.”). See also Safeco of America v. Rawstron,
   25     181 F.R.D. 441, 447–48 (C.D. Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28
   26     (N.D. Cal. 1989) (same). Plaintiff will provide a brief summary of relevant facts
   27     sufficient to allow the City to identify the photos.
   28
                                                            18
            PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 108 of 315 Page ID
                                    #:7004


 1         Subject to and without waiver of any of the foregoing objections, Plaintiff
 2   responds as follows: Exhibit B attached to Diocson’s February 25, 2020 declaration is
 3   a photo of Bella’s second kennel. Diocson was present when the photo was taken, and
 4   it is a true and accurate representation of the kennel he obtained after City employees
 5   destroyed the first one as described in the complaint. The kennel photographed in
 6   Exhibit B was destroyed by LA Sanitation in late 2019.
 7
 8
 9
10
11   Dated: November 13, 2020          Respectfully submitted,
                                       SCHONBRUN SEPLOW HARRIS & HOFFMAN
12                                     LLP
13
                                       /s/ Catherine Sweetser ____________________
14                                     Catherine Sweetser
15                                     Attorneys for All Plaintiffs
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                19
       PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                         ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 109 of 315 Page ID
                                    #:7005


 1                                    PROOF OF SERVICE
 2         I, La Tonya Fountain, am employed in the County of Los Angeles, State of
 3   California. I am over the age of 18 and not a party to the within action; my business
 4   address is KIRKLAND & ELLIS LLP, 555 South Flower Street, Los Angeles, CA
 5   90071.
 6         On November 13, 2020, I served the following document(s) described as:
 7        PLAINTIFF PETER DIOCSON JR.’S OBJECTIONS AND RESPONSES
     TO DEFENDANT CITY OF LOS ANGELES’ SPECIAL INTERROGATORIES
 8   (SET ONE); VERIFICATION.
 9   on the interested parties in this action as follows:
10     ☒      E-MAIL
11            By transmitting via electronic mail to the e-mail address(es) set forth below
              on this date. I am aware that service is presumed invalid if the e-mail
12            transmission is returned as undeliverable.
13
                   FELIX LEBRON,
14                 felix.lebron@lacity.org,
15                 A. PATRICIA URSEA,
                   patricia.ursea@lacity.org,
16                 JESSICA MARIANI,
17                 jessica.mariani@lacity.org
                   200 N. Main Street, City Hall East, Room 675
18                 Los Angeles, CA 90012
19                 Telephone: (213) 978-7559
                   Facsimile: (213) 978-7011
20
21                 Attorneys for Defendant, CITY OF LOS ANGELES

22         I declare under penalty of perjury that the foregoing is true and correct.
23         Executed on November 13, 2020, at Los Angeles, California.
24
25                                                    La Tonya D. Fountain
26
27
28

                                                  1
                                         PROOF OF SERVICE
 1    Shayla Myers (SBN 264054)
      Mallory Andrews (SBN 312209)
 2    Pui Yee Yu (SBN 308122)
 3    LEGAL AID FOUNDATION OF LOS ANGELES
      7000 South Broadway
 4    Los Angeles, CA 90003
      Telephone: (213) 640-3983
 5    Email:   smyers@lafla.org
 6             mbandrews@lafla.org
               pyu@lafla.org
 7
 8    Attorneys for Gladys Zepeda, Miriam Zamora,
      Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
 9    Marquis Ashley, and Ktown for All
10
      Additional Attorneys on Next Page
11
                               UNITED STATES DISTRICT COURT
12
                            CENTRAL DISTRICT OF CALIFORNIA
13
       JANET GARCIA, et al.                                )
14                                                         )   CASE NO. 2:19-cv-06182-DSF-PLA
                      Plaintiffs,                          )
15                                                         )
               v.                                          )   PLAINTIFF JAMES
16                                                         )   HAUGABROOK’S OBJECTIONS
                                                           )   AND RESPONSES TO
17     CITY OF LOS ANGELES, a municipal                    )   DEFENDANT CITY OF LOS
       entity,                                             )   ANGELES’ SPECIAL
18                                                         )   INTERROGATORIES (SET ONE)
                      Defendants.                          )
19                                                         )
                                                           )
20                                                         )
21                                  #:7006
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 110 of 315 Page ID
22
      PROPOUNDING PARTY:                    Defendant City of Los Angeles
23
      RESPONDING PARTY:                     Plaintiff James Haugabrook
24
      SET:                                  One
25
26
27
28

       PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF
                          LOS ANGELES’ SPECIAL INTERROGATORIES
 1    Catherine Sweetser (SBN 271142)
      Kristina Harootun (SBN 308718)
 2    John Washington (SBN 315991)
 3    SCHONBRUN SEPLOW HARRIS
      HOFFMAN & ZELDES LLP
 4    11543 West Olympic Blvd.
      Los Angeles, CA 90064
 5    Telephone: (310) 396-0731
      Email: csweetser@sshhlaw.com
 6            kharootun@sshhlaw.com
 7            jwashington@sshhlaw.com

 8    Attorneys for Plaintiffs
 9    Benjamin Allan Herbert (SBN 277356)
10    William L. Smith (SBN 324235)
      KIRKLAND & ELLIS LLP
11    555 South Flower Street
      Los Angeles, CA 90071
12    Telephone: (213) 680 8400
      Email: benjamin.herbert@kirkland.com
13           william.smith@kirkland.com
14
      Michael Onufer (SBN 300903)
15    KIRKLAND & ELLIS LLP
      2049 Century Park East
16    Los Angeles, CA 90067
17    Telephone: (310) 552-4200
      Email: michael.onufer@kirkland.com
18
      Attorneys for Plaintiffs Ktown for All, Janet Garcia,
19    Peter Diocson Jr., Marquis Ashley, Ali El-Bey
20
21                                  #:7007
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 111 of 315 Page ID
22
23
24
25
26
27
28
                                                       2
       PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF
                          LOS ANGELES’ SPECIAL INTERROGATORIES
 1            James Haugabrook, through his undersigned counsel, hereby provides his
 2    objections to City of Los Angeles’ (“City”) First Set of Special Interrogatories to
 3    Plaintiff James Haugabrook, served on September 28, 2020, as follows:
 4
 5                                   PRELIMINARY STATEMENT
 6            Despite having undertaken a diligent effort to respond to these discovery
 7    requests, Plaintiff James Haugabrook reserves the right to amend or supplement these
 8    responses and objections herein if necessary, at a later date, and to use subsequently
 9    discovered facts and facts known but whose relevance, significance, or applicability
10    has not yet been ascertained.
11            1. The responses and objections below are based upon information known or
12    believed to be true by Plaintiff at the time of responding. Plaintiff and his attorneys
13    have not completed their discovery, investigation, or preparation for trial, nor have
14    they concluded their analysis of information gathered to date. Future discovery and
15    independent investigation may supply additional facts or information, add meaning to
16    known facts, and may establish entirely new factual conclusions or contentions.
17    Thus, Plaintiff and his attorneys reserve the right to supplement and/or amend these
18    responses and objections pursuant to the Federal Rules of Civil Procedure and
19    applicable law.
20            2. Plaintiff’s objections are made without in any way waiving or intending to
21    waive, and instead Plaintiff preserves and intends to preserve the following:
                                #:7008
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 112 of 315 Page ID
22            a. The right to raise all questions of authenticity, relevancy, materiality,
23    privilege or admissibility with respect to the information provided and the documents
24    identified and/or produced in response to these Special Interrogatories, which may
25    arise in any subsequent proceeding, including the trial of this or any other action;
26            b. The right to object to the use of the information and/or documents in any
27    subsequent proceeding, including the trial of this or any other action;
28
                                                         3
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1            c. The right to make subsequent responses if Plaintiff and/or his attorneys
 2    uncover additional information and/or documents called for by these Special
 3    Interrogatories, as Plaintiff’s investigation of the facts and the evidence pertinent to
 4    this action is continuing.
 5            3. Words and terms used in the below responses and/or objections shall be
 6    construed in accordance with their normal meanings and connotations, and shall in no
 7    way be interpreted as terms of art or statutorily defined terms, and Plaintiff
 8    specifically disavows any such meaning or connotation that might be accorded to
 9    such terms unless specifically stated otherwise.
10            4. Nothing in these responses and/or objections is an admission by Plaintiff of
11    the existence, relevance, or admissibility of any information, for any purpose, or the
12    truth or accuracy of any statement or characterization contained in the response.
13
14                                      GENERAL OBJECTIONS
15            The following general objections are made to each and every request and are
16    deemed to be incorporated into the specific objections and responses provided to each
17    request:
18            1. Plaintiff bases these objections and responses on the assumption that
19    Defendant, in propounding these interrogatories, did not intend to seek information
20    protected against discovery by the attorney-client privilege, the work-product
21    doctrine, or documents that contain or reflect the impressions, conclusion, opinion,
                               #:7009
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 113 of 315 Page ID
22    legal research or theories of Plaintiff’s attorneys or their agents. To the extent that
23    Defendant’s interrogatories, or any part thereof, are intended to elicit such
24    information, Plaintiff objects thereto and asserts the privileges provided in and by the
25    foregoing doctrines to the fullest extent permitted by law. Nothing contained in these
26    responses should be considered a waiver of any attorney-client privilege, work-
27    product protection, or any other applicable privilege or doctrine. Plaintiff does not
28
                                                         4
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    intend to produce documents that would divulge any privileged information. Any
 2    such disclosure is inadvertent and shall not be deemed a waiver of any applicable
 3    privilege or immunity.
 4            2. Plaintiff objects to these interrogatories to the extent that they seek
 5    information protected from disclosure by the right to privacy, or any other applicable
 6    privilege. To the extent that Defendant’s interrogatories, or any part thereof, are
 7    intended to elicit such information, Plaintiff objects thereto and asserts the privileges
 8    provided in and by the foregoing doctrines to the fullest extent permitted by law.
 9            3. Plaintiff objects to each interrogatory to the extent that it purports to impose
10    discovery obligations exceeding those provided for in the Federal Rules of Civil
11    Procedure or the Local Rules for the United States District Court for the Central
12    District of California, orders entered in this case, or agreements among the parties.
13            4. Plaintiff objects to the “Definitions” and “Instructions and Applicable
14    Rules” to the extent that they seek to impose requirements or obligations in addition
15    to or different from those imposed by the Federal Rules of Civil Procedure or the
16    Local Rules for the United States District Court for the Central District of California,
17    orders in this case, or agreements among the parties. Plaintiff further objects to the
18    “Definitions” and “Instructions and Applicable Rules” to the extent they purport to
19    alter the plain meaning and/or scope of any specific request, on the ground that such
20    alteration renders the interrogatory vague, ambiguous, unduly broad, and/or
21    uncertain, by failing to adequately
                                 #:7010
                                          define terms or by using terms the meaning of
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 114 of 315 Page ID
22    which are not readily available or decipherable. Plaintiff will not undertake, assume,
23    or comply with the “Definitions” and “Instructions and Applicable Rules” to the
24    extent they exceed the Federal Rules of Civil Procedure or the Local Rules for the
25    United States District Court for the Central District of California. Plaintiff’s
26    responses shall not be construed as an admission, agreement, or acquiescence in any
27    Definition or Instruction.
28
                                                         5
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1            5. Plaintiff objects to each interrogatory to the extent that it is cumulative or
 2    duplicative.
 3            6. Plaintiff is responding to each interrogatory as it interprets and understands
 4    each interrogatory with respect to the issues in this action. If the City asserts a
 5    different interpretation of any interrogatory, Plaintiff reserves the right to supplement
 6    or amend its responses and/or objections.
 7            7. Plaintiff objects to each request to the extent that it is overly broad, unduly
 8    burdensome, and/or calls for the production of documents or things that are neither
 9    relevant to any claim or defense in this action nor reasonably likely to lead to the
10    discovery of admissible evidence.
11            8. Plaintiff objects to each request to the extent that it calls for information
12    and/or production of documents and/or things that are not within Plaintiff’s
13    possession, custody, or control, or calls for Plaintiff to prepare documents and/or
14    things that do not already exist.
15            9. Plaintiff objects to each interrogatory to the extent that it calls for responses
16    that are publicly available or equally available to City, and therefore are of no greater
17    burden for City to obtain than for Plaintiff to obtain.
18            10. Plaintiff objects to each request to the extent that it is vague, ambiguous, or
19    confusing due to City’s failure to define terms or failure to describe the information
20    sought with reasonable particularity.
21            11. Plaintiff objects#:7011
                                    to any factual characterizations in City’s interrogatories.
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 115 of 315 Page ID
22    By responding, Plaintiff does not accept or admit any of City’s factual
23    characterizations.
24            12. Plaintiff’s discovery and investigation in connection with this case are
25    ongoing. As a result, Plaintiff’s responses concern information obtained and
26    reviewed to date, and the objections, limitations, and responses contained in these
27    response are subject to and without waiver of any right of Plaintiff to: (a) object to
28
                                                         6
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    other discovery requests directed to the subject matter of the requests and this
 2    response; (b) make additional or supplementary objections to the Requests; and (c)
 3    revise, correct, supplement, or clarify the contents of this Response, after considering
 4    information obtained or review through further discovery and investigation.
 5            13. No objections, limitation, or response, or lack thereof, made herein shall be
 6    deemed an admission by Plaintiff as to the existence or non-existence of any
 7    information, and shall not be construed in any way as an admission that any
 8    definition provided by the City is either factually correct or legally binding upon
 9    Plaintiff, or as a waiver of any of Plaintiff’s objections, including but not limited to
10    objections regarding discoverability of documents or other evidence. Plaintiff’s
11    enumeration of specific objections in response to each request is not, and should not
12    be construed to be, a waiver of any objection not so specified.
13            14. By identifying or producing any information, documents and/or things, or
14    persons with knowledge, in response to any interrogatory, Plaintiff does not stipulate,
15    and expressly reserves all objections, to the authenticity, relevance, materiality, and
16    admissibility of any such information.
17            15. If Plaintiff provides information in response to any request, Plaintiff
18    reserves the right to provide additional information that may come to his attention or
19    become available in the future or to use such information in any hearing or
20    proceeding in this litigation or any other action.
21            16. Any response by  Plaintiff that he will produce documents, responses,
                                #:7012
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 116 of 315 Page ID
22    and/or materials should not be construed to mean that responsive documents in fact
23    exist; only that, if such relevant, non-privileged, non-objectionable documents exist,
24    are in Plaintiff’s possession, custody, or control, and are located after a reasonable
25    search of the location or locations where responsive documents are most likely to be
26    located, they will be produced in a timely manner.
27
28
                                                         7
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1           These general objections are incorporated into each of the responses set forth
 2    below:
 3
 4                           RESPONSES TO INTERROGATORIES
 5
 6    SPECIAL INTERROGATORY NO. 1:
             IDENTIFY by type, amount, and category all damages YOU seek for the
 7
      claims alleged in YOUR COMPLAINT.
 8
      RESPONSE TO SPECIAL INTERROGATORY NO. 1:
 9
             Plaintiff incorporates his General Objections as though set forth fully herein.
10
      Plaintiff also objects to the extent this interrogatory is unduly burdensome given the
11
      amount of items taken and Plaintiff’s unhoused status and thus inability to keep and
12
      maintain contemporaneous records. Plaintiff also objects on the ground that the
13
      information sought is equally or more readily available and/or known to City through
14
      its own reports of items taken by the City, its witnesses, related agencies, and its
15
      agents. Plaintiff has specifically sought discovery from Defendant from which to
16
      glean responsive information; however, to date, Defendant has refused to provide
17
      such discovery.
18
             Plaintiff objects that discovery is still ongoing and reserves the right to
19
      supplement this response should relevant information be discovered at a later
20
      date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
21                                 #:7013
      (permitting delay Document
Case 2:19-cv-06182-DSF-PLA in responses
                                   122-6 until   designated
                                          Filed 04/07/21       discovery
                                                         Page 117          completed);
                                                                  of 315 Page ID         Lucero v.
22
      Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
23
             Subject to and without waiver of any of the foregoing objections, Plaintiff
24
      responds as follows: Plaintiff seeks compensatory damages for his belongings that
25
      have been seized and destroyed by the City of Los Angeles, in violation of his
26
      constitutional rights. Mr. Haugabrook has had his property taken on a number of
27
28
                                                      8
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    occasions, in violation of his constitutional rights. Because the City of Los Angeles
 2    did not provide an inventory of the items that were taken, he cannot currently identify
 3    with specificity the items that were taken or the exact dates those items were taken.
 4    He can identify the following at this time: on or about March 2019, the City of Los
 5    Angeles took and destroyed Plaintiff’s belongings, including his backpack and all of
 6    its contents, including a phone and chargers. On or about April 2019, LA Sanitation
 7    workers threw out other items, including Plaintiff’s plastic lawn chair and a dining
 8    room chair, each of which cost approximately $20 to $40. On yet another occasion,
 9    LA Sanitation threw out Plaintiff’s tent and other items necessary for survival,
10    including a sleeping cot which Plaintiff estimates was worth approximately $50. He
11    estimates that two additional chairs that were destroyed cost between $20 to $40
12    each, and a sleeping cot that was thrown out cost approximately $50. Plaintiff
13    estimates that the total amount of his items taken over time was approximately
14    $2,000 to $4,000. Discovery is ongoing, and Plaintiff specifically reserves the right
15    to supplement this response.
16            Plaintiff also seeks emotional distress damages. Plaintiff’s total damages are
17    estimated at $10,000.
18
19    SPECIAL INTERROGATORY NO. 2:
20            State with particularity the method by which YOU quantified or calculated the
21    damages identified in response
                                #:7014
                                       to Interrogatory No. 1.
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 118 of 315 Page ID
22    RESPONSE TO SPECIAL INTERROGATORY NO. 2:
23            Plaintiff incorporates his General Objections as though set forth fully herein.
24    Plaintiff also objects to the extent this interrogatory is overly broad and unduly
25    burdensome given the amount of items taken and Plaintiff’s unhoused status and thus
26    inability to keep and maintain contemporaneous records.
27
28
                                                         9
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1            Plaintiff objects that discovery is still ongoing and reserves the right to
 2    supplement this response should relevant information be discovered at a later
 3    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
 4    (permitting delay in responses until designated discovery completed); Lucero v.
 5    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
 6            Subject to and without waiving any of the foregoing objections, Plaintiff
 7    responds as follows: Plaintiff has not completed quantifying or calculating all money
 8    damages associated with his case. He does not now recall each item that has been
 9    taken by Defendant or the precise value of each item that was taken, but he estimates
10    that the value of the chairs that were taken was approximately $20.00 per chair. He
11    estimates that the value of the cot that was taken was approximately $50.00. He
12    estimates that the total value of belongings taken at around $2,000 to $4,000.00. He is
13    also seeking damages for the violation of his constitutional rights and emotional
14    distress.
15
16    SPECIAL INTERROGATORY NO. 3:
17            IDENTIFY all facts supporting any damages that YOU contend YOU have
18    suffered as a result of the conduct alleged in YOUR COMPLAINT.
19    RESPONSE TO SPECIAL INTERROGATORY NO. 3:
20            Plaintiff incorporates his General Objections as though set forth fully herein.
21    Plaintiff specifically objects that “state all facts” interrogatories of this kind are
                                 #:7015
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 119 of 315 Page ID
22    unduly burdensome, harassing, overly broad, and an improper use of the discovery
23    process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
24    1998) (providing “every fact” could require “laborious, time consuming analysis,
25    search and description of incidental, secondary, and perhaps irrelevant and trivial
26    details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
27    Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
28
                                                        10
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    Plaintiff also objects that this interrogatory is vague, ambiguous, overly broad and
 2    compound. Plaintiff further objects on the ground that this interrogatory calls for a
 3    legal conclusion and on the ground that the information requested is in the possession
 4    of the Defendants. Plaintiff has specifically sought discovery from Defendant from
 5    which to glean responsive information; however, to date, Defendant has refused to
 6    provide such discovery. Additionally, Plaintiff objects to the extent this interrogatory
 7    calls for attorney work product and attorney client communications.
 8            Plaintiff also objects that discovery is still ongoing and reserves the right to
 9    supplement this response should relevant information be discovered at a later
10    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
11    (permitting delay in responses until designated discovery completed); Lucero v.
12    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
13
14    SPECIAL INTERROGATORY NO. 4:
15            Do YOU claim to have experienced emotional distress as a result of the CITY
16    allegedly taking and destroying YOUR property on or about March 2019 and/or June
17    24, 2019 as alleged in YOUR COMPLAINT?
18    RESPONSE TO SPECIAL INTERROGATORY NO. 4:
19            Plaintiff incorporates his General Objections as though set forth fully herein.
20    Plaintiff objects that discovery is still ongoing and reserves the right to supplement
21    this response should relevant  information be discovered at a later date. See Braun
                                #:7016
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 120 of 315 Page ID
22    Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in
23    responses until designated discovery completed); Lucero v. Valdez, 240 F.R.D. 591,
24    594 (D. N.M. 2007).
25            Subject to and without waiving any of the foregoing objections, Plaintiff
26    responds as follows: Yes, Plaintiff experienced emotional distress.
27
28
                                                        11
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    SPECIAL INTERROGATORY NO. 5:
 2            If your answer to Interrogatory No. 4 was yes, explain with specificity the
 3    nature of the emotional distress.
 4    RESPONSE TO SPECIAL INTERROGATORYNO.5:
 5            Plaintiff incorporates his General Objections as though set forth fully herein.
 6    Plaintiff specifically objects that “state all facts” interrogatories of this kind are
 7    unduly burdensome, harassing, overly broad, and an improper use of the discovery
 8    process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
 9    1998) (providing “every fact” could require “laborious, time consuming analysis,
10    search and description of incidental, secondary, and perhaps irrelevant and trivial
11    details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
12    Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
13    Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
14    compound. Plaintiff further objects on the ground that this interrogatory calls for a
15    legal conclusion. Plaintiff also objects on the ground that the information sought is
16    equally or more readily available and/or known to City through its own reports of
17    items taken by the City, its witnesses, related agencies, and its agents. Plaintiff has
18    specifially sought discovery from Defendant from which to glean responsive
19    information; however, to date, Defendant has refused to provide such discovery.
20    Plaintiff objects that discovery is still ongoing and reserves the right to supplement
21    this response should relevant  information be discovered at a later date. See Braun
                                #:7017
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 121 of 315 Page ID
22    Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in
23    responses until designated discovery completed); Lucero v. Valdez, 240 F.R.D. 591,
24    594 (D. N.M. 2007).
25            Subject to and without waiving any of the foregoing objections, Plaintiff
26    responds as follows: The removal and destruction of Plaintiff’s belongings as well as
27
28
                                                        12
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    the threat of losing other belongings at the hands of city workers or facing arrest has
 2    caused Plaintiff emotional distress.
 3            First, it was incredibly difficult for Plaintiff to watch city workers throw his
 4    belongings away as well as the belongings of his neighbors. The time Plaintiff has
 5    spent surviving on the streets has taught him one man’s trash is another man’s
 6    treasure, but Plaintiff believes city workers clearly viewed his possessions, as well as
 7    his unhoused neighbors’ possessions, as trash. Plaintiff knew it would be harder to
 8    get out of homelessness each time a sweep occurred, because each time he lost
 9    personal items he depended upon to survive.
10            The inability to question city workers about their decisions regarding his
11    property made Plaintiff feel like he was a nobody, like he was powerless and didn’t
12    have any say so about what happened to his possessions. Though Plaintiff felt the
13    situation was unfair, he did not feel like he could argue with city workers or
14    otherwise resist their destruction of his property; Los Angeles Police Department
15    officers were present and Plaintiff did not want to go to jail or otherwise get in
16    trouble legally. Standing back and watching his belongings get thrown away, without
17    being able to contest the decisions to throw the belongings away made him incredibly
18    frustrated, but there was nothing he could do about it. Plaintiff worked hard to keep
19    his living areas clean, but this did not make a difference to city workers, who seized
20    and destroyed his belongings anyway. Each incident caused Plaintiff to feel
21    increasingly powerless, and he carries that frustration and powerlessness with him.
                               #:7018
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 122 of 315 Page ID
22            Plaintiff’s distress related to the seizure and destruction of his property on or
23    about March 2019, on or about April 2019, and on other yet-to-be-identified dates
24    made it harder for him to accomplish life tasks because he felt he could not leave his
25    belongings. Each time he left his living area in search of housing or to accomplish
26    other activities of daily living that he worked hard to prioritize, he was afraid that he
27    would come back and find that his property had been seized and destroyed. Plaintiff
28
                                                        13
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    felt beat down, and it became harder and harder for him to find the motivation to look
 2    for housing, even when he was given a Section 8 voucher.
 3
 4    SPECIAL INTERROGATORY NO. 6:
 5            If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
 6    has knowledge of any fact pertaining to the emotional distress.
 7    RESPONSE TO SPECIAL INTERROGATORY NO. 6:
 8            Plaintiff incorporates his General Objections as though set forth fully herein.
 9    Plaintiff specifically objects to the extent the interrogatory seeks information covered
10    by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
11    extent this interrogatory is overly broad and unduly burdensome given the amount of
12    items taken and Plaintiff unhoused status and thus inability to keep and maintain
13    contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
14    unduly burdensome and vague and ambiguous in asking for all persons with
15    knowledge of any fact. Plaintiff also objects based on the right to privacy, including
16    the privacy of third parties. Plaintiff objects that discovery is still ongoing and
17    reserves the right to supplement this response should relevant information be
18    discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527
19    (E.D. Pa. 1994) (permitting delay in responses until designated discovery completed);
20    Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007). Additionally, Plaintiff
21    objects to the extent that facts
                                  #:7019
                                        and City employees present at the scene are publicly
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 123 of 315 Page ID
22    available or more readily available to the City of Los Angeles. Plaintiff has
23    specifically sought discovery from Defendant from which to glean responsive
24    information; however, to date, Defendant has refused to provide such discovery.
25    Plaintiff continues to reserve the right to supplement these responses at a later date,
26    as discovery is ongoing.
27
28
                                                        14
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    SPECIAL INTERROGATORY NO. 7:
 2            If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
 3    can compare your emotional condition prior to and following the incidents of March
 4    2019 and/or June 24, 2019 as alleged in YOUR COMPLAINT.
 5    RESPONSE TO SPECIAL INTERROGATORY NO. 7:
 6            Plaintiff incorporates his General Objections as though set forth fully herein.
 7    Plaintiff specifically objects to the extent this interrogatory seeks information covered
 8    by attorney-work product or the attorney-client privilege. Plaintiff also objects to the
 9    extent this interrogatory is overly broad and unduly burdensome given the amount of
10    items taken and Plaintiff’s unhoused status and thus inability to keep and maintain
11    contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
12    unduly burdensome and vague and ambiguous in asking for all persons with
13    knowledge of any fact. Plaintiff further objects that this interrogatory asks for
14    information not proportional to the needs of this case. Plaintiff objects based on the
15    right to privacy, including the privacy of third parties. Plaintiff objects that discovery
16    is still ongoing and reserves the right to supplement this response should relevant
17    information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
18    F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
19    discovery completed); Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
20    Plaintiff further objects to the extent that facts and City employees present at the
21    scene are publicly available or more readily available to the City of Los Angeles.
                                #:7020
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 124 of 315 Page ID
22    Plaintiff continues to reserve the right to supplement these responses at a later date,
23    as discovery is ongoing.
24
25    SPECIAL INTERROGATORY NO. 8:
26            IDENTIFY each piece of property YOU claim the CITY destroyed for which
27    YOU are seeking damages and the exact monetary value of each item.
28
                                                        15
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    RESPONSE TO SPECIAL INTERROGATORYNO. 8:
 2            Plaintiff incorporates his General Objections as though set forth fully herein.
 3    Plaintiff also objects to the extent this interrogatory is overly broad and unduly
 4    burdensome given the amount of items taken and Plaintiff’s unhoused status and his
 5    inability to keep and maintain contemporaneous records while having his belongings
 6    repeatedly taken. Plaintiff also objects on the ground that the information sought is
 7    equally or more readily available and/or known to City through its own reports of
 8    items taken by the City, its witnesses, and its agents. Plaintiff has specifically sought
 9    discovery from Defendant from which to glean responsive information; however, to
10    date, Defendant has refused to provide such discovery. Plaintiff further specifically
11    objects that the interrogatory is ambiguous as to the term “damages” and whether the
12    term refers solely to monetary relief. Plaintiff objects that discovery is still ongoing
13    and reserves the right to supplement this response should relevant information be
14    discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527
15    (E.D. Pa. 1994) (permitting delay in responses until designated discovery completed);
16    Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
17            Subject to and without waiver of any of the foregoing objections, Plaintiff
18    responds as follows: The City failed to provide Plaintiff with an inventory of the
19    items destroyed at each sweep, but Plaintiff recalls his backpack and its contents was
20    destroyed, including a phone and chargers. In addition, Plaintiff recalls that he lost a
21    cot for sleeping, which he#:7021
                                 estimates to have cost approximately $50, and two chairs,
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 125 of 315 Page ID
22    which he recalls cost between $20 to $40 each. Plaintiff has lost other chairs for
23    which he cannot estimate a value, and other personal belongings for which he cannot
24    presently estimate a monetary value.
25
26    SPECIAL INTERROGATORY NO. 9:
27
28
                                                        16
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1            IDENTIFY all facts REFERRING OR RELATING TO YOUR allegation in
 2    paragraph 194 of YOUR COMPLAINT that “[you ha[ve] repeatedly been subjected
 3    to a number of rapid responses by LA Sanitation and the LAPD, resulting in the loss
 4    of many of [your] belongings.”
 5
      RESPONSE TO SPECIAL INTERROGATORY NO. 9:
 6
              Plaintiff incorporates his General Objections as though set forth fully herein.
 7
      Plaintiff specifically objects to the extent this interrogatory calls for “all facts” about
 8
      Plaintiff’s damages and on the grounds that “state all facts” interrogatories of this
 9
      kind are unduly burdensome, harassing, overly broad, and an improper use of the
10
      discovery process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321
11
      (D. Kan. 1998) (providing “every fact” could require “laborious, time consuming
12
      analysis, search and description of incidental, secondary, and perhaps irrelevant and
13
      trivial details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48
14
      (C.D. Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
15
      Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
16
      compound. Plaintiff further objects to the extent that this interrogatory calls for
17
      attorney work product and attorney client communications.
18
              Plaintiff also objects to the extent this interrogatory is overly broad and unduly
19
      burdensome given the amount of items taken and Plaintiff’s unhoused status and his
20
      inability to keep and maintain contemporaneous records while having his belongings
21
      repeatedly taken. Plaintiff#:7022
                                      also objects on the ground that the
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 126 of 315 Page ID
                                                                                   information sought is
22
      equally or more readily available and/or known to City through its own reports of
23
      items taken by the City, its witnesses, related agencies, and its agents.
24
              Plaintiff objects that discovery is still ongoing and reserves the right to
25
      supplement this response should relevant information be discovered at a later
26
      date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
27
28
                                                        17
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    (permitting delay in responses until designated discovery completed); Lucero v.
 2    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
 3            Subject to and without waiving the foregoing objections, Plaintiff responds as
 4    follows: Plaintiff has specifically sought discovery from Defendant from which to
 5    glean responsive information; however, to date, Defendant has refused to provide
 6    such discovery. Plaintiff continues to reserve the right to supplement these responses
 7    at a later date, as discovery is ongoing.
 8
 9    SPECIAL INTERROGATORY NO. 10:
10            IDENTIFY all PERSONS with knowledge of the facts stated in YOUR
11    response to Interrogatory No. 9.
12    RESPONSE TO SPECIAL INTERROGATORY NO. 10:
13            Plaintiff incorporates his General Objections as though set forth fully herein.
14    Plaintiff specifically objects to the extent the interrogatory seeks information covered
15    by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
16    extent this interrogatory is overly broad and unduly burdensome given Plaintiff’s
17    unhoused status and his inability to keep and maintain contemporaneous records
18    while having his belongings repeatedly taken. Plaintiff also objects on the ground
19    that the information is equally or more readily available and/or known to City
20    through its own reports of items taken by the City, its witnesses, related agencies, and
21    its agents. Plaintiff further#:7023
                                      objects that discovery is still ongoing and reserves the
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 127 of 315 Page ID
22    right to supplement this response should relevant information be discovered at a later
23    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
24    (permitting delay in responses until designated discovery completed); Lucero v.
25    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
26            Subject to and without waiving the foregoing objections, Plaintiff responds as
27    follows: Plaintiff has specifically sought discovery from Defendant from which to
28
                                                        18
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1    glean responsive information; however, to date, Defendant has refused to provide
 2    such discovery. Plaintiff continues to reserve the right to supplement these responses
 3    at a later date, as discovery is ongoing.
 4
 5    SPECIAL INTERROGATORY NO. 11:
 6            IDENTIFY all facts supporting YOUR allegation in paragraph 208 of YOUR
 7    COMPLAINT that “finding a landlord to accept the [Section 8] voucher is already
 8    incredibly difficult, but because of the sweeps and the need to stay with [your]
 9    belongings, [you] ha[ve] found it even more difficult to search for an apartment that
10    will accept the voucher.”
11    RESPONSE TO SPECIAL INTERROGATORYNO. 11:
12            Plaintiff incorporates his General Objections as though set forth fully herein.
13    Plaintiff specifically objects to the extent this interrogatory calls for “all facts” about
14    Plaintiff’s damages. “State all facts” interrogatories of this kind are unduly
15    burdensome, harassing, overly broad, and an improper use of the discovery
16    process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
17    1998) (providing “every fact” could require “laborious, time consuming analysis,
18    search and description of incidental, secondary, and perhaps irrelevant and trivial
19    details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
20    Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
21    Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
                                  #:7024
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 128 of 315 Page ID
22    compound.
23            Plaintiff objects that discovery is still ongoing and reserves the right to
24    supplement this response should relevant information be discovered at a later
25    date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
26    (permitting delay in responses until designated discovery completed); Lucero v.
27    Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
28
                                                        19
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1            Subject to and without waiving any of the foregoing objections, Plaintiff
 2    responds as follows: Finding a landlord who will accept a Section 8 voucher is
 3    difficult, as landlords were not legally required to accept such vouchers in 2019. In
 4    fact, a 2018 Urban Institute study found that in Los Angeles, 76% of landlords
 5    refused to accept vouchers overall, and 82% of landlords in low-poverty
 6    neighborhoods refused to accept vouchers. See A Pilot Study of Landlord
 7    Acceptance of Housing Choice Vouchers, Urban Institute (Sept. 20, 2018),
 8    https://www.urban.org/research/publication/pilot-study-landlord-acceptance-housing-
 9    choice-vouchers. Paul Krekorian, a member of the Los Angeles City Council, has
10    observed that “[n]early half of Los Angeles residents who have Federal Section 8
11    housing vouchers will see their voucher expire before finding a landlord willing to
12    rent to them during the 180 day period.”               Signing Bonuses to Landlords Who
13    Accept Section 8 Vouchers, Paul Krekorian – City Councilmember (Feb. 14, 2020),
14    https://www.paulkrekorian.org/signing_bonuses_landlords_section_8_vouchers.
15            In addition to the difficulties that would-be tenants face in attempting to utilize
16    their housing vouchers generally, Plaintiff faced the additional burden of distress
17    from the seizure and destruction of his property as a result of rapid response cleanups
18    conducted by the City’s HOPE teams. Because these actions were unnoticed,
19    Plaintiff could not anticipate when LAPD and LA Sanitation would come. As a
20    result, Plaintiff felt worried about leaving his belongings, and he was constantly
21    afraid he would return to find that his property had been seized and destroyed in his
                                #:7025
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 129 of 315 Page ID
22    absence. This stress and concern made it difficult for Plaintiff to prioritize and
23    accomplish all the tasks necessary to exit homelessness, including applying to
24    housing units with his housing voucher.
25
26    Dated: November 13, 2020
27                                            Respectfully submitted,
28
                                                        20
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
 1                                            LEGAL AID FOUNDATION OF LOS ANGELES
 2
 3                                            /s/ Pui Yee Yu
 4                                            Pui Yee Yu
 5                                            Attorneys for Plaintiffs Gladys Zepeda, Miriam
                                              Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
 6                                            Ashley, James Haugabrook, and Ktown for All
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21                                  #:7026
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 130 of 315 Page ID
22
23
24
25
26
27
28
                                                        21
      PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                            ANGELES’ SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 131 of 315 Page ID
                                    #:7027


 1                                    PROOF OF SERVICE
 2          I, La Tonya Fountain, am employed in the County of Los Angeles, State of
 3   California. I am over the age of 18 and not a party to the within action; my business
 4   address is KIRKLAND & ELLIS LLP, 555 South Flower Street, Los Angeles, CA
 5   90071.
 6          On November 13, 2020, I served the following document(s) described as:
 7       PLAINTIFF JAMES HAUGABROOK’S OBJECTIONS AND
     RESPONSES TO DEFENDANT CITY OF LOS ANGELES’ SPECIAL
 8   INTERROGATORIES (SET ONE); VERIFICATION.
 9   on the interested parties in this action as follows:
10           E-MAIL
11            By transmitting via electronic mail to the e-mail address(es) set forth below
              on this date. I am aware that service is presumed invalid if the email
12            transmission is returned as undeliverable.
13                  GABRIEL DERMER,
14                  gabriel.dermer@lacity.org
                    FELIX LEBRON,
15                  felix.lebron@lacity.org,
16                  A. PATRICIA URSEA,
                    patricia.ursea@lacity.org,
17                  200 N. Main Street, City Hall East, Room 675
18                  Los Angeles, CA 90012
                    Telephone: (213) 978-7559
19                  Facsimile: (213) 978-7011
20
                    Attorneys for Defendant, CITY OF LOS ANGELES
21
            I declare under penalty of perjury that the foregoing is true and correct.
22
23          Executed on November 13, 2020, at Los Angeles, California.

24
25                                                    La Tonya D. Fountain

26
27
28

                                                  1
                                         PROOF OF SERVICE
    1     Shayla Myers (SBN 264054)
          Mallory Andrews (SBN 312209)
    2     LEGAL AID FOUNDATION OF LOS ANGELES
    3     7000 South Broadway
          Los Angeles, CA 90003
    4     Telephone: (213) 640-3983
          Email: smyers@lafla.org
    5            mbandrews@lafla.org
    6
    7     Attorneys for Gladys Zepeda, Miriam Zamora,
          Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
    8     Marquis Ashley, and Ktown for All
    9     Additional Attorneys on Next Page
   10                               UNITED STATES DISTRICT COURT
   11                             CENTRAL DISTRICT OF CALIFORNIA
   12                                                      ) CASE NO. 2:19-cv-06182-DSF-PLA
          JANET GARCIA, et al.
   13                                                      )
                         Plaintiffs,                       )
   14                                                      ) PLAINTIFF MIRIAM ZAMORA’S
                 v.                                        ) OBJECTIONS AND RESPONSES
   15                                                      ) TO DEFENDANT CITY OF LOS
                                                           ) ANGELES’ SPECIAL
          CITY OF LOS ANGELES, a                           ) INTERROGATORIES (SET ONE)
   16     municipal entity,                                )
   17                                                      )
                         Defendants.                       ) Complaint Filed Date: July 18, 2019
   18                                                      )
                                                           )
   19                                                      )
                                                           )
   20                                                      )
                                                           )
   21                                                      )
                                    #:7028                 )
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21
   22                                                      ) 132 of 315 Page ID
                                                           Page


   23     PROPOUNDING PARTY:                    Defendant City of Los Angeles
   24     RESPONDING PARTY:                     Plaintiff Miriam Zamora
   25
          SET:                                  One
   26
   27
   28

             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     Catherine Sweetser (SBN 271142)
          Kristina Harootun (SBN 308718)
    2     John Washington (SBN 315991)
    3     SCHONBRUN SEPLOW HARRIS
          HOFFMAN & ZELDES LLP
    4     11543 West Olympic Blvd.
          Los Angeles, CA 90064
    5     Telephone: (310) 396-0731
          Email: csweetser@sshhlaw.com
    6             kharootun@sshhlaw.com
    7             jwashington@sshhlaw.com

    8     Attorneys for Plaintiffs
    9     Benjamin Allan Herbert (SBN 277356)
   10     William L. Smith (SBN 324235)
          KIRKLAND & ELLIS LLP
   11     555 South Flower Street
          Los Angeles, CA 90071
   12     Telephone: (213) 680 8400
          Email: benjamin.herbert@kirkland.com
   13            william.smith@kirkland.com
   14
          Michael Onufer (SBN 300903)
   15     KIRKLAND & ELLIS LLP
          2049 Century Park East
   16     Los Angeles, CA 90067
   17     Telephone: (310) 552-4200
          Email: michael.onufer@kirkland.com
   18
          Attorneys for Plaintiffs Ktown for All, Janet Garcia,
   19     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
          Association for Responsible and Equitable Public
   20     Spending
   21                               #:7029
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 133 of 315 Page ID
   22
   23
   24
   25
   26
   27
   28
                                                             2
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            Miriam Zamora (“Zamora”), through her undersigned counsel, hereby provides
    2     her objections and responses to City of Los Angeles’ (the “City”) Special
    3     Interrogatories to Plaintiff Zamora (Set One), served on September 28, 2020, as
    4     follows:
    5                                    PRELIMINARY STATEMENT
    6            Despite having undertaken a diligent effort to respond to these discovery
    7     requests, Plaintiff Miriam Zamora reserves the right to amend or supplement these
    8     responses and objections herein if necessary, at a later date, and to use subsequently
    9     discovered facts and facts known but whose relevance, significance, or applicability
   10     has not yet been ascertained.
   11            1.      The responses and objections below are based upon information known
   12     or believed to be true by Plaintiff at the time of responding. Plaintiff and her attorneys
   13     have not completed their discovery, investigation, or preparation for trial, nor have
   14     they concluded their analysis of information gathered to date. Future discovery and
   15     independent investigation may supply additional facts or information, add meaning to
   16     known facts, and may establish entirely new factual conclusions or contentions. Thus,
   17     Plaintiff and her attorneys reserve the right to supplement and/or amend these
   18     responses pursuant to the Federal Rules of Civil Procedure and applicable law.
   19            2.      Plaintiff’s responses are made without in any way waiving or intending
   20     to waive, and instead Plaintiff preserves and intends to preserve the following:
   21            (a)     The right #:7030
                                   to raise all questions of authenticity, relevancy, materiality,
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 134 of 315 Page ID
   22     privilege or admissibility with respect to the information provided and the documents
   23     identified and/or produced in response to these Special Interrogatories, which may
   24     arise in any subsequent proceeding, including the trial of this or any other action;
   25            (b)     The right to object to the use of the information and/or documents in any
   26     subsequent proceeding, including the trial of this or any other action;
   27            (c)     The right to make subsequent responses if Plaintiff and/or her attorneys
   28     uncover additional information and/or documents called for by these Special
                                                   3
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     Interrogatories, as Plaintiff’s investigation of the facts and the evidence pertinent to
    2     this action is continuing.
    3            3.      Words and terms used in the below responses shall be construed in
    4     accordance with their normal meanings and connotations, and shall in no way be
    5     interpreted as terms of art or statutorily defined terms, and Plaintiff specifically
    6     disavows any such meaning or connotation that might be accorded to such terms
    7     unless specifically stated otherwise.
    8            4.      Nothing in these responses is an admission by Plaintiff of the relevance,
    9     or admissibility of any information, for any purpose.
   10                                       GENERAL OBJECTIONS
   11            The following general objections are made to each and every request and are
   12     deemed to be incorporated into the specific objections and responses provided to each
   13     request.
   14            1.      Plaintiff bases these objections and responses on the assumption that
   15     Defendant, in propounding these interrogatories, did not intend to seek information
   16     protected against discovery by the attorney-client privilege, the work-product
   17     doctrine, or documents that contain or reflect the impressions, conclusion, opinion,
   18     legal research or theories of Plaintiff’s attorneys or their agents. To the extent that
   19     Defendant’s interrogatories, or any part thereof, are intended to elicit such
   20     information, Plaintiff objects thereto and asserts the privileges provided in and by the
   21     foregoing doctrines to #:7031
                                 the fullest extent permitted by law. Nothing contained in these
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 135 of 315 Page ID
   22     responses should be considered a waiver of any attorney-client privilege, work-
   23     product protection, or any other applicable privilege or doctrine. Plaintiff does not
   24     intend to produce documents that would divulge any privileged information. Any
   25     such disclosure is inadvertent and shall not be deemed a waiver of any applicable
   26     privilege or immunity.
   27            2.      Plaintiff objects to these interrogatories to the extent that they seek
   28     information protected from disclosure by the right to privacy, or any other applicable
                                                    4
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     privilege. To the extent that Defendant’s interrogatories, or any part thereof, are
    2     intended to elicit such information, Plaintiff objects thereto and asserts the privileges
    3     provided in and by the foregoing doctrines to the fullest extent permitted by law.
    4            3.      Plaintiff objects to each interrogatory to the extent that it purports to
    5     impose discovery obligations exceeding those provided for in the Federal Rules of
    6     Civil Procedure or the Local Rules for the United States District Court for the Central
    7     District of California, orders entered in this case, or agreements among the parties.
    8            4.      Plaintiff objects to the “Definitions” and “Instructions and Applicable
    9     Rules” to the extent that they seek to impose requirements or obligations in addition to
   10     or different from those imposed by the Federal Rules of Civil Procedure or the Local
   11     Rules for the United States District Court for the Central District of California, orders
   12     in this case, or agreements among the parties. Plaintiff further objects to the
   13     “Definitions” and “Instructions and Applicable Rules” to the extent they purport to
   14     alter the plain meaning and/or scope of any specific request, on the ground that such
   15     alteration renders the interrogatory vague, ambiguous, unduly broad, and/or uncertain,
   16     by failing to adequately define terms or by using terms the meaning of which are not
   17     readily available or decipherable. Plaintiff will not undertake, assume, or comply with
   18     the “Definitions” and “Instructions and Applicable Rules” to the extent they exceed
   19     the Federal Rules of Civil Procedure or the Local Rules for the United States District
   20     Court for the Central District of California. Plaintiff’s responses shall not be
   21     construed as an admission,
                               #:7032
                                      agreement, or acquiescence in any Definition or
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 136 of 315 Page ID
   22     Instruction.
   23            5.      Plaintiff objects to each interrogatory to the extent that it is cumulative or
   24     duplicative.
   25            6.      Plaintiff is responding to each interrogatory as she interprets and
   26     understands each interrogatory with respect to the issues in this action. If the City
   27     asserts a different interpretation of any interrogatory, Plaintiff reserves the right to
   28     supplement or amend its responses and/or objections.
                                                   5
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            7.      Plaintiff objects to each request to the extent that it is overly broad,
    2     unduly burdensome, and/or calls for the production of documents or things that are
    3     neither relevant to any claim or defense in this action nor reasonably likely to lead to
    4     the discovery of admissible evidence.
    5            8.      Plaintiff objects to each request to the extent that it calls for information
    6     and/or production of documents and/or things that are not within Plaintiff’s
    7     possession, custody, or control, or calls for Plaintiff to prepare documents and/or
    8     things that do not already exist.
    9            9.      Plaintiff objects to each interrogatory to the extent that it calls for the
   10     production of documents and things that are publicly available or equally available to
   11     the City, and therefore are of no greater burden for the City to obtain than for Plaintiff
   12     to obtain.
   13            10.     Plaintiff objects to each request to the extent that it is vague, ambiguous,
   14     or confusing due to City’s failure to define terms or failure to describe the information
   15     sought with reasonable particularity.
   16            11.     Plaintiff objects to any factual characterizations in City’s interrogatories.
   17     By responding, Plaintiff does not accept or admit any of City’s factual
   18     characterizations.
   19            12.     Plaintiff’s discovery and investigation in connection with this case are
   20     ongoing. As a result, Plaintiff’s responses concern information obtained and reviewed
   21     to date, and the objections,
                                  #:7033
                                         limitations, and responses contained in these response are
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 137 of 315 Page ID
   22     subject to and without waiver of any right of Plaintiff to: (a) object to other discovery
   23     requests directed to the subject matter of the requests and this response; (b) make
   24     additional or supplementary objections to the Requests; and (c) revise, correct,
   25     supplement, or clarify the contents of this Response, after considering information
   26     obtained or review through further discovery and investigation.
   27            13.     No objections, limitation, or response, or lack thereof, made herein shall
   28     be deemed an admission by Plaintiff that any definition provided by the City is either
                                                    6
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     factually correct or legally binding upon Plaintiff, or as a waiver of any of Plaintiff’s
    2     objections, including but not limited to objections regarding discoverability of
    3     documents or other evidence. Plaintiff’s enumeration of specific objections in
    4     response to each request is not, and should not be construed to be, a waiver of any
    5     objection not so specified.
    6            14.     By identifying or producing any information, in response to any
    7     interrogatory, Plaintiff does not stipulate, and expressly reserves all objections, to the
    8     authenticity, relevance, materiality, and admissibility of any such information.
    9            15.     If Plaintiff provides information in response to any interrogatory,
   10     Plaintiff reserves the right to provide additional information that may come to her
   11     attention or become available in the future or to use such information in any hearing
   12     or proceeding in this litigation or any other action.
   13            16.     Any response by Plaintiff that she will produce documents, responses,
   14     and/or materials should not be construed to mean that responsive documents in fact
   15     exist; only that, if such relevant, non-privileged, non-objectionable documents exist,
   16     are in Plaintiff’s possession, custody, or control, and are located after a reasonable
   17     search of the location or locations where responsive documents are most likely to be
   18     located, they will be produced in a timely manner.
   19            These general objections are incorporated into each of the responses set forth
   20     below:
   21                       RESPONSES
                                #:7034
                                       TO SPECIAL INTERROGATORIES
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 138 of 315 Page ID
   22     SPECIAL INTERROGATORY NO. 1:
   23            IDENTIFY by type, amount, and category all damages YOU seek for the
   24     claims alleged in YOUR COMPLAINT.
   25     RESPONSE TO SPECIAL INTERROGATORY NO. 1:
   26            Plaintiff incorporates her General Objections as though set forth fully herein.
   27     Plaintiff also objects to the extent this interrogatory is unduly burdensome given the
   28     amount of items taken and Plaintiff’s unhoused status and thus inability to keep and
                                                    7
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     maintain contemporaneous records. Plaintiff also objects on the ground that the
    2     information sought is equally or more readily available and/or known to City through
    3     its own reports of items taken by the City, its witnesses, related agencies, and its
    4     agents. Plaintiff has specifically sought discovery from Defendant from which to
    5     glean responsive information; however, to date, Defendant has refused to provide such
    6     discovery. Plaintiff objects that discovery is still ongoing and reserves the right to
    7     supplement this response should relevant information be discovered at a later date.
    8     See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
    9     (permitting delay in responses until designated discovery completed); Lucero v.
   10     Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
   11            Subject to and without waiver of any of the foregoing objections, Plaintiff
   12     responds as follows: Plaintiff estimates her property damages at over $5,000. She is
   13     also seeking emotional distress damages and damages for the violation of her
   14     constitutional rights in the amount of $15,000.
   15     SPECIAL INTERROGATORY NO. 2:
   16            State with particularity the method by which YOU quantified or calculated the
   17     damages identified in response to Interrogatory No. 1.
   18     RESPONSE TO SPECIAL INTERROGATORY NO. 2:
   19            Plaintiff incorporates her General Objections as though set forth fully
   20     herein. Plaintiff also objects to the extent this interrogatory is overly broad and
   21     unduly burdensome given  the amount of items taken and Plaintiff’s unhoused status
                              #:7035
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 139 of 315 Page ID
   22     and thus inability to keep and maintain contemporaneous records.
   23            Plaintiff objects that discovery is still ongoing and reserves the right to
   24     supplement this response should relevant information be discovered at a later date. See
   25     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
   26     delay in responses until designated discovery completed); Lucero v. Valdez, 240
   27     F.R.D. 591, 594 (D. N.M. 2007).
   28
                                                             8
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            Plaintiff has not completed quantifying or calculating all money damages
    2     associated with her case. Subject to and without waiving the foregoing objections,
    3     Plaintiff responds as follows: She does not now recall the precise value of each item,
    4     but she recalls that because she and Ms. Zepeda had recently been evicted, they had
    5     most of their household belongings with them during the March 21, 2019 cleanup
    6     such as clothing, technology, hygiene products, cleaning products, cash, and important
    7     documents. She believes $45 in cash was thrown out. One Samsung phone, two
    8     iPhones, and a Samsung tablet belonging to Plaintiff and Ms. Zepeda were thrown
    9     out, along with other technology. Those technology items alone were likely worth
   10     well over a thousand dollars. The City threw out more belongings on June 11, 2019.
   11     Altogether Plaintiff estimates the total value of belongings taken at around $5000. She
   12     is also seeking damages for the violation of her constitutional rights and emotional
   13     distress.
   14     SPECIAL INTERROGATORY NO. 3:
   15            IDENTIFY all facts supporting any damages that YOU contend YOU have
   16     suffered as a result of the conduct alleged in YOUR COMPLAINT.
   17     RESPONSE TO SPECIAL INTERROGATORY NO. 3:
   18            Plaintiff incorporates her General Objections as though set forth fully herein.
   19     Plaintiff specifically objects that “state all facts” interrogatories of this kind are unduly
   20     burdensome, harassing, overly broad, and an improper use of the discovery
   21     process. See IBP, Inc.#:7036
                                 v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 140 of 315 Page ID
   22     1998) (providing “every fact” could require “laborious, time consuming analysis,
   23     search and description of incidental, secondary, and perhaps irrelevant and trivial
   24     details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
   25     Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
   26     Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
   27     compound. Plaintiff further objects on the ground that this interrogatory calls for a
   28     legal conclusion and on the ground that the information requested is in the possession
                                                     9
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     of the Defendants. Additionally, Plaintiff objects that this interrogatory calls for
    2     attorney work product and attorney client communications.
    3            Plaintiff also objects that discovery is still ongoing and reserves the right to
    4     supplement this response should relevant information be discovered at a later date. See
    5     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
    6     delay in responses until designated discovery completed); Lucero v. Valdez, 240
    7     F.R.D. 591, 594 (D. N.M. 2007).
    8     SPECIAL INTERROGATORY NO. 4:
    9            Do YOU claim to have experienced emotional distress as a result of the CITY
   10     allegedly taking and destroying YOUR property on or about March 21, 2019,
   11     March 28, 2019 and/or June 11, 2019 as alleged in YOUR COMPLAINT?
   12     RESPONSE TO SPECIAL INTERROGATORY NO. 4:
   13            Yes.
   14     SPECIAL INTERROGATORY NO. 5:
   15            If your answer to Interrogatory No. 4 was yes, explain with specificity the
   16     nature of the emotional distress.
   17     RESPONSE TO SPECIAL INTERROGATORY NO. 5:
   18            Plaintiff incorporates her General Objections as though set forth fully herein.
   19     Plaintiff specifically objects that “state all facts” interrogatories of this kind are unduly
   20     burdensome, harassing, overly broad, and an improper use of the discovery
   21     process. See IBP, Inc.#:7037
                                 v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 141 of 315 Page ID
   22     1998) (providing “every fact” could require “laborious, time consuming analysis,
   23     search and description of incidental, secondary, and perhaps irrelevant and trivial
   24     details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
   25     Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
   26     Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
   27     compound. Plaintiff further objects on the ground that this interrogatory calls for a
   28     legal conclusion and on the ground that the information requested is in the possession
                                                    10
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     of the Defendants. Plaintiff objects that discovery is still ongoing and reserves the
    2     right to supplement this response should relevant information be discovered at a later
    3     date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
    4     (permitting delay in responses until designated discovery completed); Lucero v.
    5     Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
    6            Subject to and without waiving any of the foregoing objections, Plaintiff
    7     responds as follows: Plaintiff describes the feeling of losing her property as horrible.
    8     She would often cry because she lost so much after the City took her belongings and
    9     felt as though she had nothing left. She also often felt upset and embarrassed because
   10     City employees would taunt and make fun of Plaintiff and Ms. Zepeda for being
   11     homeless while they were throwing away her belongings. Plaintiff felt constantly
   12     anxious about when the City would come back and the possibility of losing her
   13     belongings again, and felt unable to leave her property unguarded.
   14     SPECIAL INTERROGATORY NO. 6:
   15            If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
   16     has knowledge of any fact pertaining to the emotional distress.
   17     RESPONSE TO SPECIAL INTERROGATORY NO. 6:
   18            Plaintiff incorporates her General Objections as though set forth fully herein.
   19     Plaintiff specifically objects to the extent the interrogatory seeks information covered
   20     by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
   21     extent this interrogatory  is overly broad and unduly burdensome given the amount of
                                  #:7038
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 142 of 315 Page ID
   22     items taken and Plaintiff’s unhoused status and consistent seizure of and destruction
   23     of her belongings by the Defendant, which limits her ability to keep and maintain
   24     contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
   25     unduly burdensome and vague and ambiguous in asking for all persons with
   26     knowledge of any fact. Plaintiff further objects that this interrogatory asks for
   27     information not proportional to the needs of the case. Plaintiff objects based on the
   28     right to privacy, including the privacy of third parties. Plaintiff objects that discovery
                                                      11
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     is still ongoing and reserves the right to supplement this response should relevant
    2     information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
    3     F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
    4     discovery completed);Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007). Plaintiff
    5     further objects to the extent that facts and City employees present at the scene are
    6     publicly available or more readily available to the City of Los Angeles.
    7            Subject to and without waiving the foregoing objections, Plaintiff directs the
    8     City to those persons listed in her initial disclosures. Plaintiff continues to reserve the
    9     right to supplement these responses at a later date, as discovery is ongoing.
   10     SPECIAL INTERROGATORY NO. 7:
   11            If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
   12     can compare your emotional condition prior to and following the incidents of
   13     March 21, 2019, March 28, 2019 and/or June 11, 2019 as alleged in YOUR
   14     COMPLAINT.
   15     RESPONSE TO SPECIAL INTERROGATORY NO. 7:
   16            Plaintiff incorporates her General Objections as though set forth fully herein.
   17     Plaintiff specifically objects to the extent the interrogatory seeks information covered
   18     by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
   19     extent this interrogatory is overly broad and unduly burdensome given the amount of
   20     items taken and Plaintiff’s unhoused status and thus inability to keep and maintain
   21     contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
                              #:7039
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 143 of 315 Page ID
   22     unduly burdensome and vague and ambiguous in asking for all persons with
   23     knowledge of any fact. Plaintiff further objects that this interrogatory asks for
   24     information not proportional to the needs of the case. Plaintiff objects based on the
   25     right to privacy, including the privacy of third parties. Plaintiff objects that discovery
   26     is still ongoing and reserves the right to supplement this response should relevant
   27     information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
   28     F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
                                                   12
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     discovery completed);Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007). Plaintiff
    2     further objects to the extent that facts and City employees present at the scene are
    3     publicly available or more readily available to the City of Los Angeles.
    4             Subject to and without waiving the foregoing objections, Plaintiff directs the
    5     City to those persons listed in her initial disclosures. Plaintiff reserves the right to
    6     supplement these responses at a later date, as discovery is ongoing.
    7     SPECIAL INTERROGATORY NO. 8:
    8            IDENTIFY each piece of property YOU claim the CITY destroyed for which
    9     YOU are seeking damages and the exact monetary value of each item.
   10     RESPONSE TO SPECIAL INTERROGATORY NO. 8:
   11            Plaintiff incorporates her General Objections as though set forth fully herein.
   12     Plaintiff also objects on the ground that the information sought is equally available
   13     and/or known to City through its own reports of items taken by the City, its witnesses,
   14     and its agents, and through Plaintiff’s filed government tort claims. Plaintiff further
   15     specifically objects that the interrogatory is ambiguous as to the term “damages” and
   16     whether the term refers solely to monetary relief. Plaintiff also objects to the extent
   17     this interrogatory is overly broad and unduly burdensome given the amount of items
   18     taken and Plaintiff’s unhoused state and her inability to keep and maintain
   19     contemporaneous records while having her belongings repeatedly taken.
   20            Plaintiff objects that discovery is still ongoing and reserves the right to
   21     supplement this response  should relevant information be discovered at a later date. See
                                #:7040
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 144 of 315 Page ID
   22     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
   23     delay in responses until designated discovery completed); Lucero v. Valdez, 240
   24     F.R.D. 591, 594 (D. N.M. 2007).
   25            Subject to and without waiver of any of the foregoing objections, Plaintiff
   26     responds as follows: The City failed to provide Plaintiff with an inventory of the items
   27     destroyed, but as far as Plaintiff recalls, they were as follows: On March 21, 2019, the
   28     City of Los Angeles took and destroyed Plaintiff’s social security card, ID, birth
                                                  13
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     certificate, children’s birth certificates, hygiene products, clothing, tarps, tent,
    2     blankets, sleeping bags, wooden chest, and technology including multiple phones and
    3     a Samsung tablet. On June 11, 2019, the City of Los Angeles took and destroyed
    4     Plaintiff’s clothing, bedding, tarps, tent, hygiene products, bike parts, tools, storage
    5     items, small table, fan, and cleaning supplies. She does not now recall the precise
    6     value of each item.
    7     SPECIAL INTERROGATORY NO. 9:
    8            IDENTIFY the items in the wooden chest described in paragraph 159 of YOUR
    9     COMPLAINT that YOU allege were discarded by the CITY, if any.
   10     RESPONSE TO SPECIAL INTERROGATORY NO. 9:
   11            Plaintiff incorporates her General Objections as though set forth fully herein.
   12     Plaintiff also objects on the ground that the information sought is equally available
   13     and/or known to City through its own reports of items taken by the City, its witnesses,
   14     and its agents, and through Plaintiff’s filed government tort claims. Plaintiff further
   15     specifically objects that the interrogatory is ambiguous as to the term “damages” and
   16     whether the term refers solely to monetary relief. Plaintiff also objects to the extent
   17     this interrogatory is overly broad and unduly burdensome given the amount of items
   18     taken and Plaintiff’s unhoused state and her inability to keep and maintain
   19     contemporaneous records while having her belongings repeatedly taken.
   20            Plaintiff objects that discovery is still ongoing and reserves the right to
   21     supplement this response  should relevant information be discovered at a later date. See
                                #:7041
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 145 of 315 Page ID
   22     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
   23     delay in responses until designated discovery completed); Lucero v. Valdez, 240
   24     F.R.D. 591, 594 (D. N.M. 2007).
   25            Subject to and without waiver of any of the foregoing objections, Plaintiff
   26     responds as follows: The City failed to provide Plaintiff with an inventory of the items
   27     destroyed, but as far as Plaintiff recalls, they were as follows: the City of Los Angeles
   28
                                                            14
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     took and destroyed Plaintiff’s social security card, ID, birth certificate, children’s birth
    2     certificates, cash, technology, and clothing.
    3     SPECIAL INTERROGATORY NO. 10:
    4            IDENTIFY all PERSONS with knowledge of the facts stated in YOUR
    5     response to Interrogatory No. 9.
    6     RESPONSE TO SPECIAL INTERROGATORY NO. 10:
    7            Plaintiff directs the City to those persons listed in her initial disclosures.
    8     Plaintiff reserves the right to supplement these responses at a later date, as discovery
    9     is ongoing.
   10     Dated: November 13, 2020                Respectfully submitted,
                                                  LEGAL AID FOUNDATION OF LOS ANGELES
   11
   12                                             /s/ Mallory B. Andrews ___________________
                                                  Mallory B. Andrews
   13
                                                  Attorneys for Plaintiffs Gladys Zepeda, Miriam
   14                                             Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
                                                  Ashley, James Haugabrook, and Ktown for All
   15
   16
   17
   18
   19
   20
   21                               #:7042
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 146 of 315 Page ID
   22
   23
   24
   25
   26
   27
   28
                                                            15
             PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                              ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 147 of 315 Page ID
                                    #:7043


 1                                    PROOF OF SERVICE
 2         I, La Tonya Fountain, am employed in the County of Los Angeles, State of
 3   California. I am over the age of 18 and not a party to the within action; my business
 4   address is KIRKLAND & ELLIS LLP, 555 South Flower Street, Los Angeles, CA
 5   90071.
 6         On November 13, 2020, I served the following document(s) described as:
 7        PLAINTIFF MIRIAM ZAMORA’S OBJECTIONS AND RESPONSES
     TO DEFENDANT CITY OF LOS ANGELES’ SPECIAL INTERROGATORIES
 8   (SET ONE); VERIFICATION.
 9   on the interested parties in this action as follows:
10     ☒      E-MAIL
11            By transmitting via electronic mail to the e-mail address(es) set forth below
              on this date. I am aware that service is presumed invalid if the e-mail
12            transmission is returned as undeliverable.
13
                   FELIX LEBRON,
14                 felix.lebron@lacity.org,
15                 A. PATRICIA URSEA,
                   patricia.ursea@lacity.org,
16                 JESSICA MARIANI,
17                 jessica.mariani@lacity.org
                   200 N. Main Street, City Hall East, Room 675
18                 Los Angeles, CA 90012
19                 Telephone: (213) 978-7559
                   Facsimile: (213) 978-7011
20
21                 Attorneys for Defendant, CITY OF LOS ANGELES

22         I declare under penalty of perjury that the foregoing is true and correct.
23         Executed on November 13, 2020, at Los Angeles, California.
24
25                                                    La Tonya D. Fountain
26
27
28

                                                  1
                                         PROOF OF SERVICE
    1      Shayla Myers (SBN 264054)
           Mallory Andrews (SBN 312209)
    2      LEGAL AID FOUNDATION OF LOS ANGELES
    3      7000 South Broadway
           Los Angeles, CA 90003
    4      Telephone: (213) 640-3983
           Email: smyers@lafla.org
    5             mbandrews@lafla.org
    6
    7      Attorneys for Gladys Zepeda, Miriam Zamora,
           Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
    8      Marquis Ashley, and Ktown for All
    9      Additional Attorneys on Next Page
   10                               UNITED STATES DISTRICT COURT
   11                             CENTRAL DISTRICT OF CALIFORNIA
   12                                                       ) CASE NO. 2:19-cv-06182-DSF-PLA
           JANET GARCIA, et al.
   13                                                       )
                          Plaintiffs,                       )
   14                                                       ) PLAINTIFF JANE ZEPEDA’S
                   v.                                       ) OBJECTIONS AND RESPONSES
   15                                                       ) TO DEFENDANT CITY OF LOS
                                                            ) ANGELES’ SPECIAL
           CITY OF LOS ANGELES, a                           ) INTERROGATORIES (SET ONE)
   16      municipal entity,                                )
   17                                                       )
                          Defendants.                       ) Complaint Filed Date: July 18, 2019
   18                                                       )
                                                            )
   19                                                       )
                                                            )
   20                                                       )
                                                            )
   21                                                       )
                                    #:7044                  )
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21
   22                                                       ) 148 of 315 Page ID
                                                           Page


   23     PROPOUNDING PARTY:                    Defendant City of Los Angeles
   24     RESPONDING PARTY:                     Plaintiff Jane Zepeda
   25
          SET:                                  One
   26
   27
   28

               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     Catherine Sweetser (SBN 271142)
          Kristina Harootun (SBN 308718)
    2     John Washington (SBN 315991)
    3     SCHONBRUN SEPLOW HARRIS
          HOFFMAN & ZELDES LLP
    4     11543 West Olympic Blvd.
          Los Angeles, CA 90064
    5     Telephone: (310) 396-0731
          Email: csweetser@sshhlaw.com
    6             kharootun@sshhlaw.com
    7             jwashington@sshhlaw.com

    8     Attorneys for Plaintiffs
    9     Benjamin Allan Herbert (SBN 277356)
   10     William L. Smith (SBN 324235)
          KIRKLAND & ELLIS LLP
   11     555 South Flower Street
          Los Angeles, CA 90071
   12     Telephone: (213) 680 8400
          Email: benjamin.herbert@kirkland.com
   13            william.smith@kirkland.com
   14
          Michael Onufer (SBN 300903)
   15     KIRKLAND & ELLIS LLP
          2049 Century Park East
   16     Los Angeles, CA 90067
   17     Telephone: (310) 552-4200
          Email: michael.onufer@kirkland.com
   18
          Attorneys for Plaintiffs Ktown for All, Janet Garcia,
   19     Peter Diocson Jr., Marquis Ashley, Ali El-Bey, and
          Association for Responsible and Equitable Public
   20     Spending
   21                               #:7045
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 149 of 315 Page ID
   22
   23
   24
   25
   26
   27
   28
                                                             2
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            Jane Zepeda (“Zepeda”), through her undersigned counsel, hereby provides her
    2     objections and responses to City of Los Angeles’ (the “City”) Special Interrogatories
    3     to Plaintiff Zepeda (Set One), served on September 28, 2020, as follows:
    4                                    PRELIMINARY STATEMENT
    5            Despite having undertaken a diligent effort to respond to these discovery
    6     requests, Plaintiff Jane Zepeda reserves the right to amend or supplement these
    7     responses and objections herein if necessary, at a later date, and to use subsequently
    8     discovered facts and facts known but whose relevance, significance, or applicability
    9     has not yet been ascertained.
   10            1.      The responses and objections below are based upon information known
   11     or believed to be true by Plaintiff at the time of responding. Plaintiff and her attorneys
   12     have not completed their discovery, investigation, or preparation for trial, nor have
   13     they concluded their analysis of information gathered to date. Future discovery and
   14     independent investigation may supply additional facts or information, add meaning to
   15     known facts, and may establish entirely new factual conclusions or contentions. Thus,
   16     Plaintiff and her attorneys reserve the right to supplement and/or amend these
   17     responses pursuant to the Federal Rules of Civil Procedure and applicable law.
   18            2.      Plaintiff’s responses are made without in any way waiving or intending
   19     to waive, and instead Plaintiff preserves and intends to preserve the following:
   20            (a)     The right to raise all questions of authenticity, relevancy, materiality,
   21     privilege or admissibility with respect to the information provided and the documents
                                 #:7046
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 150 of 315 Page ID
   22     identified and/or produced in response to these Special Interrogatories, which may
   23     arise in any subsequent proceeding, including the trial of this or any other action;
   24            (b)     The right to object to the use of the information and/or documents in any
   25     subsequent proceeding, including the trial of this or any other action;
   26            (c)     The right to make subsequent responses if Plaintiff and/or her attorneys
   27     uncover additional information and/or documents called for by these Special
   28
                                                             3
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     Interrogatories, as Plaintiff’s investigation of the facts and the evidence pertinent to
    2     this action is continuing.
    3            3.      Words and terms used in the below responses shall be construed in
    4     accordance with their normal meanings and connotations, and shall in no way be
    5     interpreted as terms of art or statutorily defined terms, and Plaintiff specifically
    6     disavows any such meaning or connotation that might be accorded to such terms
    7     unless specifically stated otherwise.
    8            4.      Nothing in these responses is an admission by Plaintiff of the existence,
    9     relevance, or admissibility of any information, for any purpose, or the truth or
   10     accuracy of any statement or characterization contained in the response.
   11                                       GENERAL OBJECTIONS
   12            The following general objections are made to each and every request and are
   13     deemed to be incorporated into the specific objections and responses provided to each
   14     request.
   15            1.      Plaintiff bases these objections and responses on the assumption that
   16     Defendant, in propounding these interrogatories, did not intend to seek information
   17     protected against discovery by the attorney-client privilege, the work-product
   18     doctrine, or documents that contain or reflect the impressions, conclusion, opinion,
   19     legal research or theories of Plaintiff’s attorneys or their agents. To the extent that
   20     Defendant’s interrogatories, or any part thereof, are intended to elicit such
   21     information, Plaintiff objects
                                 #:7047
                                         thereto and asserts the privileges provided in and by the
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 151 of 315 Page ID
   22     foregoing doctrines to the fullest extent permitted by law. Nothing contained in these
   23     responses should be considered a waiver of any attorney-client privilege, work-
   24     product protection, or any other applicable privilege or doctrine. Plaintiff does not
   25     intend to produce documents that would divulge any privileged information. Any
   26     such disclosure is inadvertent and shall not be deemed a waiver of any applicable
   27     privilege or immunity.
   28
                                                             4
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            2.      Plaintiff objects to these interrogatories to the extent that they seek
    2     information protected from disclosure by the right to privacy, or any other applicable
    3     privilege. To the extent that Defendant’s interrogatories, or any part thereof, are
    4     intended to elicit such information, Plaintiff objects thereto and asserts the privileges
    5     provided in and by the foregoing doctrines to the fullest extent permitted by law.
    6            3.      Plaintiff objects to each interrogatory to the extent that it purports to
    7     impose discovery obligations exceeding those provided for in the Federal Rules of
    8     Civil Procedure or the Local Rules for the United States District Court for the Central
    9     District of California, orders entered in this case, or agreements among the parties.
   10            4.      Plaintiff objects to the “Definitions” and “Instructions and Applicable
   11     Rules” to the extent that they seek to impose requirements or obligations in addition to
   12     or different from those imposed by the Federal Rules of Civil Procedure or the Local
   13     Rules for the United States District Court for the Central District of California, orders
   14     in this case, or agreements among the parties. Plaintiff further objects to the
   15     “Definitions” and “Instructions and Applicable Rules” to the extent they purport to
   16     alter the plain meaning and/or scope of any specific request, on the ground that such
   17     alteration renders the interrogatory vague, ambiguous, unduly broad, and/or uncertain,
   18     by failing to adequately define terms or by using terms the meaning of which are not
   19     readily available or decipherable. Plaintiff will not undertake, assume, or comply with
   20     the “Definitions” and “Instructions and Applicable Rules” to the extent they exceed
   21     the Federal Rules of Civil Procedure or the Local Rules for the United States District
                                #:7048
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 152 of 315 Page ID
   22     Court for the Central District of California. Plaintiff’s responses shall not be
   23     construed as an admission, agreement, or acquiescence in any Definition or
   24     Instruction.
   25            5.      Plaintiff objects to each interrogatory to the extent that it is cumulative or
   26     duplicative.
   27            6.      Plaintiff is responding to each interrogatory as she interprets and
   28     understands each interrogatory with respect to the issues in this action. If the City
                                                    5
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     asserts a different interpretation of any interrogatory, Plaintiff reserves the right to
    2     supplement or amend its responses and/or objections.
    3            7.      Plaintiff objects to each request to the extent that it is overly broad,
    4     unduly burdensome, and/or calls for the production of documents or things that are
    5     neither relevant to any claim or defense in this action nor reasonably likely to lead to
    6     the discovery of admissible evidence.
    7            8.      Plaintiff objects to each request to the extent that it calls for information
    8     and/or production of documents and/or things that are not within Plaintiff’s
    9     possession, custody, or control, or calls for Plaintiff to prepare documents and/or
   10     things that do not already exist.
   11            9.      Plaintiff objects to each interrogatory to the extent that it calls for the
   12     production of documents and things that are publicly available or equally available to
   13     the City, and therefore are of no greater burden for the City to obtain than for Plaintiff
   14     to obtain.
   15            10.     Plaintiff objects to each request to the extent that it is vague, ambiguous,
   16     or confusing due to City’s failure to define terms or failure to describe the information
   17     sought with reasonable particularity.
   18            11.     Plaintiff objects to any factual characterizations in City’s interrogatories.
   19     By responding, Plaintiff does not accept or admit any of City’s factual
   20     characterizations.
   21            12.     Plaintiff’s#:7049
                                     discovery and investigation in connection with this case are
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 153 of 315 Page ID
   22     ongoing. As a result, Plaintiff’s responses concern information obtained and reviewed
   23     to date, and the objections, limitations, and responses contained in these response are
   24     subject to and without waiver of any right of Plaintiff to: (a) object to other discovery
   25     requests directed to the subject matter of the requests and this response; (b) make
   26     additional or supplementary objections to the Requests; and (c) revise, correct,
   27     supplement, or clarify the contents of this Response, after considering information
   28     obtained or review through further discovery and investigation.
                                                    6
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            13.     No objections, limitation, or response, or lack thereof, made herein shall
    2     be deemed an admission by Plaintiff that any definition provided by the City is either
    3     factually correct or legally binding upon Plaintiff, or as a waiver of any of Plaintiff’s
    4     objections, including but not limited to objections regarding discoverability of
    5     documents or other evidence. Plaintiff’s enumeration of specific objections in
    6     response to each request is not, and should not be construed to be, a waiver of any
    7     objection not so specified.
    8            14.     By identifying or producing any information, in response to any
    9     interrogatory, Plaintiff does not stipulate, and expressly reserves all objections, to the
   10     authenticity, relevance, materiality, and admissibility of any such information.
   11            15.     If Plaintiff provides information in response to any interrogatory,
   12     Plaintiff reserves the right to provide additional information that may come to her
   13     attention or become available in the future or to use such information in any hearing
   14     or proceeding in this litigation or any other action.
   15            16.     Any response by Plaintiff that she will produce documents, responses,
   16     and/or materials should not be construed to mean that responsive documents in fact
   17     exist; only that, if such relevant, non-privileged, non-objectionable documents exist,
   18     are in Plaintiff’s possession, custody, or control, and are located after a reasonable
   19     search of the location or locations where responsive documents are most likely to be
   20     located, they will be produced in a timely manner.
   21            These general objections
                                #:7050
                                          are incorporated into each of the responses set forth
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 154 of 315 Page ID
   22     below:
   23                       RESPONSES TO SPECIAL INTERROGATORIES
   24     SPECIAL INTERROGATORY NO. 1:
   25            IDENTIFY by type, amount, and category all damages YOU seek for the
   26     claims alleged in YOUR COMPLAINT.
   27
   28
                                                             7
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     RESPONSE TO SPECIAL INTERROGATORY NO. 1:
    2            Plaintiff incorporates her General Objections as though set forth fully herein.
    3     Plaintiff also objects to the extent this interrogatory is unduly burdensome given the
    4     amount of items taken and Plaintiff’s unhoused status and thus inability to keep and
    5     maintain contemporaneous records. Plaintiff also objects on the ground that the
    6     information sought is equally or more readily available and/or known to City through
    7     its own reports of items taken by the City, its witnesses, related agencies, and its
    8     agents. Plaintiff has specifically sought discovery from Defendant from which to
    9     glean responsive information; however, to date, Defendant has refused to provide such
   10     discovery. Plaintiff objects that discovery is still ongoing and reserves the right to
   11     supplement this response should relevant information be discovered at a later date. See
   12     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
   13     delay in responses until designated discovery completed); Lucero v. Valdez, 240
   14     F.R.D. 591, 594 (D. N.M. 2007).
   15            Subject to and without waiver of any of the foregoing objections, Plaintiff
   16     responds as follows: Plaintiff estimates her property damages at over $5,000. She is
   17     also seeking emotional distress damages and damages for the violation of her
   18     constitutional rights in the amount of $15,000.
   19     SPECIAL INTERROGATORY NO. 2:
   20            State with particularity the method by which YOU quantified or calculated the
   21     damages identified in response
                                #:7051
                                         to Interrogatory No. 1.
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 155 of 315 Page ID
   22     RESPONSE TO SPECIAL INTERROGATORY NO. 2:
   23            Plaintiff incorporates her General Objections as though set forth fully
   24     herein. Plaintiff also objects to the extent this interrogatory is overly broad and
   25     unduly burdensome given the amount of items taken and Plaintiff’s unhoused status
   26     and thus inability to keep and maintain contemporaneous records.
   27            Plaintiff objects that discovery is still ongoing and reserves the right to
   28     supplement this response should relevant information be discovered at a later date. See
                                                    8
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
    2     delay in responses until designated discovery completed); Lucero v. Valdez, 240
    3     F.R.D. 591, 594 (D. N.M. 2007).
    4            Plaintiff has not completed quantifying or calculating all money damages
    5     associated with her case. Subject to and without waiving the foregoing objections,
    6     Plaintiff responds as follows: She does not now recall the precise value of each item,
    7     but she recalls that because she and Ms. Zamora had recently been evicted, they had
    8     most of their household belongings with them during the March 21, 2019 cleanup
    9     such as clothing, technology, hygiene products, cleaning products, cash, and important
   10     documents. She believes $45 in cash was thrown out. One Samsung phone, two
   11     iPhones, and a Samsung tablet belonging to Plaintiff and Ms. Zamora were thrown
   12     out, along with other technology. Those technology items alone were likely worth
   13     well over a thousand dollars. The City threw out more belongings on June 11, 2019.
   14     Altogether Plaintiff estimates the total value of belongings taken at around $5000. She
   15     is also seeking damages for the violation of her constitutional rights and emotional
   16     distress.
   17     SPECIAL INTERROGATORY NO. 3:
   18            IDENTIFY all facts supporting any damages that YOU contend YOU have
   19     suffered as a result of the conduct alleged in YOUR COMPLAINT.
   20     RESPONSE TO SPECIAL INTERROGATORY NO. 3:
   21            Plaintiff incorporates
                                  #:7052
                                         her General Objections as though set forth fully herein.
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 156 of 315 Page ID
   22     Plaintiff specifically objects that “state all facts” interrogatories of this kind are unduly
   23     burdensome, harassing, overly broad, and an improper use of the discovery
   24     process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
   25     1998) (providing “every fact” could require “laborious, time consuming analysis,
   26     search and description of incidental, secondary, and perhaps irrelevant and trivial
   27     details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
   28     Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
                                                   9
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
    2     compound. Plaintiff further objects on the ground that this interrogatory calls for a
    3     legal conclusion and on the ground that the information requested is in the possession
    4     of the Defendants. Additionally, Plaintiff objects that this interrogatory calls for
    5     attorney work product and attorney client communications.
    6            Plaintiff also objects that discovery is still ongoing and reserves the right to
    7     supplement this response should relevant information be discovered at a later date. See
    8     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
    9     delay in responses until designated discovery completed); Lucero v. Valdez, 240
   10     F.R.D. 591, 594 (D. N.M. 2007).
   11     SPECIAL INTERROGATORY NO. 4:
   12            Do YOU claim to have experienced emotional distress as a result of the CITY
   13     allegedly taking and destroying YOUR property on or about March 21, 2019,
   14     March 28, 2019 and/or June 11, 2019 as alleged in YOUR COMPLAINT?
   15     RESPONSE TO SPECIAL INTERROGATORY NO. 4:
   16            Yes.
   17     SPECIAL INTERROGATORY NO. 5:
   18            If your answer to Interrogatory No. 4 was yes, explain with specificity the
   19     nature of the emotional distress.
   20     RESPONSE TO SPECIAL INTERROGATORY NO. 5:
   21            Plaintiff incorporates
                                  #:7053
                                         her General Objections as though set forth fully herein.
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 157 of 315 Page ID
   22     Plaintiff specifically objects that “state all facts” interrogatories of this kind are unduly
   23     burdensome, harassing, overly broad, and an improper use of the discovery
   24     process. See IBP, Inc. v. Mercantile Bank of Topeka, 179 F.R.D. 316, 321 (D. Kan.
   25     1998) (providing “every fact” could require “laborious, time consuming analysis,
   26     search and description of incidental, secondary, and perhaps irrelevant and trivial
   27     details.”). See also Safeco of America v. Rawstron, 181 F.R.D. 441, 447–48 (C.D.
   28     Cal. 1998); Roberts v. Heim, 130 F.R.D. 424, 427–28 (N.D. Cal. 1989) (same).
                                                   10
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     Plaintiff further objects that this interrogatory is vague, ambiguous, overly broad and
    2     compound. Plaintiff further objects on the ground that this interrogatory calls for a
    3     legal conclusion and on the ground that the information requested is in the possession
    4     of the Defendants. Plaintiff objects that discovery is still ongoing and reserves the
    5     right to supplement this response should relevant information be discovered at a later
    6     date. See Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994)
    7     (permitting delay in responses until designated discovery completed); Lucero v.
    8     Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007).
    9            Subject to and without waiving any of the foregoing objections, Plaintiff
   10     responds as follows: Having her property taken was a source of extreme stress. She
   11     had just been evicted and lost almost everything she owned when the City took her
   12     property. She didn’t know where she would sleep because her tents and blankets were
   13     taken and she didn’t know what she would wear because most of her clothing was
   14     taken. She was left hypervigilant, anxious, and in constant fear of losing her property,
   15     unable to leave her property unguarded to find housing, work, or supplies because she
   16     was afraid that the City would take everything again.
   17     SPECIAL INTERROGATORY NO. 6:
   18            If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
   19     has knowledge of any fact pertaining to the emotional distress.
   20     RESPONSE TO SPECIAL INTERROGATORY NO. 6:
   21            Plaintiff incorporates
                                  #:7054
                                         her General Objections as though set forth fully herein.
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 158 of 315 Page ID
   22     Plaintiff specifically objects to the extent the interrogatory seeks information covered
   23     by attorney work-product or the attorney-client privilege. Plaintiff also objects to the
   24     extent this interrogatory is overly broad and unduly burdensome given the amount of
   25     items taken and Plaintiff’s unhoused status and consistent seizure of and destruction
   26     of her belongings by the Defendant, which limits her ability to keep and maintain
   27     contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
   28     unduly burdensome and vague and ambiguous in asking for all persons with
                                               11
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     knowledge of any fact. Plaintiff further objects that this interrogatory asks for
    2     information not proportional to the needs of the case. Plaintiff objects based on the
    3     right to privacy, including the privacy of third parties. Plaintiff objects that discovery
    4     is still ongoing and reserves the right to supplement this response should relevant
    5     information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
    6     F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
    7     discovery completed);Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007). Plaintiff
    8     further objects to the extent that facts and City employees present at the scene are
    9     publicly available or more readily available to the City of Los Angeles.
   10            Subject to and without waiving the foregoing objections, Plaintiff directs the
   11     City to those persons listed in her initial disclosures. Plaintiff continues to reserve the
   12     right to supplement these responses at a later date, as discovery is ongoing.
   13     SPECIAL INTERROGATORY NO. 7:
   14            If your answer to Interrogatory No. 4 was yes, IDENTIFY all PERSONS who
   15     can compare your emotional condition prior to and following the incidents of
   16     March 21, 2019, March 28, 2019 and/or June 11, 2019 as alleged in YOUR
   17     COMPLAINT.
   18     RESPONSE TO SPECIAL INTERROGATORY NO. 7:
   19            Plaintiff incorporates her General Objections as though set forth fully herein.
   20     Plaintiff specifically objects to the extent the interrogatory seeks information covered
   21     by attorney work-product  or the attorney-client privilege. Plaintiff also objects to the
                               #:7055
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 159 of 315 Page ID
   22     extent this interrogatory is overly broad and unduly burdensome given the amount of
   23     items taken and Plaintiff’s unhoused status and thus inability to keep and maintain
   24     contemporaneous records. Plaintiff objects that this interrogatory is overbroad and
   25     unduly burdensome and vague and ambiguous in asking for all persons with
   26     knowledge of any fact. Plaintiff further objects that this interrogatory asks for
   27     information not proportional to the needs of the case. Plaintiff objects based on the
   28     right to privacy, including the privacy of third parties. Plaintiff objects that discovery
                                                      12
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1     is still ongoing and reserves the right to supplement this response should relevant
    2     information be discovered at a later date. See Braun Med., Inc. v. Abbott Labs., 155
    3     F.R.D. 525, 527 (E.D. Pa. 1994) (permitting delay in responses until designated
    4     discovery completed);Lucero v. Valdez, 240 F.R.D. 591, 594 (D. N.M. 2007). Plaintiff
    5     further objects to the extent that facts and City employees present at the scene are
    6     publicly available or more readily available to the City of Los Angeles.
    7             Subject to and without waiving the foregoing objections, Plaintiff directs the
    8     City to those persons listed in her initial disclosures. Plaintiff reserves the right to
    9     supplement these responses at a later date, as discovery is ongoing.
   10     SPECIAL INTERROGATORY NO. 8:
   11            IDENTIFY each piece of property YOU claim the CITY destroyed for which
   12     YOU are seeking damages and the exact monetary value of each item.
   13     RESPONSE TO SPECIAL INTERROGATORY NO. 8:
   14            Plaintiff incorporates her General Objections as though set forth fully herein.
   15     Plaintiff also objects on the ground that the information sought is equally available
   16     and/or known to City through its own reports of items taken by the City, its witnesses,
   17     and its agents, and through Plaintiff’s filed government tort claims. Plaintiff further
   18     specifically objects that the interrogatory is ambiguous as to the term “damages” and
   19     whether the term refers solely to monetary relief. Plaintiff also objects to the extent
   20     this interrogatory is overly broad and unduly burdensome given the amount of items
   21     taken and Plaintiff’s unhoused
                                 #:7056
                                         state and her inability to keep and maintain
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 160 of 315 Page ID
   22     contemporaneous records while having her belongings repeatedly taken.
   23            Plaintiff objects that discovery is still ongoing and reserves the right to
   24     supplement this response should relevant information be discovered at a later date. See
   25     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
   26     delay in responses until designated discovery completed); Lucero v. Valdez, 240
   27     F.R.D. 591, 594 (D. N.M. 2007).
   28
                                                            13
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
    1            Subject to and without waiver of any of the foregoing objections, Plaintiff
    2     responds as follows: The City failed to provide Plaintiff with an inventory of the items
    3     destroyed, but as far as Plaintiff recalls, they were as follows: On March 21, 2019, the
    4     City of Los Angeles took and destroyed Plaintiff’s social security card, ID, birth
    5     certificate, hygiene products, clothing, tarps, tent, blankets, sleeping bags, wooden
    6     chest, and technology. On June 11, 2019, the City of Los Angeles took and destroyed
    7     Plaintiff’s clothing, bedding, tarps, tent, hygiene products, bike parts, tools, storage
    8     items, small table, fan, and cleaning supplies. She does not now recall the precise
    9     value of each item.
   10     SPECIAL INTERROGATORY NO. 9:
   11            IDENTIFY the items in the wooden chest described in paragraph 159 of YOUR
   12     COMPLAINT that YOU allege were discarded by the CITY, if any.
   13     RESPONSE TO SPECIAL INTERROGATORY NO. 9:
   14            Plaintiff incorporates her General Objections as though set forth fully herein.
   15     Plaintiff also objects on the ground that the information sought is equally available
   16     and/or known to City through its own reports of items taken by the City, its witnesses,
   17     and its agents, and through Plaintiff’s filed government tort claims. Plaintiff further
   18     specifically objects that the interrogatory is ambiguous as to the term “damages” and
   19     whether the term refers solely to monetary relief. Plaintiff also objects to the extent
   20     this interrogatory is overly broad and unduly burdensome given the amount of items
   21     taken and Plaintiff’s unhoused
                                 #:7057
                                         state and her inability to keep and maintain
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 161 of 315 Page ID
   22     contemporaneous records while having her belongings repeatedly taken.
   23            Plaintiff objects that discovery is still ongoing and reserves the right to
   24     supplement this response should relevant information be discovered at a later date. See
   25     Braun Med., Inc. v. Abbott Labs., 155 F.R.D. 525, 527 (E.D. Pa. 1994) (permitting
   26     delay in responses until designated discovery completed); Lucero v. Valdez, 240
   27     F.R.D. 591, 594 (D. N.M. 2007).
   28
                                                            14
               PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                               ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 162 of 315 Page ID
                                    #:7058


 1         Subject to and without waiver of any of the foregoing objections, Plaintiff
 2   responds as follows: The City failed to provide Plaintiff with an inventory of the items
 3   destroyed, but as far as Plaintiff recalls, they were as follows: the City of Los Angeles
 4   took and destroyed Plaintiff’s social security card, ID, birth certificate, cash,
 5   technology, and clothing.
 6   SPECIAL INTERROGATORY NO. 10:
 7         IDENTIFY all PERSONS with knowledge of the facts stated in YOUR
 8   response to Interrogatory No. 9.
 9   RESPONSE TO SPECIAL INTERROGATORY NO. 10:
10         Plaintiff directs the City to those persons listed in her initial disclosures.
11   Plaintiff reserves the right to supplement these responses at a later date, as discovery
12   is ongoing.
13
14   Dated: November 13, 2020           Respectfully submitted,
                                        LEGAL AID FOUNDATION OF LOS
15                                      ANGELES
16
                                        /s/ Mallory B. Andrews ____________________
17                                      Mallory B. Andrews
18                                      Attorneys for Plaintiffs Gladys Zepeda, Miriam
                                        Zamora, Ali El-Bey, Pete Diocson Jr., Marquis
19                                      Ashley, James Haugabrook, and Ktown for All
20
21
22
23
24
25
26
27
28
                                                 15
         PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO DEFENDANT CITY OF LOS
                         ANGELES’ SPECIAL INTERROGATORIES (SET ONE)
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 163 of 315 Page ID
                                    #:7059


 1                                    PROOF OF SERVICE
 2          I, La Tonya Fountain, am employed in the County of Los Angeles, State of
 3   California. I am over the age of 18 and not a party to the within action; my business
 4   address is KIRKLAND & ELLIS LLP, 555 South Flower Street, Los Angeles, CA
 5   90071.
 6          On November 13, 2020, I served the following document(s) described as:
 7        PLAINTIFF JANE ZEPEDA’S OBJECTIONS AND RESPONSES TO
     DEFENDANT CITY OF LOS ANGELES’ SPECIAL INTERROGATORIES
 8   (SET ONE); VERIFICATION.
 9   on the interested parties in this action as follows:
10      ☒     E-MAIL
11            By transmitting via electronic mail to the e-mail address(es) set forth below
              on this date. I am aware that service is presumed invalid if the e-mail
12            transmission is returned as undeliverable.
13
                    FELIX LEBRON,
14                  felix.lebron@lacity.org,
15                  A. PATRICIA URSEA,
                    patricia.ursea@lacity.org,
16                  JESSICA MARIANI,
17                  jessica.mariani@lacity.org
                    200 N. Main Street, City Hall East, Room 675
18                  Los Angeles, CA 90012
19                  Telephone: (213) 978-7559
                    Facsimile: (213) 978-7011
20
21                  Attorneys for Defendant, CITY OF LOS ANGELES

22          I declare under penalty of perjury that the foregoing is true and correct.
23          Executed on November 13, 2020, at Los Angeles, California.
24
25                                                    La Tonya D. Fountain
26
27
28

                                                  1
                                         PROOF OF SERVICE
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 164 of 315 Page ID
                                    #:7060




                              EXHIBIT 6
    Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 165 of 315 Page ID
                                        #:7061
Legal Aid Foundation of Los Angeles
South Los Angeles Office
7000 S. Broadway
Los Angeles, CA 90003

1-800-399-4529
www.lafla.org

                                                                                 Our File Number: XX-XXXXXXX

Patricia Ursea                                                                            November 19, 2020
Gabriel Dermer
                                                                                          VIA EMAIL ONLY
Felix Labron
Office of the City Attorney
200 N. Main Street, 6th Floor
Los Angeles, California 90012


        RE: Garcia v. City of Los Angeles, 2:19-CV-06182
              Follow Up to November 16, 2020 Conference Call to Meet and Confer re: City’s
              Production of Responsive Discovery

Dear Counsel,

        Thank you for meeting with us on Monday, for what we hope will prove to be a productive
conversation. We appreciate the City’s willingness to now engage in a conversation about producing data and
other documents responsive to the requests we provided to the City in October 2019. Below are our
understandings of the City’s current positions on a number of outstanding issues as well as our position
relative to those issues. If this does not reflect the City’s position, please let us know immediately. We look
forward to hearing from you later today on these issues.

Form of Production

       Plaintiffs continued to raise the issue of the form of the City’s production. As noted on the call, we
appreciate that the City has switched to producing the documents in TIFF format with the metadata intact. We
appreciate the City’s willingness to begin producing the documents in this form and providing us useful
metadata, without the need for court intervention

        The City’s latest production of documents in the requested form does not address our concerns about
the lack of metadata in the City’s initial productions of approximately 7400 documents, which we raised on
the call. We requested the City do so now, with the same Bates numbers, since a number of the documents
have been used in court filings, including the pending appeal of the Court’s preliminary injunction. On the
call, Mr. Dermer indicated he thought it was possible; thereafter, he responded that it was not.




Other Office Locations:
East Los Angeles Office, 5228 Whittier Blvd., Los Angeles, CA 90022
Long Beach Office, 601 Pacific Ave., Long Beach, CA 90802
Santa Monica Office, 1640 5th St., Suite 124, Santa Monica, CA 90401
Ron Olson Justice Center, 1550 W. 8th Street., Los Angeles, CA 90017
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 166 of 315 Page ID
                                                        #:7062
         The City’s response to this is unsatisfactory, given the importance of the documents included in these
first productions. Plaintiffs explicitly requested the City produce the metadata in our Requests for Production,
and we raised the issue of metadata and the form of production of documents during our Rule 26
conference. We did so to avoid this situation and in an attempt to prevent the parties from having to fight
about these issues. The City chose instead to produce the documents in PDF form, which erased all of the
metadata, including the date and time stamps for hundreds of photographs of the very specific incidents
outlined in the complaint. Moreover, the City produced thousands of documents in only a handful of PDFs.
As we have repeatedly pointed out, this is obviously not how the documents are kept in the normal course, and
the PDFs provided no metadata about when the documents were created, who created the documents, or even
when one document ends and the next document starts.

       The City’s prior attempt to address our concerns, an index of the documents, does not obviate the need
to produce metadata, and the index provided on September 25 is woefully inadequate. In fact, we note that the
index produced by the City is less detailed than the index you provided in your Rule 26 disclosures.

        While we are entitled to receive the documents with the metadata intact, and it was the City's own
intransigence on this issue that led to this point, we are willing to compromise. We request the City provide us
with the photographs previously produced as part of its production in October as TIFF files or JPG files, with
the metadata intact. We're willing to meet and confer about the form of the other City reports related to the
cleanups outlined in the complaint, once we review the data and reports the City is willing to produce based
on our call.

        We also need confirmation that, going forward, the City intends to produce the documents in the form
of the last productions--namely TIFF files with the metadata intact. Please confirm the City intends to
produce all discovery in this format going forward, so we can avoid further laborious debates on this point.

Continued Deficiencies in the City’s Amended Written Responses to Plaintiffs’ Requests for Production

        The parties discussed the City’s written responses to Plaintiffs’ RFPs, which have
been amended, but the amendments did not address any of the infirmities raised by Plaintiffs. Plaintiffs again
reiterated that the City’s Amended and Restated Responses to Plaintiffs’ Requests for
Production are deficient under Rule 34, and as such, Plaintiffs are unable to discern what the City is
withholding or limiting, much less the basis on which each piece of information is being withheld or
limited. This applies to all of the RFPs to which the City has agreed to produce responsive documents,
including RFPs 1, 3-29, and 43-49.

        Although the City indicated that nothing has been withheld, Plaintiffs again explained that, based on
their review of discovery to-date, certain documents have proven conspicuously absent from the record. For
example, the City indicated it would produce organizational charts and job descriptions and has done so, but
the City appears to have produced some charts and has not produced other charts, including for
example, failing to produce the organizational chart the City has placed on its website, and producing the FY
2018-19 proposed Sanitation chart, but not the FY 20-21 chart. In addition, the City has produced operations
and daily assignment logs for the cleanups conducted in South LA but not for the specific cleanups listed in
the complaint. The City has also failed to produce any scheduling documents like HE/ID confirmations, route
confirmations, etc., or the documentation of authorizations for the cleanups impacting the individual
Plaintiffs. Plaintiffs have not received some police body camera footage from each of the cleanup incidents,
including, for instance, the body camera footage of LAPD Officers Lucero, Argueta, Cottle and Kim from
their June 4, 2019 encounter with individual plaintiff Ali El-Bey at the intersection of Oakwood and Western
in Koreatown. The written responses provide no explanation for these deficiencies, and it is unclear whether
the City is withholding documents based on the City’s myriad objections, has not sufficiently searched
for responsive documents, or if these documents do not exist.
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 167 of 315 Page ID
                                                       #:7063
        In response, Ms. Ursea noted that the production of documents was ongoing. As we noted, the City
has had Plaintiffs’ first set of RFPs since October 2019. Moreover, the City has not provided us a date certain
for the completion of even these incredibly basic documents, which is required by Federal Rule of Civil
Procedure 34. Plaintiffs also noted again that we are in need of many of these documents to proceed with
further discovery, and the failure to provide these basic documents along with the refusal to provide a date
certain is causing unnecessary delays in this litigation. Plaintiffs emphasized the amount of time that has
passed since its discovery requests were initially provided to the City. Appreciating this fact, the City
indicated it will provide Plaintiffs with an update on Thursday, November 19 on a date certain by which the
City will have completed its production of documents responsive to this first set of RFPs.

Responsive Raw Data

               1.     Documents and data related to encampment cleanups

        The City is now discussing internally the feasibility of exporting and
producing all responsive raw data, both quantitative and qualitative, from three databases in the City has
identified that are used by LA Sanitation to store data related to cleanups: WPIMS, AMS, and MyLA (311
requests). The City indicated on the call that, after touching base with the respective City departments that
serve as custodians of each database, the City will inform Plaintiffs by Thursday, November 19 whether such
data will be made available.

        We are glad the City is now considering simply providing us the data we requested, instead of
requiring us to seek court intervention. There was some question on the phone whether the City uses other
databases to store data from LA Sanitation or other departments related to the City’s encampment
cleanups. While these are the databases that we are aware of, we asked in discovery for data from all
databases, and certainly the City is in a better position than Plaintiffs to identify what databases are used by
the City and where that data exists. As we discussed, I asked this question to the employee ostensibly
responsible for reports elated to cleanups, and he similarly was unable to provide a complete answer. This
seems relatively straightforward to us, and it is concerning that the answer appears not to be known within the
City, given that Plaintiffs provided the City with these document requests in October 2019

        We expect the City on Thursday will be able to provide us an answer as to 1) what data it will export
and provide to Plaintiffs; 2) whether it is withholding any data or whether there are any databases that contain
data responsive to Plaintiffs’ requests that it is not producing; and 3) the date certain by which the City will
produce this data.

        We also hope the City can clarify the extent to which Ms. Ursea’s expressed willingness to now work
on exporting reports, etc., rather than searching for specific documents extends to qualitative documentation
related to cleanups, such as the health hazard assessment reports, and other documents like health hazard
checklists and photographs of other cleanups, or if the City remains committed to its refusal to produce these
documents for any cleanups other than those identified in the complaint.

               2.     Complaints about property seizure and destruction

    RFPs 38-41 seek data related to other complaints against the City related to the seizure and destruction of
property. These documents are relevant to Plaintiffs’ claims that the City has customs, patterns, and practices
that violate the US and state Constitutions and is also relevant to proving Plaintiffs’ individual claims. The
City appears to now be agreeing to search for responsive documents. Again, this is a welcome change, after
the City’s unwillingness to meet and confer, let alone search for responsive documents for the past four
months.
     Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 168 of 315 Page ID
                                                      #:7064
        With respect to the database called Citylaw, the responsive data in question relates to Government Tort
Claims filed against the City. In addition, complaints or grievances filed against the City, including the
LAPD, related to the seizure and/or destruction of homeless people’s belongings (RFP Nos. 38-39). We
understand the City’s position that any responsive data intended to be produced from the Citylaw system
would have to undergo privilege assessment, plus the City currently does not know how quickly or easily such
responsive information could be retrieved from the Citylaw database anyway. Plaintiffs offered, if the City is
willing to divulge Citylaw’s searchable fields and search parameters, to work with the City to create and
conduct a reasonable search or searches. The City indicated they will explore the features and functionality
of Citylaw and report back regarding possible paths forward on Thursday, November 19.

         The City also agreed to coordinate with the Los Angeles Police Department (LAPD) to
pull all responsive police reports using relevant search terms (e.g., cleanup, homeless, transient, bulky items,
etc.) from the LAPD’s Automated Data System, which is responsive to RFPs 40 and 41. The City explained
some information within the reports may be confidential, but it is willing to provide all responsive reports to
Plaintiffs following internal review, with the understanding that Plaintiffs will then review the police
reports and on a future date further meet and confer with the City about the production of associated police
investigative files. The City indicated it will run some search terms within the LAPD’s Automate Data
System and follow up with Plaintiffs regarding the production of responsive police reports on Thursday,
November 19. At that time, we request the City provide Plaintiffs the search terms used by the City to search
for responsive documents.

        Among the police reports responsive to Plaintiffs’ Requests for Production are the Release from
Custody (RFC) citations for violation of LAMC 56.11. As discussed during the call, the City’s Response to
Request for Production No. 40 indicates there are approximately 3,300 of these RFCs. The City indicated in
those responses that the City was willing to meet and confer about whether it would be able to provide a
spreadsheet of all of the RFCs. As indicated during the call, Plaintiffs obtained that spreadsheet of these
from the City’s open data source, so all that is outstanding is production of the RFCs themselves. We maintain
that these RFCs, which are notices to appear and serve as complaints, should be accessible to the City
Attorney’s office in digital copy, as these are submitted to court in digital copy. Plaintiffs agreed to send the
City the spreadsheet obtained for the City’s convenience, and the City indicated they will contact the criminal
division of the City Attorney’s office for access to these documents. Plaintiffs look forward to receiving an
update on the production of responsive RFCs on Thursday, November 19.

               3.      Storage Data (Request for Production Nos. 43-49)

        Plaintiffs reiterated our request for quantitative data related to storage, noting again that the City
had quantitative summaries of data in its opposition to Plaintiffs’ preliminary injunction, and had now
produced some handwritten “chain of custody forms.” Plaintiffs again requested the City produce the raw
data that was used to create the spreadsheets used by the City in papers filed with the Court. The City
indicated it was unaware of the source of the data used by the City in its opposition and would reach out to
Chrysalis, the likely custodian of this data. The City indicated it would be willing to track down and
gather the location of all such responsive qualitative and quantitative data for production to Plaintiffs. We look
forward to the City’s update on production of this data on Thursday, November 19.

       Also, we did not note this on the call, but the City’s production of the storage receipts is
incomplete. The City appears to have provided storage receipts for January-March 2018 and April 2019 to the
present. We assume, based on the form of the production, that it was straightforward to produce these
documents, and we expect the City will produce the remainder of 2018 and the first three months of 2019.
   Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 169 of 315 Page ID
                                       #:7065
Responsive Communications

        With respect to responsive discovery related to communications, the City has agreed that it will
provide responsive communications, and Plaintiffs agreed to provide the City with a list of custodians and
search terms for review, in order to identify responsive communications. The parties agreed to meet and
confer about the search terms should the City dispute the list, and once the list is finalized the City agreed to
run the search terms, evaluate the number of hits, and further meet and confer about
the production with Plaintiffs. Plaintiffs agreed to provide the City with this list of custodians and search
terms Plaintiffs indicated that this list of custodians will likely be supplemented on a future date given the
City’s currently anticipated additional document productions, and the City indicated it understood this. We
assume this means the City will search for additional responsive documents when those custodians are
identified, but we would appreciate a confirmation on this point.

Conclusion

        We look forward to conferring again once the City receives the additional information it needs to
address these outstanding issues. As mentioned on our call, there are a number of other outstanding issues
related to production. We agreed to defer the discussion of those issues until the City has further information
about its ability to provide us data responsive to our requests. It is obviously our hope the City’s production
will address these issued.

         Finally, while we appreciate the City’s willingness to now cooperate with Plaintiffs and look
into producing additional documents, as we noted on the call, the City has had the RFPs since October 2019
and has objected based on burden since then. We have repeatedly attempted to meet and confer on these
issues and find compromises. The City’s willingness to now investigate and see how feasible it is to produce
responsive documents, at the eleventh hour after Plaintiffs have indicated our intention to move to
compel, leads to concerns that this change in approach is little more than an attempt to further delay this
litigation. The fact that the City remains unable to answer straightforward questions about the availability of
data, after spending months objecting to burden and overbreadth, further undermines the City’s credibility on
these issues.

        We have expressed since the beginning of this case that it is the parties’ best interest to meet and
confer to address these issues, without involving the court. But this further delay must yield further
responsive discovery or we will need to seek court intervention, and we will raise these continued efforts to
delay with the Court.

       We look forward to hearing from you today.

Sincerely,

/s

Shayla Myers
Pui-Yee Yu
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 170 of 315 Page ID
                                    #:7066




                                 EXHIBIT 7
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles



                                                                                                                             Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles
              1 message

              Patricia Ursea <patricia.ursea@lacity.org>                                                    Thu, Nov 19, 2020 at 5:07 PM
              To: "Shayla R. Myers" <SMyers@lafla.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, Pui-Yee Yu <PYu@lafla.org>,
              "Herbert, Benjamin Allen" <benjamin.herbert@kirkland.com>, Michael Onufer <michael.onufer@kirkland.com>, "Park,
              Patrick" <patrick.park@kirkland.com>, "Blake, Sam" <sam.blake@kirkland.com>, Cathy Sweetser
                                    #:7067
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 171 of 315 Page ID



              <catherine.sdshhh@gmail.com>

                    Counsel,

                    As promised, below is an update on the database issues we discussed on Tuesday. Your letter raises a multitude of
                    additional issues, which we will address separately as soon as we can. As you know, our colleague who has been primarily
                    handling the City's discovery responses and related document collection is out on leave this month and will be returning
                    on Nov. 30. While we have done our best to pick up where he left off, we do not have all the relevant history on document
                    collection and production to be able to immediately respond to all the issues you raise. We will follow up on those issues
                    as soon as we obtain the necessary information.

                    MyLA 311 Database: With the two exceptions noted below, all data related to encampment cleanups from 1/1/18 to the
                    present will be exported into an Excel spreadsheet and produced. This will include data from all fields except for the
                    contact information of the requestor, to protect confidentiality. Photographs associated with these cleanups are housed
                    separately and there is no automated method for exporting them. As we have explained, the number of photographs
                    associated with cleanups vary dramatically and could include as many as 700 photographs. Each photograph for each
                    cleanup would need to be downloaded manually. If after seeing the data, Plaintiffs wish to request photographs for some
                    reasonable subset of the cleanups, we can meet and confer about such a request. The anticipated date of completion is
                    December 18, 2020.

                    WPIMS database: With the exception discussed below, all data related to encampment cleanups from 1/1/18 to the
                    present will be exported into an Excel spreadsheet adn produced. There is no automated method for exporting cleanup
                    reports associated with the cleanups. These reports are stored as separate documents and each must be downloaded
                    manually. If after seeing the data, Plaintiffs wish to request cleanup reports for some reasonable subset of the cleanups,
                    we can meet and confer about such a request. The anticipated date of completion is December 18, 2020.

                    AMS database: We are waiting to hear back on what data is stored in AMS that is not also stored in MyLA. We
                    understand there is significant overlap. To the extent there is data in AMS that is not stored in MyLA, that data will be
                    produced. The anticipated date of completion is December 18, 2020.

                    RFCs: RFCs are not stored electronically by the LAPD. They are stored in paper format and organized by month and
                    year, not by the nature of the violation. The Criminal Branch has only one record of an RFC that was filed electronically;
                    the remainder were filed in paper form and are not stored electronically. We are still exploring whether there is any
                    feasible and reasonable way to satisfy Plaintiffs' request and will get back to you once we have exhausted any remaining
                    possibilities.

                    Complaints to LAPD: The City will export the intake summaries (i.e., the complaints) that relate to seizure or
                    destruction of unhoused person's belongings into a spreadsheet and produce it. The spreadsheet will only include
                    investigations that have been closed as ongoing investigations are privileged. The anticipated date of completion is
                    December 18, 2020.

                    Government Claims: We have confirmed that CityLaw has extremely limited search capabilities. Each search term
                    must be run individually across the database, then the results must be reviewed for responsiveness. In addition, if paper
                    claims are submitted, they are uploaded as pdfs and are not searchable. There is no specific field or combination of fields
                    that would capture only seizure or destruction of unhoused persons' property. The City will run searches across the
                    entire database and will export the text of all relevant claims into an Excel spreadsheet. The anticipated date of
                    completion is December 18, 2020.

                    Storage Data: The City intends to produce data tracked by Chrysalis. We are waiting to hear back from the Chrysalis
                    coordinator, who is new to the position, on the details of the data and anticipated timeframe.

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar5820978151609…                           1/2
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                    ---
                    To be clear, the City's position continues to be that the data described above -- all of which involves cleanup operations
                    wholly unrelated to Plaintiffs or their belongings -- is not relevant to Plaintiffs' claims and given the burden associated
                    with collecting and producing it, the requests for this data are not proportional to the claims. The City agrees to produce
                    the data described above in an effort to compromise, avoid onerous and costly discovery motion practice, and move the
                    case forward to the merits. The agreement to produce this data is not intended to waive the City's arguments related to
                    relevance, proportionality, or any other objections asserted in response to the RFPs.

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                                    #:7068
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 172 of 315 Page ID


                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Thu, Nov 19, 2020 at 10:33 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Counsel,

                          A ached please ﬁnd further correspondence regarding the City's responses to Plain ﬀs' RFPs, Set One.
                          We look forward to hearing from you today regarding the City's produc on of data and other responsive
                          documents.

                          Thanks,

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                          This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential and/or
                          privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or use of this
                          information and note that such actions are prohibited. If you have received this transmission in error, kindly notify the
                          sender and immediately delete this email and any files that may be attached.




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar5820978151609…            2/2
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 173 of 315 Page ID
                                    #:7069




                                 EXHIBIT 8
        4/2/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles



                                                                                                                              Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles
              1 message

              Shayla R. Myers <SMyers@lafla.org>                                                            Tue, Nov 24, 2020 at 4:43 PM
              To: Patricia Ursea <patricia.ursea@lacity.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, Pui-Yee Yu <PYu@lafla.org>,
              "Herbert, Benjamin Allen" <benjamin.herbert@kirkland.com>, Michael Onufer <michael.onufer@kirkland.com>, "Park,
              Patrick" <patrick.park@kirkland.com>, "Blake, Sam" <sam.blake@kirkland.com>, Cathy Sweetser
                                    #:7070
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 174 of 315 Page ID



              <catherine.sdshhh@gmail.com>

                    Counsel,

                    Attached please find correspondence re: Plaintiffs' initial list of custodians and search terms for
                    email discovery as well as our initial list of search terms. We look forward to hearing from you.

                    Also, we appreciate Ms. Ursea's email confirming the City's intention to produce data contained in
                    the MyLA311, WPIMS, and AMS databases and the representations related to the production of
                    other documents. We will follow up with some further considerations next week. As an initial
                    matter, we disagree with the City's decision to limit the production of data from these specific
                    databases to only January 1, 2018, given that the data is a public record, as I noted on the call,
                    and producing data going back to April 2016 will not create any more work for the City. We also
                    do not understand why there will be yet another month delay before the City will produce these
                    basic spreadsheets. It should be very straightforward for the City to export this data and provide it
                    to Plaintiffs. Especially in light of the City's suggestion that we use the databases to identify
                    additional documents responsive to our requests, we request the City provide us these databases
                    immediately.

                    Finally, the discovery cutoff in this case is two months. Given where the parties are in discovery as
                    well as the current uncertainty related to COVID, we believe it is unreasonable for the parties to
                    complete discovery by January 25, 2021. We suggest the parties seek a six month extension of all
                    trial dates. Doing so will allow the parties to work towards the resolution of some of these issues
                    without immediate motion practice related to the City's responses to Plaintiffs' discovery. We also
                    think, in light of the current global pandemic, which has had a particular impact on our clients, that
                    such an extension is warranted and would be granted by the Court. If the City is willing to stipulate
                    to this continuance, please let us know and we will draft a stipulation and order for your review.

                    We look forward to hearing from you on these matters.

                    -Shayla



                    Shayla Myers | Senior Attorney
                    Legal Aid Foundation of Los Angeles
                    7000 S. Broadway | Los Angeles, CA 90003
                    213.640.3983 direct | 213.640.3988 facsimile
                    www.lafla.org | smyers@lafla.org




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16842909296427…                            1/4
        4/2/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles




                    From: Patricia Ursea <patricia.ursea@lacity.org>
                    Sent: Thursday, November 19, 2020 5:07 PM
                    To: Shayla R. Myers <SMyers@lafla.org>
                    Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                    <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                    <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                    <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>
                    Subject: Re: Garcia v. City of Los Angeles

                    Counsel,        #:7071
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 175 of 315 Page ID




                    As promised, below is an update on the database issues we discussed on Tuesday. Your letter raises a multitude of
                    additional issues, which we will address separately as soon as we can. As you know, our colleague who has been primarily
                    handling the City's discovery responses and related document collection is out on leave this month and will be returning
                    on Nov. 30. While we have done our best to pick up where he left off, we do not have all the relevant history on document
                    collection and production to be able to immediately respond to all the issues you raise. We will follow up on those issues
                    as soon as we obtain the necessary information.

                    MyLA 311 Database: With the two exceptions noted below, all data related to encampment cleanups from 1/1/18 to the
                    present will be exported into an Excel spreadsheet and produced. This will include data from all fields except for the
                    contact information of the requestor, to protect confidentiality. Photographs associated with these cleanups are housed
                    separately and there is no automated method for exporting them. As we have explained, the number of photographs
                    associated with cleanups vary dramatically and could include as many as 700 photographs. Each photograph for each
                    cleanup would need to be downloaded manually. If after seeing the data, Plaintiffs wish to request photographs for some
                    reasonable subset of the cleanups, we can meet and confer about such a request. The anticipated date of completion is
                    December 18, 2020.

                    WPIMS database: With the exception discussed below, all data related to encampment cleanups from 1/1/18 to the
                    present will be exported into an Excel spreadsheet adn produced. There is no automated method for exporting cleanup
                    reports associated with the cleanups. These reports are stored as separate documents and each must be downloaded
                    manually. If after seeing the data, Plaintiffs wish to request cleanup reports for some reasonable subset of the cleanups,
                    we can meet and confer about such a request. The anticipated date of completion is December 18, 2020.

                    AMS database: We are waiting to hear back on what data is stored in AMS that is not also stored in MyLA. We
                    understand there is significant overlap. To the extent there is data in AMS that is not stored in MyLA, that data will be
                    produced. The anticipated date of completion is December 18, 2020.

                    RFCs: RFCs are not stored electronically by the LAPD. They are stored in paper format and organized by month and
                    year, not by the nature of the violation. The Criminal Branch has only one record of an RFC that was filed electronically;
                    the remainder were filed in paper form and are not stored electronically. We are still exploring whether there is any
                    feasible and reasonable way to satisfy Plaintiffs' request and will get back to you once we have exhausted any remaining
                    possibilities.

                    Complaints to LAPD: The City will export the intake summaries (i.e., the complaints) that relate to seizure or
                    destruction of unhoused person's belongings into a spreadsheet and produce it. The spreadsheet will only include
                    investigations that have been closed as ongoing investigations are privileged. The anticipated date of completion is
                    December 18, 2020.

                    Government Claims: We have confirmed that CityLaw has extremely limited search capabilities. Each search term
                    must be run individually across the database, then the results must be reviewed for responsiveness. In addition, if paper
                    claims are submitted, they are uploaded as pdfs and are not searchable. There is no specific field or combination of fields
                    that would capture only seizure or destruction of unhoused persons' property. The City will run searches across the
                    entire database and will export the text of all relevant claims into an Excel spreadsheet. The anticipated date of
                    completion is December 18, 2020.

                    Storage Data: The City intends to produce data tracked by Chrysalis. We are waiting to hear back from the Chrysalis
                    coordinator, who is new to the position, on the details of the data and anticipated timeframe.

                    ---
                    To be clear, the City's position continues to be that the data described above -- all of which involves cleanup operations
                    wholly unrelated to Plaintiffs or their belongings -- is not relevant to Plaintiffs' claims and given the burden associated
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16842909296427…       2/4
        4/2/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                    with collecting and producing it, the requests for this data are not proportional to the claims. The City agrees to produce
                    the data described above in an effort to compromise, avoid onerous and costly discovery motion practice, and move the
                    case forward to the merits. The agreement to produce this data is not intended to waive the City's arguments related to
                    relevance, proportionality, or any other objections asserted in response to the RFPs.

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569
                                    #:7072
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 176 of 315 Page ID


                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Thu, Nov 19, 2020 at 10:33 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Counsel,

                          A ached please ﬁnd further correspondence regarding the City's responses to Plain ﬀs' RFPs, Set One.
                          We look forward to hearing from you today regarding the City's produc on of data and other responsive
                          documents.

                          Thanks,

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                          This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential and/or
                          privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or use of this
                          information and note that such actions are prohibited. If you have received this transmission in error, kindly notify the
                          sender and immediately delete this email and any files that may be attached.

                    *****************Confidentiality Notice *************************
                    This electronic message transmission contains information
                    from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                    and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                    distribution or use of the content of this information is prohibited. If you have received this communication in error, please
                    notify us immediately by e-mail and delete the original message and any attachments without reading or saving in any
                    manner.
                    ********************************************************************

                      2 attachments
                                  Garcia_Letter from LAFLA to CLA re email discovery.pdf
                                  159K
                                  Garcia v. City of Los Angeles_search terms and custodians.pdf
                                  162K
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16842909296427…            3/4
        4/2/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles




                                    #:7073
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 177 of 315 Page ID




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16842909296427…       4/4
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 178 of 315 Page ID
                                    #:7074
                                                                                          7000 S. Broadway
                                                                                     Los Angeles, CA 90003
                                                                                             213-640-3950
                                                                                          213-640-3988 fax
                                                                                              www.lafla.org

                                                                                           VIA EMAIL
                                          November 24, 2020
Gabriel Dermer
Patricia Ursea
Felix Lebron
Office of the City Attorney
200 N. Main Street, 6th Floor
Los Angeles, California 90012

       RE:      Garcia v. City of Los Angeles; Case No. 2:19-cv-06182

Dear Counsel,

        We are following up from our latest discussion regarding the City’s production of documents
responsive to Plaintiffs’ Requests for Production of Documents, Set One. Per our discussion, attached
please find an initial proposed list of custodians and search terms to identify emails responsive to our
requests. We have attempted to tailor our requests to respond to our understanding of the City’s
representations about the way in which the ITA runs searches of emails and to identify documents
responsive to our requests. Rather than providing a single list of custodians and a single list of terms,
we provided categories of employees and search strings for each of the categories of custodians, which
we think is more appropriate, given the different departments involved in these cleanups.

        In addition, we attempted to identify all custodians by name; however, we are unaware of the
names of names of city council staff responsible for addressing specific encampments. We have also
attempted to identify search terms that will capture documents responsive to our requests. Those terms
are based on our understanding of the ways in which city employees discuss various issues; if you are
aware of terms that not do correspond the way relevant departments discuss specific issues, such that
the terms will not hit on documents responsive to our requests, or if we have failed to include
abbreviations, phrases, etc., in our list that you are aware would identify responsive documents, we
expect that the City will notify us of those terms, abbreviations, phrases, etc.

       Finally, if you think it would be beneficial to discuss these terms or custodians, we request you
provide us with hit counts for any terms you want to discuss, so this can guide our discussion.

        Please let us know if you have any questions and when you anticipate receiving a response re:
the responsive terms.



                                                                    Sincerely,




                                                                    Shayla Myers
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 179 of 315 Page ID
                                    #:7075



  Garcia v. City of Los Angeles, Case No. 2:19-cv-06182
  Plaintiffs’ Proposed Custodians and Search Terms
   LA SANITATION
   ECI Staff                                    56.11
   Howard Wong                                  “rapid response”
   Pawan Verma                                  CARE
   Gonzalo Barraga                              HOPE
   Jonelle Gardea                               (“immediate threat” or hazard )
                                                bulky
                                                (“the BIN” or “507 Towne” or Chrysalis or
                                                storage)
                                                HE/ID
                                                “posting survey”
   Steven Pederson                              56.11
                                                “rapid response”
                                                CARE
                                                HOPE
                                                ((“immediate threat” or hazard) w/30 (cleanup
                                                or “clean up” or “service day” or sweep or
                                                sanitation or homeless or unhoused or
                                                encampment or process*))
                                                (“bulky item” w/30 (cleanup or “clean up” or
                                                “service day” or sweep or sanitation or
                                                homeless or unhoused or encampment or
                                                process*))
                                                (“the BIN” or “507 Towne” or Chrysalis or
                                                storage)
   LA SAN leadership                            56.11
   Domingo Orosco                               CARE
   Gabriel Miranda                              HOPE
   Jose Garcia                                  “rapid response”
                                                (“the Bin” or “507 town” or “involuntary
                                                storage” or Chrysalis)
   Community Services Group                     (Lomita or McCoy)
   Renee Schackelford                           (Aetna or Cedros or Bessemer)
   Bladimir Campos                              (Ardmore or Kingsley or Hobart or Harvard
   Sarah Bell                                   or 4th or 5th or 6th or 7th or 8th or Wilshire
   Diana Gonzales                               Figueroa or 52 or Grand or Flower or 110)

   COUNCIL STAFF
   Council District 15                          (Lomita or Mccoy) w/30 (posting or
                                                authorization or cleanup or “clean up” or
                                                “service day” or sweep or schedule or
                                                sanitation or “LA San” or LASAN or
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 180 of 315 Page ID
                                    #:7076



                                        sanitation or homeless or unhoused or
                                        encampment or “bulky item”))
                                        56.11
                                        CARE
                                        “rapid response”
                                        HOPE
   Council District 9                   ((Grand or Figueroa or 110 or 52nd or Flower)
                                        w/30 (posting or authorization or cleanup or
                                        “clean up” or “service day” or sweep or
                                        schedule or sanitation or “LA San” or
                                        LASAN or sanitation or homeless or
                                        unhoused or encampment or “bulky item”))
                                        56.11
                                        CARE
                                        “rapid response”
                                        HOPE
   Council District 6                   ( or Tyrone or Cedros or Bessemer w/30
                                        (posting or authorization or cleanup or “clean
                                        up” or “service day” or sweep or schedule or
                                        sanitation or “LA San” or LASAN or
                                        sanitation or homeless or unhoused or
                                        encampment or “bulky item”))
                                        56.11
                                        CARE
                                        “rapid response”
                                        HOPE
   Council District 10                  ((Ardmore or Kingsley or Hobart or Harvard
                                        or 4th or 5th or 6th or 7th or Wilshire) w/30
                                        (posting or authorization or cleanup or “clean
                                        up” or “service day” or sweep or schedule or
                                        sanitation or “LA San” or LASAN or
                                        sanitation or homeless or unhoused or
                                        encampment or “bulky item”))

   UHRC
   Brian Buchner                        56.11
   Jamie Keene                          CARE
                                        “rapid response”
                                        (“comprehensive cleanup”)
                                        HOPE
                                        (“trash bags” or “trash can*” or toilet or
                                        portapotty or porta-potty or “Pit Stop”
                                        Mobile hygiene unit or MHU)
                                        (“the BIN” or “507 Towne” or storage” or
                                        Chrysalis)
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 181 of 315 Page ID
                                    #:7077



   City Attorney
   Gita O’Neill                               56.11

   LAPD
   HOPE Sgts                                  56.11
   Frank Lopez                                Lomita or McCoy
                                              56.11
   Command Staff                              56.11
   Dominic Choi                               HOPE
   Donald Graham                              “rapid response”
   Emada Tingirides                           CARE


   City Witnesses
   City witnesses identified in the Rule 26   56.11
   (other than those included above)          notice
                                              (“immediate threat” or hazard)
                                              (“the BIN” or storage or Chrysalis)
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 182 of 315 Page ID
                                    #:7078




                                 EXHIBIT 9
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles



                                                                                                                             Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles
              1 message

              Patricia Ursea <patricia.ursea@lacity.org>                                                    Tue, Dec 1, 2020 at 12:46 PM
              To: "Shayla R. Myers" <SMyers@lafla.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, Pui-Yee Yu <PYu@lafla.org>,
              "Herbert, Benjamin Allen" <benjamin.herbert@kirkland.com>, Michael Onufer <michael.onufer@kirkland.com>, "Park,
              Patrick" <patrick.park@kirkland.com>, "Blake, Sam" <sam.blake@kirkland.com>, Cathy Sweetser
                                    #:7079
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 183 of 315 Page ID



              <catherine.sdshhh@gmail.com>

                    Thank you, Counsel. The City agrees to stipulate to the proposed extension of trial dates. We will ask the appropriate IT
                    departments to run the search terms you propose and will get back to you on the issues you raise in the corresponding
                    letter as soon as we receive the results.

                    We are continuing to work with the various departments to obtain the other data and information Plaintiffs requested and
                    will produce those documents as soon as they are available. Regarding the January 1, 2018 start date for production, we
                    understand that Plaintiffs agreed to limit their document requests to that date in prior meet-and-confer discussions. As
                    we understand it, the data at issue is not as straightforward to export and prepare for production as Plaintiffs imagine and
                    given that all of Plaintiffs' incidents occurred in 2019, and the requested data is related to thousands of unrelated cleanups
                    that did not involve Plaintiffs, the City believes beginning the production on January 1, 2018 is more than reasonable. On
                    a related note, we learned that our colleague Felix Lebron will not be returning from leave this week as anticipated and
                    will not be returning until sometime in the new year. As we discussed, Felix spearheaded the collection and production
                    efforts for the City; we are doing our best to pick up where he left off and complete the productions as soon as possible.

                    On a final discovery-related note, the City is still awaiting amended responses and further document production from
                    Plaintiffs in response to discovery the City served in August and about which the parties met and conferred on September
                    30, 2020. For example, we have still not received any responses to the 11 interrogatories the City served on Mr. El- Bey on
                    August 14, 2020. If necessary, we can describe the outstanding discovery responses in separate correspondence. But in
                    the hopes of streamlining the parties' discovery-related efforts, we hope this serves as a sufficient reminder and refer
                    Plaintiffs to our letter dated September 16, 2020, which details the deficiencies in Plaintiffs' initial objections and/or
                    responses.

                    Thank you.

                    Patricia


                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Tue, Nov 24, 2020 at 4:43 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Counsel,


        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar7770523475651…                           1/4
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                          Attached please find correspondence re: Plaintiffs' initial list of custodians and search terms for
                          email discovery as well as our initial list of search terms. We look forward to hearing from you.

                          Also, we appreciate Ms. Ursea's email confirming the City's intention to produce data contained
                          in the MyLA311, WPIMS, and AMS databases and the representations related to the production
                          of other documents. We will follow up with some further considerations next week. As an initial
                          matter, we disagree with the City's decision to limit the production of data from these specific
                          databases to only January 1, 2018, given that the data is a public record, as I noted on the call,
                          and producing data going back to April 2016 will not create any more work for the City. We also
                          do not understand why there will be yet another month delay before the City will produce these
                          basic spreadsheets. It should be very straightforward for the City to export this data and provide
                          it to Plaintiffs. Especially in light of the City's suggestion that we use the databases to identify
                                    #:7080
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 184 of 315 Page ID




                          additional documents responsive to our requests, we request the City provide us these
                          databases immediately.

                          Finally, the discovery cutoff in this case is two months. Given where the parties are in discovery
                          as well as the current uncertainty related to COVID, we believe it is unreasonable for the parties
                          to complete discovery by January 25, 2021. We suggest the parties seek a six month extension
                          of all trial dates. Doing so will allow the parties to work towards the resolution of some of these
                          issues without immediate motion practice related to the City's responses to Plaintiffs' discovery.
                          We also think, in light of the current global pandemic, which has had a particular impact on our
                          clients, that such an extension is warranted and would be granted by the Court. If the City is
                          willing to stipulate to this continuance, please let us know and we will draft a stipulation and order
                          for your review.

                          We look forward to hearing from you on these matters.

                          -Shayla



                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                          From: Patricia Ursea <patricia.ursea@lacity.org>
                          Sent: Thursday, November 19, 2020 5:07 PM
                          To: Shayla R. Myers <SMyers@lafla.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                          <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                          <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                          <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>
                          Subject: Re: Garcia v. City of Los Angeles

                          Counsel,

                          As promised, below is an update on the database issues we discussed on Tuesday. Your letter raises a multitude of
                          additional issues, which we will address separately as soon as we can. As you know, our colleague who has been

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar7770523475651…       2/4
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                          primarily handling the City's discovery responses and related document collection is out on leave this month and will be
                          returning on Nov. 30. While we have done our best to pick up where he left off, we do not have all the relevant history
                          on document collection and production to be able to immediately respond to all the issues you raise. We will follow up
                          on those issues as soon as we obtain the necessary information.

                          MyLA 311 Database: With the two exceptions noted below, all data related to encampment cleanups from 1/1/18 to
                          the present will be exported into an Excel spreadsheet and produced. This will include data from all fields except for the
                          contact information of the requestor, to protect confidentiality. Photographs associated with these cleanups are housed
                          separately and there is no automated method for exporting them. As we have explained, the number of photographs
                          associated with cleanups vary dramatically and could include as many as 700 photographs. Each photograph for each
                          cleanup would need to be downloaded manually. If after seeing the data, Plaintiffs wish to request photographs for
                          some reasonable subset of the cleanups, we can meet and confer about such a request. The anticipated date of
                          completion is December 18, 2020.
                                    #:7081
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 185 of 315 Page ID


                          WPIMS database: With the exception discussed below, all data related to encampment cleanups from 1/1/18 to the
                          present will be exported into an Excel spreadsheet adn produced. There is no automated method for exporting cleanup
                          reports associated with the cleanups. These reports are stored as separate documents and each must be downloaded
                          manually. If after seeing the data, Plaintiffs wish to request cleanup reports for some reasonable subset of the cleanups,
                          we can meet and confer about such a request. The anticipated date of completion is December 18, 2020.

                          AMS database: We are waiting to hear back on what data is stored in AMS that is not also stored in MyLA. We
                          understand there is significant overlap. To the extent there is data in AMS that is not stored in MyLA, that data will be
                          produced. The anticipated date of completion is December 18, 2020.

                          RFCs: RFCs are not stored electronically by the LAPD. They are stored in paper format and organized by month and
                          year, not by the nature of the violation. The Criminal Branch has only one record of an RFC that was filed
                          electronically; the remainder were filed in paper form and are not stored electronically. We are still exploring whether
                          there is any feasible and reasonable way to satisfy Plaintiffs' request and will get back to you once we have exhausted
                          any remaining possibilities.

                          Complaints to LAPD: The City will export the intake summaries (i.e., the complaints) that relate to seizure or
                          destruction of unhoused person's belongings into a spreadsheet and produce it. The spreadsheet will only include
                          investigations that have been closed as ongoing investigations are privileged. The anticipated date of completion is
                          December 18, 2020.

                          Government Claims: We have confirmed that CityLaw has extremely limited search capabilities. Each search term
                          must be run individually across the database, then the results must be reviewed for responsiveness. In addition, if
                          paper claims are submitted, they are uploaded as pdfs and are not searchable. There is no specific field or combination
                          of fields that would capture only seizure or destruction of unhoused persons' property. The City will run searches
                          across the entire database and will export the text of all relevant claims into an Excel spreadsheet. The anticipated date
                          of completion is December 18, 2020.

                          Storage Data: The City intends to produce data tracked by Chrysalis. We are waiting to hear back from the Chrysalis
                          coordinator, who is new to the position, on the details of the data and anticipated timeframe.

                          ---
                          To be clear, the City's position continues to be that the data described above -- all of which involves cleanup operations
                          wholly unrelated to Plaintiffs or their belongings -- is not relevant to Plaintiffs' claims and given the burden associated
                          with collecting and producing it, the requests for this data are not proportional to the claims. The City agrees to
                          produce the data described above in an effort to compromise, avoid onerous and costly discovery motion practice, and
                          move the case forward to the merits. The agreement to produce this data is not intended to waive the City's arguments
                          related to relevance, proportionality, or any other objections asserted in response to the RFPs.

                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar7770523475651…             3/4
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                          On Thu, Nov 19, 2020 at 10:33 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                 Counsel,

                                 A ached please ﬁnd further correspondence regarding the City's responses to Plain ﬀs' RFPs, Set One.
                                 We look forward to hearing from you today regarding the City's produc on of data and other
                                 responsive documents.
                                    #:7082
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 186 of 315 Page ID




                                 Thanks,

                                 Shayla Myers | Senior Attorney
                                 Legal Aid Foundation of Los Angeles
                                 7000 S. Broadway | Los Angeles, CA 90003
                                 213.640.3983 direct | 213.640.3988 facsimile
                                 www.lafla.org | smyers@lafla.org




                                 This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential and/or
                                 privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or use of this
                                 information and note that such actions are prohibited. If you have received this transmission in error, kindly notify the
                                 sender and immediately delete this email and any files that may be attached.

                          *****************Confidentiality Notice *************************
                          This electronic message transmission contains information
                          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                          and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                          distribution or use of the content of this information is prohibited. If you have received this communication in error,
                          please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
                          in any manner.
                          ********************************************************************




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar7770523475651…                   4/4
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 187 of 315 Page ID
                                    #:7083




                             EXHIBIT 10
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles



                                                                                                                             Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles
              1 message

              Patricia Ursea <patricia.ursea@lacity.org>                                                       Fri, Dec 4, 2020 at 3:52 PM
              To: "Shayla R. Myers" <SMyers@lafla.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, Pui-Yee Yu <PYu@lafla.org>,
              "Herbert, Benjamin Allen" <benjamin.herbert@kirkland.com>, Michael Onufer <michael.onufer@kirkland.com>, "Park,
              Patrick" <patrick.park@kirkland.com>, "Blake, Sam" <sam.blake@kirkland.com>, Cathy Sweetser
                                    #:7084
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 188 of 315 Page ID



              <catherine.sdshhh@gmail.com>, Justin Grams <justin.grams@lacity.org>

                    Counsel:

                    Following up on the email search terms, the system is apparently not capable of running case-sensitive searches, which
                    makes the terms "CARE" and "HOPE" extremely overbroad. Based on how these terms are typically used in the relevant
                    context, we propose the following search terms instead:

                    H.O.P.E.

                    “hope program”

                    “hope team”

                    “hope unit”

                    “hope initiative”



                    C.A.R.E.

                    “care program”

                    “care team”

                    “care unit”

                    “care plus”

                    “care+”



                    [care /10 rollout or training or policy or protocol or operation or practice or launch or initiative or cleanup or cleanup or
                    homeless or encampment]



                    Please let us know whether you have any concerns or other sugges ons for reasonably limi ng these search terms.
                    Thank you.

                    Patricia

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar3520841700173…                           1/5
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Tue, Dec 1, 2020 at 12:46 PM Patricia Ursea <patricia.ursea@lacity.org> wrote:
                     Thank you, Counsel. The City agrees to stipulate to the proposed extension of trial dates. We will ask the appropriate
                     IT departments to run the search terms you propose and will get back to you on the issues you raise in the
                     corresponding letter as soon as we receive the results.
                                    #:7085
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 189 of 315 Page ID


                          We are continuing to work with the various departments to obtain the other data and information Plaintiffs requested
                          and will produce those documents as soon as they are available. Regarding the January 1, 2018 start date for
                          production, we understand that Plaintiffs agreed to limit their document requests to that date in prior meet-and-confer
                          discussions. As we understand it, the data at issue is not as straightforward to export and prepare for production as
                          Plaintiffs imagine and given that all of Plaintiffs' incidents occurred in 2019, and the requested data is related to
                          thousands of unrelated cleanups that did not involve Plaintiffs, the City believes beginning the production on January 1,
                          2018 is more than reasonable. On a related note, we learned that our colleague Felix Lebron will not be returning from
                          leave this week as anticipated and will not be returning until sometime in the new year. As we discussed, Felix
                          spearheaded the collection and production efforts for the City; we are doing our best to pick up where he left off and
                          complete the productions as soon as possible.

                          On a final discovery-related note, the City is still awaiting amended responses and further document production from
                          Plaintiffs in response to discovery the City served in August and about which the parties met and conferred on
                          September 30, 2020. For example, we have still not received any responses to the 11 interrogatories the City served on
                          Mr. El- Bey on August 14, 2020. If necessary, we can describe the outstanding discovery responses in separate
                          correspondence. But in the hopes of streamlining the parties' discovery-related efforts, we hope this serves as a
                          sufficient reminder and refer Plaintiffs to our letter dated September 16, 2020, which details the deficiencies in
                          Plaintiffs' initial objections and/or responses.

                          Thank you.

                          Patricia


                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                          On Tue, Nov 24, 2020 at 4:43 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                 Counsel,

                                 Attached please find correspondence re: Plaintiffs' initial list of custodians and search terms for
                                 email discovery as well as our initial list of search terms. We look forward to hearing from you.



        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar3520841700173…           2/5
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                                 Also, we appreciate Ms. Ursea's email confirming the City's intention to produce data contained
                                 in the MyLA311, WPIMS, and AMS databases and the representations related to the
                                 production of other documents. We will follow up with some further considerations next week.
                                 As an initial matter, we disagree with the City's decision to limit the production of data from
                                 these specific databases to only January 1, 2018, given that the data is a public record, as I
                                 noted on the call, and producing data going back to April 2016 will not create any more work
                                 for the City. We also do not understand why there will be yet another month delay before the
                                 City will produce these basic spreadsheets. It should be very straightforward for the City to
                                 export this data and provide it to Plaintiffs. Especially in light of the City's suggestion that we
                                 use the databases to identify additional documents responsive to our requests, we request the
                                 City provide us these databases immediately.
                                    #:7086
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 190 of 315 Page ID




                                 Finally, the discovery cutoff in this case is two months. Given where the parties are in
                                 discovery as well as the current uncertainty related to COVID, we believe it is unreasonable
                                 for the parties to complete discovery by January 25, 2021. We suggest the parties seek a six
                                 month extension of all trial dates. Doing so will allow the parties to work towards the resolution
                                 of some of these issues without immediate motion practice related to the City's responses to
                                 Plaintiffs' discovery. We also think, in light of the current global pandemic, which has had a
                                 particular impact on our clients, that such an extension is warranted and would be granted by
                                 the Court. If the City is willing to stipulate to this continuance, please let us know and we will
                                 draft a stipulation and order for your review.

                                 We look forward to hearing from you on these matters.

                                 -Shayla



                                 Shayla Myers | Senior Attorney
                                 Legal Aid Foundation of Los Angeles
                                 7000 S. Broadway | Los Angeles, CA 90003
                                 213.640.3983 direct | 213.640.3988 facsimile
                                 www.lafla.org | smyers@lafla.org




                                 From: Patricia Ursea <patricia.ursea@lacity.org>
                                 Sent: Thursday, November 19, 2020 5:07 PM
                                 To: Shayla R. Myers <SMyers@lafla.org>
                                 Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                                 <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                                 <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                                 <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>
                                 Subject: Re: Garcia v. City of Los Angeles

                                 Counsel,

                                 As promised, below is an update on the database issues we discussed on Tuesday. Your letter raises a multitude of
                                 additional issues, which we will address separately as soon as we can. As you know, our colleague who has been
                                 primarily handling the City's discovery responses and related document collection is out on leave this month and will
                                 be returning on Nov. 30. While we have done our best to pick up where he left off, we do not have all the relevant
                                 history on document collection and production to be able to immediately respond to all the issues you raise. We will
                                 follow up on those issues as soon as we obtain the necessary information.
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar3520841700173…              3/5
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles


                                 MyLA 311 Database: With the two exceptions noted below, all data related to encampment cleanups from 1/1/18
                                 to the present will be exported into an Excel spreadsheet and produced. This will include data from all fields except
                                 for the contact information of the requestor, to protect confidentiality. Photographs associated with these cleanups
                                 are housed separately and there is no automated method for exporting them. As we have explained, the number of
                                 photographs associated with cleanups vary dramatically and could include as many as 700 photographs. Each
                                 photograph for each cleanup would need to be downloaded manually. If after seeing the data, Plaintiffs wish to
                                 request photographs for some reasonable subset of the cleanups, we can meet and confer about such a request. The
                                 anticipated date of completion is December 18, 2020.

                                 WPIMS database: With the exception discussed below, all data related to encampment cleanups from 1/1/18 to
                                 the present will be exported into an Excel spreadsheet adn produced. There is no automated method for exporting
                                 cleanup reports associated with the cleanups. These reports are stored as separate documents and each must be
                                 downloaded manually. If after seeing the data, Plaintiffs wish to request cleanup reports for some reasonable subset
                                    #:7087
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 191 of 315 Page ID


                                 of the cleanups, we can meet and confer about such a request. The anticipated date of completion is December 18,
                                 2020.

                                 AMS database: We are waiting to hear back on what data is stored in AMS that is not also stored in MyLA. We
                                 understand there is significant overlap. To the extent there is data in AMS that is not stored in MyLA, that data will
                                 be produced. The anticipated date of completion is December 18, 2020.

                                 RFCs: RFCs are not stored electronically by the LAPD. They are stored in paper format and organized by month
                                 and year, not by the nature of the violation. The Criminal Branch has only one record of an RFC that was filed
                                 electronically; the remainder were filed in paper form and are not stored electronically. We are still exploring
                                 whether there is any feasible and reasonable way to satisfy Plaintiffs' request and will get back to you once we have
                                 exhausted any remaining possibilities.

                                 Complaints to LAPD: The City will export the intake summaries (i.e., the complaints) that relate to seizure or
                                 destruction of unhoused person's belongings into a spreadsheet and produce it. The spreadsheet will only include
                                 investigations that have been closed as ongoing investigations are privileged. The anticipated date of completion is
                                 December 18, 2020.

                                 Government Claims: We have confirmed that CityLaw has extremely limited search capabilities. Each search
                                 term must be run individually across the database, then the results must be reviewed for responsiveness. In addition,
                                 if paper claims are submitted, they are uploaded as pdfs and are not searchable. There is no specific field or
                                 combination of fields that would capture only seizure or destruction of unhoused persons' property. The City will
                                 run searches across the entire database and will export the text of all relevant claims into an Excel spreadsheet. The
                                 anticipated date of completion is December 18, 2020.

                                 Storage Data: The City intends to produce data tracked by Chrysalis. We are waiting to hear back from
                                 the Chrysalis coordinator, who is new to the position, on the details of the data and anticipated timeframe.

                                 ---
                                 To be clear, the City's position continues to be that the data described above -- all of which involves cleanup
                                 operations wholly unrelated to Plaintiffs or their belongings -- is not relevant to Plaintiffs' claims and given the
                                 burden associated with collecting and producing it, the requests for this data are not proportional to the claims. The
                                 City agrees to produce the data described above in an effort to compromise, avoid onerous and costly discovery
                                 motion practice, and move the case forward to the merits. The agreement to produce this data is not intended to
                                 waive the City's arguments related to relevance, proportionality, or any other objections asserted in response to the
                                 RFPs.

                                 Patricia Ursea
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar3520841700173…                4/5
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                 On Thu, Nov 19, 2020 at 10:33 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                        Counsel,

                                        A ached please ﬁnd further correspondence regarding the City's responses to Plain ﬀs' RFPs, Set
                                        One. We look forward to hearing from you today regarding the City's produc on of data and other
                                        responsive documents.

                                        Thanks,
                                    #:7088
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 192 of 315 Page ID




                                        Shayla Myers | Senior Attorney
                                        Legal Aid Foundation of Los Angeles
                                        7000 S. Broadway | Los Angeles, CA 90003
                                        213.640.3983 direct | 213.640.3988 facsimile
                                        www.lafla.org | smyers@lafla.org




                                        This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                        and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or
                                        use of this information and note that such actions are prohibited. If you have received this transmission in error,
                                        kindly notify the sender and immediately delete this email and any files that may be attached.

                                 *****************Confidentiality Notice *************************
                                 This electronic message transmission contains information
                                 from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                 privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                 copying,
                                 distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                 please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                 saving in any manner.
                                 ********************************************************************




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar3520841700173…                     5/5
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 193 of 315 Page ID
                                    #:7089




                             EXHIBIT 11
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles



                                                                                                                              Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles
              1 message

              Shayla R. Myers <SMyers@lafla.org>                                                               Fri, Dec 4, 2020 at 5:01 PM
              To: Patricia Ursea <patricia.ursea@lacity.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, Pui-Yee Yu <PYu@lafla.org>,
              "Herbert, Benjamin Allen" <benjamin.herbert@kirkland.com>, Michael Onufer <michael.onufer@kirkland.com>, "Park,
              Patrick" <patrick.park@kirkland.com>, "Blake, Sam" <sam.blake@kirkland.com>, Cathy Sweetser
                                    #:7090
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 194 of 315 Page ID



              <catherine.sdshhh@gmail.com>, Justin Grams <justin.grams@lacity.org>

                    Patricia,

                    We will review your proposed terms and get back to you shortly.

                    Did you run searches to determine how many emails the terms are hi ng? We are amenable to qualifying
                    the terms, especially HOPE, but we need a baseline or some sampling to evidence whether the terms are in
                    fact overbroad or are genera ng false hits.

                    Thanks,

                    Shayla Myers | Senior Attorney
                    Legal Aid Foundation of Los Angeles
                    7000 S. Broadway | Los Angeles, CA 90003
                    213.640.3983 direct | 213.640.3988 facsimile
                    www.lafla.org | smyers@lafla.org




                    From: Patricia Ursea <patricia.ursea@lacity.org>
                    Sent: Friday, December 4, 2020 3:52 PM
                    To: Shayla R. Myers <SMyers@lafla.org>
                    Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                    <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                    <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                    <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>; Jus n Grams
                    <justin.grams@lacity.org>
                    Subject: Re: Garcia v. City of Los Angeles

                    Counsel:

                    Following up on the email search terms, the system is apparently not capable of running case-sensitive searches, which
                    makes the terms "CARE" and "HOPE" extremely overbroad. Based on how these terms are typically used in the relevant
                    context, we propose the following search terms instead:

                    H.O.P.E.
                    “hope program”
                    “hope team”
                    “hope unit”
                    “hope initiative”

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16851980458438…                            1/6
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                    C.A.R.E.
                    “care program”
                    “care team”
                    “care unit”
                    “care plus”
                    “care+”

                    [care /10 rollout or training or policy or protocol or operation or practice or launch or initiative or cleanup or cleanup or
                    homeless or encampment]

                    Please let us know whether you have any concerns or other sugges ons for reasonably limi ng these search terms.
                    Thank you.

                    Patricia        #:7091
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 195 of 315 Page ID




                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Tue, Dec 1, 2020 at 12:46 PM Patricia Ursea <patricia.ursea@lacity.org> wrote:
                     Thank you, Counsel. The City agrees to stipulate to the proposed extension of trial dates. We will ask the appropriate
                     IT departments to run the search terms you propose and will get back to you on the issues you raise in the
                     corresponding letter as soon as we receive the results.

                          We are continuing to work with the various departments to obtain the other data and information Plaintiffs requested
                          and will produce those documents as soon as they are available. Regarding the January 1, 2018 start date for
                          production, we understand that Plaintiffs agreed to limit their document requests to that date in prior meet-and-confer
                          discussions. As we understand it, the data at issue is not as straightforward to export and prepare for production as
                          Plaintiffs imagine and given that all of Plaintiffs' incidents occurred in 2019, and the requested data is related to
                          thousands of unrelated cleanups that did not involve Plaintiffs, the City believes beginning the production on January 1,
                          2018 is more than reasonable. On a related note, we learned that our colleague Felix Lebron will not be returning from
                          leave this week as anticipated and will not be returning until sometime in the new year. As we discussed, Felix
                          spearheaded the collection and production efforts for the City; we are doing our best to pick up where he left off and
                          complete the productions as soon as possible.

                          On a final discovery-related note, the City is still awaiting amended responses and further document production from
                          Plaintiffs in response to discovery the City served in August and about which the parties met and conferred on
                          September 30, 2020. For example, we have still not received any responses to the 11 interrogatories the City served on
                          Mr. El- Bey on August 14, 2020. If necessary, we can describe the outstanding discovery responses in separate
                          correspondence. But in the hopes of streamlining the parties' discovery-related efforts, we hope this serves as a
                          sufficient reminder and refer Plaintiffs to our letter dated September 16, 2020, which details the deficiencies in
                          Plaintiffs' initial objections and/or responses.

                          Thank you.

                          Patricia


                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16851980458438…           2/6
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.
                                    #:7092
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 196 of 315 Page ID




                          On Tue, Nov 24, 2020 at 4:43 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                 Counsel,

                                 Attached please find correspondence re: Plaintiffs' initial list of custodians and search terms for
                                 email discovery as well as our initial list of search terms. We look forward to hearing from you.

                                 Also, we appreciate Ms. Ursea's email confirming the City's intention to produce data contained
                                 in the MyLA311, WPIMS, and AMS databases and the representations related to the
                                 production of other documents. We will follow up with some further considerations next week.
                                 As an initial matter, we disagree with the City's decision to limit the production of data from
                                 these specific databases to only January 1, 2018, given that the data is a public record, as I
                                 noted on the call, and producing data going back to April 2016 will not create any more work
                                 for the City. We also do not understand why there will be yet another month delay before the
                                 City will produce these basic spreadsheets. It should be very straightforward for the City to
                                 export this data and provide it to Plaintiffs. Especially in light of the City's suggestion that we
                                 use the databases to identify additional documents responsive to our requests, we request the
                                 City provide us these databases immediately.

                                 Finally, the discovery cutoff in this case is two months. Given where the parties are in
                                 discovery as well as the current uncertainty related to COVID, we believe it is unreasonable
                                 for the parties to complete discovery by January 25, 2021. We suggest the parties seek a six
                                 month extension of all trial dates. Doing so will allow the parties to work towards the resolution
                                 of some of these issues without immediate motion practice related to the City's responses to
                                 Plaintiffs' discovery. We also think, in light of the current global pandemic, which has had a
                                 particular impact on our clients, that such an extension is warranted and would be granted by
                                 the Court. If the City is willing to stipulate to this continuance, please let us know and we will
                                 draft a stipulation and order for your review.

                                 We look forward to hearing from you on these matters.

                                 -Shayla



                                 Shayla Myers | Senior Attorney
                                 Legal Aid Foundation of Los Angeles
                                 7000 S. Broadway | Los Angeles, CA 90003
                                 213.640.3983 direct | 213.640.3988 facsimile
                                 www.lafla.org | smyers@lafla.org




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16851980458438…           3/6
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles




                                 From: Patricia Ursea <patricia.ursea@lacity.org>
                                 Sent: Thursday, November 19, 2020 5:07 PM
                                 To: Shayla R. Myers <SMyers@lafla.org>
                                 Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                                 <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                                 <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                                 <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>
                                 Subject: Re: Garcia v. City of Los Angeles

                                 Counsel,
                                    #:7093
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 197 of 315 Page ID




                                 As promised, below is an update on the database issues we discussed on Tuesday. Your letter raises a multitude of
                                 additional issues, which we will address separately as soon as we can. As you know, our colleague who has been
                                 primarily handling the City's discovery responses and related document collection is out on leave this month and will
                                 be returning on Nov. 30. While we have done our best to pick up where he left off, we do not have all the relevant
                                 history on document collection and production to be able to immediately respond to all the issues you raise. We will
                                 follow up on those issues as soon as we obtain the necessary information.

                                 MyLA 311 Database: With the two exceptions noted below, all data related to encampment cleanups from 1/1/18
                                 to the present will be exported into an Excel spreadsheet and produced. This will include data from all fields except
                                 for the contact information of the requestor, to protect confidentiality. Photographs associated with these cleanups
                                 are housed separately and there is no automated method for exporting them. As we have explained, the number of
                                 photographs associated with cleanups vary dramatically and could include as many as 700 photographs. Each
                                 photograph for each cleanup would need to be downloaded manually. If after seeing the data, Plaintiffs wish to
                                 request photographs for some reasonable subset of the cleanups, we can meet and confer about such a request. The
                                 anticipated date of completion is December 18, 2020.

                                 WPIMS database: With the exception discussed below, all data related to encampment cleanups from 1/1/18 to
                                 the present will be exported into an Excel spreadsheet adn produced. There is no automated method for exporting
                                 cleanup reports associated with the cleanups. These reports are stored as separate documents and each must be
                                 downloaded manually. If after seeing the data, Plaintiffs wish to request cleanup reports for some reasonable subset
                                 of the cleanups, we can meet and confer about such a request. The anticipated date of completion is December 18,
                                 2020.

                                 AMS database: We are waiting to hear back on what data is stored in AMS that is not also stored in MyLA. We
                                 understand there is significant overlap. To the extent there is data in AMS that is not stored in MyLA, that data will
                                 be produced. The anticipated date of completion is December 18, 2020.

                                 RFCs: RFCs are not stored electronically by the LAPD. They are stored in paper format and organized by month
                                 and year, not by the nature of the violation. The Criminal Branch has only one record of an RFC that was filed
                                 electronically; the remainder were filed in paper form and are not stored electronically. We are still exploring
                                 whether there is any feasible and reasonable way to satisfy Plaintiffs' request and will get back to you once we have
                                 exhausted any remaining possibilities.

                                 Complaints to LAPD: The City will export the intake summaries (i.e., the complaints) that relate to seizure or
                                 destruction of unhoused person's belongings into a spreadsheet and produce it. The spreadsheet will only include
                                 investigations that have been closed as ongoing investigations are privileged. The anticipated date of completion is
                                 December 18, 2020.

                                 Government Claims: We have confirmed that CityLaw has extremely limited search capabilities. Each search
                                 term must be run individually across the database, then the results must be reviewed for responsiveness. In addition,
                                 if paper claims are submitted, they are uploaded as pdfs and are not searchable. There is no specific field or
                                 combination of fields that would capture only seizure or destruction of unhoused persons' property. The City will
                                 run searches across the entire database and will export the text of all relevant claims into an Excel spreadsheet. The
                                 anticipated date of completion is December 18, 2020.

                                 Storage Data: The City intends to produce data tracked by Chrysalis. We are waiting to hear back from
                                 the Chrysalis coordinator, who is new to the position, on the details of the data and anticipated timeframe.

                                 ---

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16851980458438…               4/6
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                                 To be clear, the City's position continues to be that the data described above -- all of which involves cleanup
                                 operations wholly unrelated to Plaintiffs or their belongings -- is not relevant to Plaintiffs' claims and given the
                                 burden associated with collecting and producing it, the requests for this data are not proportional to the claims. The
                                 City agrees to produce the data described above in an effort to compromise, avoid onerous and costly discovery
                                 motion practice, and move the case forward to the merits. The agreement to produce this data is not intended to
                                 waive the City's arguments related to relevance, proportionality, or any other objections asserted in response to the
                                 RFPs.

                                 Patricia Ursea
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                    #:7094
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 198 of 315 Page ID


                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                 On Thu, Nov 19, 2020 at 10:33 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                        Counsel,

                                        A ached please ﬁnd further correspondence regarding the City's responses to Plain ﬀs' RFPs, Set
                                        One. We look forward to hearing from you today regarding the City's produc on of data and other
                                        responsive documents.

                                        Thanks,

                                        Shayla Myers | Senior Attorney
                                        Legal Aid Foundation of Los Angeles
                                        7000 S. Broadway | Los Angeles, CA 90003
                                        213.640.3983 direct | 213.640.3988 facsimile
                                        www.lafla.org | smyers@lafla.org




                                        This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                        and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or
                                        use of this information and note that such actions are prohibited. If you have received this transmission in error,
                                        kindly notify the sender and immediately delete this email and any files that may be attached.

                                 *****************Confidentiality Notice *************************
                                 This electronic message transmission contains information
                                 from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                 privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                 copying,
                                 distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                 please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                 saving in any manner.
                                 ********************************************************************

                    *****************Confidentiality Notice *************************
                    This electronic message transmission contains information
                    from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16851980458438…                     5/6
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                    and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                    distribution or use of the content of this information is prohibited. If you have received this communication in error, please
                    notify us immediately by e-mail and delete the original message and any attachments without reading or saving in any
                    manner.
                    ********************************************************************




                                    #:7095
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 199 of 315 Page ID




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16851980458438…          6/6
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 200 of 315 Page ID
                                    #:7096




                             EXHIBIT 12
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles



                                                                                                                             Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles
              1 message

              Patricia Ursea <patricia.ursea@lacity.org>                                                     Mon, Dec 7, 2020 at 9:00 AM
              To: "Shayla R. Myers" <SMyers@lafla.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, Pui-Yee Yu <PYu@lafla.org>,
              "Herbert, Benjamin Allen" <benjamin.herbert@kirkland.com>, Michael Onufer <michael.onufer@kirkland.com>, "Park,
              Patrick" <patrick.park@kirkland.com>, "Blake, Sam" <sam.blake@kirkland.com>, Cathy Sweetser
                                    #:7097
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 201 of 315 Page ID



              <catherine.sdshhh@gmail.com>, Justin Grams <justin.grams@lacity.org>

                    Thank you, Counsel. IT has not yet run the searches but as we believe it is highly likely that the word "hope" and possibly
                    "care" will result in false hits, we wanted to be prepared with alternative search terms that we can give IT at the outset. IT
                    can run the searches first without limitations and then with the limitations but we wanted to get the Plaintiffs' weigh-in on
                    the alternative search terms to minimize the potential for delay.

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Fri, Dec 4, 2020 at 5:01 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Patricia,

                          We will review your proposed terms and get back to you shortly.

                          Did you run searches to determine how many emails the terms are hi ng? We are amenable to
                          qualifying the terms, especially HOPE, but we need a baseline or some sampling to evidence whether the
                          terms are in fact overbroad or are genera ng false hits.

                          Thanks,

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar2371662141511…                           1/6
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles


                          From: Patricia Ursea <patricia.ursea@lacity.org>
                          Sent: Friday, December 4, 2020 3:52 PM
                          To: Shayla R. Myers <SMyers@lafla.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                          <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                          <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                          <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>; Jus n Grams
                          <justin.grams@lacity.org>
                          Subject: Re: Garcia v. City of Los Angeles

                          Counsel:  #:7098
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 202 of 315 Page ID




                          Following up on the email search terms, the system is apparently not capable of running case-sensitive searches, which
                          makes the terms "CARE" and "HOPE" extremely overbroad. Based on how these terms are typically used in the
                          relevant context, we propose the following search terms instead:

                          H.O.P.E.
                          “hope program”
                          “hope team”
                          “hope unit”
                          “hope initiative”

                          C.A.R.E.
                          “care program”
                          “care team”
                          “care unit”
                          “care plus”
                          “care+”

                          [care /10 rollout or training or policy or protocol or operation or practice or launch or initiative or cleanup or cleanup or
                          homeless or encampment]

                          Please let us know whether you have any concerns or other sugges ons for reasonably limi ng these search terms.
                          Thank you.

                          Patricia

                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                          On Tue, Dec 1, 2020 at 12:46 PM Patricia Ursea <patricia.ursea@lacity.org> wrote:
                           Thank you, Counsel. The City agrees to stipulate to the proposed extension of trial dates. We will ask the
                           appropriate IT departments to run the search terms you propose and will get back to you on the issues you raise in
                           the corresponding letter as soon as we receive the results.

                                 We are continuing to work with the various departments to obtain the other data and information Plaintiffs requested
                                 and will produce those documents as soon as they are available. Regarding the January 1, 2018 start date for
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar2371662141511…               2/6
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                                 production, we understand that Plaintiffs agreed to limit their document requests to that date in prior meet-and-
                                 confer discussions. As we understand it, the data at issue is not as straightforward to export and prepare for
                                 production as Plaintiffs imagine and given that all of Plaintiffs' incidents occurred in 2019, and the requested data is
                                 related to thousands of unrelated cleanups that did not involve Plaintiffs, the City believes beginning the production
                                 on January 1, 2018 is more than reasonable. On a related note, we learned that our colleague Felix Lebron will not be
                                 returning from leave this week as anticipated and will not be returning until sometime in the new year. As we
                                 discussed, Felix spearheaded the collection and production efforts for the City; we are doing our best to pick up where
                                 he left off and complete the productions as soon as possible.

                                 On a final discovery-related note, the City is still awaiting amended responses and further document production from
                                 Plaintiffs in response to discovery the City served in August and about which the parties met and conferred on
                                 September 30, 2020. For example, we have still not received any responses to the 11 interrogatories the City served
                                 on Mr. El- Bey on August 14, 2020. If necessary, we can describe the outstanding discovery responses in separate
                                 correspondence. But in the hopes of streamlining the parties' discovery-related efforts, we hope this serves as a
                                    #:7099
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 203 of 315 Page ID


                                 sufficient reminder and refer Plaintiffs to our letter dated September 16, 2020, which details the deficiencies in
                                 Plaintiffs' initial objections and/or responses.

                                 Thank you.

                                 Patricia


                                 Patricia Ursea
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                 On Tue, Nov 24, 2020 at 4:43 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                        Counsel,

                                        Attached please find correspondence re: Plaintiffs' initial list of custodians and search terms
                                        for email discovery as well as our initial list of search terms. We look forward to hearing from
                                        you.

                                        Also, we appreciate Ms. Ursea's email confirming the City's intention to produce data
                                        contained in the MyLA311, WPIMS, and AMS databases and the representations related to
                                        the production of other documents. We will follow up with some further considerations next
                                        week. As an initial matter, we disagree with the City's decision to limit the production of data
                                        from these specific databases to only January 1, 2018, given that the data is a public record,
                                        as I noted on the call, and producing data going back to April 2016 will not create any more
                                        work for the City. We also do not understand why there will be yet another month delay
                                        before the City will produce these basic spreadsheets. It should be very straightforward for
                                        the City to export this data and provide it to Plaintiffs. Especially in light of the City's
                                        suggestion that we use the databases to identify additional documents responsive to our
                                        requests, we request the City provide us these databases immediately.

                                        Finally, the discovery cutoff in this case is two months. Given where the parties are in
                                        discovery as well as the current uncertainty related to COVID, we believe it is unreasonable
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar2371662141511…                 3/6
        3/24/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                                        for the parties to complete discovery by January 25, 2021. We suggest the parties seek a six
                                        month extension of all trial dates. Doing so will allow the parties to work towards the
                                        resolution of some of these issues without immediate motion practice related to the City's
                                        responses to Plaintiffs' discovery. We also think, in light of the current global pandemic,
                                        which has had a particular impact on our clients, that such an extension is warranted and
                                        would be granted by the Court. If the City is willing to stipulate to this continuance, please let
                                        us know and we will draft a stipulation and order for your review.

                                        We look forward to hearing from you on these matters.

                                        -Shayla
                                    #:7100
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 204 of 315 Page ID




                                        Shayla Myers | Senior Attorney
                                        Legal Aid Foundation of Los Angeles
                                        7000 S. Broadway | Los Angeles, CA 90003
                                        213.640.3983 direct | 213.640.3988 facsimile
                                        www.lafla.org | smyers@lafla.org




                                        From: Patricia Ursea <patricia.ursea@lacity.org>
                                        Sent: Thursday, November 19, 2020 5:07 PM
                                        To: Shayla R. Myers <SMyers@lafla.org>
                                        Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                                        <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                                        <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                                        <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>
                                        Subject: Re: Garcia v. City of Los Angeles

                                        Counsel,

                                        As promised, below is an update on the database issues we discussed on Tuesday. Your letter raises a multitude of
                                        additional issues, which we will address separately as soon as we can. As you know, our colleague who has been
                                        primarily handling the City's discovery responses and related document collection is out on leave this month and
                                        will be returning on Nov. 30. While we have done our best to pick up where he left off, we do not have all the
                                        relevant history on document collection and production to be able to immediately respond to all the issues you
                                        raise. We will follow up on those issues as soon as we obtain the necessary information.

                                        MyLA 311 Database: With the two exceptions noted below, all data related to encampment cleanups from
                                        1/1/18 to the present will be exported into an Excel spreadsheet and produced. This will include data from all fields
                                        except for the contact information of the requestor, to protect confidentiality. Photographs associated with these
                                        cleanups are housed separately and there is no automated method for exporting them. As we have explained, the
                                        number of photographs associated with cleanups vary dramatically and could include as many as 700
                                        photographs. Each photograph for each cleanup would need to be downloaded manually. If after seeing the data,
                                        Plaintiffs wish to request photographs for some reasonable subset of the cleanups, we can meet and confer about
                                        such a request. The anticipated date of completion is December 18, 2020.

                                        WPIMS database: With the exception discussed below, all data related to encampment cleanups from 1/1/18 to
                                        the present will be exported into an Excel spreadsheet adn produced. There is no automated method for exporting
                                        cleanup reports associated with the cleanups. These reports are stored as separate documents and each must be
                                        downloaded manually. If after seeing the data, Plaintiffs wish to request cleanup reports for some reasonable
                                        subset of the cleanups, we can meet and confer about such a request. The anticipated date of completion is
                                        December 18, 2020.

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar2371662141511…                     4/6
        3/24/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                                        AMS database: We are waiting to hear back on what data is stored in AMS that is not also stored in MyLA. We
                                        understand there is significant overlap. To the extent there is data in AMS that is not stored in MyLA, that data
                                        will be produced. The anticipated date of completion is December 18, 2020.

                                        RFCs: RFCs are not stored electronically by the LAPD. They are stored in paper format and organized by month
                                        and year, not by the nature of the violation. The Criminal Branch has only one record of an RFC that was filed
                                        electronically; the remainder were filed in paper form and are not stored electronically. We are still exploring
                                        whether there is any feasible and reasonable way to satisfy Plaintiffs' request and will get back to you once we have
                                        exhausted any remaining possibilities.

                                        Complaints to LAPD: The City will export the intake summaries (i.e., the complaints) that relate to seizure or
                                        destruction of unhoused person's belongings into a spreadsheet and produce it. The spreadsheet will only include
                                        investigations that have been closed as ongoing investigations are privileged. The anticipated date of completion is
                                        December 18, 2020.
                                    #:7101
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 205 of 315 Page ID




                                        Government Claims: We have confirmed that CityLaw has extremely limited search capabilities. Each search
                                        term must be run individually across the database, then the results must be reviewed for responsiveness. In
                                        addition, if paper claims are submitted, they are uploaded as pdfs and are not searchable. There is no specific field
                                        or combination of fields that would capture only seizure or destruction of unhoused persons' property. The City
                                        will run searches across the entire database and will export the text of all relevant claims into an Excel
                                        spreadsheet. The anticipated date of completion is December 18, 2020.

                                        Storage Data: The City intends to produce data tracked by Chrysalis. We are waiting to hear back from
                                        the Chrysalis coordinator, who is new to the position, on the details of the data and anticipated timeframe.

                                        ---
                                        To be clear, the City's position continues to be that the data described above -- all of which involves cleanup
                                        operations wholly unrelated to Plaintiffs or their belongings -- is not relevant to Plaintiffs' claims and given the
                                        burden associated with collecting and producing it, the requests for this data are not proportional to the claims.
                                        The City agrees to produce the data described above in an effort to compromise, avoid onerous and costly discovery
                                        motion practice, and move the case forward to the merits. The agreement to produce this data is not intended to
                                        waive the City's arguments related to relevance, proportionality, or any other objections asserted in response to the
                                        RFPs.

                                        Patricia Ursea
                                        Deputy City Attorney, City of Los Angeles
                                        Business & Complex Litigation
                                        City Hall East
                                        200 N. Main Street, 6th Floor
                                        Los Angeles, California 90012
                                        Patricia.Ursea@lacity.org
                                        (213) 978-7569

                                        This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                        contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not
                                        read, copy, or distribute this message or any attachment. If you have received this communication in error, please
                                        notify me immediately by e-mail and then delete all copies of this message and any attachments without reading or
                                        saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet
                                        is not secure. Do not send confidential or sensitive information, such as social security numbers, account numbers,
                                        personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                        On Thu, Nov 19, 2020 at 10:33 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                              Counsel,

                                              A ached please ﬁnd further correspondence regarding the City's responses to Plain ﬀs' RFPs, Set
                                              One. We look forward to hearing from you today regarding the City's produc on of data and other
                                              responsive documents.

                                              Thanks,

                                              Shayla Myers | Senior Attorney
                                              Legal Aid Foundation of Los Angeles

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar2371662141511…                     5/6
        3/24/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                                              7000 S. Broadway | Los Angeles, CA 90003
                                              213.640.3983 direct | 213.640.3988 facsimile
                                              www.lafla.org | smyers@lafla.org




                                              This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                              and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or
                                              use of this information and note that such actions are prohibited. If you have received this transmission in error,
                                              kindly notify the sender and immediately delete this email and any files that may be attached.
                                    #:7102

                                        *****************Confidentiality Notice *************************
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 206 of 315 Page ID




                                        This electronic message transmission contains information
                                        from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                        privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                        copying,
                                        distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                        please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                        saving in any manner.
                                        ********************************************************************

                          *****************Confidentiality Notice *************************
                          This electronic message transmission contains information
                          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                          and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                          distribution or use of the content of this information is prohibited. If you have received this communication in error,
                          please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
                          in any manner.
                          ********************************************************************




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-a%3Ar2371662141511…                           6/6
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 207 of 315 Page ID
                                    #:7103




                             EXHIBIT 13
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles



                                                                                                                              Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles
              1 message

              Shayla R. Myers <SMyers@lafla.org>                                                             Mon, Dec 7, 2020 at 5:04 PM
              To: Patricia Ursea <patricia.ursea@lacity.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, Pui-Yee Yu <PYu@lafla.org>,
              "Herbert, Benjamin Allen" <benjamin.herbert@kirkland.com>, Michael Onufer <michael.onufer@kirkland.com>, "Park,
              Patrick" <patrick.park@kirkland.com>, "Blake, Sam" <sam.blake@kirkland.com>, Cathy Sweetser
                                    #:7104
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 208 of 315 Page ID



              <catherine.sdshhh@gmail.com>, Justin Grams <justin.grams@lacity.org>

                    Counsel,

                    When do you intend to run the searches? We provided the list to you almost two weeks ago, with an
                    expecta on that you would quickly run the searches and provide a hit report, so we would have a baseline
                    to discuss limi ng the results. We appreciate that you do not want any more delay, but we're confused as
                    to why there has already been such a delay, and how long we can an cipate un l we get the results of these
                    searches.

                    With regards to the proposed limiters, we are ﬁne with running both the original terms and running them
                    with limiters, so we can compare the results.

                    Rather than using speciﬁc exact phrases, we would propose using proximity searches:

                    HOPE:

                    H.O.P.E.
                    HOPE /5 program or team or unit or ini a ve

                     For all custodians: [HOPE /30 homeless or encampment]
                    For custodians not within LAPD, add: [/30 LAPD or oﬃcer]
                      For custodians not within LA SAN: add [/30 sanitation or LASAN or "LA San"]



                    CARE:

                    C.A.R.E.
                    CARE+
                    care /5 (plus or team or program or unit)
                    [care /30 rollout or training or policy or protocol or operation or practice or launch or initiative or clean or cleanup or
                    homeless or encampment or "service day" or trash or "bulky item"]
                    For custodians not within LA SAN: add [sanitation or LASAN or "LA San"]



                    We expect that we will be able to sample the results, to see if the extent to which there are false hits from
                    HOPE and CARE. While we appreciate that these are ordinary words, they are also speciﬁc terms of art
                    related to the case, and we expect at least with CARE, that a signiﬁcant number of responsive emails will
                    use CARE standing alone, without iden ﬁable terms we can use to limit the results.



        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16854700017146…                            1/7
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                    Given the back and forth that will inevitably be required to address these issues, we'd appreciate both an
                    answer to our ques on about the City's expected meline, and that the par es can move more quickly to
                    address these issues.

                    Thanks,


                    Shayla Myers | Senior Attorney
                    Legal Aid Foundation of Los Angeles
                    7000 S. Broadway | Los Angeles, CA 90003
                    213.640.3983 direct | 213.640.3988 facsimile
                    www.lafla.org | smyers@lafla.org
                                    #:7105
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 209 of 315 Page ID




                    From: Patricia Ursea <patricia.ursea@lacity.org>
                    Sent: Monday, December 7, 2020 9:00 AM
                    To: Shayla R. Myers <SMyers@lafla.org>
                    Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                    <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                    <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                    <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>; Jus n Grams
                    <justin.grams@lacity.org>
                    Subject: Re: Garcia v. City of Los Angeles

                    Thank you, Counsel. IT has not yet run the searches but as we believe it is highly likely that the word "hope" and possibly
                    "care" will result in false hits, we wanted to be prepared with alternative search terms that we can give IT at the outset. IT
                    can run the searches first without limitations and then with the limitations but we wanted to get the Plaintiffs' weigh-in on
                    the alternative search terms to minimize the potential for delay.

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Fri, Dec 4, 2020 at 5:01 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Patricia,

                          We will review your proposed terms and get back to you shortly.

                          Did you run searches to determine how many emails the terms are hi ng? We are amenable to
                          qualifying the terms, especially HOPE, but we need a baseline or some sampling to evidence whether the
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16854700017146…          2/7
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                          terms are in fact overbroad or are genera ng false hits.

                          Thanks,

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                                    #:7106
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 210 of 315 Page ID




                          From: Patricia Ursea <patricia.ursea@lacity.org>
                          Sent: Friday, December 4, 2020 3:52 PM
                          To: Shayla R. Myers <SMyers@lafla.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                          <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                          <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                          <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>; Jus n Grams
                          <justin.grams@lacity.org>
                          Subject: Re: Garcia v. City of Los Angeles

                          Counsel:

                          Following up on the email search terms, the system is apparently not capable of running case-sensitive searches, which
                          makes the terms "CARE" and "HOPE" extremely overbroad. Based on how these terms are typically used in the
                          relevant context, we propose the following search terms instead:

                          H.O.P.E.
                          “hope program”
                          “hope team”
                          “hope unit”
                          “hope initiative”

                          C.A.R.E.
                          “care program”
                          “care team”
                          “care unit”
                          “care plus”
                          “care+”

                          [care /10 rollout or training or policy or protocol or operation or practice or launch or initiative or cleanup or cleanup or
                          homeless or encampment]

                          Please let us know whether you have any concerns or other sugges ons for reasonably limi ng these search terms.
                          Thank you.

                          Patricia

                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16854700017146…               3/7
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles


                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                          On Tue, Dec 1, 2020 at 12:46 PM Patricia Ursea <patricia.ursea@lacity.org> wrote:
                           Thank you, Counsel. The City agrees to stipulate to the proposed extension of trial dates. We will ask the
                           appropriate IT departments to run the search terms you propose and will get back to you on the issues you raise in
                           the corresponding letter as soon as we receive the results.
                                    #:7107
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 211 of 315 Page ID




                                 We are continuing to work with the various departments to obtain the other data and information Plaintiffs requested
                                 and will produce those documents as soon as they are available. Regarding the January 1, 2018 start date for
                                 production, we understand that Plaintiffs agreed to limit their document requests to that date in prior meet-and-
                                 confer discussions. As we understand it, the data at issue is not as straightforward to export and prepare for
                                 production as Plaintiffs imagine and given that all of Plaintiffs' incidents occurred in 2019, and the requested data is
                                 related to thousands of unrelated cleanups that did not involve Plaintiffs, the City believes beginning the production
                                 on January 1, 2018 is more than reasonable. On a related note, we learned that our colleague Felix Lebron will not be
                                 returning from leave this week as anticipated and will not be returning until sometime in the new year. As we
                                 discussed, Felix spearheaded the collection and production efforts for the City; we are doing our best to pick up where
                                 he left off and complete the productions as soon as possible.

                                 On a final discovery-related note, the City is still awaiting amended responses and further document production from
                                 Plaintiffs in response to discovery the City served in August and about which the parties met and conferred on
                                 September 30, 2020. For example, we have still not received any responses to the 11 interrogatories the City served
                                 on Mr. El- Bey on August 14, 2020. If necessary, we can describe the outstanding discovery responses in separate
                                 correspondence. But in the hopes of streamlining the parties' discovery-related efforts, we hope this serves as a
                                 sufficient reminder and refer Plaintiffs to our letter dated September 16, 2020, which details the deficiencies in
                                 Plaintiffs' initial objections and/or responses.

                                 Thank you.

                                 Patricia


                                 Patricia Ursea
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                 On Tue, Nov 24, 2020 at 4:43 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                        Counsel,

                                        Attached please find correspondence re: Plaintiffs' initial list of custodians and search terms
                                        for email discovery as well as our initial list of search terms. We look forward to hearing from
                                        you.

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16854700017146…                 4/7
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                                        Also, we appreciate Ms. Ursea's email confirming the City's intention to produce data
                                        contained in the MyLA311, WPIMS, and AMS databases and the representations related to
                                        the production of other documents. We will follow up with some further considerations next
                                        week. As an initial matter, we disagree with the City's decision to limit the production of data
                                        from these specific databases to only January 1, 2018, given that the data is a public record,
                                        as I noted on the call, and producing data going back to April 2016 will not create any more
                                        work for the City. We also do not understand why there will be yet another month delay
                                        before the City will produce these basic spreadsheets. It should be very straightforward for
                                        the City to export this data and provide it to Plaintiffs. Especially in light of the City's
                                        suggestion that we use the databases to identify additional documents responsive to our
                                        requests, we request the City provide us these databases immediately.
                                    #:7108
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 212 of 315 Page ID




                                        Finally, the discovery cutoff in this case is two months. Given where the parties are in
                                        discovery as well as the current uncertainty related to COVID, we believe it is unreasonable
                                        for the parties to complete discovery by January 25, 2021. We suggest the parties seek a six
                                        month extension of all trial dates. Doing so will allow the parties to work towards the
                                        resolution of some of these issues without immediate motion practice related to the City's
                                        responses to Plaintiffs' discovery. We also think, in light of the current global pandemic,
                                        which has had a particular impact on our clients, that such an extension is warranted and
                                        would be granted by the Court. If the City is willing to stipulate to this continuance, please let
                                        us know and we will draft a stipulation and order for your review.

                                        We look forward to hearing from you on these matters.

                                        -Shayla



                                        Shayla Myers | Senior Attorney
                                        Legal Aid Foundation of Los Angeles
                                        7000 S. Broadway | Los Angeles, CA 90003
                                        213.640.3983 direct | 213.640.3988 facsimile
                                        www.lafla.org | smyers@lafla.org




                                        From: Patricia Ursea <patricia.ursea@lacity.org>
                                        Sent: Thursday, November 19, 2020 5:07 PM
                                        To: Shayla R. Myers <SMyers@lafla.org>
                                        Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                                        <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                                        <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                                        <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>
                                        Subject: Re: Garcia v. City of Los Angeles

                                        Counsel,

                                        As promised, below is an update on the database issues we discussed on Tuesday. Your letter raises a multitude of
                                        additional issues, which we will address separately as soon as we can. As you know, our colleague who has been
                                        primarily handling the City's discovery responses and related document collection is out on leave this month and
                                        will be returning on Nov. 30. While we have done our best to pick up where he left off, we do not have all the
                                        relevant history on document collection and production to be able to immediately respond to all the issues you
                                        raise. We will follow up on those issues as soon as we obtain the necessary information.
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16854700017146…                 5/7
        4/3/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles


                                        MyLA 311 Database: With the two exceptions noted below, all data related to encampment cleanups from
                                        1/1/18 to the present will be exported into an Excel spreadsheet and produced. This will include data from all fields
                                        except for the contact information of the requestor, to protect confidentiality. Photographs associated with these
                                        cleanups are housed separately and there is no automated method for exporting them. As we have explained, the
                                        number of photographs associated with cleanups vary dramatically and could include as many as 700
                                        photographs. Each photograph for each cleanup would need to be downloaded manually. If after seeing the data,
                                        Plaintiffs wish to request photographs for some reasonable subset of the cleanups, we can meet and confer about
                                        such a request. The anticipated date of completion is December 18, 2020.

                                        WPIMS database: With the exception discussed below, all data related to encampment cleanups from 1/1/18 to
                                        the present will be exported into an Excel spreadsheet adn produced. There is no automated method for exporting
                                        cleanup reports associated with the cleanups. These reports are stored as separate documents and each must be
                                        downloaded manually. If after seeing the data, Plaintiffs wish to request cleanup reports for some reasonable
                                    #:7109
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 213 of 315 Page ID


                                        subset of the cleanups, we can meet and confer about such a request. The anticipated date of completion is
                                        December 18, 2020.

                                        AMS database: We are waiting to hear back on what data is stored in AMS that is not also stored in MyLA. We
                                        understand there is significant overlap. To the extent there is data in AMS that is not stored in MyLA, that data
                                        will be produced. The anticipated date of completion is December 18, 2020.

                                        RFCs: RFCs are not stored electronically by the LAPD. They are stored in paper format and organized by month
                                        and year, not by the nature of the violation. The Criminal Branch has only one record of an RFC that was filed
                                        electronically; the remainder were filed in paper form and are not stored electronically. We are still exploring
                                        whether there is any feasible and reasonable way to satisfy Plaintiffs' request and will get back to you once we have
                                        exhausted any remaining possibilities.

                                        Complaints to LAPD: The City will export the intake summaries (i.e., the complaints) that relate to seizure or
                                        destruction of unhoused person's belongings into a spreadsheet and produce it. The spreadsheet will only include
                                        investigations that have been closed as ongoing investigations are privileged. The anticipated date of completion is
                                        December 18, 2020.

                                        Government Claims: We have confirmed that CityLaw has extremely limited search capabilities. Each search
                                        term must be run individually across the database, then the results must be reviewed for responsiveness. In
                                        addition, if paper claims are submitted, they are uploaded as pdfs and are not searchable. There is no specific field
                                        or combination of fields that would capture only seizure or destruction of unhoused persons' property. The City
                                        will run searches across the entire database and will export the text of all relevant claims into an Excel
                                        spreadsheet. The anticipated date of completion is December 18, 2020.

                                        Storage Data: The City intends to produce data tracked by Chrysalis. We are waiting to hear back from
                                        the Chrysalis coordinator, who is new to the position, on the details of the data and anticipated timeframe.

                                        ---
                                        To be clear, the City's position continues to be that the data described above -- all of which involves cleanup
                                        operations wholly unrelated to Plaintiffs or their belongings -- is not relevant to Plaintiffs' claims and given the
                                        burden associated with collecting and producing it, the requests for this data are not proportional to the claims.
                                        The City agrees to produce the data described above in an effort to compromise, avoid onerous and costly discovery
                                        motion practice, and move the case forward to the merits. The agreement to produce this data is not intended to
                                        waive the City's arguments related to relevance, proportionality, or any other objections asserted in response to the
                                        RFPs.

                                        Patricia Ursea
                                        Deputy City Attorney, City of Los Angeles
                                        Business & Complex Litigation
                                        City Hall East
                                        200 N. Main Street, 6th Floor
                                        Los Angeles, California 90012
                                        Patricia.Ursea@lacity.org
                                        (213) 978-7569

                                        This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                        contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not
                                        read, copy, or distribute this message or any attachment. If you have received this communication in error, please
                                        notify me immediately by e-mail and then delete all copies of this message and any attachments without reading or
                                        saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16854700017146…                     6/7
        4/3/2021                                                                    City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                                        is not secure. Do not send confidential or sensitive information, such as social security numbers, account numbers,
                                        personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                        On Thu, Nov 19, 2020 at 10:33 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                              Counsel,

                                              A ached please ﬁnd further correspondence regarding the City's responses to Plain ﬀs' RFPs, Set
                                              One. We look forward to hearing from you today regarding the City's produc on of data and other
                                              responsive documents.

                                    #:7110    Thanks,
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 214 of 315 Page ID




                                              Shayla Myers | Senior Attorney
                                              Legal Aid Foundation of Los Angeles
                                              7000 S. Broadway | Los Angeles, CA 90003
                                              213.640.3983 direct | 213.640.3988 facsimile
                                              www.lafla.org | smyers@lafla.org




                                              This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                              and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or
                                              use of this information and note that such actions are prohibited. If you have received this transmission in error,
                                              kindly notify the sender and immediately delete this email and any files that may be attached.

                                        *****************Confidentiality Notice *************************
                                        This electronic message transmission contains information
                                        from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                        privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                        copying,
                                        distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                        please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                        saving in any manner.
                                        ********************************************************************

                          *****************Confidentiality Notice *************************
                          This electronic message transmission contains information
                          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                          and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                          distribution or use of the content of this information is prohibited. If you have received this communication in error,
                          please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
                          in any manner.
                          ********************************************************************

                    *****************Confidentiality Notice *************************
                    This electronic message transmission contains information
                    from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                    and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                    distribution or use of the content of this information is prohibited. If you have received this communication in error, please
                    notify us immediately by e-mail and delete the original message and any attachments without reading or saving in any
                    manner.
                    ********************************************************************




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1683814695514707396%7Cmsg-f%3A16854700017146…                           7/7
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 215 of 315 Page ID
                                    #:7111




                             EXHIBIT 14
        3/26/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles



                                                                                                                             Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles
              Patricia Ursea <patricia.ursea@lacity.org>                                                    Tue, Dec 8, 2020 at 12:58 PM
              To: "Shayla R. Myers" <SMyers@lafla.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, Pui-Yee Yu <PYu@lafla.org>,
              "Herbert, Benjamin Allen" <benjamin.herbert@kirkland.com>, Michael Onufer <michael.onufer@kirkland.com>, "Park,
              Patrick" <patrick.park@kirkland.com>, "Blake, Sam" <sam.blake@kirkland.com>, Cathy Sweetser
              <catherine.sdshhh@gmail.com>, Justin Grams <justin.grams@lacity.org>
                                    #:7112
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 216 of 315 Page ID




                    Counsel:

                    As you know, we do not run searches but rather submit search requests to the appropriate IT departments, which must
                    construct and run searches, and download documents, not only for this case but a multitude of other cases the City is
                    involved in, CPRA requests, and a variety of other reasons. The search process, which is detailed in the City's objections
                    to the Plaintiffs' RFPs and in the City's letters of August 24, 2020 and September 25, 2020, is resource-intensive and
                    time-consuming. Furthermore, each time a request is submitted, it goes to the back of line. Given that Plaintiffs have
                    asked the City to run very broad searches, including two words that are extremely common in emails (e.g., "I hope you
                    are well"; "Take care,"), involving over 40 custodians, we thought it would be more efficient to construct alternative
                    search parameters to address obvious overbreadth issues so that IT could run the searches as part of one request.

                    We had intended to also meet-and-confer up front as to some of the other custodians and search terms. For example, Gita
                    O'Neil is an attorney and the term "56.11" is likely to result in an enormous number of privileged documents that would
                    burden the review process in a manner we do not believe is proportional to the needs of the case. We were exploring
                    options for narrowing the results that we planned to confer with Plaintiffs about but given that this approach has led to
                    accusations of intentional delay, we will do as Plaintiffs wish and request IT to run an initial search with no limitations,
                    then meet-and-confer if needed, and then request additional searches if appropriate.

                    On the subject of the alleged delay, your email does not accurately reflect the relevant timeline of the parties' search term
                    negotiations. The City agreed to meet and confer about custodians and search terms on August 25, 2020. The City later
                    reiterated that agreement in a letter dated September 25, 2020. Plaintiffs did not provide the custodians and search term
                    proposal until November 24, 2020, which also happened to be two days before Thanksgiving. That Thursday and Friday
                    were City holidays and many employees were out on other days that week, including myself. Upon returning the following
                    week, we consulted with IT about the proposed searches. When we discovered that the searches IT runs are not case
                    sensitive, we then developed alternative search parameters to address the CARE and HOPE issues, which we shared with
                    Plaintiffs on Friday of that week.

                    In response to your question, with the exception noted below, we aim to submit the requests to the various IT
                    departments this week, including the alternative search parameters you suggested for CARE and HOPE. The exception is
                    that we will need to further meet and confer concerning Plaintiffs' request for "council staff" from the four Council
                    Districts. A preliminary inquiry indicates that this would require searching emails for over 60 employees, not including
                    former employees. As a compromise, we are working on identifying the employees in each Council District that were/are
                    most likely to communicate about cleanups, 56.11, and related authorizations 2018 to the present. We will propose a
                    subset of custodians from those Council Districts once we have completed our inquiry. In the meantime, if you are aware
                    of the names of specific employees in the Council Districts you believe would have relevant information, please let us
                    know.

                    Patricia

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permmsgid=msg-a%3Ar-1705294508778776351&simpl=msg-a%3Ar-17052945…                           1/8
        3/26/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Mon, Dec 7, 2020 at 5:04 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Counsel,

                          When do you intend to run the searches? We provided the list to you almost two weeks ago, with an
                          expecta on that you would quickly run the searches and provide a hit report, so we would have a
                          baseline to discuss limi ng the results. We appreciate that you do not want any more delay, but we're
                                    #:7113
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 217 of 315 Page ID




                          confused as to why there has already been such a delay, and how long we can an cipate un l we get the
                          results of these searches.

                          With regards to the proposed limiters, we are ﬁne with running both the original terms and running them
                          with limiters, so we can compare the results.

                          Rather than using speciﬁc exact phrases, we would propose using proximity searches:

                          HOPE:

                          H.O.P.E.
                          HOPE /5 program or team or unit or ini a ve

                           For all custodians: [HOPE /30 homeless or encampment]
                          For custodians not within LAPD, add: [/30 LAPD or oﬃcer]
                            For custodians not within LA SAN: add [/30 sanitation or LASAN or "LA San"]



                          CARE:

                          C.A.R.E.
                          CARE+
                          care /5 (plus or team or program or unit)
                          [care /30 rollout or training or policy or protocol or operation or practice or launch or initiative or clean or cleanup or
                          homeless or encampment or "service day" or trash or "bulky item"]
                          For custodians not within LA SAN: add [sanitation or LASAN or "LA San"]



                          We expect that we will be able to sample the results, to see if the extent to which there are false hits
                          from HOPE and CARE. While we appreciate that these are ordinary words, they are also speciﬁc terms of
                          art related to the case, and we expect at least with CARE, that a signiﬁcant number of responsive emails
                          will use CARE standing alone, without iden ﬁable terms we can use to limit the results.

                          Given the back and forth that will inevitably be required to address these issues, we'd appreciate both an
                          answer to our ques on about the City's expected meline, and that the par es can move more quickly to
                          address these issues.

                          Thanks,


                          Shayla Myers | Senior Attorney

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permmsgid=msg-a%3Ar-1705294508778776351&simpl=msg-a%3Ar-17052945…             2/8
        3/26/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                          From: Patricia Ursea <patricia.ursea@lacity.org>
                          Sent: Monday, December 7, 2020 9:00 AM
                                    #:7114
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 218 of 315 Page ID




                          To: Shayla R. Myers <SMyers@lafla.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                          <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                          <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                          <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>; Jus n Grams
                          <justin.grams@lacity.org>
                          Subject: Re: Garcia v. City of Los Angeles

                          Thank you, Counsel. IT has not yet run the searches but as we believe it is highly likely that the word "hope" and
                          possibly "care" will result in false hits, we wanted to be prepared with alternative search terms that we can give IT at the
                          outset. IT can run the searches first without limitations and then with the limitations but we wanted to get the
                          Plaintiffs' weigh-in on the alternative search terms to minimize the potential for delay.

                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                          On Fri, Dec 4, 2020 at 5:01 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                 Patricia,

                                 We will review your proposed terms and get back to you shortly.

                                 Did you run searches to determine how many emails the terms are hi ng? We are amenable to
                                 qualifying the terms, especially HOPE, but we need a baseline or some sampling to evidence whether
                                 the terms are in fact overbroad or are genera ng false hits.

                                 Thanks,

                                 Shayla Myers | Senior Attorney
                                 Legal Aid Foundation of Los Angeles
                                 7000 S. Broadway | Los Angeles, CA 90003
                                 213.640.3983 direct | 213.640.3988 facsimile
                                 www.lafla.org | smyers@lafla.org

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permmsgid=msg-a%3Ar-1705294508778776351&simpl=msg-a%3Ar-17052945…              3/8
        3/26/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles




                                 From: Patricia Ursea <patricia.ursea@lacity.org>
                                 Sent: Friday, December 4, 2020 3:52 PM
                                 To: Shayla R. Myers <SMyers@lafla.org>
                                 Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                                 <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                                    #:7115
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 219 of 315 Page ID


                                 <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                                 <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>; Jus n Grams
                                 <justin.grams@lacity.org>
                                 Subject: Re: Garcia v. City of Los Angeles

                                 Counsel:

                                 Following up on the email search terms, the system is apparently not capable of running case-sensitive searches,
                                 which makes the terms "CARE" and "HOPE" extremely overbroad. Based on how these terms are typically used in
                                 the relevant context, we propose the following search terms instead:

                                 H.O.P.E.
                                 “hope program”
                                 “hope team”
                                 “hope unit”
                                 “hope initiative”

                                 C.A.R.E.
                                 “care program”
                                 “care team”
                                 “care unit”
                                 “care plus”
                                 “care+”

                                 [care /10 rollout or training or policy or protocol or operation or practice or launch or initiative or cleanup or cleanup or
                                 homeless or encampment]

                                 Please let us know whether you have any concerns or other sugges ons for reasonably limi ng these search
                                 terms. Thank you.

                                 Patricia

                                 Patricia Ursea
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.



        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permmsgid=msg-a%3Ar-1705294508778776351&simpl=msg-a%3Ar-17052945…                      4/8
        3/26/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles
                                 On Tue, Dec 1, 2020 at 12:46 PM Patricia Ursea <patricia.ursea@lacity.org> wrote:
                                  Thank you, Counsel. The City agrees to stipulate to the proposed extension of trial dates. We will ask the
                                  appropriate IT departments to run the search terms you propose and will get back to you on the issues you raise in
                                  the corresponding letter as soon as we receive the results.

                                        We are continuing to work with the various departments to obtain the other data and information Plaintiffs
                                        requested and will produce those documents as soon as they are available. Regarding the January 1, 2018 start
                                        date for production, we understand that Plaintiffs agreed to limit their document requests to that date in prior
                                        meet-and-confer discussions. As we understand it, the data at issue is not as straightforward to export and prepare
                                        for production as Plaintiffs imagine and given that all of Plaintiffs' incidents occurred in 2019, and the requested
                                        data is related to thousands of unrelated cleanups that did not involve Plaintiffs, the City believes beginning the
                                        production on January 1, 2018 is more than reasonable. On a related note, we learned that our colleague Felix
                                        Lebron will not be returning from leave this week as anticipated and will not be returning until sometime in the
                                        new year. As we discussed, Felix spearheaded the collection and production efforts for the City; we are doing our
                                    #:7116
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 220 of 315 Page ID


                                        best to pick up where he left off and complete the productions as soon as possible.

                                        On a final discovery-related note, the City is still awaiting amended responses and further document production
                                        from Plaintiffs in response to discovery the City served in August and about which the parties met and conferred on
                                        September 30, 2020. For example, we have still not received any responses to the 11 interrogatories the City served
                                        on Mr. El- Bey on August 14, 2020. If necessary, we can describe the outstanding discovery responses in separate
                                        correspondence. But in the hopes of streamlining the parties' discovery-related efforts, we hope this serves as a
                                        sufficient reminder and refer Plaintiffs to our letter dated September 16, 2020, which details the deficiencies in
                                        Plaintiffs' initial objections and/or responses.

                                        Thank you.

                                        Patricia


                                        Patricia Ursea
                                        Deputy City Attorney, City of Los Angeles
                                        Business & Complex Litigation
                                        City Hall East
                                        200 N. Main Street, 6th Floor
                                        Los Angeles, California 90012
                                        Patricia.Ursea@lacity.org
                                        (213) 978-7569

                                        This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                        contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not
                                        read, copy, or distribute this message or any attachment. If you have received this communication in error, please
                                        notify me immediately by e-mail and then delete all copies of this message and any attachments without reading or
                                        saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet
                                        is not secure. Do not send confidential or sensitive information, such as social security numbers, account numbers,
                                        personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                        On Tue, Nov 24, 2020 at 4:43 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                              Counsel,

                                              Attached please find correspondence re: Plaintiffs' initial list of custodians and search terms
                                              for email discovery as well as our initial list of search terms. We look forward to hearing
                                              from you.

                                              Also, we appreciate Ms. Ursea's email confirming the City's intention to produce data
                                              contained in the MyLA311, WPIMS, and AMS databases and the representations related to
                                              the production of other documents. We will follow up with some further considerations next
                                              week. As an initial matter, we disagree with the City's decision to limit the production of
                                              data from these specific databases to only January 1, 2018, given that the data is a public
                                              record, as I noted on the call, and producing data going back to April 2016 will not create
                                              any more work for the City. We also do not understand why there will be yet another
                                              month delay before the City will produce these basic spreadsheets. It should be very
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permmsgid=msg-a%3Ar-1705294508778776351&simpl=msg-a%3Ar-17052945…                    5/8
        3/26/2021                                                                   City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                                              straightforward for the City to export this data and provide it to Plaintiffs. Especially in light
                                              of the City's suggestion that we use the databases to identify additional documents
                                              responsive to our requests, we request the City provide us these databases immediately.

                                              Finally, the discovery cutoff in this case is two months. Given where the parties are in
                                              discovery as well as the current uncertainty related to COVID, we believe it is
                                              unreasonable for the parties to complete discovery by January 25, 2021. We suggest the
                                              parties seek a six month extension of all trial dates. Doing so will allow the parties to work
                                              towards the resolution of some of these issues without immediate motion practice related to
                                              the City's responses to Plaintiffs' discovery. We also think, in light of the current global
                                              pandemic, which has had a particular impact on our clients, that such an extension is
                                              warranted and would be granted by the Court. If the City is willing to stipulate to this
                                    #:7117
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 221 of 315 Page ID




                                              continuance, please let us know and we will draft a stipulation and order for your review.

                                              We look forward to hearing from you on these matters.

                                              -Shayla



                                              Shayla Myers | Senior Attorney
                                              Legal Aid Foundation of Los Angeles
                                              7000 S. Broadway | Los Angeles, CA 90003
                                              213.640.3983 direct | 213.640.3988 facsimile
                                              www.lafla.org | smyers@lafla.org




                                              From: Patricia Ursea <patricia.ursea@lacity.org>
                                              Sent: Thursday, November 19, 2020 5:07 PM
                                              To: Shayla R. Myers <SMyers@lafla.org>
                                              Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Pui-Yee Yu
                                              <PYu@lafla.org>; Herbert, Benjamin Allen <benjamin.herbert@kirkland.com>; Michael Onufer
                                              <michael.onufer@kirkland.com>; Park, Patrick <patrick.park@kirkland.com>; Blake, Sam
                                              <sam.blake@kirkland.com>; Cathy Sweetser <catherine.sdshhh@gmail.com>
                                              Subject: Re: Garcia v. City of Los Angeles

                                              Counsel,

                                              As promised, below is an update on the database issues we discussed on Tuesday. Your letter raises a multitude
                                              of additional issues, which we will address separately as soon as we can. As you know, our colleague who has
                                              been primarily handling the City's discovery responses and related document collection is out on leave this
                                              month and will be returning on Nov. 30. While we have done our best to pick up where he left off, we do not
                                              have all the relevant history on document collection and production to be able to immediately respond to all the
                                              issues you raise. We will follow up on those issues as soon as we obtain the necessary information.

                                              MyLA 311 Database: With the two exceptions noted below, all data related to encampment cleanups from
                                              1/1/18 to the present will be exported into an Excel spreadsheet and produced. This will include data from all
                                              fields except for the contact information of the requestor, to protect confidentiality. Photographs associated with
                                              these cleanups are housed separately and there is no automated method for exporting them. As we have
                                              explained, the number of photographs associated with cleanups vary dramatically and could include as many as
                                              700 photographs. Each photograph for each cleanup would need to be downloaded manually. If after seeing the
                                              data, Plaintiffs wish to request photographs for some reasonable subset of the cleanups, we can meet and confer
                                              about such a request. The anticipated date of completion is December 18, 2020.

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permmsgid=msg-a%3Ar-1705294508778776351&simpl=msg-a%3Ar-17052945…                         6/8
        3/26/2021                                                                  City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                                              WPIMS database: With the exception discussed below, all data related to encampment cleanups from 1/1/18
                                              to the present will be exported into an Excel spreadsheet adn produced. There is no automated method for
                                              exporting cleanup reports associated with the cleanups. These reports are stored as separate documents and
                                              each must be downloaded manually. If after seeing the data, Plaintiffs wish to request cleanup reports for some
                                              reasonable subset of the cleanups, we can meet and confer about such a request. The anticipated date of
                                              completion is December 18, 2020.

                                              AMS database: We are waiting to hear back on what data is stored in AMS that is not also stored in MyLA.
                                              We understand there is significant overlap. To the extent there is data in AMS that is not stored in MyLA, that
                                              data will be produced. The anticipated date of completion is December 18, 2020.

                                              RFCs: RFCs are not stored electronically by the LAPD. They are stored in paper format and organized by
                                              month and year, not by the nature of the violation. The Criminal Branch has only one record of an RFC that was
                                    #:7118
                                              filed electronically; the remainder were filed in paper form and are not stored electronically. We are still
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 222 of 315 Page ID


                                              exploring whether there is any feasible and reasonable way to satisfy Plaintiffs' request and will get back to you
                                              once we have exhausted any remaining possibilities.

                                              Complaints to LAPD: The City will export the intake summaries (i.e., the complaints) that relate to seizure or
                                              destruction of unhoused person's belongings into a spreadsheet and produce it. The spreadsheet will only
                                              include investigations that have been closed as ongoing investigations are privileged. The anticipated date of
                                              completion is December 18, 2020.

                                              Government Claims: We have confirmed that CityLaw has extremely limited search capabilities. Each search
                                              term must be run individually across the database, then the results must be reviewed for responsiveness. In
                                              addition, if paper claims are submitted, they are uploaded as pdfs and are not searchable. There is no specific
                                              field or combination of fields that would capture only seizure or destruction of unhoused persons' property. The
                                              City will run searches across the entire database and will export the text of all relevant claims into an Excel
                                              spreadsheet. The anticipated date of completion is December 18, 2020.

                                              Storage Data: The City intends to produce data tracked by Chrysalis. We are waiting to hear back from
                                              the Chrysalis coordinator, who is new to the position, on the details of the data and anticipated timeframe.

                                              ---
                                              To be clear, the City's position continues to be that the data described above -- all of which involves cleanup
                                              operations wholly unrelated to Plaintiffs or their belongings -- is not relevant to Plaintiffs' claims and given the
                                              burden associated with collecting and producing it, the requests for this data are not proportional to the claims.
                                              The City agrees to produce the data described above in an effort to compromise, avoid onerous and costly
                                              discovery motion practice, and move the case forward to the merits. The agreement to produce this data is not
                                              intended to waive the City's arguments related to relevance, proportionality, or any other objections asserted in
                                              response to the RFPs.

                                              Patricia Ursea
                                              Deputy City Attorney, City of Los Angeles
                                              Business & Complex Litigation
                                              City Hall East
                                              200 N. Main Street, 6th Floor
                                              Los Angeles, California 90012
                                              Patricia.Ursea@lacity.org
                                              (213) 978-7569

                                              This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and
                                              may contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may
                                              not read, copy, or distribute this message or any attachment. If you have received this communication in error,
                                              please notify me immediately by e-mail and then delete all copies of this message and any attachments without
                                              reading or saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through
                                              the Internet is not secure. Do not send confidential or sensitive information, such as social security numbers,
                                              account numbers, personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                              On Thu, Nov 19, 2020 at 10:33 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                                     Counsel,

                                                     A ached please ﬁnd further correspondence regarding the City's responses to Plain ﬀs' RFPs, Set
                                                     One. We look forward to hearing from you today regarding the City's produc on of data and
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permmsgid=msg-a%3Ar-1705294508778776351&simpl=msg-a%3Ar-17052945…                          7/8
        3/26/2021                                                                        City of Los Angeles Mail - Re: Garcia v. City of Los Angeles

                                                     other responsive documents.

                                                     Thanks,

                                                     Shayla Myers | Senior Attorney
                                                     Legal Aid Foundation of Los Angeles
                                                     7000 S. Broadway | Los Angeles, CA 90003
                                                     213.640.3983 direct | 213.640.3988 facsimile
                                                     www.lafla.org | smyers@lafla.org




                                    #:7119
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 223 of 315 Page ID




                                                     This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                                     and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution
                                                     or use of this information and note that such actions are prohibited. If you have received this transmission in
                                                     error, kindly notify the sender and immediately delete this email and any files that may be attached.

                                              *****************Confidentiality Notice *************************
                                              This electronic message transmission contains information
                                              from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                              privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                              copying,
                                              distribution or use of the content of this information is prohibited. If you have received this communication in
                                              error, please notify us immediately by e-mail and delete the original message and any attachments without
                                              reading or saving in any manner.
                                              ********************************************************************

                                 *****************Confidentiality Notice *************************
                                 This electronic message transmission contains information
                                 from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                 privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                 copying,
                                 distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                 please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                 saving in any manner.
                                 ********************************************************************

                          *****************Confidentiality Notice *************************
                          This electronic message transmission contains information
                          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                          and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                          distribution or use of the content of this information is prohibited. If you have received this communication in error,
                          please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
                          in any manner.
                          ********************************************************************




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permmsgid=msg-a%3Ar-1705294508778776351&simpl=msg-a%3Ar-17052945…                               8/8
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 224 of 315 Page ID
                                    #:7120




                             EXHIBIT 15
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 225 of 315 Page ID
                                    #:7121
                                                                                                7000 S. Broadway
                                                                                           Los Angeles, CA 90003
                                                                                                   213-640-3950
                                                                                                213-640-3988 fax
                                                                                                    www.lafla.org

Writer’s Direct Line (213) 640-3983                                                   Our File Number XX-XXXXXXX


                                                                                         VIA EMAIL ONLY
                                                         December 9, 2020
Patricia Ursea
Gabriel Dermer
Felix Labron
Office of the City Attorney
200 N. Main Street, 6th Floor
Los Angeles, California 90012

         RE:       Garcia v. City of Los Angeles
                   Responses to Plaintiffs Requests for Production, Set One

Counsel,

We have not heard back from the City on the majority of the issues outstanding from our November
14, 2020 call or the many other issues outstanding regarding the City’s production of documents
responsive to Plaintiffs’ RFPS, Set One. This includes, but is not limited to:

    1. Confirmation that the City is producing raw data exported from all databases used by LA
       Sanitation related to encampment cleanups
    2. Production of photographs and other documents produced by the City of LA in native format or
       a format that preserves metadata;
    3. Confirmation that the City will continue to produce all documents in TIFF format with
       metadata intact or in native format;
    4. Search terms used to search for government tort claims and other documents;
    5. Further amendments to the City's written responses that comply with Rule 34;
    6. A privilege log

In addition, the City has not addressed the many specific questions we have raised about missing
documents, including but not limited to the City's inexplicable failure to produce:

    1. documents specific to the individual cleanups outlined in the complaint
    2. a complete set of job descriptions for the applicable time period in this case
    3. organizational charts that reflect the staffing of the relevant departments during the relevant
       time periods
    4. power point presentations that are directly relevant and responsive to Plaintiffs' requests

 Other Office Locations:
 East Los Angeles Office, 5228 Whittier Blvd., Los Angeles, CA 90022; 213-640-3883
 Long Beach Office, 601 Pacific Ave., Long Beach, CA 90802; 562-435-3501
 Santa Monica Office, 1640 5th St., Suite 124, Santa Monica, CA 90401; 310-899-6200
 Ron Olson Justice Center, 1550 W 8th Street, Los Angeles, CA 90017; 323-801-7989
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 226 of 315 Page ID
                                               #:7122
Page 2 of 3
Letter to City of Los Angeles re: RFPs Set One

   5. reports and other data not included in the City's most recent agreement to produce raw data
      exported from databases, such as monthly tonnage reports and data provided to council offices
      regarding encampment cleanup, any reports generated by UHRC, LA Sanitation or other city
      agencies related to property seizure, destruction, and storage, etc.

When we yet again raised the inadequacy and seeming arbitrary nature of the City's production in
November, Mr. Dermer indicated the City had not yet completed its production. But the City has not
provided any additional documents and has refused to provide a date certain by which to complete its
production as required by Rule 34. Moreover, the fact that the City has not completed the production
of even these incredibly basic documents, nor provided any explanation for the failure to produce
responsive documents, is unreasonable.

The City's offer to meet and confer after December 18 if Plaintiffs wish to request a subset of
documents related to individual cleanups is also unreasonable. Plaintiffs requested documents related
to additional individual cleanups as part of our initial requests. The documents are directly relevant to
the existence of widespread and longstanding policies related to the violation of unhoused people’s
constitutional rights (which are outlined in detail in Plaintiffs’ complaint), as well as for impeachment
and credibility purposes, and to establish the dates and times of other incidents in which our clients’
property was taken.

In response to Defendant’s objections about burden and proportionality, we have offered myriad ways
to address the City’s objections. We have offered to limit the geographic and temporal scope of our
requests, offered to discuss ways to reduce the burden on Defendants to produce the documents, etc.
The City has refused to even discuss the production of any additional documents and has not offered
any response, other than reject our suggestions and reiterate its view about the scope of the case and
the value of the issues at stake.

Plaintiffs cannot continue to negotiate against ourselves, especially since we have no information about
how the documents are kept in the normal course or what would actually be required to produce these
documents (and again, we note that many of the documents have already been provided by the City in
response to public records act requests). Moreover, the City has refused to acknowledge the
significance of the issues at stake in this litigation, despite multiple court rulings and a City-wide
preliminary injunction. Given these significant disagreements and the time that has already passed
since Plaintiffs filed the case, it is unreasonable to suggest at this late date, that Plaintiffs wait yet
another month, on the representation that the City might now be willing to meet and confer about a
subset of documents it may determine is reasonable.

With regards to the documents the City has agreed to produce, namely some raw data, complaints and
government tort claims, we are unclear what the City intends to actually produce on December 18.
The City has not provided us the requested data dictionary for the databases or even confirmed whether
the three databases the City is exporting data from are the universe of databases used by LA Sanitation
to capture quantitative data related to encampment cleanups.

We also continue to object to the City’s arbitrary December 18 production date, since these documents
are in response to requests we formally propounded in July 2020 (but were given to the City over a
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 227 of 315 Page ID
                                               #:7123
Page 3 of 3
Letter to City of Los Angeles re: RFPs Set One

year ago). More importantly, the date chosen by the City to finally produce documents is just three
days before the last day for Plaintiffs to file a motion and have it heard before our existing discovery
cutoff. Whether by design or by coincidence, the date chosen by Defendants does not leave Plaintiffs
enough time to reasonably review whatever documents the City decides to produce on that date and
still meet our filing deadline.

Therefore, we request you provide us with any additional documents the City intends to produce by
Friday, December 11. If the City is unable to produce specific categories of documents before
December 18, 2020, we request you provide us a more precise description of the documents you intend
to produce on December 18 and a commitment to provide those documents on that date. And if there
are any further issues about which you believe further discussions are warranted, we are available to do
so this afternoon after 4:00 p.m. or tomorrow after 1:00 p.m. Otherwise, we intend to base our motion
to compel on the documents the City has produced and the written responses provided to Plaintiffs by
December 11.

While we have requested a continuance of all dates, we cannot assume that the request will be
granted. Given the sheer number of disputes between the parties, we cannot prejudice our clients'
interests by waiting any longer to seek court intervention. We would have strongly preferred not to
engage in motion practice during the last few weeks of December. But while we control the date of the
filing of the motion, the City has controlled every other aspect of the production, and the timing of our
motion is based on the timing of the City's production. We are giving you advanced notice as a
professional courtesy, so you can plan accordingly.


Sincerely,




Shayla Myers
Pui-Yee Yu
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 228 of 315 Page ID
                                    #:7124




                             EXHIBIT 16
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One



                                                                                                                                            Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to
              Plaintiffs' RFPs, Set One
              1 message

              Patricia Ursea <patricia.ursea@lacity.org>                                                   Thu, Dec 10, 2020 at 10:40 PM
              To: "Shayla R. Myers" <SMyers@lafla.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, "Herbert, Benjamin Allen"
                                    #:7125

              <benjamin.herbert@kirkland.com>, Sam Blake <sam.blake@kirkland.com>, Pui-Yee Yu <PYu@lafla.org>
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 229 of 315 Page ID




                    Counsel:

                    We are in receipt of your letter and contrary to your assertions, we have responded to many of the issues identified in the
                    letter in our emails of November 19 and December 1, 4, 7 and 8. Also, we have not "refused" to produce anything or
                    engage in any further meet and confer efforts, as you contend in the letter. Instead, we continue to work on resolving the
                    remaining issues, which, as we have explained, have required additional time to track down because the attorney who had
                    been investigating those issues has been out of leave and unexpectedly will remain on leave until the new year. We are
                    working diligently and as fast as we can to track down the history of the investigation performed by our colleague and
                    determine whom to contact and how to most efficiently proceed to produce the massive amounts of data Plaintiffs seek.

                    We had a small team to begin with and we are now one attorney short. When Plaintiffs' much-larger counsel team asked
                    for repeated extensions of time to respond to discovery due to issues that arose on your end, we granted the extensions
                    without question, despite the fact the discovery was undeniably straightforward, such as interrogatories asking "what
                    property do you allege has been taken" and "what damages are you asserting." In fact, we still await responses and
                    documents for such discovery, which the City propounded in August, some of which have not been responded to at all.
                    But we do not write lengthy letters lobbing accusations or insist that Plaintiffs produce the discovery immediately.
                    Instead, we have respectfully reminded Plaintiffs of their discovery commitments in email, which to date remain
                    unresponded to and outstanding.

                    Your letter does not help to move the ball forward. It raises no new issues but merely repeats--and often misrepresents--
                    issues that we have already discussed, many of which we have addressed or are in the process of addressing. I'm sure you
                    can appreciate how long it takes to respond to the litany of representations and accusations made in such a letter,
                    particularly given that the attorney with the most knowledge on these issues is not available to help us with the required
                    history and context. We would much rather spend that time tracking down custodians and documents and reviewing
                    documents for production but the record you are attempting to establish with such letters is inaccurate and one-sided, so
                    we must take that time to respond instead.

                    As we have stated repeatedly, we disagree that the City-wide multiple-year discovery Plaintiffs seek is necessary for
                    Plaintiffs' case but nevertheless we have attempted to reach a compromise and agreed to produce much of the data
                    requested, much of which we intend to produce in the following week or so. But it is clear that nothing the City does in
                    discovery satisfies Plaintiffs. The City voluntarily produced hundreds of documents before it was required to do so under
                    the Rules, which was confirmed by the Magistrate; Plaintiffs now complain the production was in an undesirable format,
                    though no format had been requested or agreed to at the time. Plaintiffs, meanwhile, did not produce a single
                    document voluntarily and even now resist producing documents in response to RFPs. The City produced hundreds of
                    pages of training materials but Plaintiffs now complain that some unidentified "powerpoint presentations" are missing.
                    We are looking for those. The City produced numerous organizational charts but Plaintiffs complain that one
                    organizational chart, which you stated on our meet-and-confer call Plaintiffs have already acquired from different sources,
                    was not yet produced and imply that the City must be withholding org charts in an attempt to obfuscate and delay. We are
                    double checking where our colleague left off with the task of collecting org charts and related information but we assure
                    you, again, that we are not withholding and do not intend to withhold org charts or any other non-privileged documents
                    responsive to Plaintiffs' requests that we have collected. When we offered to negotiate alternate search terms to the
                    plainly common terms "hope" and "care" in the 40+ custodians Plaintiffs request years of communications from, we were
                    again accused of delay. We have now asked IT to run the search terms Plaintiffs provided -- many months after they were
                    invited to do so -- even though we are all but certain they will result in an overbroad universe of documents with many
                    false hits.

                    We intend to send a further response to your letter tomorrow once we obtain some additional information. We also aim
                    to get an additional production of documents we have identified to you in the next few days once we have had a chance to


        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar7909893040509…                                                           1/4
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                    complete our review. In the meantime, if Plaintiffs could focus their efforts on responding to the discovery propounded
                    by the City in August, we would appreciate it. The City, too, would like to avoid unnecessary discovery motion practice.

                    Patricia

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569
                                    #:7126
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 230 of 315 Page ID


                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.



                    On Wed, Dec 9, 2020 at 1:32 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Counsel,

                          A ached please ﬁnd correspondence regarding Plain ﬀs' Requests for Produc on of Documents, Set One.

                          Thanks,

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                          From: Patricia Ursea <patricia.ursea@lacity.org>
                          Sent: Friday, November 13, 2020 10:58 AM
                          To: Shayla R. Myers <SMyers@lafla.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                          Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu <PYu@lafla.org>
                          Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                          1:00pm on Monday works for us. Thank you.

                          Patricia


                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar7909893040509…                                                           2/4
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                          On Fri, Nov 13, 2020 at 8:42 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                 Our team is available on Monday a ernoon at 1:00. Please conﬁrm that me, and we can circulate a
                                    #:7127
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 231 of 315 Page ID




                                 call-in number. Thanks,

                                 Shayla

                                 Shayla Myers | Senior Attorney
                                 Legal Aid Foundation of Los Angeles
                                 7000 S. Broadway | Los Angeles, CA 90003
                                 213.640.3983 direct | 213.640.3988 facsimile
                                 www.lafla.org | smyers@lafla.org




                                 From: Patricia Ursea <patricia.ursea@lacity.org>
                                 Sent: Thursday, November 12, 2020 9:44 AM
                                 To: Shayla R. Myers <SMyers@lafla.org>
                                 Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                 Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                 <PYu@lafla.org>
                                 Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                                 Counsel,

                                 We are available on Monday 10am to 12:00 and after 1pm. Do any of those times work for you?

                                 Patricia


                                 Patricia Ursea
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar7909893040509…                                                           3/4
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One


                                 On Tue, Nov 10, 2020 at 9:22 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                        Counsel,

                                        We have reviewed the City's amended responses to Plain ﬀs' RFPs, as well as the most recent
                                        produc on of documents response to those RFPs. While the wri en amendments do not address the
                                        issues we previously raised, you did iden fy a number of issues about which the City is now willing to
                                        meet and confer.

                                        Please let us know if you are available for a call this Friday, November 13, 2020 to have that
                                        discussion. We can make our team available any me a er 12:00 p.m.
                                    #:7128
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 232 of 315 Page ID




                                        Thank you.

                                        Shayla Myers | Senior Attorney
                                        Legal Aid Foundation of Los Angeles
                                        7000 S. Broadway | Los Angeles, CA 90003
                                        213.640.3983 direct | 213.640.3988 facsimile
                                        www.lafla.org | smyers@lafla.org




                                        This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                        and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or
                                        use of this information and note that such actions are prohibited. If you have received this transmission in error,
                                        kindly notify the sender and immediately delete this email and any files that may be attached.

                                 *****************Confidentiality Notice *************************
                                 This electronic message transmission contains information
                                 from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                 privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                 copying,
                                 distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                 please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                 saving in any manner.
                                 ********************************************************************

                          *****************Confidentiality Notice *************************
                          This electronic message transmission contains information
                          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                          and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                          distribution or use of the content of this information is prohibited. If you have received this communication in error,
                          please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
                          in any manner.
                          ********************************************************************




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar7909893040509…                                                           4/4
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 233 of 315 Page ID
                                    #:7129




                             EXHIBIT 17
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One



                                                                                                                                            Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to
              Plaintiffs' RFPs, Set One
              1 message

              Patricia Ursea <patricia.ursea@lacity.org>                                                      Fri, Dec 11, 2020 at 8:05 PM
              To: "Shayla R. Myers" <SMyers@lafla.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, "Herbert, Benjamin Allen"
                                    #:7130

              <benjamin.herbert@kirkland.com>, Sam Blake <sam.blake@kirkland.com>, Pui-Yee Yu <PYu@lafla.org>, Catherine
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 234 of 315 Page ID




              Sweetser <catherine.sdshhh@gmail.com>

                    Counsel:

                    We agree that rehashing the past is not productive and likewise wish to move forward with the litigation. We are hopeful
                    that future correspondence from Plaintiffs will reflect this mutual goal and the City will be more than happy to also focus
                    on the path ahead. We disagree with your characterization of the discovery owed to the City but in the spirit of moving
                    forward, please see the following responses to discovery issues identified in your letter:

                    1. Format of initial production in November and December 2019. As we have said, our colleague Felix Lebron was
                    primarily involved in the collection and production of these documents and as you know, he is on leave until next year
                    so we have had to piece the history together as best as we can. Based on our investigation into this initial production, it is
                    our understanding that most of the documents were delivered to our office in paper form. Subsequently, we were
                    approved for e-discovery software and since then have collected documents electronically and have produced all
                    documents in single page tiff or native, as appropriate. While we do not believe the City is required to re-produce
                    documents in a different format (see FRCP Rule 34(b)(2)(E)(iii)), we are looking into the feasibility and burden of re-
                    producing some or all of the cleanup-specific LASAN documents (watershed reports and photos) with metadata and hope
                    to have an answer for you next week.

                    However, the City will not agree to reproduce as a matter of course the numerous documents included in its initial round
                    of productions regarding various South LA watershed cleanups. As you know, the City produced those documents as a
                    courtesy because Plaintiff Haugabrook was not able to identify the date and precise location of the alleged cleanup(s) that
                    forms the basis of his claim, beyond the general location of South LA. To date, Plaintiffs have not informed us whether
                    any of the cleanups in that production form the basis of Mr. Haugabrook's claim. We would be willing to reproduce
                    specific cleanup documents from the South LA universe of documents if Mr. Haugabrook specifies the relevant
                    cleanup(s), subject to the feasibility and burden analysis noted above.

                    2. Format of future productions. The City confirms that it will continue to produce documents in in single page tiff or
                    native, as appropriate.

                    3. Further document productions. We have identified and reviewed additional documents responsive to Plaintiffs'
                    requests, including organizational charts, job descriptions, tonnage reports, cleanup reports to the Mayor's Office, and
                    powerpoint documents. These documents will be produced next week. We are continuing our investigation into what has
                    been collected and what there may be left to collect; we will continue to review and produce as soon as possible on a
                    rolling basis.

                    4. Plaintiff-specific assignment logs and authorizations. We do not know why such documents were not included in the
                    City's prior productions but we can assure you that the City is not withholding any such documents. At this time, we do
                    not know whether or to what extent such documents exist. If they exist, the City will produce them. We are waiting to
                    hear back from LASAN on this and will produce any such documents as soon as we receive them.

                    5. LAPD body cam footage. We have put in an additional inquiry to LAPD regarding the body cam footage because we
                    have not been able to get a clear picture of the history of this collection effort. We are aware that not all officers turn on
                    their body cams in all instances, which may be the reason for the "missing" footage, but we want to make sure that
                    nothing was overlooked during the initial collection. We hope to have further information on this next week and intend to
                    produce any additional footage if such exists as soon as we receive it.

                    6. Databases. We have been informed that the database information we described in our November 19 email is on track
                    for the December 18th date. It is our understanding from several sources that the three databases we have agreed to


        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar1539033204632…                                                           1/7
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                    produce are the only databases that house cleanup information but we have asked additional LASAN employees for
                    further confirmation and await their responses, which we will share with you upon receipt.

                    7. Emails. We understand that the requested LAPD emails will be uploaded to our e-discovery software this weekend and
                    we intend to begin review of them next week. Once we have a better understanding of the document numbers and hit
                    rate, we will let you know to what extent we believe the universe of documents for review should be limited in an attempt
                    to eliminate false hits. We have put in a request to IT for LASAN and UHRC documents but do not have an estimated
                    time of completion yet. Regarding CD staff members, we have made some progress but do not yet have a list of staff
                    members that might be appropriate custodians. We are diligently working on this and will get back to you in the next
                    week or so with an update.

                    We continue to work on these and the handful of other issues identified in your letter and will update you on a rolling
                    basis as we learn additional information.
                                    #:7131
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 235 of 315 Page ID


                    Thank you.

                    Patricia

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.



                    On Fri, Dec 11, 2020 at 3:20 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Counsel,

                          While we disagree with your latest email, we still don't see the value of correcting the City's
                          misrepresentations or rehashing the last 16 months of our efforts to obtain basic documents
                          responsive to our requests. The record speaks for itself, and our only interest at this point is
                          obtaining documents necessary to move this litigation forward.

                          With regards to Plaintiffs' responses to Defendants' discovery, as you know, those issues are
                          being addressed in a separate line of communication. The inclusion of those issues here seems
                          calculated only to muddy the record, particularly because your representation of the status of our
                          responses is disingenuous at best. Plaintiffs have in fact responded to all 16 sets of discovery
                          propounded by the City. What the City awaits is supplemental responses and additional
                          documents, which we will continue to address separately.

                          We look forward to receiving your substantive responses today regarding Defendants'
                          outstanding production. It remains, as always, our hope that it will narrow the issues about which
                          we need to seek court intervention.

                          Thanks,

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar1539033204632…                                                           2/7
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                          www.lafla.org | smyers@lafla.org




                          From: Patricia Ursea <patricia.ursea@lacity.org>
                          Sent: Thursday, December 10, 2020 10:40 PM
                          To: Shayla R. Myers <SMyers@lafla.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                    #:7132
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 236 of 315 Page ID




                          Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu <PYu@lafla.org>
                          Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                          Counsel:

                          We are in receipt of your letter and contrary to your assertions, we have responded to many of the issues identified in
                          the letter in our emails of November 19 and December 1, 4, 7 and 8. Also, we have not "refused" to produce anything or
                          engage in any further meet and confer efforts, as you contend in the letter. Instead, we continue to work on resolving
                          the remaining issues, which, as we have explained, have required additional time to track down because the attorney
                          who had been investigating those issues has been out of leave and unexpectedly will remain on leave until the new year.
                          We are working diligently and as fast as we can to track down the history of the investigation performed by our
                          colleague and determine whom to contact and how to most efficiently proceed to produce the massive amounts of data
                          Plaintiffs seek.

                          We had a small team to begin with and we are now one attorney short. When Plaintiffs' much-larger counsel team
                          asked for repeated extensions of time to respond to discovery due to issues that arose on your end, we granted the
                          extensions without question, despite the fact the discovery was undeniably straightforward, such as interrogatories
                          asking "what property do you allege has been taken" and "what damages are you asserting." In fact, we still await
                          responses and documents for such discovery, which the City propounded in August, some of which have not been
                          responded to at all. But we do not write lengthy letters lobbing accusations or insist that Plaintiffs produce the
                          discovery immediately. Instead, we have respectfully reminded Plaintiffs of their discovery commitments in email,
                          which to date remain unresponded to and outstanding.

                          Your letter does not help to move the ball forward. It raises no new issues but merely repeats--and often misrepresents-
                          -issues that we have already discussed, many of which we have addressed or are in the process of addressing. I'm sure
                          you can appreciate how long it takes to respond to the litany of representations and accusations made in such a letter,
                          particularly given that the attorney with the most knowledge on these issues is not available to help us with the required
                          history and context. We would much rather spend that time tracking down custodians and documents and reviewing
                          documents for production but the record you are attempting to establish with such letters is inaccurate and one-sided,
                          so we must take that time to respond instead.

                          As we have stated repeatedly, we disagree that the City-wide multiple-year discovery Plaintiffs seek is necessary for
                          Plaintiffs' case but nevertheless we have attempted to reach a compromise and agreed to produce much of the data
                          requested, much of which we intend to produce in the following week or so. But it is clear that nothing the City does in
                          discovery satisfies Plaintiffs. The City voluntarily produced hundreds of documents before it was required to do so
                          under the Rules, which was confirmed by the Magistrate; Plaintiffs now complain the production was in an undesirable
                          format, though no format had been requested or agreed to at the time. Plaintiffs, meanwhile, did not produce a single
                          document voluntarily and even now resist producing documents in response to RFPs. The City produced hundreds of
                          pages of training materials but Plaintiffs now complain that some unidentified "powerpoint presentations" are missing.
                          We are looking for those. The City produced numerous organizational charts but Plaintiffs complain that one
                          organizational chart, which you stated on our meet-and-confer call Plaintiffs have already acquired from different
                          sources, was not yet produced and imply that the City must be withholding org charts in an attempt to obfuscate and
                          delay. We are double checking where our colleague left off with the task of collecting org charts and related information
                          but we assure you, again, that we are not withholding and do not intend to withhold org charts or any other non-
                          privileged documents responsive to Plaintiffs' requests that we have collected. When we offered to negotiate alternate
                          search terms to the plainly common terms "hope" and "care" in the 40+ custodians Plaintiffs request years of
                          communications from, we were again accused of delay. We have now asked IT to run the search terms Plaintiffs
                          provided -- many months after they were invited to do so -- even though we are all but certain they will result in an
                          overbroad universe of documents with many false hits.


        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar1539033204632…                                                           3/7
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                          We intend to send a further response to your letter tomorrow once we obtain some additional information. We also aim
                          to get an additional production of documents we have identified to you in the next few days once we have had a chance
                          to complete our review. In the meantime, if Plaintiffs could focus their efforts on responding to the discovery
                          propounded by the City in August, we would appreciate it. The City, too, would like to avoid unnecessary discovery
                          motion practice.

                          Patricia

                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                                    #:7133
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 237 of 315 Page ID


                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.



                          On Wed, Dec 9, 2020 at 1:32 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                 Counsel,

                                 A ached please ﬁnd correspondence regarding Plain ﬀs' Requests for Produc on of Documents, Set
                                 One.

                                 Thanks,

                                 Shayla Myers | Senior Attorney
                                 Legal Aid Foundation of Los Angeles
                                 7000 S. Broadway | Los Angeles, CA 90003
                                 213.640.3983 direct | 213.640.3988 facsimile
                                 www.lafla.org | smyers@lafla.org




                                 From: Patricia Ursea <patricia.ursea@lacity.org>
                                 Sent: Friday, November 13, 2020 10:58 AM
                                 To: Shayla R. Myers <SMyers@lafla.org>
                                 Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                 Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                 <PYu@lafla.org>
                                 Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                                 1:00pm on Monday works for us. Thank you.

                                 Patricia


                                 Patricia Ursea
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar1539033204632…                                                           4/7
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                    #:7134
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 238 of 315 Page ID


                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                 On Fri, Nov 13, 2020 at 8:42 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                        Our team is available on Monday a ernoon at 1:00. Please conﬁrm that me, and we can circulate a
                                        call-in number. Thanks,

                                        Shayla

                                        Shayla Myers | Senior Attorney
                                        Legal Aid Foundation of Los Angeles
                                        7000 S. Broadway | Los Angeles, CA 90003
                                        213.640.3983 direct | 213.640.3988 facsimile
                                        www.lafla.org | smyers@lafla.org




                                        From: Patricia Ursea <patricia.ursea@lacity.org>
                                        Sent: Thursday, November 12, 2020 9:44 AM
                                        To: Shayla R. Myers <SMyers@lafla.org>
                                        Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                        Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                        <PYu@lafla.org>
                                        Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set
                                        One

                                        Counsel,

                                        We are available on Monday 10am to 12:00 and after 1pm. Do any of those times work for you?

                                        Patricia


                                        Patricia Ursea
                                        Deputy City Attorney, City of Los Angeles
                                        Business & Complex Litigation
                                        City Hall East
                                        200 N. Main Street, 6th Floor
                                        Los Angeles, California 90012
                                        Patricia.Ursea@lacity.org
                                        (213) 978-7569



        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar1539033204632…                                                           5/7
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                                        This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                        contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not
                                        read, copy, or distribute this message or any attachment. If you have received this communication in error, please
                                        notify me immediately by e-mail and then delete all copies of this message and any attachments without reading or
                                        saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet
                                        is not secure. Do not send confidential or sensitive information, such as social security numbers, account numbers,
                                        personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                        On Tue, Nov 10, 2020 at 9:22 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                              Counsel,

                                    #:7135    We have reviewed the City's amended responses to Plain ﬀs' RFPs, as well as the most recent
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 239 of 315 Page ID


                                              produc on of documents response to those RFPs. While the wri en amendments do not address
                                              the issues we previously raised, you did iden fy a number of issues about which the City is now
                                              willing to meet and confer.

                                              Please let us know if you are available for a call this Friday, November 13, 2020 to have that
                                              discussion. We can make our team available any me a er 12:00 p.m.

                                              Thank you.

                                              Shayla Myers | Senior Attorney
                                              Legal Aid Foundation of Los Angeles
                                              7000 S. Broadway | Los Angeles, CA 90003
                                              213.640.3983 direct | 213.640.3988 facsimile
                                              www.lafla.org | smyers@lafla.org




                                              This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                              and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or
                                              use of this information and note that such actions are prohibited. If you have received this transmission in error,
                                              kindly notify the sender and immediately delete this email and any files that may be attached.

                                        *****************Confidentiality Notice *************************
                                        This electronic message transmission contains information
                                        from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                        privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                        copying,
                                        distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                        please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                        saving in any manner.
                                        ********************************************************************

                                 *****************Confidentiality Notice *************************
                                 This electronic message transmission contains information
                                 from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                 privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                 copying,
                                 distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                 please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                 saving in any manner.
                                 ********************************************************************

                          *****************Confidentiality Notice *************************
                          This electronic message transmission contains information
                          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                          and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                          distribution or use of the content of this information is prohibited. If you have received this communication in error,
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar1539033204632…                                                           6/7
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                          please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
                          in any manner.
                          ********************************************************************




                                    #:7136
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 240 of 315 Page ID




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar1539033204632…                                                           7/7
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 241 of 315 Page ID
                                    #:7137




                             EXHIBIT 18
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One



                                                                                                                                           Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to
              Plaintiffs' RFPs, Set One
              1 message

              Shayla R. Myers <SMyers@lafla.org>                                                              Fri, Dec 18, 2020 at 4:59 PM
              To: Patricia Ursea <patricia.ursea@lacity.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, "Herbert, Benjamin Allen"
                                    #:7138

              <benjamin.herbert@kirkland.com>, Sam Blake <sam.blake@kirkland.com>, Pui-Yee Yu <PYu@lafla.org>, Catherine
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 242 of 315 Page ID




              Sweetser <catherine.sdshhh@gmail.com>

                    Patricia,

                    In our RFPs, Plain ﬀs explicitly requested the metadata for all responsive documents. Moreover, Rule 34
                    requires the produc on of documents as they are kept in the normal course. The ini al produc on from
                    the City in November and December 2019 was deﬁcient on both of these accounts. We a empted to meet
                    and confer about the form of produc on as early as possible, as required by Rule 26, to avoid exactly this
                    situa on. Instead, the City opted to produce the documents as massive PDFs without useable
                    metadata. Rule 34(b)(2)(E)(iii) is certainly not intended to allow a party to ignore other provisions of Rule
                    34 and then avoid ﬁxing those errors by claiming it need not reproduce documents.

                    We are en tled to the requested metadata, but in the interest of obtaining this informa on as expediently
                    as possible and without court interven on, we oﬀered what we believe is a reasonable compromise. We
                    look forward to hearing from you today if you are willing to provide these documents as requested. If not,
                    we intend to raise this with the Court.

                    With regards to Mr. Haugabrook, we disagree with your statement that we were unable to provide a
                    loca on where the cleanups occurred. We provided you that informa on in the Second Amended
                    Complaint. In addi on, we disagree with your characteriza on of the produc on of these "South LA"
                    documents. While you view this as a courtesy, we consider this part of the City's discovery obliga on in this
                    case. We note that the City brought a mo on for a more deﬁnite statement under Rule 8 of the Federal
                    Rules of Civil Procedure, alleging that Mr. Haugabrook failed to provide suﬃcient details about his
                    allega ons. The District Court denied the mo on, ﬁnding that Mr. Haugabrook had provided suﬃcient
                    informa on for the City to inves gate the claims. Plain ﬀs in turn, are en tled to discovery related to those
                    claims. We strongly disagree with the City's repeated asser on that these documents are the only
                    documents related to cleanups conducted in "South LA" during March 2019, but we are en tled to the
                    documents the City believes cons tute the universe of these cleanups.

                    Also, this is the ﬁrst me you have inquired whether any of the documents produced by the City relate to
                    Mr. Haugabrook's claims. From our perspec ve, it is clear that the documents produced by the City do not
                    form the basis for his claims, as they relate to cleanups that occurred nowhere near where Mr. Haugabrook
                    alleges he was subjected to the City's uncons tu onal prac ces.

                    We look forward to receiving documents consistent with the City's obliga ons under Rule 34.

                    Thanks,

                    Shayla Myers | Senior Attorney
                    Legal Aid Foundation of Los Angeles
                    7000 S. Broadway | Los Angeles, CA 90003
                    213.640.3983 direct | 213.640.3988 facsimile
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864662883953…                                                         1/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                    www.lafla.org | smyers@lafla.org




                    From: Patricia Ursea <patricia.ursea@lacity.org>
                    Sent: Friday, December 11, 2020 8:05 PM
                    To: Shayla R. Myers <SMyers@lafla.org>
                    Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin Allen
                                    #:7139
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 243 of 315 Page ID




                    <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu <PYu@lafla.org>;
                    Catherine Sweetser <catherine.sdshhh@gmail.com>
                    Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                    Counsel:

                    We agree that rehashing the past is not productive and likewise wish to move forward with the litigation. We are hopeful
                    that future correspondence from Plaintiffs will reflect this mutual goal and the City will be more than happy to also focus
                    on the path ahead. We disagree with your characterization of the discovery owed to the City but in the spirit of moving
                    forward, please see the following responses to discovery issues identified in your letter:

                    1. Format of initial production in November and December 2019. As we have said, our colleague Felix Lebron was
                    primarily involved in the collection and production of these documents and as you know, he is on leave until next year
                    so we have had to piece the history together as best as we can. Based on our investigation into this initial production, it is
                    our understanding that most of the documents were delivered to our office in paper form. Subsequently, we were
                    approved for e-discovery software and since then have collected documents electronically and have produced all
                    documents in single page tiff or native, as appropriate. While we do not believe the City is required to re-produce
                    documents in a different format (see FRCP Rule 34(b)(2)(E)(iii)), we are looking into the feasibility and burden of re-
                    producing some or all of the cleanup-specific LASAN documents (watershed reports and photos) with metadata and hope
                    to have an answer for you next week.

                    However, the City will not agree to reproduce as a matter of course the numerous documents included in its initial round
                    of productions regarding various South LA watershed cleanups. As you know, the City produced those documents as a
                    courtesy because Plaintiff Haugabrook was not able to identify the date and precise location of the alleged cleanup(s) that
                    forms the basis of his claim, beyond the general location of South LA. To date, Plaintiffs have not informed us whether
                    any of the cleanups in that production form the basis of Mr. Haugabrook's claim. We would be willing to reproduce
                    specific cleanup documents from the South LA universe of documents if Mr. Haugabrook specifies the relevant
                    cleanup(s), subject to the feasibility and burden analysis noted above.

                    2. Format of future productions. The City confirms that it will continue to produce documents in in single page tiff or
                    native, as appropriate.

                    3. Further document productions. We have identified and reviewed additional documents responsive to Plaintiffs'
                    requests, including organizational charts, job descriptions, tonnage reports, cleanup reports to the Mayor's Office, and
                    powerpoint documents. These documents will be produced next week. We are continuing our investigation into what has
                    been collected and what there may be left to collect; we will continue to review and produce as soon as possible on a
                    rolling basis.

                    4. Plaintiff-specific assignment logs and authorizations. We do not know why such documents were not included in the
                    City's prior productions but we can assure you that the City is not withholding any such documents. At this time, we do
                    not know whether or to what extent such documents exist. If they exist, the City will produce them. We are waiting to
                    hear back from LASAN on this and will produce any such documents as soon as we receive them.

                    5. LAPD body cam footage. We have put in an additional inquiry to LAPD regarding the body cam footage because we
                    have not been able to get a clear picture of the history of this collection effort. We are aware that not all officers turn on
                    their body cams in all instances, which may be the reason for the "missing" footage, but we want to make sure that
                    nothing was overlooked during the initial collection. We hope to have further information on this next week and intend to
                    produce any additional footage if such exists as soon as we receive it.



        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864662883953…                                                         2/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                    6. Databases. We have been informed that the database information we described in our November 19 email is on track
                    for the December 18th date. It is our understanding from several sources that the three databases we have agreed to
                    produce are the only databases that house cleanup information but we have asked additional LASAN employees for
                    further confirmation and await their responses, which we will share with you upon receipt.

                    7. Emails. We understand that the requested LAPD emails will be uploaded to our e-discovery software this weekend and
                    we intend to begin review of them next week. Once we have a better understanding of the document numbers and hit
                    rate, we will let you know to what extent we believe the universe of documents for review should be limited in an attempt
                    to eliminate false hits. We have put in a request to IT for LASAN and UHRC documents but do not have an estimated
                    time of completion yet. Regarding CD staff members, we have made some progress but do not yet have a list of staff
                    members that might be appropriate custodians. We are diligently working on this and will get back to you in the next
                    week or so with an update.

                    We continue to work on these and the handful of other issues identified in your letter and will update you on a rolling
                                    #:7140
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 244 of 315 Page ID


                    basis as we learn additional information.

                    Thank you.

                    Patricia

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.



                    On Fri, Dec 11, 2020 at 3:20 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Counsel,

                          While we disagree with your latest email, we still don't see the value of correcting the City's
                          misrepresentations or rehashing the last 16 months of our efforts to obtain basic documents
                          responsive to our requests. The record speaks for itself, and our only interest at this point is
                          obtaining documents necessary to move this litigation forward.

                          With regards to Plaintiffs' responses to Defendants' discovery, as you know, those issues are
                          being addressed in a separate line of communication. The inclusion of those issues here seems
                          calculated only to muddy the record, particularly because your representation of the status of our
                          responses is disingenuous at best. Plaintiffs have in fact responded to all 16 sets of discovery
                          propounded by the City. What the City awaits is supplemental responses and additional
                          documents, which we will continue to address separately.

                          We look forward to receiving your substantive responses today regarding Defendants'
                          outstanding production. It remains, as always, our hope that it will narrow the issues about which
                          we need to seek court intervention.

                          Thanks,

                          Shayla Myers | Senior Attorney

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864662883953…                                                         3/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                          From: Patricia Ursea <patricia.ursea@lacity.org>
                          Sent: Thursday, December 10, 2020 10:40 PM
                                    #:7141
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 245 of 315 Page ID




                          To: Shayla R. Myers <SMyers@lafla.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                          Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu <PYu@lafla.org>
                          Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                          Counsel:

                          We are in receipt of your letter and contrary to your assertions, we have responded to many of the issues identified in
                          the letter in our emails of November 19 and December 1, 4, 7 and 8. Also, we have not "refused" to produce anything or
                          engage in any further meet and confer efforts, as you contend in the letter. Instead, we continue to work on resolving
                          the remaining issues, which, as we have explained, have required additional time to track down because the attorney
                          who had been investigating those issues has been out of leave and unexpectedly will remain on leave until the new year.
                          We are working diligently and as fast as we can to track down the history of the investigation performed by our
                          colleague and determine whom to contact and how to most efficiently proceed to produce the massive amounts of data
                          Plaintiffs seek.

                          We had a small team to begin with and we are now one attorney short. When Plaintiffs' much-larger counsel team
                          asked for repeated extensions of time to respond to discovery due to issues that arose on your end, we granted the
                          extensions without question, despite the fact the discovery was undeniably straightforward, such as interrogatories
                          asking "what property do you allege has been taken" and "what damages are you asserting." In fact, we still await
                          responses and documents for such discovery, which the City propounded in August, some of which have not been
                          responded to at all. But we do not write lengthy letters lobbing accusations or insist that Plaintiffs produce the
                          discovery immediately. Instead, we have respectfully reminded Plaintiffs of their discovery commitments in email,
                          which to date remain unresponded to and outstanding.

                          Your letter does not help to move the ball forward. It raises no new issues but merely repeats--and often misrepresents-
                          -issues that we have already discussed, many of which we have addressed or are in the process of addressing. I'm sure
                          you can appreciate how long it takes to respond to the litany of representations and accusations made in such a letter,
                          particularly given that the attorney with the most knowledge on these issues is not available to help us with the required
                          history and context. We would much rather spend that time tracking down custodians and documents and reviewing
                          documents for production but the record you are attempting to establish with such letters is inaccurate and one-sided,
                          so we must take that time to respond instead.

                          As we have stated repeatedly, we disagree that the City-wide multiple-year discovery Plaintiffs seek is necessary for
                          Plaintiffs' case but nevertheless we have attempted to reach a compromise and agreed to produce much of the data
                          requested, much of which we intend to produce in the following week or so. But it is clear that nothing the City does in
                          discovery satisfies Plaintiffs. The City voluntarily produced hundreds of documents before it was required to do so
                          under the Rules, which was confirmed by the Magistrate; Plaintiffs now complain the production was in an undesirable
                          format, though no format had been requested or agreed to at the time. Plaintiffs, meanwhile, did not produce a single
                          document voluntarily and even now resist producing documents in response to RFPs. The City produced hundreds of
                          pages of training materials but Plaintiffs now complain that some unidentified "powerpoint presentations" are missing.
                          We are looking for those. The City produced numerous organizational charts but Plaintiffs complain that one
                          organizational chart, which you stated on our meet-and-confer call Plaintiffs have already acquired from different
                          sources, was not yet produced and imply that the City must be withholding org charts in an attempt to obfuscate and
                          delay. We are double checking where our colleague left off with the task of collecting org charts and related information
                          but we assure you, again, that we are not withholding and do not intend to withhold org charts or any other non-
                          privileged documents responsive to Plaintiffs' requests that we have collected. When we offered to negotiate alternate
                          search terms to the plainly common terms "hope" and "care" in the 40+ custodians Plaintiffs request years of
                          communications from, we were again accused of delay. We have now asked IT to run the search terms Plaintiffs

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864662883953…                                                         4/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                          provided -- many months after they were invited to do so -- even though we are all but certain they will result in an
                          overbroad universe of documents with many false hits.

                          We intend to send a further response to your letter tomorrow once we obtain some additional information. We also aim
                          to get an additional production of documents we have identified to you in the next few days once we have had a chance
                          to complete our review. In the meantime, if Plaintiffs could focus their efforts on responding to the discovery
                          propounded by the City in August, we would appreciate it. The City, too, would like to avoid unnecessary discovery
                          motion practice.

                          Patricia

                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                                    #:7142
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 246 of 315 Page ID


                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.



                          On Wed, Dec 9, 2020 at 1:32 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                 Counsel,

                                 A ached please ﬁnd correspondence regarding Plain ﬀs' Requests for Produc on of Documents, Set
                                 One.

                                 Thanks,

                                 Shayla Myers | Senior Attorney
                                 Legal Aid Foundation of Los Angeles
                                 7000 S. Broadway | Los Angeles, CA 90003
                                 213.640.3983 direct | 213.640.3988 facsimile
                                 www.lafla.org | smyers@lafla.org




                                 From: Patricia Ursea <patricia.ursea@lacity.org>
                                 Sent: Friday, November 13, 2020 10:58 AM
                                 To: Shayla R. Myers <SMyers@lafla.org>
                                 Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                 Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                 <PYu@lafla.org>
                                 Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                                 1:00pm on Monday works for us. Thank you.

                                 Patricia
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864662883953…                                                         5/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One



                                 Patricia Ursea
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                    #:7143
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 247 of 315 Page ID


                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                 On Fri, Nov 13, 2020 at 8:42 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                        Our team is available on Monday a ernoon at 1:00. Please conﬁrm that me, and we can circulate a
                                        call-in number. Thanks,

                                        Shayla

                                        Shayla Myers | Senior Attorney
                                        Legal Aid Foundation of Los Angeles
                                        7000 S. Broadway | Los Angeles, CA 90003
                                        213.640.3983 direct | 213.640.3988 facsimile
                                        www.lafla.org | smyers@lafla.org




                                        From: Patricia Ursea <patricia.ursea@lacity.org>
                                        Sent: Thursday, November 12, 2020 9:44 AM
                                        To: Shayla R. Myers <SMyers@lafla.org>
                                        Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                        Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                        <PYu@lafla.org>
                                        Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set
                                        One

                                        Counsel,

                                        We are available on Monday 10am to 12:00 and after 1pm. Do any of those times work for you?

                                        Patricia


                                        Patricia Ursea
                                        Deputy City Attorney, City of Los Angeles
                                        Business & Complex Litigation
                                        City Hall East
                                        200 N. Main Street, 6th Floor
                                        Los Angeles, California 90012
                                        Patricia.Ursea@lacity.org

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864662883953…                                                         6/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                                        (213) 978-7569

                                        This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                        contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not
                                        read, copy, or distribute this message or any attachment. If you have received this communication in error, please
                                        notify me immediately by e-mail and then delete all copies of this message and any attachments without reading or
                                        saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet
                                        is not secure. Do not send confidential or sensitive information, such as social security numbers, account numbers,
                                        personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                        On Tue, Nov 10, 2020 at 9:22 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                              Counsel,
                                    #:7144
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 248 of 315 Page ID




                                              We have reviewed the City's amended responses to Plain ﬀs' RFPs, as well as the most recent
                                              produc on of documents response to those RFPs. While the wri en amendments do not address
                                              the issues we previously raised, you did iden fy a number of issues about which the City is now
                                              willing to meet and confer.

                                              Please let us know if you are available for a call this Friday, November 13, 2020 to have that
                                              discussion. We can make our team available any me a er 12:00 p.m.

                                              Thank you.

                                              Shayla Myers | Senior Attorney
                                              Legal Aid Foundation of Los Angeles
                                              7000 S. Broadway | Los Angeles, CA 90003
                                              213.640.3983 direct | 213.640.3988 facsimile
                                              www.lafla.org | smyers@lafla.org




                                              This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                              and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or
                                              use of this information and note that such actions are prohibited. If you have received this transmission in error,
                                              kindly notify the sender and immediately delete this email and any files that may be attached.

                                        *****************Confidentiality Notice *************************
                                        This electronic message transmission contains information
                                        from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                        privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                        copying,
                                        distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                        please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                        saving in any manner.
                                        ********************************************************************

                                 *****************Confidentiality Notice *************************
                                 This electronic message transmission contains information
                                 from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                 privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                 copying,
                                 distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                 please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                 saving in any manner.
                                 ********************************************************************

                          *****************Confidentiality Notice *************************
                          This electronic message transmission contains information
                          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864662883953…                                                         7/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                          and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                          distribution or use of the content of this information is prohibited. If you have received this communication in error,
                          please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
                          in any manner.
                          ********************************************************************

                    *****************Confidentiality Notice *************************
                    This electronic message transmission contains information
                    from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                    and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                    distribution or use of the content of this information is prohibited. If you have received this communication in error, please
                    notify us immediately by e-mail and delete the original message and any attachments without reading or saving in any
                    manner.
                    ********************************************************************
                                    #:7145
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 249 of 315 Page ID




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864662883953…                                                         8/8
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 250 of 315 Page ID
                                    #:7146




                             EXHIBIT 19
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 251 of 315 Page ID
                                    #:7147
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 252 of 315 Page ID
                                    #:7148
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 253 of 315 Page ID
                                    #:7149
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 254 of 315 Page ID
                                    #:7150
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 255 of 315 Page ID
                                    #:7151
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 256 of 315 Page ID
                                    #:7152
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 257 of 315 Page ID
                                    #:7153




                             EXHIBIT 20
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One



                                                                                                                                           Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to
              Plaintiffs' RFPs, Set One
              1 message

              Shayla R. Myers <SMyers@lafla.org>                                                              Fri, Dec 18, 2020 at 5:21 PM
              To: Patricia Ursea <patricia.ursea@lacity.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, "Herbert, Benjamin Allen"
                                    #:7154

              <benjamin.herbert@kirkland.com>, Sam Blake <sam.blake@kirkland.com>, Pui-Yee Yu <PYu@lafla.org>, Catherine
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 258 of 315 Page ID




              Sweetser <catherine.sdshhh@gmail.com>

                    Counsel,

                    We have received the City's produc on and are in the process of reviewing it. One of the spreadsheets,
                    CITY 20222 only contains data through 12/31/2019. The City previously agreed to produce this data
                    through the present and the other two databases contained 2020 data.

                    We'd appreciate clariﬁca on today as to whether the City is withholding data or if this was an error. If we
                    don't get clariﬁca on this evening, we'll presume the City is withholding the 2020 data based on its
                    objec ons and seek court interven on for the rest of the data.

                    Thanks,

                    Shayla

                    Shayla Myers | Senior Attorney
                    Legal Aid Foundation of Los Angeles
                    7000 S. Broadway | Los Angeles, CA 90003
                    213.640.3983 direct | 213.640.3988 facsimile
                    www.lafla.org | smyers@lafla.org




                    From: Shayla R. Myers <SMyers@lafla.org>
                    Sent: Friday, December 18, 2020 4:59 PM
                    To: Patricia Ursea <patricia.ursea@lacity.org>
                    Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin Allen
                    <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu <PYu@lafla.org>;
                    Catherine Sweetser <catherine.sdshhh@gmail.com>
                    Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                    Patricia,

                    In our RFPs, Plain ﬀs explicitly requested the metadata for all responsive documents. Moreover, Rule 34
                    requires the produc on of documents as they are kept in the normal course. The ini al produc on from
                    the City in November and December 2019 was deﬁcient on both of these accounts. We a empted to meet
                    and confer about the form of produc on as early as possible, as required by Rule 26, to avoid exactly this
                    situa on. Instead, the City opted to produce the documents as massive PDFs without useable
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864676333920…                                                         1/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                    metadata. Rule 34(b)(2)(E)(iii) is certainly not intended to allow a party to ignore other provisions of Rule
                    34 and then avoid ﬁxing those errors by claiming it need not reproduce documents.

                    We are en tled to the requested metadata, but in the interest of obtaining this informa on as expediently
                    as possible and without court interven on, we oﬀered what we believe is a reasonable compromise. We
                    look forward to hearing from you today if you are willing to provide these documents as requested. If not,
                    we intend to raise this with the Court.

                    With regards to Mr. Haugabrook, we disagree with your statement that we were unable to provide a
                    loca on where the cleanups occurred. We provided you that informa on in the Second Amended
                    Complaint. In addi on, we disagree with your characteriza on of the produc on of these "South LA"
                                    #:7155
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 259 of 315 Page ID



                    documents. While you view this as a courtesy, we consider this part of the City's discovery obliga on in this
                    case. We note that the City brought a mo on for a more deﬁnite statement under Rule 8 of the Federal
                    Rules of Civil Procedure, alleging that Mr. Haugabrook failed to provide suﬃcient details about his
                    allega ons. The District Court denied the mo on, ﬁnding that Mr. Haugabrook had provided suﬃcient
                    informa on for the City to inves gate the claims. Plain ﬀs in turn, are en tled to discovery related to those
                    claims. We strongly disagree with the City's repeated asser on that these documents are the only
                    documents related to cleanups conducted in "South LA" during March 2019, but we are en tled to the
                    documents the City believes cons tute the universe of these cleanups.

                    Also, this is the ﬁrst me you have inquired whether any of the documents produced by the City relate to
                    Mr. Haugabrook's claims. From our perspec ve, it is clear that the documents produced by the City do not
                    form the basis for his claims, as they relate to cleanups that occurred nowhere near where Mr. Haugabrook
                    alleges he was subjected to the City's uncons tu onal prac ces.

                    We look forward to receiving documents consistent with the City's obliga ons under Rule 34.

                    Thanks,

                    Shayla Myers | Senior Attorney
                    Legal Aid Foundation of Los Angeles
                    7000 S. Broadway | Los Angeles, CA 90003
                    213.640.3983 direct | 213.640.3988 facsimile
                    www.lafla.org | smyers@lafla.org




                    From: Patricia Ursea <patricia.ursea@lacity.org>
                    Sent: Friday, December 11, 2020 8:05 PM
                    To: Shayla R. Myers <SMyers@lafla.org>
                    Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin Allen
                    <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu <PYu@lafla.org>;
                    Catherine Sweetser <catherine.sdshhh@gmail.com>
                    Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                    Counsel:

                    We agree that rehashing the past is not productive and likewise wish to move forward with the litigation. We are hopeful
                    that future correspondence from Plaintiffs will reflect this mutual goal and the City will be more than happy to also focus
                    on the path ahead. We disagree with your characterization of the discovery owed to the City but in the spirit of moving
                    forward, please see the following responses to discovery issues identified in your letter:

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864676333920…                                                         2/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One


                    1. Format of initial production in November and December 2019. As we have said, our colleague Felix Lebron was
                    primarily involved in the collection and production of these documents and as you know, he is on leave until next year
                    so we have had to piece the history together as best as we can. Based on our investigation into this initial production, it is
                    our understanding that most of the documents were delivered to our office in paper form. Subsequently, we were
                    approved for e-discovery software and since then have collected documents electronically and have produced all
                    documents in single page tiff or native, as appropriate. While we do not believe the City is required to re-produce
                    documents in a different format (see FRCP Rule 34(b)(2)(E)(iii)), we are looking into the feasibility and burden of re-
                    producing some or all of the cleanup-specific LASAN documents (watershed reports and photos) with metadata and hope
                    to have an answer for you next week.

                    However, the City will not agree to reproduce as a matter of course the numerous documents included in its initial round
                    of productions regarding various South LA watershed cleanups. As you know, the City produced those documents as a
                    courtesy because Plaintiff Haugabrook was not able to identify the date and precise location of the alleged cleanup(s) that
                                    #:7156
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 260 of 315 Page ID


                    forms the basis of his claim, beyond the general location of South LA. To date, Plaintiffs have not informed us whether
                    any of the cleanups in that production form the basis of Mr. Haugabrook's claim. We would be willing to reproduce
                    specific cleanup documents from the South LA universe of documents if Mr. Haugabrook specifies the relevant
                    cleanup(s), subject to the feasibility and burden analysis noted above.

                    2. Format of future productions. The City confirms that it will continue to produce documents in in single page tiff or
                    native, as appropriate.

                    3. Further document productions. We have identified and reviewed additional documents responsive to Plaintiffs'
                    requests, including organizational charts, job descriptions, tonnage reports, cleanup reports to the Mayor's Office, and
                    powerpoint documents. These documents will be produced next week. We are continuing our investigation into what has
                    been collected and what there may be left to collect; we will continue to review and produce as soon as possible on a
                    rolling basis.

                    4. Plaintiff-specific assignment logs and authorizations. We do not know why such documents were not included in the
                    City's prior productions but we can assure you that the City is not withholding any such documents. At this time, we do
                    not know whether or to what extent such documents exist. If they exist, the City will produce them. We are waiting to
                    hear back from LASAN on this and will produce any such documents as soon as we receive them.

                    5. LAPD body cam footage. We have put in an additional inquiry to LAPD regarding the body cam footage because we
                    have not been able to get a clear picture of the history of this collection effort. We are aware that not all officers turn on
                    their body cams in all instances, which may be the reason for the "missing" footage, but we want to make sure that
                    nothing was overlooked during the initial collection. We hope to have further information on this next week and intend to
                    produce any additional footage if such exists as soon as we receive it.

                    6. Databases. We have been informed that the database information we described in our November 19 email is on track
                    for the December 18th date. It is our understanding from several sources that the three databases we have agreed to
                    produce are the only databases that house cleanup information but we have asked additional LASAN employees for
                    further confirmation and await their responses, which we will share with you upon receipt.

                    7. Emails. We understand that the requested LAPD emails will be uploaded to our e-discovery software this weekend and
                    we intend to begin review of them next week. Once we have a better understanding of the document numbers and hit
                    rate, we will let you know to what extent we believe the universe of documents for review should be limited in an attempt
                    to eliminate false hits. We have put in a request to IT for LASAN and UHRC documents but do not have an estimated
                    time of completion yet. Regarding CD staff members, we have made some progress but do not yet have a list of staff
                    members that might be appropriate custodians. We are diligently working on this and will get back to you in the next
                    week or so with an update.

                    We continue to work on these and the handful of other issues identified in your letter and will update you on a rolling
                    basis as we learn additional information.

                    Thank you.

                    Patricia

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864676333920…                                                         3/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.



                    On Fri, Dec 11, 2020 at 3:20 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                    #:7157
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 261 of 315 Page ID



                          Counsel,

                          While we disagree with your latest email, we still don't see the value of correcting the City's
                          misrepresentations or rehashing the last 16 months of our efforts to obtain basic documents
                          responsive to our requests. The record speaks for itself, and our only interest at this point is
                          obtaining documents necessary to move this litigation forward.

                          With regards to Plaintiffs' responses to Defendants' discovery, as you know, those issues are
                          being addressed in a separate line of communication. The inclusion of those issues here seems
                          calculated only to muddy the record, particularly because your representation of the status of our
                          responses is disingenuous at best. Plaintiffs have in fact responded to all 16 sets of discovery
                          propounded by the City. What the City awaits is supplemental responses and additional
                          documents, which we will continue to address separately.

                          We look forward to receiving your substantive responses today regarding Defendants'
                          outstanding production. It remains, as always, our hope that it will narrow the issues about which
                          we need to seek court intervention.

                          Thanks,

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                          From: Patricia Ursea <patricia.ursea@lacity.org>
                          Sent: Thursday, December 10, 2020 10:40 PM
                          To: Shayla R. Myers <SMyers@lafla.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                          Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu <PYu@lafla.org>
                          Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                          Counsel:

                          We are in receipt of your letter and contrary to your assertions, we have responded to many of the issues identified in
                          the letter in our emails of November 19 and December 1, 4, 7 and 8. Also, we have not "refused" to produce anything or
                          engage in any further meet and confer efforts, as you contend in the letter. Instead, we continue to work on resolving
                          the remaining issues, which, as we have explained, have required additional time to track down because the attorney
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864676333920…                                                         4/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                          who had been investigating those issues has been out of leave and unexpectedly will remain on leave until the new year.
                          We are working diligently and as fast as we can to track down the history of the investigation performed by our
                          colleague and determine whom to contact and how to most efficiently proceed to produce the massive amounts of data
                          Plaintiffs seek.

                          We had a small team to begin with and we are now one attorney short. When Plaintiffs' much-larger counsel team
                          asked for repeated extensions of time to respond to discovery due to issues that arose on your end, we granted the
                          extensions without question, despite the fact the discovery was undeniably straightforward, such as interrogatories
                          asking "what property do you allege has been taken" and "what damages are you asserting." In fact, we still await
                          responses and documents for such discovery, which the City propounded in August, some of which have not been
                          responded to at all. But we do not write lengthy letters lobbing accusations or insist that Plaintiffs produce the
                          discovery immediately. Instead, we have respectfully reminded Plaintiffs of their discovery commitments in email,
                          which to date remain unresponded to and outstanding.
                                    #:7158
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 262 of 315 Page ID


                          Your letter does not help to move the ball forward. It raises no new issues but merely repeats--and often misrepresents-
                          -issues that we have already discussed, many of which we have addressed or are in the process of addressing. I'm sure
                          you can appreciate how long it takes to respond to the litany of representations and accusations made in such a letter,
                          particularly given that the attorney with the most knowledge on these issues is not available to help us with the required
                          history and context. We would much rather spend that time tracking down custodians and documents and reviewing
                          documents for production but the record you are attempting to establish with such letters is inaccurate and one-sided,
                          so we must take that time to respond instead.

                          As we have stated repeatedly, we disagree that the City-wide multiple-year discovery Plaintiffs seek is necessary for
                          Plaintiffs' case but nevertheless we have attempted to reach a compromise and agreed to produce much of the data
                          requested, much of which we intend to produce in the following week or so. But it is clear that nothing the City does in
                          discovery satisfies Plaintiffs. The City voluntarily produced hundreds of documents before it was required to do so
                          under the Rules, which was confirmed by the Magistrate; Plaintiffs now complain the production was in an undesirable
                          format, though no format had been requested or agreed to at the time. Plaintiffs, meanwhile, did not produce a single
                          document voluntarily and even now resist producing documents in response to RFPs. The City produced hundreds of
                          pages of training materials but Plaintiffs now complain that some unidentified "powerpoint presentations" are missing.
                          We are looking for those. The City produced numerous organizational charts but Plaintiffs complain that one
                          organizational chart, which you stated on our meet-and-confer call Plaintiffs have already acquired from different
                          sources, was not yet produced and imply that the City must be withholding org charts in an attempt to obfuscate and
                          delay. We are double checking where our colleague left off with the task of collecting org charts and related information
                          but we assure you, again, that we are not withholding and do not intend to withhold org charts or any other non-
                          privileged documents responsive to Plaintiffs' requests that we have collected. When we offered to negotiate alternate
                          search terms to the plainly common terms "hope" and "care" in the 40+ custodians Plaintiffs request years of
                          communications from, we were again accused of delay. We have now asked IT to run the search terms Plaintiffs
                          provided -- many months after they were invited to do so -- even though we are all but certain they will result in an
                          overbroad universe of documents with many false hits.

                          We intend to send a further response to your letter tomorrow once we obtain some additional information. We also aim
                          to get an additional production of documents we have identified to you in the next few days once we have had a chance
                          to complete our review. In the meantime, if Plaintiffs could focus their efforts on responding to the discovery
                          propounded by the City in August, we would appreciate it. The City, too, would like to avoid unnecessary discovery
                          motion practice.

                          Patricia

                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864676333920…                                                         5/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.



                          On Wed, Dec 9, 2020 at 1:32 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                 Counsel,

                                 A ached please ﬁnd correspondence regarding Plain ﬀs' Requests for Produc on of Documents, Set
                                 One.

                                 Thanks,
                                    #:7159
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 263 of 315 Page ID

                                 Shayla Myers | Senior Attorney
                                 Legal Aid Foundation of Los Angeles
                                 7000 S. Broadway | Los Angeles, CA 90003
                                 213.640.3983 direct | 213.640.3988 facsimile
                                 www.lafla.org | smyers@lafla.org




                                 From: Patricia Ursea <patricia.ursea@lacity.org>
                                 Sent: Friday, November 13, 2020 10:58 AM
                                 To: Shayla R. Myers <SMyers@lafla.org>
                                 Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                 Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                 <PYu@lafla.org>
                                 Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                                 1:00pm on Monday works for us. Thank you.

                                 Patricia


                                 Patricia Ursea
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                 On Fri, Nov 13, 2020 at 8:42 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                        Our team is available on Monday a ernoon at 1:00. Please conﬁrm that me, and we can circulate a
                                        call-in number. Thanks,

                                        Shayla
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864676333920…                                                         6/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One


                                        Shayla Myers | Senior Attorney
                                        Legal Aid Foundation of Los Angeles
                                        7000 S. Broadway | Los Angeles, CA 90003
                                        213.640.3983 direct | 213.640.3988 facsimile
                                        www.lafla.org | smyers@lafla.org




                                    #:7160
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 264 of 315 Page ID


                                        From: Patricia Ursea <patricia.ursea@lacity.org>
                                        Sent: Thursday, November 12, 2020 9:44 AM
                                        To: Shayla R. Myers <SMyers@lafla.org>
                                        Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                        Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                        <PYu@lafla.org>
                                        Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set
                                        One

                                        Counsel,

                                        We are available on Monday 10am to 12:00 and after 1pm. Do any of those times work for you?

                                        Patricia


                                        Patricia Ursea
                                        Deputy City Attorney, City of Los Angeles
                                        Business & Complex Litigation
                                        City Hall East
                                        200 N. Main Street, 6th Floor
                                        Los Angeles, California 90012
                                        Patricia.Ursea@lacity.org
                                        (213) 978-7569

                                        This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                        contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not
                                        read, copy, or distribute this message or any attachment. If you have received this communication in error, please
                                        notify me immediately by e-mail and then delete all copies of this message and any attachments without reading or
                                        saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet
                                        is not secure. Do not send confidential or sensitive information, such as social security numbers, account numbers,
                                        personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                        On Tue, Nov 10, 2020 at 9:22 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                              Counsel,

                                              We have reviewed the City's amended responses to Plain ﬀs' RFPs, as well as the most recent
                                              produc on of documents response to those RFPs. While the wri en amendments do not address
                                              the issues we previously raised, you did iden fy a number of issues about which the City is now
                                              willing to meet and confer.

                                              Please let us know if you are available for a call this Friday, November 13, 2020 to have that
                                              discussion. We can make our team available any me a er 12:00 p.m.

                                              Thank you.

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864676333920…                                                         7/8
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One


                                              Shayla Myers | Senior Attorney
                                              Legal Aid Foundation of Los Angeles
                                              7000 S. Broadway | Los Angeles, CA 90003
                                              213.640.3983 direct | 213.640.3988 facsimile
                                              www.lafla.org | smyers@lafla.org




                                              This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                    #:7161
                                              and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or
                                              use of this information and note that such actions are prohibited. If you have received this transmission in error,
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 265 of 315 Page ID




                                              kindly notify the sender and immediately delete this email and any files that may be attached.

                                        *****************Confidentiality Notice *************************
                                        This electronic message transmission contains information
                                        from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                        privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                        copying,
                                        distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                        please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                        saving in any manner.
                                        ********************************************************************

                                 *****************Confidentiality Notice *************************
                                 This electronic message transmission contains information
                                 from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                 privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                 copying,
                                 distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                 please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                 saving in any manner.
                                 ********************************************************************

                          *****************Confidentiality Notice *************************
                          This electronic message transmission contains information
                          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                          and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                          distribution or use of the content of this information is prohibited. If you have received this communication in error,
                          please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
                          in any manner.
                          ********************************************************************

                    *****************Confidentiality Notice *************************
                    This electronic message transmission contains information
                    from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                    and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                    distribution or use of the content of this information is prohibited. If you have received this communication in error, please
                    notify us immediately by e-mail and delete the original message and any attachments without reading or saving in any
                    manner.
                    ********************************************************************




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-f%3A16864676333920…                                                         8/8
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 266 of 315 Page ID
                                    #:7162




                             EXHIBIT 21
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One



                                                                                                                                            Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to
              Plaintiffs' RFPs, Set One
              1 message

              Patricia Ursea <patricia.ursea@lacity.org>                                                   Mon, Dec 21, 2020 at 11:35 AM
              To: "Shayla R. Myers" <SMyers@lafla.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, "Herbert, Benjamin Allen"
                                    #:7163

              <benjamin.herbert@kirkland.com>, Sam Blake <sam.blake@kirkland.com>, Pui-Yee Yu <PYu@lafla.org>, Catherine
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 267 of 315 Page ID




              Sweetser <catherine.sdshhh@gmail.com>, Justin Grams <justin.grams@lacity.org>

                    Thank you for bringing this to our attention. Per our meet-and-confer agreements, without waiving our relevance and
                    other objections, we did and do not intend to withhold the 2020 data. It appears there was an internal
                    miscommunication about the date range of these reports. The 2020 reports are being pulled and we will produce them as
                    soon as we get them, which we understand will be early next week.

                    Patricia

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Fri, Dec 18, 2020 at 5:21 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Counsel,

                          We have received the City's produc on and are in the process of reviewing it. One of the spreadsheets,
                          CITY 20222 only contains data through 12/31/2019. The City previously agreed to produce this data
                          through the present and the other two databases contained 2020 data.

                          We'd appreciate clariﬁca on today as to whether the City is withholding data or if this was an error. If we
                          don't get clariﬁca on this evening, we'll presume the City is withholding the 2020 data based on its
                          objec ons and seek court interven on for the rest of the data.

                          Thanks,

                          Shayla

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar8504537356739…                                                           1/9
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One




                          From: Shayla R. Myers <SMyers@lafla.org>
                          Sent: Friday, December 18, 2020 4:59 PM
                          To: Patricia Ursea <patricia.ursea@lacity.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                          Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                    #:7164
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 268 of 315 Page ID


                          <PYu@lafla.org>; Catherine Sweetser <catherine.sdshhh@gmail.com>
                          Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                          Patricia,

                          In our RFPs, Plain ﬀs explicitly requested the metadata for all responsive documents. Moreover, Rule 34
                          requires the produc on of documents as they are kept in the normal course. The ini al produc on from
                          the City in November and December 2019 was deﬁcient on both of these accounts. We a empted to
                          meet and confer about the form of produc on as early as possible, as required by Rule 26, to avoid
                          exactly this situa on. Instead, the City opted to produce the documents as massive PDFs without useable
                          metadata. Rule 34(b)(2)(E)(iii) is certainly not intended to allow a party to ignore other provisions of Rule
                          34 and then avoid ﬁxing those errors by claiming it need not reproduce documents.

                          We are en tled to the requested metadata, but in the interest of obtaining this informa on as
                          expediently as possible and without court interven on, we oﬀered what we believe is a reasonable
                          compromise. We look forward to hearing from you today if you are willing to provide these documents as
                          requested. If not, we intend to raise this with the Court.

                          With regards to Mr. Haugabrook, we disagree with your statement that we were unable to provide a
                          loca on where the cleanups occurred. We provided you that informa on in the Second Amended
                          Complaint. In addi on, we disagree with your characteriza on of the produc on of these "South LA"
                          documents. While you view this as a courtesy, we consider this part of the City's discovery obliga on in
                          this case. We note that the City brought a mo on for a more deﬁnite statement under Rule 8 of the
                          Federal Rules of Civil Procedure, alleging that Mr. Haugabrook failed to provide suﬃcient details about his
                          allega ons. The District Court denied the mo on, ﬁnding that Mr. Haugabrook had provided suﬃcient
                          informa on for the City to inves gate the claims. Plain ﬀs in turn, are en tled to discovery related to
                          those claims. We strongly disagree with the City's repeated asser on that these documents are the only
                          documents related to cleanups conducted in "South LA" during March 2019, but we are en tled to the
                          documents the City believes cons tute the universe of these cleanups.

                          Also, this is the ﬁrst me you have inquired whether any of the documents produced by the City relate to
                          Mr. Haugabrook's claims. From our perspec ve, it is clear that the documents produced by the City do
                          not form the basis for his claims, as they relate to cleanups that occurred nowhere near where Mr.
                          Haugabrook alleges he was subjected to the City's uncons tu onal prac ces.

                          We look forward to receiving documents consistent with the City's obliga ons under Rule 34.

                          Thanks,

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar8504537356739…                                                           2/9
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                          From: Patricia Ursea <patricia.ursea@lacity.org>
                          Sent: Friday, December 11, 2020 8:05 PM
                          To: Shayla R. Myers <SMyers@lafla.org>
                                    #:7165
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 269 of 315 Page ID


                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                          Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                          <PYu@lafla.org>; Catherine Sweetser <catherine.sdshhh@gmail.com>
                          Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                          Counsel:

                          We agree that rehashing the past is not productive and likewise wish to move forward with the litigation. We are
                          hopeful that future correspondence from Plaintiffs will reflect this mutual goal and the City will be more than happy to
                          also focus on the path ahead. We disagree with your characterization of the discovery owed to the City but in the spirit
                          of moving forward, please see the following responses to discovery issues identified in your letter:

                          1. Format of initial production in November and December 2019. As we have said, our colleague Felix Lebron was
                          primarily involved in the collection and production of these documents and as you know, he is on leave until next year
                          so we have had to piece the history together as best as we can. Based on our investigation into this initial production, it
                          is our understanding that most of the documents were delivered to our office in paper form. Subsequently, we were
                          approved for e-discovery software and since then have collected documents electronically and have produced all
                          documents in single page tiff or native, as appropriate. While we do not believe the City is required to re-produce
                          documents in a different format (see FRCP Rule 34(b)(2)(E)(iii)), we are looking into the feasibility and burden of re-
                          producing some or all of the cleanup-specific LASAN documents (watershed reports and photos) with metadata and
                          hope to have an answer for you next week.

                          However, the City will not agree to reproduce as a matter of course the numerous documents included in its initial
                          round of productions regarding various South LA watershed cleanups. As you know, the City produced those
                          documents as a courtesy because Plaintiff Haugabrook was not able to identify the date and precise location of the
                          alleged cleanup(s) that forms the basis of his claim, beyond the general location of South LA. To date, Plaintiffs have
                          not informed us whether any of the cleanups in that production form the basis of Mr. Haugabrook's claim. We would
                          be willing to reproduce specific cleanup documents from the South LA universe of documents if Mr. Haugabrook
                          specifies the relevant cleanup(s), subject to the feasibility and burden analysis noted above.

                          2. Format of future productions. The City confirms that it will continue to produce documents in in single page tiff or
                          native, as appropriate.

                          3. Further document productions. We have identified and reviewed additional documents responsive to Plaintiffs'
                          requests, including organizational charts, job descriptions, tonnage reports, cleanup reports to the Mayor's Office, and
                          powerpoint documents. These documents will be produced next week. We are continuing our investigation into what
                          has been collected and what there may be left to collect; we will continue to review and produce as soon as possible on a
                          rolling basis.

                          4. Plaintiff-specific assignment logs and authorizations. We do not know why such documents were not included in
                          the City's prior productions but we can assure you that the City is not withholding any such documents. At this time, we
                          do not know whether or to what extent such documents exist. If they exist, the City will produce them. We are waiting
                          to hear back from LASAN on this and will produce any such documents as soon as we receive them.

                          5. LAPD body cam footage. We have put in an additional inquiry to LAPD regarding the body cam footage because we
                          have not been able to get a clear picture of the history of this collection effort. We are aware that not all officers turn on
                          their body cams in all instances, which may be the reason for the "missing" footage, but we want to make sure that
                          nothing was overlooked during the initial collection. We hope to have further information on this next week and intend
                          to produce any additional footage if such exists as soon as we receive it.


        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar8504537356739…                                                           3/9
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                          6. Databases. We have been informed that the database information we described in our November 19 email is on
                          track for the December 18th date. It is our understanding from several sources that the three databases we have agreed
                          to produce are the only databases that house cleanup information but we have asked additional LASAN employees for
                          further confirmation and await their responses, which we will share with you upon receipt.

                          7. Emails. We understand that the requested LAPD emails will be uploaded to our e-discovery software this weekend
                          and we intend to begin review of them next week. Once we have a better understanding of the document numbers and
                          hit rate, we will let you know to what extent we believe the universe of documents for review should be limited in an
                          attempt to eliminate false hits. We have put in a request to IT for LASAN and UHRC documents but do not have an
                          estimated time of completion yet. Regarding CD staff members, we have made some progress but do not yet have a list
                          of staff members that might be appropriate custodians. We are diligently working on this and will get back to you in the
                          next week or so with an update.

                          We continue to work on these and the handful of other issues identified in your letter and will update you on a rolling
                                    #:7166
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 270 of 315 Page ID


                          basis as we learn additional information.

                          Thank you.

                          Patricia

                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.



                          On Fri, Dec 11, 2020 at 3:20 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                 Counsel,

                                 While we disagree with your latest email, we still don't see the value of correcting the City's
                                 misrepresentations or rehashing the last 16 months of our efforts to obtain basic documents
                                 responsive to our requests. The record speaks for itself, and our only interest at this point is
                                 obtaining documents necessary to move this litigation forward.

                                 With regards to Plaintiffs' responses to Defendants' discovery, as you know, those issues are
                                 being addressed in a separate line of communication. The inclusion of those issues here
                                 seems calculated only to muddy the record, particularly because your representation of the
                                 status of our responses is disingenuous at best. Plaintiffs have in fact responded to all 16 sets
                                 of discovery propounded by the City. What the City awaits is supplemental responses and
                                 additional documents, which we will continue to address separately.

                                 We look forward to receiving your substantive responses today regarding Defendants'
                                 outstanding production. It remains, as always, our hope that it will narrow the issues about
                                 which we need to seek court intervention.

                                 Thanks,

                                 Shayla Myers | Senior Attorney

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar8504537356739…                                                           4/9
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                                 Legal Aid Foundation of Los Angeles
                                 7000 S. Broadway | Los Angeles, CA 90003
                                 213.640.3983 direct | 213.640.3988 facsimile
                                 www.lafla.org | smyers@lafla.org




                                 From: Patricia Ursea <patricia.ursea@lacity.org>
                                 Sent: Thursday, December 10, 2020 10:40 PM
                                    #:7167
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 271 of 315 Page ID




                                 To: Shayla R. Myers <SMyers@lafla.org>
                                 Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                 Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                 <PYu@lafla.org>
                                 Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                                 Counsel:

                                 We are in receipt of your letter and contrary to your assertions, we have responded to many of the issues identified in
                                 the letter in our emails of November 19 and December 1, 4, 7 and 8. Also, we have not "refused" to produce anything
                                 or engage in any further meet and confer efforts, as you contend in the letter. Instead, we continue to work on
                                 resolving the remaining issues, which, as we have explained, have required additional time to track down because the
                                 attorney who had been investigating those issues has been out of leave and unexpectedly will remain on leave until
                                 the new year. We are working diligently and as fast as we can to track down the history of the investigation
                                 performed by our colleague and determine whom to contact and how to most efficiently proceed to produce the
                                 massive amounts of data Plaintiffs seek.

                                 We had a small team to begin with and we are now one attorney short. When Plaintiffs' much-larger counsel team
                                 asked for repeated extensions of time to respond to discovery due to issues that arose on your end, we granted the
                                 extensions without question, despite the fact the discovery was undeniably straightforward, such as interrogatories
                                 asking "what property do you allege has been taken" and "what damages are you asserting." In fact, we still await
                                 responses and documents for such discovery, which the City propounded in August, some of which have not been
                                 responded to at all. But we do not write lengthy letters lobbing accusations or insist that Plaintiffs produce the
                                 discovery immediately. Instead, we have respectfully reminded Plaintiffs of their discovery commitments in email,
                                 which to date remain unresponded to and outstanding.

                                 Your letter does not help to move the ball forward. It raises no new issues but merely repeats--and often
                                 misrepresents--issues that we have already discussed, many of which we have addressed or are in the process of
                                 addressing. I'm sure you can appreciate how long it takes to respond to the litany of representations and accusations
                                 made in such a letter, particularly given that the attorney with the most knowledge on these issues is not available to
                                 help us with the required history and context. We would much rather spend that time tracking down custodians and
                                 documents and reviewing documents for production but the record you are attempting to establish with such letters
                                 is inaccurate and one-sided, so we must take that time to respond instead.

                                 As we have stated repeatedly, we disagree that the City-wide multiple-year discovery Plaintiffs seek is necessary for
                                 Plaintiffs' case but nevertheless we have attempted to reach a compromise and agreed to produce much of the data
                                 requested, much of which we intend to produce in the following week or so. But it is clear that nothing the City does
                                 in discovery satisfies Plaintiffs. The City voluntarily produced hundreds of documents before it was required to do so
                                 under the Rules, which was confirmed by the Magistrate; Plaintiffs now complain the production was in an
                                 undesirable format, though no format had been requested or agreed to at the time. Plaintiffs, meanwhile, did not
                                 produce a single document voluntarily and even now resist producing documents in response to RFPs. The City
                                 produced hundreds of pages of training materials but Plaintiffs now complain that some unidentified "powerpoint
                                 presentations" are missing. We are looking for those. The City produced numerous organizational charts but
                                 Plaintiffs complain that one organizational chart, which you stated on our meet-and-confer call Plaintiffs have
                                 already acquired from different sources, was not yet produced and imply that the City must be withholding org charts
                                 in an attempt to obfuscate and delay. We are double checking where our colleague left off with the task of collecting
                                 org charts and related information but we assure you, again, that we are not withholding and do not intend to
                                 withhold org charts or any other non-privileged documents responsive to Plaintiffs' requests that we have collected.
                                 When we offered to negotiate alternate search terms to the plainly common terms "hope" and "care" in the 40+
                                 custodians Plaintiffs request years of communications from, we were again accused of delay. We have now asked IT
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar8504537356739…                                                           5/9
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                                 to run the search terms Plaintiffs provided -- many months after they were invited to do so -- even though we are all
                                 but certain they will result in an overbroad universe of documents with many false hits.

                                 We intend to send a further response to your letter tomorrow once we obtain some additional information. We also
                                 aim to get an additional production of documents we have identified to you in the next few days once we have had a
                                 chance to complete our review. In the meantime, if Plaintiffs could focus their efforts on responding to the discovery
                                 propounded by the City in August, we would appreciate it. The City, too, would like to avoid unnecessary discovery
                                 motion practice.

                                 Patricia

                                 Patricia Ursea
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                    #:7168
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 272 of 315 Page ID


                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.



                                 On Wed, Dec 9, 2020 at 1:32 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                        Counsel,

                                        A ached please ﬁnd correspondence regarding Plain ﬀs' Requests for Produc on of Documents, Set
                                        One.

                                        Thanks,

                                        Shayla Myers | Senior Attorney
                                        Legal Aid Foundation of Los Angeles
                                        7000 S. Broadway | Los Angeles, CA 90003
                                        213.640.3983 direct | 213.640.3988 facsimile
                                        www.lafla.org | smyers@lafla.org




                                        From: Patricia Ursea <patricia.ursea@lacity.org>
                                        Sent: Friday, November 13, 2020 10:58 AM
                                        To: Shayla R. Myers <SMyers@lafla.org>
                                        Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                        Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                        <PYu@lafla.org>
                                        Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set
                                        One

                                        1:00pm on Monday works for us. Thank you.

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar8504537356739…                                                           6/9
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                                        Patricia


                                        Patricia Ursea
                                        Deputy City Attorney, City of Los Angeles
                                        Business & Complex Litigation
                                        City Hall East
                                        200 N. Main Street, 6th Floor
                                        Los Angeles, California 90012
                                        Patricia.Ursea@lacity.org
                                        (213) 978-7569

                                        This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                        contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not
                                    #:7169
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 273 of 315 Page ID


                                        read, copy, or distribute this message or any attachment. If you have received this communication in error, please
                                        notify me immediately by e-mail and then delete all copies of this message and any attachments without reading or
                                        saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet
                                        is not secure. Do not send confidential or sensitive information, such as social security numbers, account numbers,
                                        personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                        On Fri, Nov 13, 2020 at 8:42 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                              Our team is available on Monday a ernoon at 1:00. Please conﬁrm that me, and we can circulate
                                              a call-in number. Thanks,

                                              Shayla

                                              Shayla Myers | Senior Attorney
                                              Legal Aid Foundation of Los Angeles
                                              7000 S. Broadway | Los Angeles, CA 90003
                                              213.640.3983 direct | 213.640.3988 facsimile
                                              www.lafla.org | smyers@lafla.org




                                              From: Patricia Ursea <patricia.ursea@lacity.org>
                                              Sent: Thursday, November 12, 2020 9:44 AM
                                              To: Shayla R. Myers <SMyers@lafla.org>
                                              Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert,
                                              Benjamin Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                              <PYu@lafla.org>
                                              Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set
                                              One

                                              Counsel,

                                              We are available on Monday 10am to 12:00 and after 1pm. Do any of those times work for you?

                                              Patricia


                                              Patricia Ursea
                                              Deputy City Attorney, City of Los Angeles
                                              Business & Complex Litigation
                                              City Hall East
                                              200 N. Main Street, 6th Floor
                                              Los Angeles, California 90012

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar8504537356739…                                                           7/9
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                                              Patricia.Ursea@lacity.org
                                              (213) 978-7569

                                              This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and
                                              may contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may
                                              not read, copy, or distribute this message or any attachment. If you have received this communication in error,
                                              please notify me immediately by e-mail and then delete all copies of this message and any attachments without
                                              reading or saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through
                                              the Internet is not secure. Do not send confidential or sensitive information, such as social security numbers,
                                              account numbers, personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                              On Tue, Nov 10, 2020 at 9:22 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                    #:7170
                                                     Counsel,
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 274 of 315 Page ID




                                                     We have reviewed the City's amended responses to Plain ﬀs' RFPs, as well as the most recent
                                                     produc on of documents response to those RFPs. While the wri en amendments do not address
                                                     the issues we previously raised, you did iden fy a number of issues about which the City is now
                                                     willing to meet and confer.

                                                     Please let us know if you are available for a call this Friday, November 13, 2020 to have that
                                                     discussion. We can make our team available any me a er 12:00 p.m.

                                                     Thank you.

                                                     Shayla Myers | Senior Attorney
                                                     Legal Aid Foundation of Los Angeles
                                                     7000 S. Broadway | Los Angeles, CA 90003
                                                     213.640.3983 direct | 213.640.3988 facsimile
                                                     www.lafla.org | smyers@lafla.org




                                                     This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                                     and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution
                                                     or use of this information and note that such actions are prohibited. If you have received this transmission in
                                                     error, kindly notify the sender and immediately delete this email and any files that may be attached.

                                              *****************Confidentiality Notice *************************
                                              This electronic message transmission contains information
                                              from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                              privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                              copying,
                                              distribution or use of the content of this information is prohibited. If you have received this communication in
                                              error, please notify us immediately by e-mail and delete the original message and any attachments without
                                              reading or saving in any manner.
                                              ********************************************************************

                                        *****************Confidentiality Notice *************************
                                        This electronic message transmission contains information
                                        from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                        privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                        copying,
                                        distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                        please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                        saving in any manner.
                                        ********************************************************************

                                 *****************Confidentiality Notice *************************
                                 This electronic message transmission contains information
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar8504537356739…                                                           8/9
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                                 from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                 privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                 copying,
                                 distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                 please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                 saving in any manner.
                                 ********************************************************************

                          *****************Confidentiality Notice *************************
                          This electronic message transmission contains information
                          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                          and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                          distribution or use of the content of this information is prohibited. If you have received this communication in error,
                          please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
                                    #:7171
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 275 of 315 Page ID


                          in any manner.
                          ********************************************************************




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar8504537356739…                                                           9/9
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 276 of 315 Page ID
                                    #:7172




                             EXHIBIT 22
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One



                                                                                                                                            Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to
              Plaintiffs' RFPs, Set One
              1 message

              Patricia Ursea <patricia.ursea@lacity.org>                                                   Tue, Dec 29, 2020 at 12:15 PM
              To: "Shayla R. Myers" <SMyers@lafla.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, "Herbert, Benjamin Allen"
                                    #:7173

              <benjamin.herbert@kirkland.com>, Sam Blake <sam.blake@kirkland.com>, Pui-Yee Yu <PYu@lafla.org>, Catherine
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 277 of 315 Page ID




              Sweetser <catherine.sdshhh@gmail.com>

                    Counsel:

                    This email follows up on the status of the City's document production and issues discussed in Plaintiffs' meet-and-confer
                    letters of November 19 and December 4, 2020 and our emails below. The City continues to reserve its objections as to
                    these documents, including on relevance and proportionality grounds, and reiterates that it has agreed to produce these
                    documents in the spirit of compromise and an effort to move the litigation forward.

                    AMS database: All electronically exportable data 1/1/18 to the end of 2019 was produced on 12/18/20. See Load File
                    Garcia 0006, Bates Nos. CTY020221 - CTY020221. The 2020 data was not produced at that time due to an oversight and
                    will be produced within the next few days.

                    PIMS database: All electronically exportable data 1/1/18 to the end of 2019 was produced on 12/18/20. See Load File
                    Garcia 0006, Bates Nos. CTY020222 - CTY020222. The 2020 data was not produced at that time due to an oversight and
                    will be produced within the next few days.

                    MyLA 311 Database: All electronically exportable data from 1/1/18 to the present, except contact information of the
                    requestor to preserve confidentiality, was produced on 12/18/20. See Load File Garcia 0006, Bates Nos. CTY020223 -
                    CTY020223.

                    Government Claims: The City produced all of the responsive claims that were located in the CityLaw database on
                    12/18/20. See Load File Garcia 0006, Bates Nos. CTY020224 -CTY020305.

                    As we noted in prior emails and meet-and-confer calls, the claims database does not permit boolean, proximity, or similar
                    searches. The system permits up to three "and" search terms to be entered at a time but it functions best if one search
                    term is entered at a time. Claims that have been submitted in paper form or uploaded as PDF attachments for any other
                    reason are not searchable electronically and would need to be pulled individually and reviewed manually. The system
                    allows restriction parameters to be set -- in relevant part, date of claim, type of claim, and department -- but none of those
                    restrictions were used in conducting these searches so that the widest possible search net was cast.

                    The following search terms were run across the entire database. The results of these searches, approximately 1200 hits,
                    were reviewed and responsive claims were produced:


                        cleanup

                        clean-up

                        ceaning

                        sweep

                        homeless

                        unhoused

                        sanitation

                        LASAN

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar463272226326…                                                        1/10
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                        bulky

                        56.11

                        destroy

                        destruction

                        encampment

                        dump

                        couch
                                    #:7174

                        pallet
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 278 of 315 Page ID




                        cart

                        care+

                        hope

                        tent
                        trash

                        care


                    Plaintiff-specific files with metadata:

                    As we stated in our December 23, 2020 email, LASAN is pulling the electronic versions of the Plaintiff-specific reports
                    and related documents, as well as the South Los Angeles documents included in the City's original productions, and the
                    City will reproduce those documents with metadata intact. In addition, we have requested that LASAN double check to
                    make sure it has collected all relevant Plaintiff-specific documents, including any scheduling documents and
                    authorizations. The City will produce those documents on a rolling basis as we obtain them.

                    Body-cam footage:

                    As we stated in our emails of December 15 and 23, 2020, the City has produced all the body-cam footage it has located for
                    the dates and locations specified in the complaint. The City is not withholding any footage related to those dates and
                    locations. In our December 23rd email, we provided a chart correlating the body-cam files with the relevant officers'
                    names and incident dates as well as an explanation of how the files were identified and collected.

                    Other specific categories of documents:

                                        Additional powerpoint presentations were produced on 12/16/20 and 12/23/20. See Load File Garcia 005, Bates
                                        Nos. CTY019334-CTY019480 and Load File Garcia 007 , Bates Nos. CTY020306-CTY020312.
                                        Additional organizational charts were produced on 12/16/20 and 12/18/20. See Load File Garcia 005, Bates
                                        Nos. CTY013340, CTY015455 - CTY015487, CTY015504, and CTY018896, and Load File 006, Bates No.
                                        CTY019503.
                                        Additional data regarding tonnage reports and encampment cleanups, including cleanup reports to the Mayor's
                                        Office, were produced on 12/16/20 and 12/18/20. See Load File Garcia 005, Bates Nos. CTY016067- CTY018873,
                                        and Load File 006, Bates Nos. CTY019504 -CTY020209.
                                        Additional job descriptions were produced on 12/16/20. See Load File Garcia 005, Bates Nos.Bates
                                        Nos. CTY018874-018900.


                    We are still working on the other categories of documents Plaintiffs requested, including police complaints, RFCs, and
                    email communications, and will get back to you on these as soon as we can.

                    Best wishes for the New Year,

                    Patricia


                    Patricia Ursea
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar463272226326…                                                        2/10
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569

                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                                    #:7175
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 279 of 315 Page ID


                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Fri, Dec 18, 2020 at 5:21 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                          Counsel,

                          We have received the City's produc on and are in the process of reviewing it. One of the spreadsheets,
                          CITY 20222 only contains data through 12/31/2019. The City previously agreed to produce this data
                          through the present and the other two databases contained 2020 data.

                          We'd appreciate clariﬁca on today as to whether the City is withholding data or if this was an error. If we
                          don't get clariﬁca on this evening, we'll presume the City is withholding the 2020 data based on its
                          objec ons and seek court interven on for the rest of the data.

                          Thanks,

                          Shayla

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                          From: Shayla R. Myers <SMyers@lafla.org>
                          Sent: Friday, December 18, 2020 4:59 PM
                          To: Patricia Ursea <patricia.ursea@lacity.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                          Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                          <PYu@lafla.org>; Catherine Sweetser <catherine.sdshhh@gmail.com>
                          Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                          Patricia,

                          In our RFPs, Plain ﬀs explicitly requested the metadata for all responsive documents. Moreover, Rule 34
                          requires the produc on of documents as they are kept in the normal course. The ini al produc on from
                          the City in November and December 2019 was deﬁcient on both of these accounts. We a empted to
                          meet and confer about the form of produc on as early as possible, as required by Rule 26, to avoid
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar463272226326…                                                        3/10
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                          exactly this situa on. Instead, the City opted to produce the documents as massive PDFs without useable
                          metadata. Rule 34(b)(2)(E)(iii) is certainly not intended to allow a party to ignore other provisions of Rule
                          34 and then avoid ﬁxing those errors by claiming it need not reproduce documents.

                          We are en tled to the requested metadata, but in the interest of obtaining this informa on as
                          expediently as possible and without court interven on, we oﬀered what we believe is a reasonable
                          compromise. We look forward to hearing from you today if you are willing to provide these documents as
                          requested. If not, we intend to raise this with the Court.

                          With regards to Mr. Haugabrook, we disagree with your statement that we were unable to provide a
                          loca on where the cleanups occurred. We provided you that informa on in the Second Amended
                                    #:7176
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 280 of 315 Page ID



                          Complaint. In addi on, we disagree with your characteriza on of the produc on of these "South LA"
                          documents. While you view this as a courtesy, we consider this part of the City's discovery obliga on in
                          this case. We note that the City brought a mo on for a more deﬁnite statement under Rule 8 of the
                          Federal Rules of Civil Procedure, alleging that Mr. Haugabrook failed to provide suﬃcient details about his
                          allega ons. The District Court denied the mo on, ﬁnding that Mr. Haugabrook had provided suﬃcient
                          informa on for the City to inves gate the claims. Plain ﬀs in turn, are en tled to discovery related to
                          those claims. We strongly disagree with the City's repeated asser on that these documents are the only
                          documents related to cleanups conducted in "South LA" during March 2019, but we are en tled to the
                          documents the City believes cons tute the universe of these cleanups.

                          Also, this is the ﬁrst me you have inquired whether any of the documents produced by the City relate to
                          Mr. Haugabrook's claims. From our perspec ve, it is clear that the documents produced by the City do
                          not form the basis for his claims, as they relate to cleanups that occurred nowhere near where Mr.
                          Haugabrook alleges he was subjected to the City's uncons tu onal prac ces.

                          We look forward to receiving documents consistent with the City's obliga ons under Rule 34.

                          Thanks,

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




                          From: Patricia Ursea <patricia.ursea@lacity.org>
                          Sent: Friday, December 11, 2020 8:05 PM
                          To: Shayla R. Myers <SMyers@lafla.org>
                          Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                          Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                          <PYu@lafla.org>; Catherine Sweetser <catherine.sdshhh@gmail.com>
                          Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                          Counsel:

                          We agree that rehashing the past is not productive and likewise wish to move forward with the litigation. We are
                          hopeful that future correspondence from Plaintiffs will reflect this mutual goal and the City will be more than happy to

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar463272226326…                                                        4/10
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                          also focus on the path ahead. We disagree with your characterization of the discovery owed to the City but in the spirit
                          of moving forward, please see the following responses to discovery issues identified in your letter:

                          1. Format of initial production in November and December 2019. As we have said, our colleague Felix Lebron was
                          primarily involved in the collection and production of these documents and as you know, he is on leave until next year
                          so we have had to piece the history together as best as we can. Based on our investigation into this initial production, it
                          is our understanding that most of the documents were delivered to our office in paper form. Subsequently, we were
                          approved for e-discovery software and since then have collected documents electronically and have produced all
                          documents in single page tiff or native, as appropriate. While we do not believe the City is required to re-produce
                          documents in a different format (see FRCP Rule 34(b)(2)(E)(iii)), we are looking into the feasibility and burden of re-
                          producing some or all of the cleanup-specific LASAN documents (watershed reports and photos) with metadata and
                          hope to have an answer for you next week.

                          However, the City will not agree to reproduce as a matter of course the numerous documents included in its initial
                                    #:7177
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 281 of 315 Page ID


                          round of productions regarding various South LA watershed cleanups. As you know, the City produced those
                          documents as a courtesy because Plaintiff Haugabrook was not able to identify the date and precise location of the
                          alleged cleanup(s) that forms the basis of his claim, beyond the general location of South LA. To date, Plaintiffs have
                          not informed us whether any of the cleanups in that production form the basis of Mr. Haugabrook's claim. We would
                          be willing to reproduce specific cleanup documents from the South LA universe of documents if Mr. Haugabrook
                          specifies the relevant cleanup(s), subject to the feasibility and burden analysis noted above.

                          2. Format of future productions. The City confirms that it will continue to produce documents in in single page tiff or
                          native, as appropriate.

                          3. Further document productions. We have identified and reviewed additional documents responsive to Plaintiffs'
                          requests, including organizational charts, job descriptions, tonnage reports, cleanup reports to the Mayor's Office, and
                          powerpoint documents. These documents will be produced next week. We are continuing our investigation into what
                          has been collected and what there may be left to collect; we will continue to review and produce as soon as possible on a
                          rolling basis.

                          4. Plaintiff-specific assignment logs and authorizations. We do not know why such documents were not included in
                          the City's prior productions but we can assure you that the City is not withholding any such documents. At this time, we
                          do not know whether or to what extent such documents exist. If they exist, the City will produce them. We are waiting
                          to hear back from LASAN on this and will produce any such documents as soon as we receive them.

                          5. LAPD body cam footage. We have put in an additional inquiry to LAPD regarding the body cam footage because we
                          have not been able to get a clear picture of the history of this collection effort. We are aware that not all officers turn on
                          their body cams in all instances, which may be the reason for the "missing" footage, but we want to make sure that
                          nothing was overlooked during the initial collection. We hope to have further information on this next week and intend
                          to produce any additional footage if such exists as soon as we receive it.

                          6. Databases. We have been informed that the database information we described in our November 19 email is on
                          track for the December 18th date. It is our understanding from several sources that the three databases we have agreed
                          to produce are the only databases that house cleanup information but we have asked additional LASAN employees for
                          further confirmation and await their responses, which we will share with you upon receipt.

                          7. Emails. We understand that the requested LAPD emails will be uploaded to our e-discovery software this weekend
                          and we intend to begin review of them next week. Once we have a better understanding of the document numbers and
                          hit rate, we will let you know to what extent we believe the universe of documents for review should be limited in an
                          attempt to eliminate false hits. We have put in a request to IT for LASAN and UHRC documents but do not have an
                          estimated time of completion yet. Regarding CD staff members, we have made some progress but do not yet have a list
                          of staff members that might be appropriate custodians. We are diligently working on this and will get back to you in the
                          next week or so with an update.

                          We continue to work on these and the handful of other issues identified in your letter and will update you on a rolling
                          basis as we learn additional information.

                          Thank you.

                          Patricia

                          Patricia Ursea
                          Deputy City Attorney, City of Los Angeles
                          Business & Complex Litigation
                          City Hall East
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar463272226326…                                                        5/10
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One
                          200 N. Main Street, 6th Floor
                          Los Angeles, California 90012
                          Patricia.Ursea@lacity.org
                          (213) 978-7569

                          This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                          contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                          copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
                          immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                          manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                          not send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                          numbers and passwords, to the City via ordinary (unencrypted) e-mail.

                                    #:7178
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 282 of 315 Page ID




                          On Fri, Dec 11, 2020 at 3:20 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                 Counsel,

                                 While we disagree with your latest email, we still don't see the value of correcting the City's
                                 misrepresentations or rehashing the last 16 months of our efforts to obtain basic documents
                                 responsive to our requests. The record speaks for itself, and our only interest at this point is
                                 obtaining documents necessary to move this litigation forward.

                                 With regards to Plaintiffs' responses to Defendants' discovery, as you know, those issues are
                                 being addressed in a separate line of communication. The inclusion of those issues here
                                 seems calculated only to muddy the record, particularly because your representation of the
                                 status of our responses is disingenuous at best. Plaintiffs have in fact responded to all 16 sets
                                 of discovery propounded by the City. What the City awaits is supplemental responses and
                                 additional documents, which we will continue to address separately.

                                 We look forward to receiving your substantive responses today regarding Defendants'
                                 outstanding production. It remains, as always, our hope that it will narrow the issues about
                                 which we need to seek court intervention.

                                 Thanks,

                                 Shayla Myers | Senior Attorney
                                 Legal Aid Foundation of Los Angeles
                                 7000 S. Broadway | Los Angeles, CA 90003
                                 213.640.3983 direct | 213.640.3988 facsimile
                                 www.lafla.org | smyers@lafla.org




                                 From: Patricia Ursea <patricia.ursea@lacity.org>
                                 Sent: Thursday, December 10, 2020 10:40 PM
                                 To: Shayla R. Myers <SMyers@lafla.org>
                                 Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                 Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                 <PYu@lafla.org>
                                 Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set One

                                 Counsel:


        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar463272226326…                                                        6/10
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                                 We are in receipt of your letter and contrary to your assertions, we have responded to many of the issues identified in
                                 the letter in our emails of November 19 and December 1, 4, 7 and 8. Also, we have not "refused" to produce anything
                                 or engage in any further meet and confer efforts, as you contend in the letter. Instead, we continue to work on
                                 resolving the remaining issues, which, as we have explained, have required additional time to track down because the
                                 attorney who had been investigating those issues has been out of leave and unexpectedly will remain on leave until
                                 the new year. We are working diligently and as fast as we can to track down the history of the investigation
                                 performed by our colleague and determine whom to contact and how to most efficiently proceed to produce the
                                 massive amounts of data Plaintiffs seek.

                                 We had a small team to begin with and we are now one attorney short. When Plaintiffs' much-larger counsel team
                                 asked for repeated extensions of time to respond to discovery due to issues that arose on your end, we granted the
                                 extensions without question, despite the fact the discovery was undeniably straightforward, such as interrogatories
                                 asking "what property do you allege has been taken" and "what damages are you asserting." In fact, we still await
                                 responses and documents for such discovery, which the City propounded in August, some of which have not been
                                    #:7179
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 283 of 315 Page ID


                                 responded to at all. But we do not write lengthy letters lobbing accusations or insist that Plaintiffs produce the
                                 discovery immediately. Instead, we have respectfully reminded Plaintiffs of their discovery commitments in email,
                                 which to date remain unresponded to and outstanding.

                                 Your letter does not help to move the ball forward. It raises no new issues but merely repeats--and often
                                 misrepresents--issues that we have already discussed, many of which we have addressed or are in the process of
                                 addressing. I'm sure you can appreciate how long it takes to respond to the litany of representations and accusations
                                 made in such a letter, particularly given that the attorney with the most knowledge on these issues is not available to
                                 help us with the required history and context. We would much rather spend that time tracking down custodians and
                                 documents and reviewing documents for production but the record you are attempting to establish with such letters
                                 is inaccurate and one-sided, so we must take that time to respond instead.

                                 As we have stated repeatedly, we disagree that the City-wide multiple-year discovery Plaintiffs seek is necessary for
                                 Plaintiffs' case but nevertheless we have attempted to reach a compromise and agreed to produce much of the data
                                 requested, much of which we intend to produce in the following week or so. But it is clear that nothing the City does
                                 in discovery satisfies Plaintiffs. The City voluntarily produced hundreds of documents before it was required to do so
                                 under the Rules, which was confirmed by the Magistrate; Plaintiffs now complain the production was in an
                                 undesirable format, though no format had been requested or agreed to at the time. Plaintiffs, meanwhile, did not
                                 produce a single document voluntarily and even now resist producing documents in response to RFPs. The City
                                 produced hundreds of pages of training materials but Plaintiffs now complain that some unidentified "powerpoint
                                 presentations" are missing. We are looking for those. The City produced numerous organizational charts but
                                 Plaintiffs complain that one organizational chart, which you stated on our meet-and-confer call Plaintiffs have
                                 already acquired from different sources, was not yet produced and imply that the City must be withholding org charts
                                 in an attempt to obfuscate and delay. We are double checking where our colleague left off with the task of collecting
                                 org charts and related information but we assure you, again, that we are not withholding and do not intend to
                                 withhold org charts or any other non-privileged documents responsive to Plaintiffs' requests that we have collected.
                                 When we offered to negotiate alternate search terms to the plainly common terms "hope" and "care" in the 40+
                                 custodians Plaintiffs request years of communications from, we were again accused of delay. We have now asked IT
                                 to run the search terms Plaintiffs provided -- many months after they were invited to do so -- even though we are all
                                 but certain they will result in an overbroad universe of documents with many false hits.

                                 We intend to send a further response to your letter tomorrow once we obtain some additional information. We also
                                 aim to get an additional production of documents we have identified to you in the next few days once we have had a
                                 chance to complete our review. In the meantime, if Plaintiffs could focus their efforts on responding to the discovery
                                 propounded by the City in August, we would appreciate it. The City, too, would like to avoid unnecessary discovery
                                 motion practice.

                                 Patricia

                                 Patricia Ursea
                                 Deputy City Attorney, City of Los Angeles
                                 Business & Complex Litigation
                                 City Hall East
                                 200 N. Main Street, 6th Floor
                                 Los Angeles, California 90012
                                 Patricia.Ursea@lacity.org
                                 (213) 978-7569

                                 This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                 contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read,
                                 copy, or distribute this message or any attachment. If you have received this communication in error, please notify me
        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar463272226326…                                                        7/10
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                                 immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                                 manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do
                                 not send confidential or sensitive information, such as social security numbers, account numbers, personal
                                 identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.



                                 On Wed, Dec 9, 2020 at 1:32 PM Shayla R. Myers <SMyers@lafla.org> wrote:
                                        Counsel,

                                        A ached please ﬁnd correspondence regarding Plain ﬀs' Requests for Produc on of Documents, Set
                                        One.
                                    #:7180
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 284 of 315 Page ID




                                        Thanks,

                                        Shayla Myers | Senior Attorney
                                        Legal Aid Foundation of Los Angeles
                                        7000 S. Broadway | Los Angeles, CA 90003
                                        213.640.3983 direct | 213.640.3988 facsimile
                                        www.lafla.org | smyers@lafla.org




                                        From: Patricia Ursea <patricia.ursea@lacity.org>
                                        Sent: Friday, November 13, 2020 10:58 AM
                                        To: Shayla R. Myers <SMyers@lafla.org>
                                        Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert, Benjamin
                                        Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                        <PYu@lafla.org>
                                        Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set
                                        One

                                        1:00pm on Monday works for us. Thank you.

                                        Patricia


                                        Patricia Ursea
                                        Deputy City Attorney, City of Los Angeles
                                        Business & Complex Litigation
                                        City Hall East
                                        200 N. Main Street, 6th Floor
                                        Los Angeles, California 90012
                                        Patricia.Ursea@lacity.org
                                        (213) 978-7569

                                        This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                                        contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not
                                        read, copy, or distribute this message or any attachment. If you have received this communication in error, please
                                        notify me immediately by e-mail and then delete all copies of this message and any attachments without reading or
                                        saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet
                                        is not secure. Do not send confidential or sensitive information, such as social security numbers, account numbers,
                                        personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                        On Fri, Nov 13, 2020 at 8:42 AM Shayla R. Myers <SMyers@lafla.org> wrote:

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar463272226326…                                                        8/10
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                                              Our team is available on Monday a ernoon at 1:00. Please conﬁrm that me, and we can circulate
                                              a call-in number. Thanks,

                                              Shayla

                                              Shayla Myers | Senior Attorney
                                              Legal Aid Foundation of Los Angeles
                                              7000 S. Broadway | Los Angeles, CA 90003
                                              213.640.3983 direct | 213.640.3988 facsimile
                                              www.lafla.org | smyers@lafla.org



                                    #:7181
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 285 of 315 Page ID




                                              From: Patricia Ursea <patricia.ursea@lacity.org>
                                              Sent: Thursday, November 12, 2020 9:44 AM
                                              To: Shayla R. Myers <SMyers@lafla.org>
                                              Cc: Felix Lebron <felix.lebron@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>; Herbert,
                                              Benjamin Allen <benjamin.herbert@kirkland.com>; Sam Blake <sam.blake@kirkland.com>; Pui-Yee Yu
                                              <PYu@lafla.org>
                                              Subject: Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plain ﬀs' RFPs, Set
                                              One

                                              Counsel,

                                              We are available on Monday 10am to 12:00 and after 1pm. Do any of those times work for you?

                                              Patricia


                                              Patricia Ursea
                                              Deputy City Attorney, City of Los Angeles
                                              Business & Complex Litigation
                                              City Hall East
                                              200 N. Main Street, 6th Floor
                                              Los Angeles, California 90012
                                              Patricia.Ursea@lacity.org
                                              (213) 978-7569

                                              This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and
                                              may contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may
                                              not read, copy, or distribute this message or any attachment. If you have received this communication in error,
                                              please notify me immediately by e-mail and then delete all copies of this message and any attachments without
                                              reading or saving in any manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through
                                              the Internet is not secure. Do not send confidential or sensitive information, such as social security numbers,
                                              account numbers, personal identification numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                                              On Tue, Nov 10, 2020 at 9:22 AM Shayla R. Myers <SMyers@lafla.org> wrote:
                                                     Counsel,

                                                     We have reviewed the City's amended responses to Plain ﬀs' RFPs, as well as the most recent
                                                     produc on of documents response to those RFPs. While the wri en amendments do not address
                                                     the issues we previously raised, you did iden fy a number of issues about which the City is now
                                                     willing to meet and confer.


        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar463272226326…                                                        9/10
        3/26/2021                                            City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                                                     Please let us know if you are available for a call this Friday, November 13, 2020 to have that
                                                     discussion. We can make our team available any me a er 12:00 p.m.

                                                     Thank you.

                                                     Shayla Myers | Senior Attorney
                                                     Legal Aid Foundation of Los Angeles
                                                     7000 S. Broadway | Los Angeles, CA 90003
                                                     213.640.3983 direct | 213.640.3988 facsimile
                                                     www.lafla.org | smyers@lafla.org



                                    #:7182
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 286 of 315 Page ID




                                                     This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential
                                                     and/or privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution
                                                     or use of this information and note that such actions are prohibited. If you have received this transmission in
                                                     error, kindly notify the sender and immediately delete this email and any files that may be attached.

                                              *****************Confidentiality Notice *************************
                                              This electronic message transmission contains information
                                              from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                              privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                              copying,
                                              distribution or use of the content of this information is prohibited. If you have received this communication in
                                              error, please notify us immediately by e-mail and delete the original message and any attachments without
                                              reading or saving in any manner.
                                              ********************************************************************

                                        *****************Confidentiality Notice *************************
                                        This electronic message transmission contains information
                                        from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                        privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                        copying,
                                        distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                        please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                        saving in any manner.
                                        ********************************************************************

                                 *****************Confidentiality Notice *************************
                                 This electronic message transmission contains information
                                 from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
                                 privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
                                 copying,
                                 distribution or use of the content of this information is prohibited. If you have received this communication in error,
                                 please notify us immediately by e-mail and delete the original message and any attachments without reading or
                                 saving in any manner.
                                 ********************************************************************

                          *****************Confidentiality Notice *************************
                          This electronic message transmission contains information
                          from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client privilege
                          and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure, copying,
                          distribution or use of the content of this information is prohibited. If you have received this communication in error,
                          please notify us immediately by e-mail and delete the original message and any attachments without reading or saving
                          in any manner.
                          ********************************************************************




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar46327222632…                                                        10/10
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 287 of 315 Page ID
                                    #:7183




                             EXHIBIT 23
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One



                                                                                                                                           Patricia Ursea <patricia.ursea@lacity.org>



              Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to
              Plaintiffs' RFPs, Set One
              1 message

              Patricia Ursea <patricia.ursea@lacity.org>                                                      Tue, Mar 2, 2021 at 3:35 PM
              To: "Shayla R. Myers" <SMyers@lafla.org>
              Cc: Felix Lebron <felix.lebron@lacity.org>, Gabriel Dermer <gabriel.dermer@lacity.org>, "Herbert, Benjamin Allen"
                                    #:7184

              <benjamin.herbert@kirkland.com>, Sam Blake <sam.blake@kirkland.com>, Catherine Sweetser
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 288 of 315 Page ID




              <catherine.sdshhh@gmail.com>, Justin Grams <justin.grams@lacity.org>


                    Counsel,

                    Our e-discovery vendor is working on the City's next production, largely comprising LAPD emails, which should go out
                    today or tomorrow. The LAPD custodians and search terms (provided by Plaintiffs and noted again below) resulted in
                    70,623 documents after deduplication (approximately 32 GB of raw data). We are over halfway through with the review
                    and the City will be producing responsive documents over the next few weeks as quickly as possible.

                    In addition, on February 18, 2021, the City's IT department completed pulling documents from 29 custodians from
                    (LASAN and UHRC) identified by Plaintiff and delivered them to the e-discovery vendor. This collection totaled
                    approximately 250GB of raw data, which significantly exceeded the storage limit in the City's contract with the vendor and
                    required the City to purchase additional storage. The additional storage space became available on March 1, 2021, and
                    the vendor is in the process of ingesting the new data.

                    As memorialized in various emails, including on December 4th and 7th, the City agreed to the search the custodians and
                    broad search terms provided by Plaintiff as an initial step and if the resulting universe of documents was unreasonably
                    large, the parties would meet and confer about how to further limit it. That is undoubtedly the next step here. While we
                    won't have precise numbers until the data is ingested and deduplicated, if the LAPD dataset is any guide, this new
                    dataset likely contains over half a million documents. Once the documents are ingested and deduplicated, we will assess
                    the data and meet-and-confer about ways to make the review manageable and proportional to the needs of the case.

                    Below are the LAPD custodians and search terms that were used, all with the same date range 01/01/2018 - 12/02/20:

                        Custodian                                                  Search Terms

                        Jerald Case                                                56.11
                        Werner Flores
                        Marya Mason
                        Adrian Maxwell
                        Frank Lopez                                                Lomita
                        (Francisco)                                                McCoy
                                                                                   56.11
                        Kevin Quyen Chung                                          56.11
                        Marc J. Mahlknecht                                         no ce
                        Kevin W. Co le                                             “immediate threat”
                        Won Yong Kim                                               hazard
                                                                                   “the BIN”
                                                                                   “507 Towne”
                                                                                   Chrysalis
                                                                                   Storage

                        Dominic Choi                                               56.11
                        Donald Graham                                              “rapid response”
                        Emada Tingirides                                           HOPE

        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar4286744537226…                                                         1/3
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One

                                                                                   CARE

                    Best,

                    Patricia

                    Patricia Ursea
                    Deputy City Attorney, City of Los Angeles
                    Business & Complex Litigation
                    City Hall East
                    200 N. Main Street, 6th Floor
                    Los Angeles, California 90012
                    Patricia.Ursea@lacity.org
                    (213) 978-7569
                                    #:7185
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 289 of 315 Page ID




                    This message and any attachments are intended only for the use of the person(s) to whom it is addressed, and may
                    contain information that is PRIVILEGED and CONFIDENTIAL. If you are not an intended recipient, you may not read, copy,
                    or distribute this message or any attachment. If you have received this communication in error, please notify me
                    immediately by e-mail and then delete all copies of this message and any attachments without reading or saving in any
                    manner. In addition, you should be aware that ordinary (unencrypted) e-mail sent through the Internet is not secure. Do not
                    send confidential or sensitive information, such as social security numbers, account numbers, personal identification
                    numbers and passwords, to the City via ordinary (unencrypted) e-mail.


                    On Tue, Feb 16, 2021 at 12:05 PM Shayla R. Myers <SMyers@lafla.org> wrote:

                          Counsel,



                          We have not heard back from the City in over two months regarding the production of emails responsive to the RFPs
                          we served in July. The City indicated in December, more than two months ago, that it had been provided emails from
                          the LAPD responsive to our request, and yet the City has, to date produced only a handful of emails and had not
                          updated Plaintiffs about the status of production or attempted to meet and confer about the search terms.



                          We would note that our agreement to use search terms for responsive documents was predicated on a good faith
                          understanding that the City would confer about search terms and custodians and that the documents would be
                          produced in a reasonable time frame, relative to the deadlines in this case. Yet since we provided the search terms in
                          December, the City has provided no additional information and has ignored our request for an update on the status of
                          production.



                          While the parties sought and received an extension to engage in discovery, this does not mean we have unlimited time
                          for the City to produce emails responsive to our request. Please let us know the status of the production of emails. We
                          also request you provide us the list of custodians used to search for responsive emails.



                          We look forward to your response.

                          Shayla Myers | Senior Attorney
                          Legal Aid Foundation of Los Angeles
                          Pronouns: she/her
                          7000 S. Broadway | Los Angeles, CA 90003
                          213.640.3983 direct | 213.640.3988 facsimile
                          www.lafla.org | smyers@lafla.org




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar4286744537226…                                                         2/3
        4/3/2021                                           City of Los Angeles Mail - Re: Garcia v. City of Los Angeles-further meet and confer re: City's responses to Plaintiffs' RFPs, Set One




                          This message contains information from the Legal Aid Foundation of Los Angeles which may be confidential and/or
                          privileged. If you are not an intended recipient, please refrain from any disclosure, copying, distribution or use of this
                          information and note that such actions are prohibited. If you have received this transmission in error, kindly notify the
                          sender and immediately delete this email and any files that may be attached.
                                    #:7186
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 290 of 315 Page ID




        https://mail.google.com/mail/u/1?ik=3163683f80&view=pt&search=all&permthid=thread-f%3A1682994838687215003%7Cmsg-a%3Ar4286744537226…                                                         3/3
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 291 of 315 Page ID
                                    #:7187




                             EXHIBIT 24
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 292 of 315 Page ID
                                    #:7188




  1
      Shayla Myers, SBN 264054
      Mallory Andrews, SBN 312209
  2   LEGAL AID FOUNDATION OF LOS ANGELES
  3
      7000 S. Broadway, Los Angeles, CA 90003
      Tel.: (213) 640-3983
  4   Email(s): smyers@lafla.org
                mbandrews@lafla.org
  5
  6   Attorneys for Plaintiffs,
      Gladys Zepeda, Miriam Zamora,
  7
      Ali El-Bey, James Haugabrook, Pete Diocson Jr.,
  8   Marquis Ashley, and Ktown for All.
  9   [Additional Attorneys on Next Page]
 10
 11                        UNITED STATES DISTRICT COURT
 12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 13
 14   JANET GARCIA, et at.,                    )   CASE NO. 2:19-cv-06182-DSF-PLA
                                               )   Assigned to Honorable Dale S. Fischer
 15                     Plaintiff(s),          )
                                               )   PLAINTIFFS’ NOTICE OF
                                               )   ISSUANCE OF SUBPOENA FOR
 16               vs.                          )   THE PRODUCTION OF
 17                                            )   DOCUMENTS, INFORMATION
      CITY OF LOS ANGELES, et al.,             )   OR DOCUMENTS TO THE
 18                                            )   CHRYSALIS CENTER
                        Defendant(s).          )
 19
                                               )   New Date: January 6, 2021
                                               )
                                               )   Time:     5:00 p.m.
 20                                            )   Location: Schonbrun Seplow Harris
                                               )             Hoffman & Zeldes LLP
 21                                            )              11543 W. Olympic Blvd,
                                               )              Los Angeles, CA 90064
 22                                            )
 23
                                               )
                                               )
 24
 25
 26
 27
 28

          PLAINTIFFS’ NOTICE OF ISSUANCE OF SUBPOENA FOR THE PRODUCTION OF
                                      DOCUMENTS
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 293 of 315 Page ID
                                    #:7189




  1   Catherine Sweetser, SBN 271142
      Kristina Harootun, SBN 308718
  2   John Washington, SBN 315991
  3   SCHONBRUN SEPLOW HARRIS
      HOFFMAN & ZELDES LLP
  4
      11543 West Olympic Blvd.
  5   Los Angeles, CA 90064
  6
      Telephone: (310) 396-0731
      Email: csweetser@sshhzlaw.com
  7           kharootun@sshhzlaw.com
  8           jwashington@sshhzlaw.com
  9
      Attorneys for Plaintiffs.
 10
      Benjamin A. Herbert, SBN 277356
 11
      William L. Smith, SBN 324235
 12   KIRKLAND & ELLIS LLP
 13   555 South Flower Street
      Los Angeles, CA 90071
 14   Telephone: (213) 680 8400
 15   Email: benjamin.herbert@kirkland.com
             william.smith@kirkland.com
 16
 17   Michael Onufer, SBN 300903
 18   KIRKLAND & ELLIS LLP
      2049 Century Park East
 19   Los Angeles, CA 90067
 20   Telephone: (310) 552-4200
      Email: michael.onufer@kirkland.com
 21
 22   Attorneys for Plaintiffs,
 23
      Ktown for All, Janet Garcia, Peter Diocson Jr.,
      Marquis Ashley, and Ali El-Bey.
 24
 25
 26
 27
 28

          PLAINTIFFS’ NOTICE OF ISSUANCE OF SUBPOENA FOR THE PRODUCTION OF
                                      DOCUMENTS
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 294 of 315 Page ID
                                    #:7190




  1   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
  2         PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of
  3   Civil Procedure, Plaintiffs have issued a subpoena to produce documents, information,
  4   or objects to the Custodian of Records for THE CHRYSALIS CENTER. A true and
  5   correct copy of the subpoena is attached hereto as Exhibit 1.
  6
  7   Dated: December 8, 2020               SCHONBRUN SEPLOW HARRIS
  8                                         HOFFMAN & ZELDES LLP
  9                                         By:    /s/ Catherine Sweetser
 10                                                Catherine Sweetser
                                                   Attorney for Plaintiffs.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            1
       PLAINTIFFS’ NOTICE OF ISSUANCE OF SUBPOENA FOR THE PRODUCTION OF DOCUMENTS
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 295 of 315 Page ID
                                    #:7191




                          EXHIBIT 1
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                     Central DistrictDistrict
                                                      __________      of California
                                                                              of __________

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
                                    #:7192
Date:
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 296 of 315 Page ID
                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 297 of 315 Page ID
                                     #:7193



 1                                       Attachment A
 2                                        Definitions
 3        DOCUMENT is defined to be synonymous and equal in scope to usage of this
 4   term in Fed. R. Civ. P. 34(a). A copy or duplicate of a document which has any non-
 5   conforming notes, marginal annotations, or other markings, and any preliminary
 6   version, draft, or revision of the foregoing is a separate document within the
 7   meaning of this term. Documents include, by way of example only, any
 8   memorandum, letter, envelope, correspondence, electronic mail, report, note, Post-It,
 9   message, telephone message, telephone log, diary, journal, appointment calendar,
10   calendar, group scheduler calendar, drawing, painting, photograph, accounting
11   paper, minutes, working paper, financial report, accounting report, work papers,
12   drafts, facsimile, report, contract, invoice, record of purchase or sale, Teletype
13   message, chart, graph, index, directory, computer directory, computer disk,
14   computer tape, or any other written, printed, typed, punched, taped, filmed, or
15   graphic matter however produced or reproduced. Documents also include the file,
16   folder tabs, and labels appended to or containing any documents. Document is to be
17   interpreted in the broadest possible sense and includes any document in your
18   possession, custody, or control.
19        CITY refers to the City of Los Angeles and any department, organization,
20   agency, employee, or agent of the City of Los Angeles.
21        COMMUNICATIONS means and includes every means of transmitting
22   information from one person or organization to another that results in the creation of
23   a DOCUMENT, paper or electronic, including but not limited to letters,
24   memorandum, notes, email, facsimile transmissions, work orders, videotape,
25   calendars, texts, IMs, and day planners.
26        ENCAMPMENT CLEANUPS means any cleanup of a homeless encampment
27   conducted by the CITY, including the Los Angeles Bureau of Public Works,
28   Department of Santitation (LA Sanitation), Bureau of Street Services, Los Angeles

                                             1
                                        ATTACHMENT A
 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 298 of 315 Page ID
                                     #:7194



 1   Police Department (LAPD), or any other department, contractor, agent or employee,
 2   and includes without limitation, cleanups conducted as part of Clean Streets LA,
 3   Operation Healthy Streets, at the direction of or behalf of any one of the 15 council
 4   offices/districts in the CITY, Rapid Response, HOPE team, CARE, and CARE+.
 5         MANDATORY STORAGE refers to the storage of property seized by the
 6   CITY and transferred to Chrysalis to hold for 90 days. This term does not include
 7   proeprty that is stored voluntarily by unhoused individuals at The BIN or any other
 8   location operated by Chrysalis or any property that was stored voluntarily by
 9   unhoused individuals and remains after the 7 day reservation has expired and is held
10   for 90 days before it is destroyed.
11         LAHSA refers to the Los Angeles Homelessness Services Authority.
12         STORAGE FACILITY means any facility operated by CHRYSALIS, that is
13   used to store property that is seized, taken, or otherwise obtained by the CITY from
14   individuals, as part of an ENCAMPMENT CLEANUP, or other cleanup.
15         VOLUNTARY STORAGE refers to any program operated by CHRYSALIS in
16   which unhoused individuals can voluntarily store belongings.
17         The relevant time period for the documents requested, unless otherwise
18   indicated, is from January 1, 2018 to the present.
19                                FORM OF PRODUCTION
20         Plaintiffs request that any Electronically Stored Information (“ESI”) be
21   produced in the following format, except as outlined below: single page TIFFs,
22   searchable Unicode Text Files, an Unicode delimited searchable metadata file (.dat
23   file), and an image load file that can be loaded into commercially, acceptable
24   production software (e.g., Relativity).
25         We request the following documents be produced in native format with all
26   metadata intact: 1) documents that are substantially different when viewed in native
27   form rather than image form; 2) documents that are substantially easier to view in
28   native form than image form; or 3) documents where the production of a TIFF image

                                            2
                                       ATTACHMENT A
 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 299 of 315 Page ID
                                     #:7195



 1   file format woudl be impossible or impracticable. These exceptions include the
 2   folloiwng non-imiting ist of examples: spreadsheets (e.g., Excel, Google Sheets, or
 3   CSV-limited exports of data), presentations (e.g., Power Point), word documents with
 4   trach changes, audio files, video, and animation.
 5                               DOCUMENTS REQUESTED
 6         1.     Any policies, procedures, or schedules related to the retention of
 7   documents.
 8         2.     Any DOCUMENTS that show the capacity of any STORAGE
 9   FACILITIES that have been in operation from April 9, 2016 to the present.
10         3.     Any DOCUMENTS that show how much property has been stored day
11   to day, week to week, year to year or for any other time frame for MANDATORY
12   STORAGE, including any reports that show existing or remaining capacity at each
13   STORAGE FACILITY, from April 9, 2016 to the present.
14         4.     One blank copy of each form used in conjunction with the
15   MANDATORY STORAGE of property, including but not limited to any sign-in
16   sheets, chain of custody forms, affidavits of ownership, property logs and
17   complaint/grievance forms.
18         5.     All DOCUMENTS related to the use of each of the forms used in
19   conjunction with the MANDATORY STORAGE of property, including but not
20   limited to any policies, procedures, trainings or instructions related to the use of these
21   forms.
22         6.     All policies, procedures, protocols, or manuals related to the
23   MANDATORY STORAGE of property, including but not limited to all policies and
24   procedures related to the handling property seized at ENCAMPMENT CLEANUPS
25   or clean-ups conducted pursuant to LAMC 56.11, the process by which Chrysalis
26   goes about storing, returning/releasing, or destroying property seized by the CITY in
27   conjunction with ENCAMPMENT CLEANUPS.
28

                                             3
                                        ATTACHMENT A
 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 300 of 315 Page ID
                                     #:7196



 1         7.     All DOCUMENTS related to trainings conducted by or for
 2   CHRYSALIS employees, agents, or contractors at any time since April 9, 2016
 3   regarding the MANDATORY STORAGE of property. This includes any training
 4   related to the operation of the STORAGE FACILITY for this purpose, including but
 5   not limited to the seizure, destruction, or storage of property at the STORAGE
 6   FACILITY. Requested materials include but are not limited to any flyers; email
 7   communications promoting, announcing or otherwise describing the trainings;
 8   calendar invitations for any trainings; attendance or sign-in sheets for any and all
 9   trainings; training materials, including but not limited to presentations, handouts, and
10   manuals; presenter’s notes; and notes taken by participants.
11         8.     All records kept regarding MANDATORY STORAGE, as required by
12   the contract between CHRYSALIS and LAHSA and/or CITY to maintain records of
13   all personal property items stored in MANDATORY STORAGE, including the dates
14   stored and the expiration of the 90 day storage period.
15         9.     All records kept in conjunction with the operation of MANDATORY
16   STORAGE, including but not limited to all property storage logs, chain of custody
17   forms, and release forms used in conjunction with MANDATORY STORAGE or the
18   use of the storage of property seized by the City of Los Angeles and stored at the
19   STORAGE FACILITY.
20         10.    All DOCUMENTS constituting records of contacts by or with
21   individuals seeking the return of property seized by the CITY, including but not
22   limited to call logs, forms, or spreadsheets.
23         11.    All DOCUMENTS regarding and related to “delivering property” to
24   individuals claiming ownership in personal property held at STORAGE FACILITY,
25   as required under the contract between CHRYSALIS and LAHSA and/or CITY’s
26   requirement to turn over property.
27   ///
28   ///

                                             4
                                        ATTACHMENT A
 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 301 of 315 Page ID
                                     #:7197



 1         12.    All COMMUNICATIONS with the CITY related to the MANDATORY
 2   STORAGE of property, including but not limited to COMMUNICATIONS related to
 3   the storage, return or destruction of property held in MANDATORY STORAGE.
 4         13.    All COMMUNICATIONS with LAHSA related to the MANDATORY
 5   STORAGE of property, including but not limited to COMMUNICATIONS related to
 6   the storage, return or destruction of property held in MANDATORY STORAGE.
 7         14.    All reports, summaries, statistics, analysis, forms, photographs or data
 8   compilations related to MANDATORY STORAGE, including but not limited to
 9   reports related to property stored, returned or destroyed.
10         15.    All DOCUMENTS submitted to LAHSA and/or CITY related to the
11   operation of the MANDATORY STORAGE, including but not limited to any
12   invoices, monthly, quarterly or annual reports, statistics, or data compilations.
13         16.    All DOCUMENTS related to the destruction of property held for
14   MANDATORY STORAGE, including but not limited to any reports, summaries,
15   statistics, analysis, forms, photographs or other any data compilations.
16         17.    All DOCUMENTS related to the amount of destroyed property if any, at
17   or after being held for MANDATORY STORAGE, including but not limited to any
18   forms, reports, summaries, statistics, analysis, photographs or other any data
19   compilations.
20         18.    All   policies,   procedures,    protocols,     and   manuals   related   to
21   VOLUNTARY STORAGE.
22         19.    One copy of each document provided to any individual who makes use
23   of VOLUNTARY STORAGE.
24         20.    One copy of each form used in conjunction with CHRYSALIS’S
25   VOLUNTARY STORAGE, including but not limited to any agreements between
26   unhoused residents and CHRYSALIS, any grievance or complaint forms, any logs
27   related to checking in or checking out property, and any claim forms.
28

                                            5
                                       ATTACHMENT A
 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 302 of 315 Page ID
                                     #:7198



 1         21.    A copy of CHRYSALIS’s complaint/grievance policy and any policies,
 2   procedures, or protocols related to the handling of the grievance policy, including the
 3   appeal process related to any grievances, and the use of the Complaint/Grievance
 4   forms and the Grievance Resolution Appeal Form.
 5         22.    One copy of each form used in conjunction with the complaint/grievance
 6   policy, including but not limited to the Complaint/Grievance forms and the Grievance
 7   Resolution Appeal form.
 8         23.    All DOCUMENTS related to grievances or complaints filed by
 9   unhoused persons with CHRYSALIS since January 1, 2018 related to
10   MANDATORY STORAGE, including submitted Complaint/Grievance forms,
11   Grievance Resolution Appeal forms, and any other related grievance-related
12   DOCUMENTS.
13         24.    All COMMUNICATIONS with the CITY related to any grievances
14   identified in response to category 23.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            6
                                       ATTACHMENT A
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                             for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address
                                                       #:7199
Additional information regarding
Case 2:19-cv-06182-DSF-PLA       attempted
                             Document 122-6service,  etc.:
                                              Filed 04/07/21 Page 303 of 315 Page ID
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert’s opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored Information. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or         (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to          (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.     under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for       material must:
compliance or 14 days after the subpoena is served. If an objection is made,         (i) expressly make the claim; and
the following rules apply:                                                           (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party      tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an         privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                        (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the     subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from   trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                  that received the information of the claim and the basis for it. After being
                                                                                notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                          information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where        until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                    information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                            present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits            compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                #:7200                  produced the information must preserve the information until the claim is
 Case(iii)2:19-cv-06182-DSF-PLA           Document
           requires disclosure of privileged            122-6 matter,
                                              or other protected Filed 04/07/21
                                                                        if no   Page 304 of 315 Page ID
                                                                                resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                    (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a           The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on       motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                            who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,             subpoena or an order related to it.
development, or commercial information; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 305 of 315 Page ID
                                     #:7201


                                   PROOF OF SERVICE
 1                       UNITED STATES DISTRICT COURT
 2         I am a resident of the aforesaid county, State of California; I am over the age
 3   of 18 years and not a party to the within action; my business address is 11543 W.
 4   Olympic Boulevard, Los Angeles, CA 90064.
 5
                 On December 8, 2020, I caused the service of the foregoing
 6
     document(s) described as:
 7             SUBPOENA FOR THE PRODUCTION OF DOCUMENTS,
 8       INFORMATION OR DOCUMENTS TO THE CHRYSALIS CENTER
     on the interested party(ies) in this action addressed as follows:
 9
     Custodian of Records                          Mark Loranger
10   THE CHRYSALIS CENTER                          Agent for Service of Process
11   522 S. Main St                                THE CHRYSALIS CENTER
     Los Angeles, CA 90013                         2527 Barry Avenue
12                                                 Los Angeles, CA 90064
13
      X       [BY MAIL] I caused such envelope to be deposited in the mail at Los
14
              Angeles, California. The envelope was mailed with postage thereof fully
15
              paid.
16
      X       [FEDERAL] I declare that I am employed in the office of a member of
17
              the bar of this court at whose direction the service was made.
18
           I declare under penalty of perjury that the foregoing is true and correct.
19
20              Executed on December 8, 2020, at Los Angeles, California.

21
22                          _____________________________
                                    Carlos Gallegos
23
24
25
26
27
28


                                     PROOF OF SERVICE
 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 306 of 315 Page ID
                                     #:7202


                                   PROOF OF SERVICE
 1                       UNITED STATES DISTRICT COURT
 2         I am a resident of the aforesaid county, State of California; I am over the age
 3   of 18 years and not a party to the within action; my business address is 11543 W.
 4   Olympic Boulevard, Los Angeles, CA 90064.
 5
                 On December 8, 2020, I caused the service of the foregoing
 6
     document(s) described as:
 7        PLAINTIFFS’ NOTICE OF ISSUANCE OF SUBPOENA FOR THE
 8   PRODUCTION OF DOCUMENTS, INFORMATION OR DOCUMENTS TO
                                THE CHRYSALIS CENTER
 9   on the interested party(ies) in this action addressed as follows:
10   Michael Feuer
     Kathleen A. Kenealy
11
     Scott Marcus
12   Gabriel Dermer
13   gabriel.dermer@lacity.org
     Felix Lebron
14   felix.lebron@lacity.org
15   Patricia Ursea
     patricia.ursea@lacity.org
16   200 N. Main Street, City Hall East, Room 675
17   Los Angeles, CA 90012
18    X       [BY MAIL] I caused such envelope to be deposited in the mail at Los
19            Angeles, California. The envelope was mailed with postage thereof fully
20            paid.
21    X       [BY EMAIL] I caused the above document to be delivered by email to
22            the above email address(es).
23    X       [FEDERAL] I declare that I am employed in the office of a member of
24            the bar of this court at whose direction the service was made.
25
           I declare under penalty of perjury that the foregoing is true and correct.
26
                Executed on December 8, 2020, at Los Angeles, California.
27
28
                            _____________________________
                                    Carlos Gallegos

                                     PROOF OF SERVICE
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 307 of 315 Page ID
                                    #:7203




                             EXHIBIT 25
                  Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 308 of 315 Page ID
                                                      #:7204
                        Garcia v City of Los Angeles – Chrysalis Subpoena Response


Index Documents Requested                                                            Document(s) Provided              Comments
     Any policies, procedures, or schedules related to the retention of                                                None available
 1   documents.

     Any DOCUMENTS that show the capacity of any STORAGE
     FACILITIES that have been in operation from April 9, 2016 to the
 2   present.                                                                        UAP Location Information
     Any DOCUMENTS that show how much property has been stored day to
     day, week to week, year to year or for any other time frame for
     MANDATORY STORAGE, including any reports that show existing or     Unattended Property - Intake
     remaining capacity at each STORAGE FACILITY, from April 9, 2016 to Form, Claim Form and Discard
 3   the present.                                                       Form
     One blank copy of each form used in conjunction with the MANDATORY              UAP Training Manual, UAP
     STORAGE of property, including but not limited to any sign-in sheets,           documents, UAP documents blank
     chain of custody forms, affidavits of ownership, property logs and              and grievance and termination
 4   complaint/grievance forms.                                                      procedures

     All DOCUMENTS related to the use of each of the forms used in                   UAP Training Manual, UAP
     conjunction with the MANDATORY STORAGE of property, including but               documents, UAP documents blank
     not limited to any policies, procedures, trainings or instructions related to   and grievance and termination
 5   the use of these forms.                                                         procedures

     All policies, procedures, protocols, or manuals related to the
     MANDATORY STORAGE of property, including but not limited to all
     policies and procedures related to the handling property seized at
     ENCAMPMENT CLEANUPS or clean-ups conducted pursuant to LAMC
                                                                                     UAP Training Manual, UAP
     56.11, the process by which Chrysalis goes about storing,
                                                                                     documents, UAP documents blank,
     returning/releasing, or destroying property seized by the CITY in
                                                                                     Grievance and Termination
     conjunction with ENCAMPMENT CLEANUPS.
 6                                                                                   Procedures




 February 15, 2021
                 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 309 of 315 Page ID
                                                     #:7205
                       Garcia v City of Los Angeles – Chrysalis Subpoena Response

Index Documents Requested                                                        Document(s) Provided                Comments
     All DOCUMENTS related to trainings conducted by or for CHRYSALIS
     employees, agents, or contracts at any time since April 9, 2016 regarding
     the MANDATORY STORAGE of property. This includes any training
     related to the operation of the STORAGE FACILITY for this purpose,
     including but not limited to the seizure, destruction, or storage of property
     at the STORAGE FACILITY. Requested materials include but are not
     limited to any flyers; email communications promoting, announcing or
     otherwise describing trainings; calendar invitations for any trainings;
     attendance or sign in sheets for any and all trainings; training materials,
     including but not limited to presentations, handouts, and manuals;
                                                                                   UAP Training Manual and UAP Key
     presenter's notes; and notes taken by participants.
 7                                                                                 Allocations
     All records kept regarding MANDATORY STORAGE, as required by the
     contract between CHRYSALIS and LAHSA and/or CITY to maintain
     records of all personal property items stored in MANDATORY                  Unattended Property - Intake
     STORAGE, including the dates stored and the expiration of the 90 day        Form, Claim Form and Discard
 8   storage period.                                                             Form
     All records kept in conjunction with the operation of MANDATORY
     STORAGE, including but not limited to all property storage logs, chain of
                                                                                 Unattended Property - Intake
     custody forms, and release forms used in conjunction with
                                                                                 Form, Claim Form and Discard
     MANDATORY STORAGE or the use of the storage of property seized by           Form and Chain of Command
 9   the City of Los Angeles and stored at the STORAGE FACILITY.                 (see Chain of Custody folder)
     All DOCUMENTS constituting records of contacts by or with individuals
     seeking the return of property seized by the CITY, including but not        UAP Call Logs, Unattended
10   limited to call logs, forms, or spreadsheets.                               Property - Claim Form
     All DOCUMENTS regarding and related to "delivering property" to
     individuals claiming ownership in personal property held at STORAGE
     FACILITY, as required under the contract between CHRYSALIS and
11   LAHSA and/or CITY's requirement to turn over property.                      Unattended Property - Claim Form
     All COMMUNICATIONS with the CITY related to the MANDATORY                                                       None available
     STORAGE of property, including but not limited to COMMUNICATIONS
     related to the storage, return or destruction of property held in
12   MANDATORY STORAGE.




 February 15, 2021
                 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 310 of 315 Page ID
                                                     #:7206
                       Garcia v City of Los Angeles – Chrysalis Subpoena Response

Index Documents Requested                                                       Document(s) Provided            Comments
     All COMMUNICATIONS with LAHSA related to the MANDATORY                                                     None available
     STORAGE of property, including but not limited to COMMUNICATIONS
     related to the storage, return or destruction of property held in
13   MANDATORY STORAGE.

     All reports, summaries, statistics, analysis, forms, photographs or data
     compilations related to MANDATORY STORAGE, including but not               UAP Reports (see UAP Reports
14   limited to reports related to property stored, returned or destroyed.      folder)
     All DOCUMENTS submitted to LAHSA and/or CITY related to the                Unattended Property - Intake
     operation of the MANDATORY STORAGE, including but not limited to           Form, Claim Form and Discard
     any invoices, monthly, quarterly or annual reports, statistics, or data    Form and UAP Reports (see UAP
15   compilations.                                                              Reports folder)
     All DOCUMENTS related to the destruction of property held for
     MANDATORY STORAGE, including but not limited to any reports,               Unattended Property - Discard
     summaries, statistics, analysis, forms, photographs or other any data      Form and UAP Reports (see UAP
16   compilations.                                                              Reports folder)
     All DOCUMENTS related to the amount of destroyed property if any, at or
     after being held for MANDATORY STORAGE, including but not limited to Unattended Property - Discard
     any forms, reports, summaries, statistics, analysis, photographs or other Form and UAP Reports (see UAP
17   any data compilations.                                                    Reports folder)
                                                                                UAP Documents (pg. 6) and
     All policies, procedures, protocols, and manuals related to VOLUNTARY      Grievance and Termination
18   STORAGE.                                                                   Procedures

                                                                           UAP Documents (pg. 6) and
     One copy of each document provided to any individual who makes use of Grievance and Termination
19   VOLUNTARY STORAGE.                                                    Procedures

     One copy of each form used in conjunction with CHRYSALIS'S
     VOLUNTARY STORAGE, including but not limited to any agreements
     between unhoused residents and CHRYSALIS, any grievance or                 UAP Documents (pg. 6) and
     complaint forms, any logs related to checking in or checking out property, Grievance and Termination
20   and any claim forms.                                                       Procedures




 February 15, 2021
                 Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 311 of 315 Page ID
                                                     #:7207
                       Garcia v City of Los Angeles – Chrysalis Subpoena Response

Index Documents Requested                                                        Document(s) Provided        Comments
     A copy of CHRYSALIS's complaint/grievance policy and any policies,
     procedures, or protocols related to the handling of the grievance policy,
     including the appeal process related to any grievances, and the use of
     the Complaint/Grievance forms and the Grievance Resolution Appeal
                                                                                 Grievance and Termination
     Form.
21                                                                               Procedures
     One copy of each form used in conjunction with the complaint/grievance
     policy, including but not limited to the Complaint/Grievance forms and the Grievance and Termination
22   Grievance Resolution Appeal form.                                          Procedures
     All DOCUMENTS related to grievances or complaints filed by unhoused                                     None available
     persons with CHRYSALIS since January 1, 2018 related to
     MANDATORY STORAGE, including submitted Complaint/Grievance
     forms, Grievance Resolution Appeal forms, and any other related
23   grievance-related DOCUMENTS.

     All COMMUNICATIONS with the CITY related to any grievances                                              None available
24   identified in response to category 23.




 February 15, 2021
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 312 of 315 Page ID
                                    #:7208




                             EXHIBIT 26
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 313 of 315 Page ID
                                    #:7209




                                        ER I C GARCETTI
                                               MAYOR




                               EXECUTIVE DIRECTIVE NO. 16


                                   Issue Date: April29 , 2016


  Subject:     Implementation of the Comprehensive Homeless Strategy


  The City of Los Angeles and the County of Los Angeles undertook an historic joint effort
  to address homelessness regionally when the Board of Supervisors approved the
  County's Recommended Strategies to Combat Homelessness on February 9, 2016, and
  I approved the City's Comprehensive Homeless Strategy on February 10, 2016. This
  effort emerged out of a joint planning process that engaged local, regional, and national
  stakeholders, and that included the voices of residents experiencing homelessness.

  The City's Comprehensive Homeless Strategy report presents sixty-four strategy briefs
  that align with my three-pillar approach: house those who are currently homeless;
  prevent residents who have homes from falling into homelessness; and implement a
  street-based plan that protects public health and public safety along with the civil rights
  of people experiencing homelessness. The report will guide us through this current
  crisis and after.

  The Comprehensive Homeless Strategy incorporates national best practices including a
  coordinated entry system to navigate people from the streets into housing; a housing-
  first approach to prioritize placement in permanent housing as a primary solution; and
  the decriminalization of homelessness. These practices are evidence-based and have
  contributed to ending homelessness among high-need subpopulations including
  persons with substance-abuse and other mental disorders, veterans, persons in the
  criminal-justice system, and persons experiencing chronic homelessness.

  The City expects to implement the Comprehensive Homeless Strategy over ten years at
  an estimated cost of $1.87 billion; this funding is intended to leverage additional county,
  state, and federal funding resources. The City will implement the strategy briefs in the


                200 N . SPRING STREET, ROOM 303 LOS ANGELES, CA 90012 (2 1 3) 978-0600
                                           MAYOR.LACITY.ORG
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 314 of 315 Page ID
                                    #:7210

                                                                         Mayor Eric Garcetti
                                                                  Executive Directive No. 16
                                                                                Page 2 of 3


  report equitably across all communities and in proportion to the number of local
  homeless residents documented in the annual Homeless Count.

  Our City is in an unprecedented moment of transformational change. We must employ
  all City resources and deploy them strategically to accomplish our goal of ending
  chronic homelessness.

  Early in my Administration, I convened a Homelessness Cabinet that included
  representatives of various City Departments and City Councilmembers' Offices. As part
  of the Comprehensive Homeless Strategy, we have also formed a Homeless Strategy
  Committee, which is working to address the important strategy briefs in the
  Comprehensive Homeless Strategy report. Now it is time to establish with the force of
  law an official Mayor's Homelessness Cabinet to enlist every City Department into the
  fight against homelessness and to provide for full accountability for the effective
  implementation of the Comprehensive Homeless Strategy. This will ensure that there
  will be "no wrong door" for a homeless person to connect to services regardless of
  which Department's door the person enters.

  Accordingly, I hereby order the following:

     •   Each General Manager or Head of Department/Office shall designate a senior
         manager as the Mayor's Homelessness Liaison for the Department/Office, and
         shall notify my Homelessness Policy Director of that person's name and contact
         information (including when there is a subsequent personnel change or change
         to that person's contact information).

     •   I hereby create the Mayor's Homelessness Cabinet, which my Homelessness
         Policy Director shall chair, and which shall include the departmental Mayor's
         Homelessness Liaisons as well as members from and designated by my Office.
         Each General Manager or Head of Department/Office shall ensure departmental
         Mayor's Homelessness Liaison representation at regular Mayor's Homelessness
         Cabinet meetings when called by my Homelessness Policy Director.

     •   The Mayor's Homelessness Cabinet shall:
         o   have primary responsibility for implementing the City's "No Wrong Door"
             policy, adopted as a Guiding Principle for the City's Comprehensive Homeless
             Strategy, across all City agencies;
         o   ensure that City agencies are empowered to increase awareness of and
             access to resources that connect homeless constituents to housing and
             services, and that the agencies are accountable for doing so;
         o   host a peer learning environment to inform and share best practices on
             addressing the needs of homeless residents who engage City services;
Case 2:19-cv-06182-DSF-PLA Document 122-6 Filed 04/07/21 Page 315 of 315 Page ID
                                    #:7211

                                                                            Mayor Eric Garcetti
                                                                     Executive Directive No. 16
                                                                                   Page 3 of 3



         o   create and operationalize an online staff training program to build a uniform
             customer-service approach to engage homeless residents;
         o   develop a data-sharing agreement and a data-collection process to track
             departmental engagement with homeless residents;
         o   design and coordinate a public online dashboard that regularly publishes
             metrics and indicators related to homelessness, including, in particular,
             metrics and indicators related to the City's implementation of the
             Comprehensive Homeless Strategy; and
         o   take appropriate actions to implement the Comprehensive Homeless Strategy
             pursuant to its Guiding Principles and to address homelessness as future
             needs dictate.

     •   By June 30, 2016, each General Manager or Head of Department/Office shall
         submit to my Homelessness Policy Director a Homelessness Strategy Action
         Plan to implement the Comprehensive Homeless Strategy and to address the
         needs of homeless residents in the new fiscal year. Beginning in 2017, each
         General Manager or Head of Department/Office shall submit to my Office an
         updated Homelessness Strategy Action Plan as part of the Annual General
         Manager Review process.


                             Executed this 29th day of April 2016.



                                   U~--H-n-·
                                      ERIC GARCETTI
                                          Mayor
